Exhibit 10.1

EXECUTION VERSION

 

 

FIFTH AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

Dated as of November 14, 2014

among

FLEETCOR FUNDING LLC,

as Seller

FLEETCOR TECHNOLOGIES OPERATING COMPANY, LLC,

as Servicer

THE VARIOUS PURCHASER GROUPS FROM TIME TO TIME PARTY HERETO,

and

PNC BANK, NATIONAL ASSOCIATION,

as Administrator and Swingline Purchaser

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page   ARTICLE I    AMOUNTS AND TERMS OF THE PURCHASES   

Section 1.1

 

Purchase Facility

     3   

Section 1.2

 

Making Purchases

     4   

Section 1.3

 

Purchased Interest Computation

     8   

Section 1.4

 

Settlement Procedures

     8   

Section 1.5

 

Fees

     13   

Section 1.6

 

Payments and Computations, Etc.

     13   

Section 1.8

 

Funding Losses

     16   

Section 1.9

 

Taxes

     16   

Section 1.10

 

Inability to Determine Euro-Rate or LMIR

     18   

Section 1.11

 

Extension of Facility Termination Date

     19    ARTICLE II    REPRESENTATIONS AND WARRANTIES; COVENANTS; TERMINATION
EVENTS   

Section 2.1

 

Representations and Warranties; Covenants

     20   

Section 2.2

 

Termination Events

     20    ARTICLE III    INDEMNIFICATION   

Section 3.1

 

Indemnities by the Seller

     20   

Section 3.2

 

Indemnities by the Servicer

     22    ARTICLE IV    ADMINISTRATION AND COLLECTIONS   

Section 4.1

 

Appointment of the Servicer

     22   

Section 4.2

 

Duties of the Servicer

     23   

Section 4.3

 

Collection Account Arrangements

     24   

Section 4.4

 

Enforcement Rights

     25   

Section 4.5

 

Responsibilities of the Seller

     26   

Section 4.6

 

Servicing Fee

     27    ARTICLE V    THE AGENTS   

Section 5.1

 

Appointment and Authorization

     27   

Section 5.2

 

Delegation of Duties

     28   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

Section 5.3

 

Exculpatory Provisions

     28   

Section 5.4

 

Reliance by Agents

     28   

Section 5.5

 

Notice of Termination Events

     29   

Section 5.6

 

Non-Reliance on Administrator, Purchaser Agents and Other Purchasers

     30   

Section 5.7

 

Administrators and Affiliates

     30   

Section 5.8

 

Indemnification

     30   

Section 5.9

 

Successor Administrator

     31    ARTICLE VI    MISCELLANEOUS   

Section 6.1

 

Amendments, Etc.

     31   

Section 6.2

 

Notices, Etc.

     31   

Section 6.3

 

Successors and Assigns; Participations; Assignments

     32   

Section 6.4

 

Costs, Expenses and Taxes

     34   

Section 6.5

 

No Proceedings; Limitation on Payments

     35   

Section 6.6

 

GOVERNING LAW AND JURISDICTION

     36   

Section 6.7

 

Confidentiality

     36   

Section 6.8

 

Execution in Counterparts

     37   

Section 6.9

 

Survival of Termination

     37   

Section 6.10

 

WAIVER OF JURY TRIAL

     37   

Section 6.11

 

Sharing of Recoveries

     37   

Section 6.12

 

Right of Setoff

     38   

Section 6.13

 

Entire Agreement

     38   

Section 6.14

 

Headings

     38   

Section 6.15

 

Purchaser Groups’ Liabilities

     38   

Section 6.16

 

USA Patriot Act

     38   

Section 6.17

 

Chevron Letter Agreement

     39   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

EXHIBIT I

   Definitions

EXHIBIT II

   Conditions Precedent to Effectiveness and Purchases

EXHIBIT III

   Representations and Warranties

EXHIBIT IV

   Covenants

EXHIBIT V

   Termination Events

SCHEDULE I

   Credit and Collection Policy

SCHEDULE II

   Collection Account Banks and Lock-Box

SCHEDULE III

   Trade Names

SCHEDULE IV

   Actions and Proceedings

SCHEDULE V

   Purchaser Groups and Commitments

SCHEDULE VI

   Addresses

ANNEX A

   Form of Monthly Information Package

ANNEX B-1

   Form of Purchase Notice

ANNEX B-2

   Form of Swingline Purchase Notice

ANNEX C

   Form of Assumption Agreement

ANNEX D

   Form of Transfer Supplement

ANNEX E

   Form of Weekly Information Package

ANNEX F

   Form of Paydown Notice

ANNEX G

   Form of No Proceedings Letter Agreement

 

-iii-



--------------------------------------------------------------------------------

This FIFTH AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT (as amended,
restated, supplemented or otherwise modified from time to time, this
“Agreement”) is entered into as of November 14, 2014 by and among the following
parties:

 

  (i) FLEETCOR FUNDING LLC, a Delaware limited liability company, as seller (the
“Seller”);

 

  (ii) FLEETCOR TECHNOLOGIES OPERATING COMPANY, LLC, a Georgia limited liability
company (“FleetCor”), as initial servicer (in such capacity, together with its
successors and permitted assigns in such capacity, the “Servicer”);

 

  (iii) PNC BANK, NATIONAL ASSOCIATION (“PNC”), as a Committed Purchaser, as the
sole Swingline Purchaser, as the Purchaser Agent for its Purchaser Group and as
the Administrator;

 

  (iv) CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK (“CACIB”), as a Committed
Purchaser and as the Purchaser Agent for its and Atlantic’s Purchaser Group;

 

  (v) ATLANTIC ASSET SECURITIZATION LLC (“Atlantic”), as a Conduit Purchaser for
CACIB’s Purchaser Group;

 

  (vi) WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells”), as a Committed
Purchaser and as the Purchaser Agent for its Purchaser Group;

 

  (vii) REGIONS BANK (“Regions”), as a Committed Purchaser and as the Purchaser
Agent for its Purchaser Group;

 

  (viii) THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH (“BTMU”), as a
Committed Purchaser and as the Purchaser Agent for its and Victory’s Purchaser
Group;

 

  (ix) VICTORY RECEIVABLES CORPORATION (“Victory”), as a Conduit Purchaser for
BTMU’s Purchaser Group;

 

  (x) SUMITOMO MITSUI BANKING CORPORATION (“SMBC”), as a Committed Purchaser;

 

  (xi) MANHATTAN ASSET FUNDING LLC (“Manhattan”), as a Conduit Purchaser for
SMBC’s Purchaser Group;

 

  (xii) SMBC NIKKO SECURITIES AMERICA, INC. (“SMBC Nikko”), as the Purchaser
Agent for SMBC’s and Manhattan’s Purchaser Group; and

 

  (xiii) THE VARIOUS OTHER PURCHASERS AND PURCHASER AGENTS FROM TIME TO TIME
PARTY HERETO.

Certain terms that are capitalized and used throughout this Agreement are
defined in Exhibit I. References in the Exhibits hereto to the “Agreement” refer
to this Agreement, as amended, supplemented or otherwise modified from time to
time.



--------------------------------------------------------------------------------

PRELIMINARY STATEMENTS

On the terms and subject to the conditions set forth herein, (i) the Seller
desires to sell, transfer and assign an undivided variable percentage interest
in a pool of receivables, (ii) the Purchasers desire to acquire such undivided
variable percentage interest, as such percentage interest shall be adjusted from
time to time based upon, in part, reinvestment payments that are made by such
Purchasers and (iii) the Servicer desires to service and administer such
receivables.

In consideration of the mutual agreements, provisions and covenants contained
herein, the parties hereto agree as follows:

AMENDMENT AND RESTATEMENT; JOINDER OF PARTIES; REBALANCING

(a) Amendment and Restatement. This Agreement amends and restates in its
entirety, as of the Closing Date, the Fourth Amended and Restated Receivables
Purchase Agreement, dated as of October 29, 2007 (as amended, restated,
supplemented or otherwise modified prior to the date hereof, the “Original
Agreement”), among the Seller, the Servicer, the Administrator, PNC, Atlantic,
CACIB and Wells. Notwithstanding the amendment and restatement of the Original
Agreement by this Agreement, (i) the Seller and Servicer shall continue to be
liable to each of the parties to the Original Agreement or any other Indemnified
Party or Affected Person (as such terms are defined in the Original Agreement)
for fees and expenses which are accrued and unpaid under the Original Agreement
on the date hereof and all agreements to indemnify such parties in connection
with events or conditions arising or existing prior to the effective date of
this Agreement, (ii) the security interest created under the Original Agreement
in favor of the Administrator shall remain in full force and effect under this
Agreement and (iii) all Capital and Discount outstanding or owing under the
Original Agreement shall be and constitute Capital and Discount outstanding or
owing under this Agreement. Upon the effectiveness of this Agreement, each
reference to the Original Agreement in any other document, instrument or
agreement shall mean and be a reference to this Agreement. Nothing contained
herein, unless expressly herein stated to the contrary, is intended to amend,
modify or otherwise affect any other instrument, document or agreement executed
and/or delivered in connection with the Original Agreement.

(b) Joinder of Parties. Effective as of the date hereof, (i) each of Victory and
Manhattan hereby becomes a party to this Agreement as a Conduit Purchaser
hereunder with all the rights, interests, duties and obligations of a Conduit
Purchaser hereunder, (ii) each of Regions, BTMU and SMBC hereby becomes a party
to this Agreement as a Committed Purchaser hereunder with all the rights,
interests, duties and obligations of a Committed Purchaser hereunder,
(iii) Regions, as a Committed Purchaser, shall constitute the sole member of a
new Purchaser Group, which does not initially include a Conduit Purchaser, and
Regions hereby appoints itself as the Purchaser Agent for such Purchaser Group,
(iv) BTMU, as a Committed Purchaser and Victory, as its related Conduit
Purchaser, shall constitute the members of a new Purchaser Group, and BTMU and
Victory hereby appoint BTMU as the Purchaser Agent for such Purchaser Group,
(v) SMBC, as a Committed Purchaser, and Manhattan, as its related Conduit
Purchaser, shall constitute the members of a new Purchaser Group, and SMBC and
Manhattan hereby appoint SMBC Nikko as the Purchaser Agent for such Purchaser
Group,

 

-2-



--------------------------------------------------------------------------------

and (vi) each of each of Regions, BTMU and SMBC Nikko hereby becomes a party to
this Agreement as a Purchaser Agent hereunder with all the rights, interests,
duties and obligations of a Purchaser Agent hereunder.

(c) Initial Purchases; Rebalancing. Concurrently herewith, the Seller is
requesting that the Purchasers fund a new Purchase on the Closing Date pursuant
to a Purchase Notice delivered in accordance with Section 1.2(a); provided,
however, that such Purchase Notice may be delivered on the Closing Date, rather
than on the Business Day preceding the Closing Date. Such Purchase Notice
provides that each Purchaser Group will fund a non-ratable portion of the
aggregate Purchase such that, after giving effect to such Purchase, each
Purchaser Group’s outstanding Capital will be equal to its Ratable Share of the
Aggregate Capital.

(d) Certain Consents. The parties hereto hereby consent to the joinder of
Regions, Victory, BTMU, Manhattan, SMBC and SMBC Nikko as parties hereto on the
terms set forth in clause (b) above, to the non-ratable funding of the foregoing
initial Purchase on the terms set forth in clause (c) above, in each case, as
set forth above on a one-time basis.

ARTICLE I

AMOUNTS AND TERMS OF THE PURCHASES

Section 1.1 Purchase Facility.

(a) On the terms and subject to the conditions hereof, the Seller may, from time
to time before the Facility Termination Date, request that (i) the Swingline
Purchaser make purchases from the Seller of, and reinvestments in, undivided
percentage ownership interests with regard to the Purchased Interest pursuant to
Section 1.2(c) (each such Purchase, a “Swingline Purchase”), and/or (ii) the
Purchasers ratably make purchases from the Seller of, and reinvestments in,
undivided percentage ownership interests with regard to the Purchased Interest.
Each purchase requested by the Seller pursuant to Section 1.2(a) (each, a
“Purchase”) shall be made ratably (based on Ratable Shares) by the respective
Purchaser Groups, and each Purchaser Group’s Ratable Share of each Purchase
shall be made and funded (i) if such Purchaser Group contains a Conduit
Purchaser and such Conduit Purchaser elects (in its sole discretion) to make and
fund such portion of such Purchase, by such Conduit Purchaser, or (ii) if such
Purchaser Group does not contain a Conduit Purchaser or if the Conduit Purchaser
in such Purchaser Group declines (in its sole discretion) to make or fund such
portion of such Purchase, by the Committed Purchaser in such Purchaser Group.
Subject to Section 1.4(b) concerning Reinvestments, at no time will any Conduit
Purchaser have any obligation to make or fund a Purchase. Each Committed
Purchaser hereby severally agrees, on the terms and subject to the conditions
hereof, to make Purchases before the Facility Termination Date, equal to its
Purchaser Group’s Ratable Share of each Purchase; provided, however, that
(i) under no circumstances shall the Swingline Purchaser make (or be obligated
to make) any Swingline Purchase if after giving effect thereto, (A) the
Swingline Capital would exceed the Swingline Sub-Limit or (B) and the Aggregate
Capital would (after giving effect to all Purchases and Reinvestments on such
date) exceed the aggregate Commitments of all Purchaser Groups that do not
include a Defaulting Purchaser and (ii) under no circumstances shall any
Purchaser make (or be obligated to make) any Purchase or

 

-3-



--------------------------------------------------------------------------------

Reinvestment (other than a Swingline Purchase) hereunder if, after giving effect
to such Purchase or Reinvestment (A) the Group Capital of such Purchaser’s
Purchaser Group would exceed such Purchaser Group’s Commitment, (B) the
Aggregate Capital would (after giving effect to all Purchases and Reinvestments
on such date) exceed the Purchase Limit or (C) the Purchased Interest would
exceed 100%.

(b) The Seller may, upon 30 days’ written notice to the Administrator and each
Purchaser Agent, reduce the unfunded portion of the Swingline Sub-Limit and/or
the Purchase Limit in whole or in part (but not below the amount which would
cause the Group Capital of any Purchaser Group to exceed its Commitment (after
giving effect to such reduction)); provided that each partial reduction shall be
in the amount of at least $5,000,000, or an integral multiple of $1,000,000 in
excess thereof and unless terminated in whole, the Purchase Limit shall in no
event be reduced below $250,000,000. Such reduction (other than a reduction of
the Swingline Sub-Limit) shall, unless otherwise agreed to in writing by the
Seller, the Program Administrator and each Purchaser Agent be applied ratably to
reduce the Commitment of each Purchaser Group.

Section 1.2 Making Purchases.

(a) Purchase Notices. Each Purchase (excluding any Reinvestment or Swingline
Purchase) of undivided percentage ownership interests with regard to the
Purchased Interest hereunder may be made on any day upon the Seller’s
irrevocable written notice in the form of Annex B-1 (each, a “Purchase Notice”)
delivered to the Administrator and each Purchaser Agent in accordance with
Section 6.2 (which notice must be received by the Administrator and each
Purchaser Agent before 2:00 p.m., New York City Time) at least one Business Day
before the requested Purchase Date, which notice shall specify: (A) the amount
requested to be paid to the Seller (such amount, which shall not be less than
$500,000 (or such lesser amount as agreed to by the Administrator and the
Majority Purchaser Agents) and shall be in integral multiples of $100,000, with
respect to each Purchaser Group, (B) the date of such Purchase (which shall be a
Business Day) and (C) the pro forma calculation of the Purchased Interest after
giving effect to the increase in the Aggregate Capital. Each Swingline Purchase
shall be requested and made in accordance with Section 1.2(c).

(b) Funding Purchases.

(i) Not later than 2:00 p.m. (New York City Time) on the date of each Purchase
(excluding any Reinvestment or Swingline Purchase) of undivided percentage
ownership interests with regard to the Purchased Interest hereunder, each
applicable Purchaser shall, upon satisfaction of the applicable conditions set
forth in Exhibit II, deliver to the Administrator by wire transfer of
immediately available funds at the account from time to time designated in
writing by the Administrator, an amount equal to the portion of Capital relating
to the undivided percentage ownership interest then being funded by such
Purchaser. On the date of each Purchase (excluding any Reinvestment or Swingline
Purchase), the Administrator will make available to the Seller, in same day
funds at the account from time to time designated in writing by the Seller to
the Administrator, the amount of Capital to be funded by all Purchasers in
respect of such Purchase.

 

-4-



--------------------------------------------------------------------------------

(ii) Unless the Administrator shall have received notice from a Purchaser or
Purchaser Agent prior to the proposed date of any Purchase (excluding any
Reinvestment or Swingline Purchase) that such Purchaser’s or Purchaser Agent’s
Purchaser Group will not make available to the Administrator such Purchaser
Group’s share of such Purchase, the Administrator may assume that such Purchaser
Group has made such share available on such date in accordance with the
foregoing clause (b)(i) and may, in reliance upon such assumption, make
available to the Seller a corresponding amount. In such event, if a Purchaser
Group has not in fact made its share of the applicable Purchase available to the
Administrator, then the Committed Purchaser in such Purchaser Group and the
Seller severally agree to pay to the Administrator forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to the Seller to but excluding the date of
payment to the Administrator, at (i) in the case of such Committed Purchaser,
the greater of the Federal Funds Rate and a rate determined by the Administrator
in accordance with banking industry rules on interbank compensation or (ii) in
the case of the Seller, the Base Rate. If such Committed Purchaser pays such
amount to the Administrator, then such amount shall constitute such Committed
Purchaser’s Capital included in such Purchase. If the Seller and such Committed
Purchaser shall pay such interest to the Administrator for the same or an
overlapping period, the Administrator shall promptly remit to the Seller the
amount of such interest paid by the Seller for such period. Any such payment by
the Seller shall be without prejudice to any claim the Seller may have against a
Committed Purchaser that shall have failed to make such payment to the
Administrator.

(c) Swingline Purchases.

(i) Swingline Purchase Notices. If the Seller desires that the Swingline
Purchaser make a Swingline Purchase on any Business Day, the Seller shall
provide the Swingline Purchaser and the Administrator with prior irrevocable
written notice thereof in the form of Annex B-2 (each, a “Swingline Purchase
Notice”) in accordance with Section 6.2 not later than 1:00 p.m. (New York City
time) on such Business Day. Each Swingline Purchase Notice shall specify:
(A) the amount of Capital requested to be paid to the Seller (such amount, which
shall not be less than $500,000 (or such lesser amount as agreed to by the
Swingline Purchaser) and shall be in integral multiples of $100,000, (B) the
date of such Swingline Purchase (which shall be a Business Day and which may be
the same Business Day on which such Swingline Purchase Notice is delivered) and
(C) the pro forma calculation of the Purchased Interest after giving effect to
the increase in the Aggregate Capital.

(ii) Funding Swingline Purchases. On the applicable Purchase Date for such
Swingline Purchase, upon satisfaction of the applicable conditions precedent set
forth in Exhibit II, the Swingline Purchaser shall make available to the Seller
in same day funds, at the account from time to time designated in writing by the
Seller to the Swingline Purchaser, an amount equal to the Capital requested by
the Seller pursuant to the related Swingline Purchase Notice. Only one
(1) Swingline Purchase Notice may be outstanding for any Business Day.

 

-5-



--------------------------------------------------------------------------------

(iii) Swingline Settlements. Each of the Purchasers acknowledges that the
Swingline Purchaser will make Swingline Purchases on same-day notice to
facilitate the administration of the facility evidenced by this Agreement, but
that the Swingline Purchaser will do so based on its expectation that not later
than the next succeeding Swingline Settlement Date (or, if sooner, the Facility
Termination Date), each other Purchaser will purchase its Ratable Share of the
aggregate outstanding Swingline Capital at par. Accordingly, not later than 9:00
a.m. (New York City time) on each Swingline Settlement Date and on the Facility
Termination Date, if any Swingline Capital is then outstanding, the Swingline
Purchaser shall send a written statement (a “Swingline Statement”) to each of
the other Purchasers setting forth the amount of the outstanding Swingline
Capital and each such Purchaser Group’s Ratable Share thereof (such Purchaser
Group’s “Swingline Settlement Amount”). Not later than 3:00 p.m. (New York City
time) on the Business Day of delivery of each Swingline Statement, each
Committed Purchaser shall (or shall cause its related Conduit Purchaser to)
purchase from the Swingline Purchaser an amount of the outstanding Swingline
Capital equal to its Purchaser Group’s Swingline Settlement Amount by paying to
the Swingline Purchaser in immediately available funds an amount equal to such
Purchaser’s Swingline Settlement Amount; provided that the Committed Purchaser
that is also the Swingline Purchaser shall be automatically deemed to have made
such payment in its capacity as a Committed Purchaser. Upon payment to the
Swingline Purchaser of the Swingline Settlement Amount, the paying Purchaser’s
aggregate outstanding Capital shall be increased by the amount of such payment
and the Swingline Purchaser’s aggregate outstanding Capital shall be reduced by
the amount of such payment. All Discount (and Fees) accrued on or with respect
to the Swingline Capital prior to such payment shall remain payable to the
Swingline Purchaser for its own account.

(iv) Failure to Settle. If any Purchaser Group fails to pay its Swingline
Settlement Amount in full to the Swingline Purchaser by the time and date
required by Section 1.2(c)(iii), (i) the unpaid amount of such Swingline
Settlement Amount shall bear interest, payable by the Committed Purchaser in
such Purchaser Group to the Swingline Purchaser upon demand, at a rate per annum
equal to the Alternate Rate, and if not paid within three (3) Business Days of
the Swingline Purchaser’s demand, at a rate per annum equal to the greater of
(x) 3.0% per annum above the Base Rate in effect on such day and (y) the
“Alternate Rate” as calculated in clause (a) or (b) of the definition thereof,
as applicable, and (ii) the Swingline Purchaser may cancel or suspend
availability of the Swingline Sub-Limit and shall have no obligation to make
additional Swingline Purchasers. The Swingline Purchaser (whether individually
or as Administrator) shall not be obligated to transfer to any Purchaser in such
a defaulting Purchaser Group any payments received by it for the benefit of such
defaulting Purchaser Group, nor shall the members of such a defaulting Purchaser
Group be entitled to the sharing of any payments hereunder (including any
Capital, Discount, Fees or other amounts). Amounts payable to such a defaulting
Purchaser Group shall instead be paid to the Swingline Purchaser in reduction of
such defaulting Purchaser Group’s obligation to pay its Swingline

 

-6-



--------------------------------------------------------------------------------

Settlement Amount or interest thereon. This Section shall remain effective with
respect to a defaulting Purchaser Group until such default is cured. The
operation of this Section shall not be construed to increase or otherwise affect
the Commitment of any Purchaser, or relieve or excuse the performance by the
Seller of its duties and obligations hereunder.

(d) Sale of Undivided Interests. Effective on the date of each Purchase pursuant
to Section 1.2(b), each Swingline Purchase pursuant to Section 1.2(c) and each
Reinvestment pursuant to Section 1.4, the Seller hereby sells and assigns to the
Administrator for the benefit of the Purchasers (ratably, according to each such
Purchaser’s Capital) an undivided percentage ownership interest in: (i) each
Pool Receivable then existing, (ii) all Related Security with respect to such
Pool Receivables, and (iii) all Collections with respect to, and other proceeds
of, such Pool Receivables and Related Security.

(e) Grant of Security Interest. To secure all of the Seller’s obligations
(monetary or otherwise) under this Agreement and the other Transaction Documents
to which it is a party, whether now or hereafter existing or arising, due or to
become due, direct or indirect, absolute or contingent, the Seller hereby grants
to the Administrator, for the benefit of the Purchasers, a security interest in
all of the Seller’s right, title and interest (including any undivided interest
of the Seller) in, to and under all of the following, whether now or hereafter
owned, existing or arising: (i) all Pool Receivables, (ii) all Related Security
with respect to such Pool Receivables, (iii) all Collections with respect to
such Pool Receivables, (iv) the Collection Accounts, the Lock-Boxes and all
amounts on deposit therein, and all certificates and instruments, if any, from
time to time evidencing such Collection Accounts, the Lock-Boxes and amounts on
deposit therein, (v) all rights (but none of the obligations) of the Seller
under the Sale Agreement and the Sub-Originator Sale Agreement (as assignee of
Comdata Inc.) and (vi) all proceeds of, and all amounts received or receivable
under any or all of, the foregoing (collectively, the “Pool Assets”). The
Administrator, for the benefit of the Purchasers, shall have, with respect to
the Pool Assets, and in addition to all the other rights and remedies available
to the Administrator and the Purchasers, all the rights and remedies of a
secured party under any applicable UCC. The Seller hereby authorizes the
Administrator (for the benefit of the Purchasers) to file financing statements
in each jurisdiction the Administrator deems necessary and appropriate to
perfect its security interest in the Pool Assets, describing the collateral
covered thereby as “all of the debtor’s personal property or assets” or words to
that effect, notwithstanding that such wording may be broader in scope than the
collateral described in this Agreement. Except as expressly set forth herein and
in the other Transaction Documents, the Administrator shall not agree in writing
to release all or a material portion of the Pool Assets from its security
interest created hereunder without the consent of all Purchaser Agents.

(f) Addition of Purchasers. The Seller may, with the written consent of the
Administrator and each Purchaser Agent, add additional Persons as Purchasers
(either to an existing Purchaser Group or by creating new Purchaser Groups) or
cause an existing Purchaser to increase its Commitment in connection with a
corresponding increase in the Purchase Limit; provided, however, that the
Commitment of any Purchaser may only be increased with the prior written consent
of such Purchaser. Each new Purchaser (or Purchaser Group) shall become a party
hereto, by executing and delivering to the Administrator and the Seller, an
Assumption Agreement in the form of Annex C hereto (which Assumption Agreement
shall, in the case of any new Purchaser or Purchasers, be executed by each
Person in such new Purchaser’s Purchaser Group).

 

-7-



--------------------------------------------------------------------------------

(g) Several Obligations. Each Committed Purchaser’s obligation hereunder shall
be several, such that the failure of any Committed Purchaser to make a payment
in connection with any Purchase hereunder shall not relieve any other Committed
Purchaser of its obligation hereunder to make payment for any Purchase. If any
Committed Purchaser becomes a Defaulting Purchaser, the Seller may, at its sole
expense and effort, upon written notice to such Committed Purchaser, its
Purchaser Agent and the Administrator, require such Defaulting Purchaser and its
related Conduit Purchaser (if any) to assign and delegate, without recourse (in
accordance with and subject to all applicable transfer restrictions), all its
interests, rights and obligations under this Agreement and the other Transaction
Documents to another appropriate financial institution that shall assume such
Defaulting Purchaser’s and (if applicable) Conduit Purchaser’s obligations
(which assignee may be an existing Purchaser); provided that (A) the Seller
shall have received the prior written consent of the Administrator and the
Majority Purchaser Agents, which consents shall not be unreasonably withheld,
(B) such Defaulting Purchaser and the other members of its Purchaser Group shall
have received payment of an amount equal to their outstanding Capital and, if
applicable, accrued Discount and Fees thereon and all other amounts then owing
to them hereunder from the assignee or the Seller and (C) for the avoidance of
doubt, no Purchaser shall have any obligation to accept any such assignment or
delegation from a Defaulting Purchaser or its related Conduit Purchaser or to
fund any Defaulting Purchaser’s share of any Purchase, in either case, except as
otherwise agreed in writing by such Purchaser in its sole discretion. A
Defaulting Purchaser shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver or consent by such
Defaulting Purchaser or otherwise, the circumstances entitling the Seller to
require such assignment and delegation have ceased to apply.

Section 1.3 Purchased Interest Computation. The Purchased Interest shall be
initially computed on the Closing Date. Thereafter, until the Facility
Termination Date, the Purchased Interest shall be automatically recomputed (or
deemed to be recomputed) on each Business Day; provided, however, that on each
Termination Day, the Purchased Interest shall be deemed to be not less than 100%
for all purposes hereof. The Purchased Interest shall become zero on the Final
Payout Date.

Section 1.4 Settlement Procedures.

(a) The collection of the Pool Receivables shall be administered by the Servicer
in accordance with this Agreement. The Seller shall provide to the Servicer on a
timely basis all information needed for such administration, including notice of
the occurrence of any Termination Day and current computations of the Purchased
Interest.

(b) The Servicer shall, on each day on which Collections of Pool Receivables are
received (or deemed received) by the Seller or the Servicer:

(i) set aside and hold in trust (and shall, at the request of the Administrator,
segregate in a separate account approved by the Administrator) for the benefit
of each

 

-8-



--------------------------------------------------------------------------------

Purchaser Group, out of such Collections, (x) an amount equal to the Aggregate
Discount accrued through such day for each Portion of Capital and not previously
set aside, (y) an amount equal to the fees set forth in each Purchaser Group Fee
Letter accrued and unpaid through such day, and (z) to the extent funds are
available therefor, an amount equal to the aggregate of each Purchasers’ Share
of the Servicing Fee accrued through such day and not previously set aside;

(ii) subject to Section 1.4(f), if such day is not a Termination Day, remit to
the Seller, ratably, on behalf of each Purchaser Group, the remainder of such
Collections. Such remainder shall, to the extent representing a return on the
Aggregate Capital, ratably, according to each Purchaser’s Capital, be
automatically reinvested in Pool Receivables, and in the Related Security,
Collections and other proceeds with respect thereto (each such reinvestment, a
“Reinvestment,” and “Reinvest” shall have the correlative meaning); provided,
however, that if the Purchased Interest would exceed 100%, then the Servicer
shall not Reinvest, but shall set aside and hold in trust for the benefit of the
Purchasers (and shall, at the request of the Administrator, segregate in a
separate account approved by the Administrator) a portion of such Collections
that, together with the other Collections set aside pursuant to this paragraph,
shall equal the amount necessary to reduce the Purchased Interest to 100%, which
amount shall be deposited ratably to each Purchaser Agent’s account (for the
benefit of its related Purchasers and to be applied in reduction of their
respective Capital) on the next Weekly Settlement Date in accordance with
Section 1.4(c); provided, further, that if the Facility Termination Date has
been extended pursuant to Section 1.11 and any Purchaser (or its Purchaser
Agent) has provided notice (an “Exiting Notice”) to the Administrator, the
Seller and the Servicer of such Purchaser’s refusal, pursuant to Section 1.11,
to extend its (or its related Committed Purchaser’s) Commitment hereunder (an
“Exiting Purchaser”) then such Collections shall not be Reinvested and shall
instead be held in trust for the benefit of such Purchaser and applied in
accordance with clause (iii) below;

(iii) if such day is a Termination Day (or any day following the provision of an
Exiting Notice), set aside, segregate and hold in trust (and shall, at the
request of the Administrator, segregate in a separate account approved by the
Administrator) for the benefit of each Purchaser Group the entire remainder of
the Collections (or in the case of an Exiting Purchaser an amount equal to such
Purchaser’s ratable share of such Collections based on its Capital; provided,
that solely for the purpose of determining such Purchaser’s ratable share of
such Collections, such Purchaser’s Capital shall be deemed to remain constant
from the date of the provision of an Exiting Notice until the date such
Purchaser’s Capital has been paid in full; it being understood that if such day
is also a Termination Day, such Exiting Purchaser’s Capital shall be
recalculated taking into account amounts received by such Purchaser in respect
of this parenthetical and thereafter Collections shall be set aside for such
Purchaser ratably in respect of its Capital (as recalculated)); provided, that
if amounts are set aside and held in trust on any Termination Day of the type
described in clause (a) of the definition of “Termination Day” (or any day
following the provision of an Exiting Notice) and, thereafter, the conditions
set forth in Section 2 of Exhibit II are satisfied or waived by the
Administrator and the Majority Purchaser Agents (or in the case of an Exiting
Notice, such Exiting

 

-9-



--------------------------------------------------------------------------------

Notice has been revoked by the related Exiting Purchaser and written notice
thereof has been provided by such Exiting Purchaser or its Purchaser Agent to
the Administrator, the Seller and the Servicer), such previously set-aside
amounts shall, to the extent representing a return on Aggregate Capital (or the
Capital of the Exiting Purchaser) and ratably in accordance with each
Purchaser’s Capital, be Reinvested in accordance with clause (ii) on the day of
such subsequent satisfaction or waiver of conditions or revocation of such
Exiting Notice; and

(iv) release to the Seller (subject to Section 1.4(f)) for its own account any
Collections in excess of: (x) amounts required to be Reinvested in accordance
with clause (ii) or the proviso to clause (iii) plus (y) the amounts that are
required to be set aside pursuant to clause (i), the proviso to clause (ii) and
clause (iii) plus (z) the Seller’s Share of the Servicing Fee accrued and unpaid
through such day and all reasonable and appropriate out-of-pocket costs and
expenses of the Servicer for servicing, collecting and administering the Pool
Receivables.

(c) The Servicer shall, in accordance with the priorities set forth in
Section 1.4(d), below, deposit into each applicable Purchaser’s account (or such
other account designated by such applicable Purchaser or its Purchaser Agent),
(x) on each Monthly Settlement Date in the case of Collections held for each
Purchaser with respect to such Purchaser’s Portion(s) of Capital pursuant to
clause (b)(i) and (y) on each Weekly Settlement Date, in the case of Collections
then held for such Purchaser pursuant to clauses (b)(ii) and (iii) of
Section 1.4; provided, that if FleetCor or an Affiliate thereof is the Servicer,
such day is not a Termination Day and the Administrator has not notified
FleetCor (or such Affiliate) that such right is revoked, FleetCor (or such
Affiliate) may retain the portion of the Collections set aside pursuant to
clause (b)(i) that represents the aggregate of each Purchasers’ Share of the
Servicing Fee.

(d) The Servicer shall distribute the amounts described (and at the times set
forth) in Section 1.4(c), as follows:

(i) if such distribution occurs on a day that is not a Termination Day and the
Purchased Interest does not exceed 100%, first to each Purchaser Agent (or, in
the case of interest accrued and payable by the Seller pursuant to
Section 1.2(b)(ii), to the Administrator) ratably according to the Discount and
Fees (other than Servicing Fees) accrued during such Yield Period (for the
benefit of the relevant Purchasers within such Purchaser Agent’s Purchaser
Group) in payment in full of all accrued Discount with respect to each Portion
of Capital maintained by such Purchasers and accrued Fees (other than Servicing
Fees); it being understood and agreed that each Purchaser Agent shall distribute
such amounts to the Purchasers within its Purchaser Group ratably according to
Discount and accrued Fees, and second, if the Servicer has set aside amounts in
respect of the Servicing Fee pursuant to clause (b)(i) and has not retained such
amounts pursuant to clause (c) above, to the Servicer’s own account (payable in
arrears on each Monthly Settlement Date) in payment in full of the aggregate of
the Purchasers’ Share of accrued Servicing Fees so set aside, and

 

-10-



--------------------------------------------------------------------------------

(ii) if such distribution occurs on a Termination Day or on a day when the
Purchased Interest exceeds 100%, first if FleetCor or an Affiliate thereof is
not the Servicer, to the Servicer’s own account in payment in full of the
Purchasers’ Share of all accrued Servicing Fees, second to each Purchaser Agent
(or, in the case of interest accrued and payable by the Seller pursuant to
Section 1.2(b)(ii), to the Administrator) ratably (based on the aggregate
accrued and unpaid Discount and Fees (other than Servicing Fees) payable to all
Purchasers at such time) (for the benefit of the relevant Purchasers within such
Purchaser Agent’s Purchaser Group) in payment in full of all accrued Discount
with respect to each Portion of Capital funded or maintained by the Purchasers
within such Purchaser Agent’s Purchaser Group and accrued Fees; it being
understood and agreed that each Purchaser Agent shall distribute such amounts to
the Purchasers within its Purchaser Group ratably according to Discount and
accrued Fees, third to the Administrator in payment in full of the Aggregate
Capital (or, if such day is not a Termination Day, the amount necessary to
reduce the Purchased Interest to 100%) for distribution by the Administrator to
the Purchaser Agents in accordance with Section 1.6, fourth, if the Aggregate
Capital and accrued Aggregate Discount with respect to each Portion of Capital
for all Purchaser Groups and all accrued Fees (other than Servicing Fees) have
been reduced to zero, and the Purchasers’ Share of all accrued Servicing Fees
payable to the Servicer (if other than FleetCor or an Affiliate thereof) have
been paid in full, to each Purchaser Group ratably, based on the amounts payable
to each (for the benefit of the Purchasers within such Purchaser Group), the
Administrator and any other Indemnified Party or Affected Person in payment in
full of any other amounts owed thereto by the Seller or Servicer hereunder and,
fifth, to the Servicer’s own account (if the Servicer is FleetCor or an
Affiliate thereof) in payment in full of the aggregate of the Purchasers’ Share
of all accrued Servicing Fees.

After the Aggregate Capital, Aggregate Discount, fees payable pursuant to each
Purchaser Group Fee Letter and Servicing Fees with respect to the Purchased
Interest, and any other amounts payable by the Seller and the Servicer to each
Purchaser Group, the Administrator or any other Indemnified Party or Affected
Person hereunder, have been paid in full, all additional Collections with
respect to the Purchased Interest shall be paid to the Seller for its own
account.

(e) For the purposes of this Section 1.4:

(i) if on any day the Outstanding Balance of any Pool Receivable is reduced or
adjusted as a result of any defective, rejected, returned, repossessed or
foreclosed goods or services, or any revision, cancellation, allowance, discount
or other adjustment made by the Seller or any Affiliate of the Seller, or the
Servicer or any Affiliate of the Servicer or any other Person (including, if
applicable, the originator of such Receivable), or any setoff or dispute between
the Seller or any Affiliate of the Seller, or the Servicer or any Affiliate of
the Servicer and an Obligor, the Seller shall be deemed to have received on such
day a Collection of such Pool Receivable in the amount of such reduction or
adjustment and shall immediately pay any and all such amounts in respect thereof
to an Eligible Collection Account for the benefit of the Purchasers and their
assigns and for application pursuant to Section 1.4;

 

-11-



--------------------------------------------------------------------------------

(ii) if on any day any of the representations or warranties in Sections 1(j) or
3(a) of Exhibit III is not true with respect to any Pool Receivable, the Seller
shall be deemed to have received on such day a Collection of such Pool
Receivable in full and shall immediately pay any and all such amounts to an
Eligible Collection Account (or as otherwise directed by the Administrator at
such time) for the benefit of the Purchasers and their assigns and for
application pursuant to this Section 1.4 (Collections deemed to have been
received pursuant to clause (i) or (ii) of this paragraph (e) are hereinafter
referred to as “Deemed Collections”);

(iii) except as otherwise required by applicable law or the relevant Contract,
all Collections received from an Obligor of any Receivable shall be applied to
the Receivables of such Obligor in the order of the age of such Receivables,
starting with the oldest such Receivable, unless such Obligor designates in
writing its payment for application to specific Receivables; and

(iv) if and to the extent the Administrator, any Purchaser Agent or any
Purchaser shall be required for any reason to pay over to an Obligor (or any
trustee, receiver, custodian or similar official in any Insolvency Proceeding)
any amount received by it hereunder, such amount shall be deemed not to have
been so received by such Person but rather to have been retained by the Seller
and, accordingly, such Person shall have a claim against the Seller for such
amount, payable when and to the extent that any distribution from or on behalf
of such Obligor is made in respect thereof.

(f) If at any time the Seller shall wish to cause the reduction of Aggregate
Capital (but not to commence the liquidation, or reduction to zero, of the
entire Aggregate Capital) the Seller may do so as follows:

(i) the Seller shall give the Administrator, each Purchaser Agent and the
Servicer written notice in the form of Annex F (each, a “Paydown Notice”) (A) at
least one Business Day no later than 2:00 p.m. (New York City time) prior to the
date of such reduction for any reduction of the Aggregate Capital less than or
equal to $50,000,000 (or such greater amount as agreed to by the Administrator
and the Majority Purchaser Agents) and (B) at least 3 Business Days prior to the
date of such reduction for any reduction of the Aggregate Capital greater than
$50,000,000, and each such Paydown Notice shall include, among other things, the
amount of such proposed reduction and the proposed date on which such reduction
will commence;

(ii) on the proposed date of commencement of such reduction and on each day
thereafter, the Servicer shall cause Collections not to be Reinvested until the
amount thereof not so Reinvested shall equal the desired amount of reduction;
and

(iii) the Servicer shall hold such Collections in trust for the benefit of each
Purchaser ratably according to its Capital, for payment to the Administrator
(for the account of such Purchaser) on the next Weekly Settlement Date with
respect to any Portions of Capital maintained by such Purchaser immediately
following the related current Yield Period, and the Aggregate Capital (together
with the Capital of any related Purchaser) shall be deemed reduced in the amount
to be paid to the Administrator (for the account of such Purchaser) only when in
fact finally so paid;

 

-12-



--------------------------------------------------------------------------------

provided, that:

(A) the amount of any such reduction shall be not less than $100,000 for each
Purchaser Group and shall be an integral multiple of $100,000, and the entire
Aggregate Capital after giving effect to such reduction shall be not less than
$50,000,000; and

(B) with respect to any Portion of Capital, the Seller shall choose a reduction
amount, and the date of commencement thereof, so that to the extent practicable
such reduction shall commence and conclude in the same Yield Period.

Section 1.5 Fees. The Seller shall pay to each Purchaser Agent for the benefit
of the Purchasers in the related Purchaser Group in accordance with the
provisions set forth in Section 1.4(d) certain fees in the amounts and on the
dates set forth in one or more fee letter agreements, dated the Closing Date (or
dated the date any such Purchaser and member of its related Purchaser Group
become a party hereto pursuant to an Assumption Agreement, a Transfer Supplement
or otherwise), among the Servicer, the Seller, and the applicable Purchaser
Agent, respectively, (as any such fee letter agreement may be amended, restated,
supplemented or otherwise modified from time to time, each, a “Purchaser Group
Fee Letter”) and each of the Purchaser Group Fee Letters may be referred to
collectively as, the “Fee Letters”).

Section 1.6 Payments and Computations, Etc.

(a) All amounts to be paid or deposited by the Seller or the Servicer hereunder
shall be made without reduction for offset or counterclaim and shall be paid or
deposited no later than 2:00 p.m. (New York City Time) on the day when due in
same day funds (i) with respect to any payment other than in reduction of
Capital, to the account for each Purchaser maintained by the applicable
Purchaser Agent (or such other account as may be designated from time to time by
such Purchaser Agent to the Seller and the Servicer) and (ii) with respect to
any payment in reduction of Capital, to the account specified by the
Administrator. All amounts received after 2:00 p.m. (New York City Time) will be
deemed to have been received on the next Business Day.

(b) The Administrator shall distribute any payments received by it hereunder in
reduction of Capital for the account of any Purchaser to such Purchaser’s
Purchaser Agent promptly following the Administrator’s receipt thereof. Unless
the Administrative Agent shall have received notice from the Seller prior to the
date on which any payment is due to the Administrator for the account of the
Purchasers hereunder that the Seller (or the Servicer on its behalf) will not
make such payment (including because Collections are not available therefor),
the Administrator may assume that the Seller has made or will make such payment
on such date in accordance herewith and may (but shall not be obligated to), in
reliance upon such assumption, distribute to the Purchaser Agents the amount
due. In such event, if the Seller (or the Servicer on its behalf) has not in
fact made such payment, then each of the Committed Purchasers severally agrees
to repay to the Administrator forthwith on demand the amount so distributed to
the members of such Committed Purchaser’s Purchaser Group, with interest

 

-13-



--------------------------------------------------------------------------------

thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation. Each
Purchaser Agent shall distribute any payments received by it hereunder in
reduction of Capital for the account of the Purchasers in its Purchaser Group
promptly following such Purchaser Agent’s receipt thereof, ratably in accordance
with such Purchasers’ outstanding Capital. If the Seller and any Committed
Purchaser shall pay such interest to the Administrator for the same or an
overlapping period, the Administrator shall promptly remit to such Committed
Purchaser the amount of such interest paid by such Committed Purchaser for such
period. Any such payment by such Committed Purchaser shall be without prejudice
to any claim such Committed may have against the Seller.

(c) The Seller or the Servicer, as the case may be, shall, to the extent
permitted by law, pay interest on any amount not paid or deposited by the Seller
or the Servicer, as the case may be, when due hereunder, at an interest rate
equal to 2.0% per annum above the Base Rate, payable on demand (in the case of
payments by the Seller, subject to the priorities of payment set forth in
Section 1.4).

(d) All computations of interest under clause (b) and all computations of
Discount, Fees and other amounts hereunder shall be made on the basis of a year
of 360 (or 365 or 366, as applicable, with respect to Discount or other amounts
calculated by reference to the Base Rate) days for the actual number of days
elapsed. Whenever any payment or deposit to be made hereunder shall be due on a
day other than a Business Day, such payment or deposit shall be made on the next
Business Day and such extension of time shall be included in the computation of
such payment or deposit.

Section 1.7 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(A) impose, modify or deem applicable any reserve (other than reserve otherwise
included in the determination of the Euro-Rate or LMIR hereunder), special
deposit, liquidity, compulsory loan, insurance charge or similar requirement
against assets of, deposits with or for the account of, or credit extended or
participated in by, the Administrator, any Purchaser, any Purchaser Agent, any
Program Support Provider, any of their respective Affiliates or any of their
respective holding companies (including bank holding companies) (each an
“Affected Person”);

(B) subject any Affected Person to any Taxes (excluding any Taxes that give rise
to the payment of additional amounts under Section 1.9) on its loans, loan
principal, commitments or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(C) impose on any Affected Person any other condition, cost or expense (other
than Taxes) (A) affecting the Pool Assets, this Agreement, any other Transaction
Document, any Program Support Agreement, any Purchase or any participation
therein or (B) affecting its obligations or rights to make Purchases;

 

-14-



--------------------------------------------------------------------------------

and the result of any of the foregoing shall be to increase the cost to such
Affected Person of (A) acting as the Administrator, a Purchaser Agent or a
Purchaser hereunder or as a Program Support Provider with respect to the
transactions contemplated hereby, (B) funding or maintaining any Purchase or
Reinvestment or (C) maintaining its obligation to fund or maintain any Purchase
or Reinvestment, or to reduce the amount of any sum received or receivable by
such Affected Person hereunder, then, upon request of such Affected Person (or
its Purchaser Agent), the Seller shall pay to such Affected Person such
additional amount or amounts as will compensate such Affected Person for such
additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Affected Person determines that any Change in
Law affecting such Affected Person or any lending office of such Affected Person
regarding capital or liquidity requirements, has or would have the effect of
reducing the rate of return on such Affected Person’s capital as a consequence
of (A) this Agreement or any other Transaction Document, (B) the commitments of
such Affected Person hereunder or under any related Program Support Agreement,
(C) the Purchases or Reinvestments made by such Affected Person or (D) any
Capital, to a level below that which such Affected Person could have achieved
but for such Change in Law (taking into consideration such Affected Person’s
policies with respect to capital adequacy and liquidity), then from time to
time, upon request of such Affected Person (or its Purchaser Agent), the Seller
will pay to such Affected Person such additional amount or amounts as will
compensate such Affected Person for any such reduction suffered.

(c) Adoption of Changes in Law. The Seller acknowledges that any Affected Person
may institute measures in anticipation of a Change in Law (including, without
limitation, the imposition of internal charges on such Affected Person’s
interests or obligations under any Transaction Document or Program Support
Agreement), and may commence allocating charges to or seeking compensation from
the Seller under this Section 1.7 in connection with such measures, in advance
of the effective date of such Change in Law, and the Seller agrees to pay such
charges or compensation to such Affected Person, following demand therefor in
accordance with the terms of this Section 1.7, without regard to whether such
effective date has occurred.

(d) Certificates for Reimbursement. A certificate of an Affected Person (or its
Purchaser Agent on its behalf) setting forth the amount or amounts necessary to
compensate such Affected Person or its holding company, as the case may be, as
specified in clause (a), (b) or (c) of this Section and delivered to the Seller,
shall be conclusive absent manifest error. The Seller shall, subject to the
priorities of payment set forth in Section 1.4, pay such Affected Person the
amount shown as due on any such certificate on the first Weekly Settlement Date
occurring after the Seller’s receipt of such certificate.

(e) Delay in Requests. Failure or delay on the part of any Affected Person to
demand compensation pursuant to this Section shall not constitute a waiver of
such Affected Person’s right to demand such compensation; provided, however,
that if such Affected Party fails to make such demand within 180 days after it
obtains actual knowledge of such an event, such Affected Party shall, with
respect to amounts payable pursuant to this Section 1.7, only be entitled to
payment under this Section 1.7 for amounts or losses incurred from and after the
date 180 days prior to the date that such Affected Party does give such demand.

 

-15-



--------------------------------------------------------------------------------

Section 1.8 Funding Losses.

(a) The Seller will compensate each Purchaser in accordance with the terms of
this Section 1.8 for all losses, expenses and liabilities (including any loss,
expense or liability incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by such Purchaser in order to fund or maintain
any Portion of Capital hereunder) as a result of (i) any repayment (in whole or
in part) of any Portion of Capital of such Purchaser on any day other than a
Monthly Settlement Date or Weekly Settlement Date or (ii) any Purchase or
Swingline Purchase not being completed by the Seller in accordance with its
request therefor pursuant to Section 1.2. Such losses, expenses and liabilities
will include the amount, if any, by which (A) the additional Yield that would
have accrued had such repayment or failure to Purchase not have occurred,
exceeds (B) the income, if any, received by the applicable Purchaser.

(b) A certificate of a Purchaser (or its related Purchaser Agent) setting forth
in reasonable detail the amount or amounts necessary to compensate such
Purchaser as specified in Section 1.8(a) and delivered to the Seller and the
Administrator, shall be conclusive absent manifest error. The Seller shall pay
such Purchaser’s related Purchaser Agent (for the account of such Purchaser) the
amount shown as due on any such certificate on demand but subject to the
priorities for payments set forth in Section 1.4.

Section 1.9 Taxes. The Seller agrees that:

(a) (i) Any and all payments by the Seller under this Agreement shall be made
free and clear of and without deduction for any and all current or future taxes,
stamp or other taxes, levies, imposts, deductions, charges or withholdings, and
all liabilities with respect thereto, excluding (A) net income, branch profits
or franchise taxes, in each case, (x) imposed on the Person receiving such
payment by the Seller hereunder by the jurisdiction under whose laws such Person
is organized or in which such Person’s principal office is located or any
political subdivision thereof or (y) that are Other Connection Taxes and (B) any
U.S. Federal withholding taxes imposed under FATCA (all such nonexcluded taxes,
levies, imposts, deductions, charges, withholdings and liabilities being
hereinafter referred to as “Taxes”). If the Seller shall be required by law to
deduct any Taxes from or in respect of any sum payable hereunder to any
Purchaser, any Purchaser Agent, any Program Support Provider or the
Administrator, then the sum payable shall be increased by the amount necessary
to yield to such Person (after payment of all Taxes) an amount equal to the sum
it would have received had no such deductions been made.

(ii) Whenever any Taxes are payable by the Seller, as promptly as possible
thereafter, the Seller shall send to the Administrator for its own account or
for the account of any Purchaser, any Purchaser Agent or any Program Support
Provider, as the case may be, a certified copy of an original official receipt
showing payment thereof or such other evidence of such payment reasonably
satisfactory to the Administrator. If the Seller fails to pay any Taxes when due
to the appropriate taxing authority or fails to remit to the Administrator the
required receipts or other required documentary evidence, the Seller shall
indemnify the Administrator and/or any other Affected Person, as applicable, for
any incremental taxes, interest or penalties that may become payable by such
party as a result of any such failure.

 

-16-



--------------------------------------------------------------------------------

(b) (i) Each Purchaser that is a U.S. Person shall deliver to Seller and
Administrator on or prior to the date on which such Purchaser becomes a
Purchaser under this Agreement (and from time to time thereafter upon the
reasonable request of Seller or Administrator), executed copies of IRS Form W-9
certifying that such Purchaser is exempt from U.S. federal backup withholding
tax.

(ii) Each Purchaser that is not a U.S. Person (a “Foreign Purchaser”) as to
which payments to be made under this Agreement are exempt from or subject to a
reduced rate of United States withholding tax under an applicable statute or tax
treaty shall provide to Seller and Administrator a properly completed and
executed IRS Form W-8ECI, Form W-8BEN, Form W-8BEN-E or other applicable form,
certificate or document prescribed by the IRS or the United States certifying
that payments hereunder to such Foreign Purchaser are entitled to such exemption
or reduction in rate (a “Certificate of Withholding”). Any non-U.S. Person that
seeks to become a Purchaser under this Agreement shall provide a Certificate of
Withholding to Seller and Administrator prior to becoming a Purchaser hereunder.
No non-U.S. Person may become a Purchaser hereunder if such Person fails to
deliver a Certificate of Withholding in advance of becoming a Purchaser. If the
Certificate of Withholding provided by a Purchaser at the time such Purchaser
first becomes a party to this Agreement indicates a United States withholding
tax rate in excess of zero, withholding taxes at such rate shall be considered
excluded from Taxes and, accordingly, the Seller shall not be obligated to pay
any additional amounts to such Purchaser, or to indemnify such Purchaser, in
respect of such withholding taxes under this Agreement. Each Purchaser shall
promptly notify Seller that it is a Foreign Purchaser and shall also promptly
notify Seller of any change in its funding office.

(c) Seller shall not be required to pay any additional amounts to any Purchaser
in respect of United States withholding tax pursuant to paragraph (a) above if
the obligation to pay such additional amounts would not have arisen but for a
failure by such Purchaser to comply with the provisions of paragraph (b) above
for any reason (including by reason of a change in circumstances that renders
the Purchaser unable to so qualify) other than (i) a change in applicable law,
regulation or official interpretation thereof or (ii) an amendment, modification
or revocation of any applicable tax treaty or a change in official position
regarding the application or interpretation thereof, in each case after the
Closing Date (or, if later, the date on which such Purchaser became a Purchaser
hereunder).

(d) If, solely as a result of an event in subparagraph (i) or (ii) of paragraph
(c) after the Closing Date, a Purchaser (i) is unable to provide to Seller a
Certificate of Withholding or (ii) makes any payment or becomes liable to make
any payment on account of any Taxes with respect to payments by Seller
hereunder, Seller may, at its option, continue to make payments to such
Purchaser under the terms of this Agreement, which payments shall be made in
accordance with paragraph (a) above. If Seller exercises its option under this
paragraph (d), the applicable Purchaser agrees to take such steps as reasonably
may be available to it under applicable tax laws

 

-17-



--------------------------------------------------------------------------------

and any applicable tax treaty or convention to obtain an exemption from, or
reduction (to the lowest applicable rate) of, such Taxes, except to the extent
that taking such a step would, in the sole determination of such Purchaser, be
materially disadvantageous to such Purchaser.

(e) If a payment made to a Purchaser hereunder would be subject to U.S. federal
withholding tax imposed by FATCA if such Purchaser were to fail to comply with
the applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Internal Revenue Code, as applicable), such
Purchaser shall deliver to Seller and Administrator at the time or times
prescribed by law and at such time or times reasonably requested by Seller or
Administrator such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such
additional documentation reasonably requested by Seller or Administrator as may
be necessary for Seller or Administrator to comply with their obligations under
FATCA and to determine that such Purchaser has complied with such Purchaser’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.

(f) Each Purchaser agrees that if any form or certification it previously
delivered under this Section 1.9 expires or becomes obsolete or inaccurate in
any respect, it shall update such form or certification or promptly notify
Seller and Administrator in writing of its legal inability to do so.

Section 1.10 Inability to Determine Euro-Rate or LMIR. (a) If the Administrator
(or any Purchaser Agent) determines before the first day of any Yield Period
(or, solely with respect to LMIR, any day) (which determination shall be final
and conclusive absent manifest error) that, by reason of circumstances affecting
the interbank eurodollar market generally (i) deposits in dollars (in the
relevant amounts for such Yield Period) are not being offered to banks in the
interbank eurodollar market for such Yield Period, (ii) adequate means do not
exist for ascertaining the Euro-Rate or LMIR for such Yield Period (or portion
thereof) or (iii) the Euro-Rate or LMIR does not accurately reflect the cost to
any Purchaser (as determined by the related Purchaser or the applicable
Purchaser Agent) of maintaining any Portion of Capital during such Yield Period
(or portion thereof), then the Administrator shall give notice thereof to the
Seller. Thereafter, until the Administrator or such Purchaser Agent notifies the
Seller that the circumstances giving rise to such suspension no longer exist,
(a) no Portion of Capital shall be funded at the Yield Rate determined by
reference to the Euro-Rate or LMIR and (b) the Discount for any outstanding
Portions of Capital then funded at the Yield Rate determined by reference to the
Euro-Rate or LMIR shall, on the last day of the then current Yield Period (or,
solely with respect to LMIR, immediately), be converted to the Yield Rate
determined by reference to the Base Rate.

(b) If, on or before the first day of any Yield Period (or, solely with respect
to LMIR, any day), the Administrator shall have been notified by any Purchaser
or Purchaser Agent that such Person has determined (which determination shall be
final and conclusive absent manifest error) that any enactment, promulgation or
adoption of or any change in any applicable law, rule or regulation, or any
change in the interpretation or administration thereof by a governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by such Person with any guideline, request
or directive (whether or not

 

-18-



--------------------------------------------------------------------------------

having the force of law) of any such authority, central bank or comparable
agency shall make it unlawful or impossible for such Person to fund or maintain
any Portion of Capital at the Yield Rate and based upon the Euro-Rate or LMIR,
the Administrator shall notify the Seller thereof. Upon receipt of such notice,
until the Administrator notifies the Seller that the circumstances giving rise
to such determination no longer apply, (a) no Portion of Capital shall be funded
at the Yield Rate determined by reference to the Euro-Rate or LMIR and (b) the
Discount for any outstanding Portions of Capital then funded at the Yield Rate
determined by reference to the Euro-Rate or LMIR shall be converted to the Yield
Rate determined by reference to the Base Rate either (i) on the last day of the
then current Yield Period (or, solely with respect to LMIR, any day) if such
Person may lawfully continue to maintain such Portion of Capital at the Yield
Rate determined by reference to the Euro-Rate or LMIR to such day, or
(ii) immediately, if such Person may not lawfully continue to maintain such
Portion of Capital at the Yield Rate determined by reference to the Euro-Rate or
LMIR to such day.

Section 1.11 Extension of Facility Termination Date. The Seller may advise the
Administrator and each Purchaser Agent in writing of its desire to extend the
then current Facility Termination Date set forth in clause (a) of the definition
thereof or determined pursuant to clause (d) of the definition thereof; provided
that such request is made not more than 90 days prior to, and not less than 60
days prior to, the then current Facility Termination Date and provided, further,
that no extension of the Facility Termination Date determined pursuant to clause
(d) of the definition thereof with respect to any Purchaser shall be for a
period of more than 364 days after the effective date of such extension. In the
event that the Purchasers are all agreeable to such extension, the Administrator
shall so notify the Seller in writing (it being understood that the Purchasers
may accept or decline such a request in their sole discretion and on such terms
as they may elect) not less than 30 days prior to the then current Facility
Termination Date and the Seller, the Servicer, the Administrator, the Purchaser
Agents and the Purchasers shall enter into such documents as the Purchasers may
deem necessary or appropriate to reflect such extension, and all reasonable
costs and expenses incurred by the Purchasers, the Administrator and the
Purchaser Agents in connection therewith (including reasonable Attorneys’ Costs)
shall be paid by the Seller. In the event any Purchaser declines the request for
such extension, such Purchaser (or the applicable Purchaser Agent on its behalf)
shall so notify the Administrator and the Administrator shall so notify the
Seller of such determination; provided, however, that the failure of the
Administrator to notify the Seller of the determination to decline such
extension shall not affect the understanding and agreement that the applicable
Purchasers shall be deemed to have refused to grant the requested extension in
the event the Administrator fails to affirmatively notify the Seller, in
writing, of their agreement to accept the requested extension.

Section 1.12 Intended Tax Treatment. Notwithstanding anything to the contrary
herein or in any other Transaction Document, all parties to this Agreement
covenant and agree to treat the Purchases hereunder as debt for all federal,
state, local and franchise tax purposes and agree not to take any position on
any tax return in consistent with the foregoing.

 

-19-



--------------------------------------------------------------------------------

ARTICLE II

REPRESENTATIONS AND WARRANTIES; COVENANTS;

TERMINATION EVENTS

Section 2.1 Representations and Warranties; Covenants. Each of the Seller and
the Servicer hereby makes the representations and warranties, and hereby agrees
to perform and observe the covenants, applicable to it set forth in Exhibits III
and IV, respectively.

Section 2.2 Termination Events. If any of the Termination Events set forth in
Exhibit V shall occur, the Administrator may (with the consent of the Majority
Purchaser Agents) or shall (at the direction of the Majority Purchaser Agents),
by notice to the Seller, declare the Facility Termination Date to have occurred
(in which case the Facility Termination Date shall be deemed to have occurred);
provided, that automatically upon the occurrence of any event (without any
requirement for the passage of time or the giving of notice) described in
paragraph (f) of Exhibit V, the Facility Termination Date shall occur. Upon any
such declaration, occurrence or deemed occurrence of the Facility Termination
Date, the Administrator, each Purchaser Agent and each Purchaser shall have, in
addition to the rights and remedies that they may have under this Agreement, all
other rights and remedies provided after default under the UCC and under other
applicable law, which rights and remedies shall be cumulative.

ARTICLE III

INDEMNIFICATION

Section 3.1 Indemnities by the Seller. Without limiting any other rights any
such Person may have hereunder or under applicable law, the Seller hereby
indemnifies and holds harmless, on an after-tax basis, the Administrator, the
Interim Collection Account Administrative Agent, each Purchaser Agent, each
Program Support Provider and each Purchaser and their respective officers,
directors, agents and employees (each an “Indemnified Party”) from and against
any and all damages, losses, claims, liabilities, penalties, Taxes (excluding
any Taxes that give rise to the payment of additional amounts under
Section 1.9), costs and expenses (including reasonable attorneys’ fees and court
costs) (all of the foregoing collectively, the “Indemnified Amounts”) at any
time imposed on or incurred by any Indemnified Party arising out of or otherwise
relating to any Transaction Document, the transactions contemplated thereby or
the acquisition of any portion of the Purchased Interest, or any action taken or
omitted by any of the Indemnified Parties (including any action taken by the
Administrator as attorney-in-fact for the Seller or any Originator or
Sub-Originator hereunder or under any other Transaction Document), whether
arising by reason of the acts to be performed by the Seller hereunder or
otherwise, excluding only Indemnified Amounts to the extent (a) a final judgment
of a court of competent jurisdiction holds that such Indemnified Amounts
resulted from gross negligence or willful misconduct of the Indemnified Party
seeking indemnification, (b) due to the credit risk of the Obligor and for which
reimbursement would constitute recourse to any Originator, any Sub-Originator,
the Seller or the Servicer for uncollectible Receivables or (c) except where
such taxes are described in clause (x) below, such Indemnified Amounts include
taxes (i) imposed or based on, or measured by, the gross or net income or
receipts of such Indemnified Party by the jurisdiction under the laws of which
such Indemnified Party is organized (or any political subdivision thereof) or
(ii) that are Other Connection Taxes; provided, however, that nothing

 

-20-



--------------------------------------------------------------------------------

contained in this sentence shall limit the liability of the Seller or the
Servicer or limit the recourse of any Indemnified Party to the Seller or the
Servicer for any amounts otherwise specifically provided to be paid by the
Seller or the Servicer hereunder. Without limiting the foregoing
indemnification, but subject to the limitations set forth in clauses (a),
(b) and (c) of the previous sentence, the Seller shall indemnify each
Indemnified Party for Amounts (including losses in respect of uncollectible
Receivables, regardless, for purposes of these specific matters, whether
reimbursement therefor would constitute recourse to the Seller or the Servicer)
relating to or resulting from:

(i) any representation or warranty made by the Seller (or any employee or agent
of the Seller) under or in connection with this Agreement, any Monthly
Information Package, any Weekly Information Package or any other information or
report delivered by or on behalf of the Seller pursuant hereto, which shall have
been false or incorrect in any respect when made or deemed made;

(ii) the failure by the Seller (or, if applicable, any Person from whom the
Seller or the applicable Originator or Sub-Originator may have acquired any such
Receivable) to comply with any applicable law, rule or regulation related to any
Receivable, or the nonconformity of any Receivable with any such applicable law,
rule or regulation;

(iii) the failure of the Seller to vest and maintain vested in the
Administrator, for the benefit of the Purchasers, a perfected ownership or
security interest in the Purchased Interest and the property conveyed hereunder,
free and clear of any Adverse Claim;

(iv) any commingling of funds to which the Administrator, any Purchaser Agent or
any Purchaser is entitled hereunder with any other funds;

(v) any failure of a Collection Account Bank to comply with the terms of the
applicable Collection Account Agreement or Interim Collection Account Agreement;

(vi) any dispute, claim, offset or defense (other than discharge in bankruptcy
of the Obligor) of the Obligor to the payment of any Receivable, or any other
claim resulting from the sale or lease of goods or the rendering of services
related to such Receivable or the furnishing or failure to furnish any such
goods or services or other similar claim or defense not arising from the
financial inability of any Obligor to pay undisputed indebtedness;

(vii) any failure of the Seller, to perform its duties or obligations in
accordance with the provisions of this Agreement or any other Transaction
Document to which it is a party;

(viii) any action taken by the Administrator as attorney-in-fact for the Seller
or any Originator or Sub-Originator pursuant to this Agreement or any other
Transaction Document;

 

-21-



--------------------------------------------------------------------------------

(ix) any environmental liability claim, products liability claim or personal
injury or property damage suit or other similar or related claim or action of
whatever sort, arising out of or in connection with any Receivable or any other
suit, claim or action of whatever sort relating to any of the Transaction
Documents; or

(x) any taxes that arise because any Purchase is not treated for U.S. federal,
state, local or franchise tax purposes as intended under Section 1.12 (including
any U.S. federal, state or local income and franchise taxes necessary to make
such Indemnified Party whole on an after-tax basis, taking into account the
taxability of receipt of payments under this clause (x)).

Section 3.2 Indemnities by the Servicer. Without limiting any other rights that
any Indemnified Party may have hereunder or under applicable law, the Servicer
hereby agrees to indemnify each Indemnified Party from and against any and all
Indemnified Amounts (subject to the limitations set forth in clauses (a),
(b) and (c) of the first sentence of Section 3.1) arising out of or resulting
from (whether directly or indirectly): (a) the failure of any information
contained in any Monthly Information Package or any Weekly Information Package
to be true and correct, or the failure of any other information provided to such
Indemnified Party by, or on behalf of, the Servicer to be true and correct,
(b) the failure of any representation, warranty or statement made or deemed made
by the Servicer (or any of its officers) under or in connection with this
Agreement or any other Transaction Document to which it is a party to have been
true and correct as of the date made or deemed made in all respects when made,
(c) the failure by the Servicer (or any party acting as agent or Sub-Servicer on
its behalf, including, if applicable, the originator of such Receivable), to
comply with any applicable law, rule or regulation with respect to any Pool
Receivable or the related Contract, (d) any dispute, claim, offset or defense of
the Obligor to the payment of any Receivable in, or purporting to be in, the
Receivables Pool resulting from or related to the collection activities by the
Servicer (or any Person on its behalf) with respect to such Receivable or
(e) any failure of the Servicer to perform its duties or obligations in
accordance with the provisions hereof or any other Transaction Document to which
it is a party.

ARTICLE IV

ADMINISTRATION AND COLLECTIONS

Section 4.1 Appointment of the Servicer.

(a) The servicing, administering and collection of the Pool Receivables shall be
conducted by the Person so designated from time to time as the Servicer in
accordance with this Section 4.1. Until the Administrator gives notice to
FleetCor (in accordance with this Section 4.1) of the designation of a new
Servicer, FleetCor is hereby designated as, and hereby agrees to perform the
duties and obligations of, the Servicer pursuant to the terms hereof. Upon the
occurrence of a Termination Event, the Administrator may (with the consent of
the Majority Purchaser Agents) or shall (at the direction of the Majority
Purchaser Agents) designate as Servicer any Person (including itself) to succeed
FleetCor or any successor Servicer, on the condition in each case that any such
Person so designated shall agree to perform the material

 

-22-



--------------------------------------------------------------------------------

collection, servicing and administrative duties and obligations (other than
indemnities and similar obligations) of the Servicer with respect to the Pool
Receivables and Collections pursuant to the terms hereof.

(b) Upon the designation of a successor Servicer as set forth in clause (a),
FleetCor agrees that it will terminate its activities as Servicer hereunder in a
manner that the Administrator determines will facilitate the transition of the
performance of such activities to the new Servicer, and FleetCor shall cooperate
with and assist such new Servicer. Such cooperation shall include access to and
transfer of related records (including all Contracts) and use by the new
Servicer of all licenses, hardware or software necessary or desirable to collect
the Pool Receivables and the Related Security.

(c) FleetCor acknowledges that, in making their decision to execute and deliver
this Agreement, the Administrator and each member in each Purchaser Group have
relied on FleetCor’s agreement to act as Servicer hereunder. Accordingly,
FleetCor agrees that it will not voluntarily resign as Servicer.

(d) The Servicer may delegate its duties and obligations hereunder to any
subservicer (each a “Sub-Servicer”); provided, that, in each such delegation:
(i) such Sub-Servicer (other than Chevron) shall agree in writing to perform the
duties and obligations of the Servicer pursuant to the terms hereof, (ii) the
Servicer shall remain solely liable for the performance of the duties and
obligations so delegated, (iii) the Seller, the Administrator and each Purchaser
Group shall look solely to the Servicer for performance and Chevron shall have
no obligation hereunder to the Seller, any Purchaser Group, the Purchaser Agents
or the Administrator with respect to Chevron’s services to FleetCor or the
Servicer, whether as Sub-Servicer or otherwise, and (iv) the terms of any
agreement with any Sub-Servicer shall provide that the Administrator may
terminate such agreement upon the termination of the Servicer hereunder by
giving notice of its desire to terminate such agreement to the Servicer (and the
Servicer shall provide appropriate notice to each such Sub-Servicer); provided,
however, that if any such delegation is to any Person other than an Originator,
a Sub-Originator or an Affiliate thereof, the Administrator and the Majority
Purchaser Agents shall have consented in writing in advance to such delegation.

Section 4.2 Duties of the Servicer.

(a) The Servicer shall take or cause to be taken all such action as may be
necessary or advisable to administer and collect each Pool Receivable from time
to time, all in accordance with this Agreement and all applicable laws, rules
and regulations, with reasonable care and diligence, and in accordance with the
Credit and Collection Policies. The Servicer shall set aside for the accounts of
the Seller and the Purchasers the amount of Collections to which each is
entitled in accordance with Article I hereof. The Servicer, the Originators and
the Sub-Originators may, in accordance with the applicable Credit and Collection
Policy, take such action, including modifications, waivers or restructurings of
Pool Receivables and the related Contracts, as the Servicer, the Originators and
the Sub-Originators may reasonably determine to be appropriate to maximize
Collections thereof or reflect adjustments permitted under the Credit and
Collection Policy or required under applicable laws, rules or regulations or the
applicable

 

-23-



--------------------------------------------------------------------------------

Contract; provided, however, that for the purposes of this Agreement: (i) such
action shall not change the number of days such Pool Receivable has remained
unpaid from the date of the original due date related to such Pool Receivable,
(ii) such action shall not alter the status of such Pool Receivable as a
Delinquent Receivable or a Defaulted Receivable under this Agreement or limit
the rights of any Purchaser, Purchaser Agent or the Administrator under this
Agreement and (iii) if a Termination Event or an Unmatured Termination Event has
occurred and is continuing and FleetCor or an Affiliate thereof is serving as
the Servicer, FleetCor or such Affiliate may take such action only upon the
prior approval of the Administrator. The Seller shall deliver to the Servicer
and the Servicer shall hold for the benefit of the Seller and the Purchasers, in
accordance with their respective interests, all records and documents (including
computer tapes or disks) with respect to each Pool Receivable. Notwithstanding
anything to the contrary contained herein, if a Termination Event has occurred
and is continuing, the Administrator (with the consent of the Majority Purchaser
Agents) may direct the Servicer (whether the Servicer is FleetCor or any other
Person) to commence or settle any legal action to enforce collection of any Pool
Receivable or to foreclose upon or repossess any Related Security.

(b) The Servicer shall, as soon as practicable following actual receipt of
collected funds, turn over to the Seller the collections of any indebtedness
that is not a Pool Receivable, less, if FleetCor or an Affiliate thereof is not
the Servicer, all reasonable and appropriate out-of-pocket costs and expenses of
such Servicer of servicing, collecting and administering such collections. The
Servicer, if other than FleetCor or an Affiliate thereof, shall, as soon as
practicable upon demand, deliver to the Seller all records in its possession
that evidence or relate to any indebtedness that is not a Pool Receivable, and
copies of records in its possession that evidence or relate to any indebtedness
that is a Pool Receivable.

(c) The Servicer’s obligations hereunder shall terminate on the later of:
(i) the Facility Termination Date and (ii) the date on which all amounts
required to be paid to the Purchaser Agents, each Purchaser, the Administrator
and any other Indemnified Party or Affected Person hereunder shall have been
paid in full.

After such termination, if FleetCor or an Affiliate thereof was not the Servicer
on the date of such termination, the Servicer shall promptly deliver to the
Seller all books, records and related materials that the Seller previously
provided to the Servicer, or that have been obtained by the Servicer, in
connection with this Agreement.

Section 4.3 Collection Account Arrangements. On or prior to the Closing Date,
the Seller shall have entered into Collection Account Agreements with all of the
Collection Account Banks covering each Collection Account (other than Transition
Collection Accounts) and delivered original counterparts of each to the
Administrator. The Seller shall use commercially reasonable efforts to cause
each Transition Collection Account to be an Eligible Collection Account on or
prior to the 180th day following the Closing Date. Upon the occurrence of a
Termination Event, the Administrator may (with the consent of the Majority
Purchaser Agents) or shall (upon the direction of the Majority Purchaser Agents)
at any time thereafter give (or, pursuant to the Interim Collection Account
Administration Agreement, instruct the Interim Collection Account Administrative
Agent to give) notice to each Collection Account Bank that the Administrator
(or, if applicable, the Interim Collection Account Administrative Agent) is

 

-24-



--------------------------------------------------------------------------------

exercising its rights under the Collection Account Agreements and/or Interim
Collection Account Agreements to do any or all of the following: (a) to have the
exclusive ownership and control of the Collection Accounts and Lock-Boxes
transferred to the Administrator (for the benefit of the Purchasers) or to the
Interim Collection Account Administrative Agent (for the benefit of the
Administrator and the Purchasers) and to exercise exclusive dominion and control
over the funds deposited therein, (b) to have the proceeds that are sent to the
respective Collection Accounts and Lock-Boxes redirected pursuant to the
Administrator’s or the Interim Collection Account Administrative Agent’s
instructions rather than deposited in the applicable Collection Account, and
(c) to take any or all other actions permitted under the applicable Collection
Account Agreement or Interim Collection Account Agreement. The Seller hereby
agrees that if the Administrator or the Interim Collection Account
Administrative Agent at any time takes any action set forth in the preceding
sentence, the Administrator or Interim Collection Account Administrative Agent
(as applicable) shall have exclusive control (for the benefit of the Purchasers)
of the proceeds (including Collections) of all Pool Receivables and the Seller
hereby further agrees to take any other action that the Administrator, the
Interim Collection Account Administrative Agent or any Purchaser Agent may
reasonably request to transfer such control. Any proceeds of Pool Receivables
received by the Seller or the Servicer thereafter shall be sent immediately to,
or as otherwise instructed by, the Administrator. The parties hereto hereby
acknowledge that if at any time the Administrator or Interim Collection Account
Administrative Agent takes control of any Collection Account or Lock-Box, the
Administrator and Interim Collection Account Administrative Agent shall not have
any rights to the funds therein in excess of the unpaid amounts due to the
Administrator, the Interim Collection Account Administrative Agent, any member
of any Purchaser Group, any Indemnified Party or Affected Person or any other
Person hereunder, and the Administrator or Interim Collection Account
Administrative Agent (as applicable) shall distribute or cause to be distributed
such funds in accordance with Section 4.2(b) and Article I (in each case as if
such funds were held by the Servicer thereunder).

Each party hereto hereby acknowledges that it has received a copy of the Interim
Collection Account Administration Agreement and consents to the entry into the
Interim Collection Account Administration Agreement by each of the parties
thereto.

Section 4.4 Enforcement Rights.

(a) At any time following the occurrence of a Termination Event:

(i) the Administrator may direct the Obligors that payment of all amounts
payable under any Pool Receivable is to be made directly to the Administrator or
its designee,

(ii) the Administrator may instruct the Seller or the Servicer to give notice of
the Purchaser Groups’ interest in Pool Receivables to each Obligor, which notice
shall direct that payments be made directly to the Administrator or its designee
(on behalf of such Purchaser Groups), and the Seller or the Servicer, as the
case may be, shall give such notice at the expense of the Seller or the
Servicer, as the case may be; provided, that if the Seller or the Servicer, as
the case may be, fails to so notify each Obligor, the Administrator (at the
Seller’s or the Servicer’s, as the case may be, expense) may so notify the
Obligors, and

 

-25-



--------------------------------------------------------------------------------

(iii) the Administrator may request the Servicer to, and upon such request the
Servicer shall: (A) assemble all of the records necessary or desirable to
collect the Pool Receivables and the Related Security, and transfer or license
to a successor Servicer the use of all software necessary or desirable to
collect the Pool Receivables and the Related Security, and make the same
available to the Administrator or its designee (for the benefit of the
Purchasers) at a place selected by the Administrator, and (B) segregate all
cash, checks and other instruments received by it from time to time constituting
Collections in a manner acceptable to the Administrator and, promptly upon
receipt, remit all such cash, checks and instruments, duly endorsed or with duly
executed instruments of transfer, to the Administrator or its designee.

(b) The Seller hereby authorizes the Administrator (on behalf of each Purchaser
Group), and irrevocably appoints the Administrator as its attorney-in-fact with
full power of substitution and with full authority in the place and stead of the
Seller, which appointment is coupled with an interest, to take any and all steps
in the name of the Seller and on behalf of the Seller necessary or desirable, in
the reasonable determination of the Administrator, after the occurrence of a
Termination Event, to collect any and all amounts or portions thereof due under
any and all Pool Assets, including endorsing the name of the Seller on checks
and other instruments representing Collections and enforcing such Pool Assets.
Notwithstanding anything to the contrary contained in this subsection, none of
the powers conferred upon such attorney-in-fact pursuant to the preceding
sentence shall subject such attorney-in-fact to any liability if any action
taken by it shall prove to be inadequate or invalid, nor shall they confer any
obligations upon such attorney-in-fact in any manner whatsoever.

Section 4.5 Responsibilities of the Seller.

(a) Anything herein to the contrary notwithstanding, the Seller shall:
(i) perform all of its obligations, if any, under the Contracts related to the
Pool Receivables to the same extent as if interests in such Pool Receivables had
not been transferred hereunder, and the exercise by the Administrator, the
Purchaser Agents or the Purchasers of their respective rights hereunder shall
not relieve the Seller from such obligations, and (ii) pay when due any taxes,
including any sales taxes payable in connection with the Pool Receivables and
their creation and satisfaction. The Administrator, the Purchaser Agents or any
of the Purchasers shall not have any obligation or liability with respect to any
Pool Asset, nor shall any of them be obligated to perform any of the obligations
of the Seller, Servicer, FleetCor, the Originators or the Sub-Originators
thereunder.

(b) FleetCor hereby irrevocably agrees that if at any time it shall cease to be
the Servicer hereunder, it shall act (if the then-current Servicer so requests)
as the data-processing agent of the Servicer and, in such capacity, FleetCor
shall conduct the data-processing functions of the administration of the
Receivables and the Collections thereon in substantially the same way that
FleetCor conducted such data-processing functions while it acted as the
Servicer.

 

-26-



--------------------------------------------------------------------------------

Section 4.6 Servicing Fee. (a) Subject to clause (b), the Servicer shall be paid
a fee (the “Servicing Fee”) equal to 1.00% per annum (the “Servicing Fee Rate”)
of the daily average aggregate Outstanding Balance of the Pool Receivables. The
Purchasers’ Share of such fee shall be paid through the distributions
contemplated by Section 1.4(d), and the Seller’s Share of such fee shall be paid
directly by the Seller.

(b) If the Servicer ceases to be FleetCor or an Affiliate thereof, the servicing
fee shall be the greater of: (i) the amount calculated pursuant to clause (a),
and (ii) an alternative amount specified by the successor Servicer not to exceed
110% of the aggregate reasonable costs and expenses incurred by such successor
Servicer in connection with the performance of its obligations as Servicer.

ARTICLE V

THE AGENTS

Section 5.1 Appointment and Authorization. (a) Each Purchaser and Purchaser
Agent hereby irrevocably designates and appoints PNC Bank, National Association,
as the “Administrator” hereunder and authorizes the Administrator to take such
actions and to exercise such powers as are delegated to the Administrator hereby
and to exercise such other powers as are reasonably incidental thereto. The
Administrator shall hold, in its name, for the benefit of each Purchaser,
ratably, the Purchased Interest. The Administrator shall not have any duties
other than those expressly set forth herein or any fiduciary relationship with
any Purchaser or Purchaser Agent, and no implied obligations or liabilities
shall be read into this Agreement, or otherwise exist, against the
Administrator. The Administrator does not assume, nor shall it be deemed to have
assumed, any obligation to, or relationship of trust or agency with, the Seller
or Servicer. Notwithstanding any provision of this Agreement or any other
Transaction Document to the contrary, in no event shall the Administrator ever
be required to take any action which exposes the Administrator to personal
liability or which is contrary to the provision of any Transaction Document or
applicable law.

(b) Each Purchaser hereby irrevocably designates and appoints the respective
institution identified as the Purchaser Agent for such Purchaser’s Purchaser
Group on the signature pages hereto or in the Assumption Agreement or Transfer
Supplement pursuant to which such Purchaser becomes a party hereto, and each
authorizes such Purchaser Agent to take such action on its behalf under the
provisions of this Agreement and to exercise such powers and perform such duties
as are expressly delegated to such Purchaser Agent by the terms of this
Agreement, if any, together with such other powers as are reasonably incidental
thereto. Notwithstanding any provision to the contrary elsewhere in this
Agreement, no Purchaser Agent shall have any duties or responsibilities, except
those expressly set forth herein, or any fiduciary relationship with any
Purchaser or other Purchaser Agent or the Administrator, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities on
the part of such Purchaser Agent shall be read into this Agreement or otherwise
exist against such Purchaser Agent.

 

-27-



--------------------------------------------------------------------------------

(c) Except as otherwise specifically provided in this Agreement, the provisions
of this Article V are solely for the benefit of the Purchaser Agents, the
Administrator and the Purchasers, and none of the Seller or Servicer shall have
any rights as a third-party beneficiary or otherwise under any of the provisions
of this Article V, except that this Article V shall not affect any obligations
which any Purchaser Agent, the Administrator or any Purchaser may have to the
Seller or the Servicer under the other provisions of this Agreement.
Furthermore, no Purchaser shall have any rights as a third-party beneficiary or
otherwise under any of the provisions hereof in respect of a Purchaser Agent
which is not the Purchaser Agent for such Purchaser.

(d) In performing its functions and duties hereunder, the Administrator shall
act solely as the agent of the Purchasers and the Purchaser Agents and does not
assume nor shall be deemed to have assumed any obligation or relationship of
trust or agency with or for the Seller or Servicer or any of their successors
and assigns. In performing its functions and duties hereunder, each Purchaser
Agent shall act solely as the agent of its respective Purchaser and does not
assume nor shall be deemed to have assumed any obligation or relationship of
trust or agency with or for the Seller, the Servicer, any other Purchaser, any
other Purchaser Agent or the Administrator, or any of their respective
successors and assigns.

Section 5.2 Delegation of Duties. The Administrator may execute any of its
duties through agents or attorneys-in-fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties. The Administrator
shall not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.

Section 5.3 Exculpatory Provisions. None of the Purchaser Agents, the
Administrator or any of their respective directors, officers, agents or
employees shall be liable for any action taken or omitted (i) with the consent
or at the direction of the Majority Purchaser Agents (or in the case of any
Purchaser Agent, the Purchasers within its Purchaser Group that have a majority
of the aggregate Commitment of such Purchaser Group) or (ii) in the absence of
such Person’s gross negligence or willful misconduct. The Administrator shall
not be responsible to any Purchaser, Purchaser Agent or other Person for (i) any
recitals, representations, warranties or other statements made by the Seller,
the Servicer, any Originator, any Sub-Originator or any of their Affiliates,
(ii) the value, validity, effectiveness, genuineness, enforceability or
sufficiency of any Transaction Document, (iii) any failure of the Seller, the
Servicer, any Originator or any of their Affiliates to perform any obligation
hereunder or under the other Transaction Documents to which it is a party (or
under any Contract), or (iv) the satisfaction of any condition specified in
Exhibit II. The Administrator shall not have any obligation to any Purchaser or
Purchaser Agent to ascertain or inquire about the observance or performance of
any agreement contained in any Transaction Document or to inspect the
properties, books or records of the Seller, the Servicer, any Originator, any
Sub-Originator or any of their respective Affiliates.

Section 5.4 Reliance by Agents. (a) Each Purchaser Agent and the Administrator
shall in all cases be entitled to rely, and shall be fully protected in relying,
upon any document or other writing or conversation believed by it to be genuine
and correct and to have been signed, sent or made by the proper Person and upon
advice and statements of legal counsel (including counsel to the Seller),
independent accountants and other experts selected by the Administrator. Each
Purchaser Agent and the Administrator shall in all cases be fully justified in
failing or

 

-28-



--------------------------------------------------------------------------------

refusing to take any action under any Transaction Document unless it shall first
receive such advice or concurrence of the Majority Purchaser Agents (or in the
case of any Purchaser Agent, the Purchasers within its Purchaser Group that have
a majority of the aggregate Commitment of such Purchaser Group), and assurance
of its indemnification, as it deems appropriate.

(b) The Administrator shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement in accordance with a request of the
Majority Purchaser Agents or the Purchaser Agents, and such request and any
action taken or failure to act pursuant thereto shall be binding upon all
Purchasers, the Administrator and Purchaser Agents.

(c) The Purchasers within each Purchaser Group with a majority of the Commitment
of such Purchaser Group shall be entitled to request or direct the related
Purchaser Agent to take action, or refrain from taking action, under this
Agreement on behalf of such Purchasers. Such Purchaser Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
in accordance with a request of such Majority Purchaser Agents, and such request
and any action taken or failure to act pursuant thereto shall be binding upon
all of such Purchaser Agent’s Purchasers.

(d) Unless otherwise advised in writing by a Purchaser Agent or by any Purchaser
on whose behalf such Purchaser Agent is purportedly acting, each party to this
Agreement may assume that (i) such Purchaser Agent is acting for the benefit of
each of the Purchasers in respect of which such Purchaser Agent is identified as
being the “Purchaser Agent” in the definition of “Purchaser Agent” hereto, as
well as for the benefit of each assignee or other transferee from any such
Person, and (ii) each action taken by such Purchaser Agent has been duly
authorized and approved by all necessary action on the part of the Purchasers on
whose behalf it is purportedly acting. Each Purchaser Agent and its Purchaser(s)
shall agree amongst themselves as to the circumstances and procedures for
removal, resignation and replacement of such Purchaser Agent.

Section 5.5 Notice of Termination Events. Neither any Purchaser Agent nor the
Administrator shall be deemed to have knowledge or notice of the occurrence of
any Termination Event or Unmatured Termination Event unless such Administrator
has received notice from any Purchaser, Purchaser Agent, the Servicer or the
Seller stating that a Termination Event or an Unmatured Termination Event has
occurred hereunder and describing such Termination Event or Unmatured
Termination Event. In the event that the Administrator receives such a notice,
it shall promptly give notice thereof to each Purchaser Agent whereupon each
such Purchaser Agent shall promptly give notice thereof to its related
Purchasers. In the event that a Purchaser Agent receives such a notice (other
than from the Administrator), it shall promptly give notice thereof to the
Administrator. The Administrator shall take such action concerning a Termination
Event or an Unmatured Termination Event as may be directed by the Majority
Purchaser Agents unless such action otherwise requires the consent of all
Purchasers), but until the Administrator receives such directions, the
Administrator may (but shall not be obligated to) take such action, or refrain
from taking such action, as the Administrator deems advisable and in the best
interests of the Purchasers and the Purchaser Agents.

 

-29-



--------------------------------------------------------------------------------

Section 5.6 Non-Reliance on Administrator, Purchaser Agents and Other
Purchasers. Each Purchaser expressly acknowledges that none of the
Administrator, the Purchaser Agents nor any of their respective officers,
directors, employees, agents, attorneys-in-fact or Affiliates has made any
representations or warranties to it and that no act by the Administrator, or any
Purchaser Agent hereafter taken, including any review of the affairs of the
Seller, FleetCor, the Servicer, any Originator or any Sub-Originator, shall be
deemed to constitute any representation or warranty by the Administrator or such
Purchaser Agent, as applicable. Each Purchaser represents and warrants to the
Administrator and the Purchaser Agents that, independently and without reliance
upon the Administrator, Purchaser Agents or any other Purchaser and based on
such documents and information as it has deemed appropriate, it has made and
will continue to make its own appraisal of and investigation into the business,
operations, property, prospects, financial and other conditions and
creditworthiness of the Seller, FleetCor, the Servicer, the Originators or the
Sub-Originators, and the Receivables and its own decision to enter into this
Agreement and to take, or omit, action under any Transaction Document. Except
for items specifically required to be delivered hereunder, the Administrator
shall not have any duty or responsibility to provide any Purchaser Agent with
any information concerning the Seller, FleetCor, the Servicer, the Originators
or the Sub-Originators or any of their Affiliates that comes into the possession
of the Administrator or any of its officers, directors, employees, agents,
attorneys-in-fact or Affiliates.

Section 5.7 Administrators and Affiliates. Each of the Purchasers and the
Administrator and any of their respective Affiliates may extend credit to,
accept deposits from and generally engage in any kind of banking, trust, debt,
entity or other business with the Seller, FleetCor, the Servicer, any Originator
or any Sub-Originator or any of their Affiliates. With respect to the
acquisition of the Eligible Receivables pursuant to this Agreement, each of the
Purchaser Agents and the Administrator shall have the same rights and powers
under this Agreement as any Purchaser and may exercise the same as though it
were not such an agent, and the terms “Purchaser” and “Purchasers” shall
include, to the extent applicable, each of the Purchaser Agents and the
Administrator in their individual capacities.

Section 5.8 Indemnification. Each Committed Purchaser shall indemnify and hold
harmless the Administrator (but solely in its capacity as Administrator) and its
officers, directors, employees, representatives and agents (to the extent not
reimbursed by the Seller, the Servicer, any Originator or any Sub-Originator and
without limiting the obligation of the Seller, the Servicer, any Originator or
any Sub-Originator to do so), ratably (based on its Commitment) from and against
any and all liabilities, obligations, losses, damages, penalties, judgments,
settlements, costs, expenses and disbursements of any kind whatsoever (including
in connection with any investigative or threatened proceeding, whether or not
the Administrator or such Person shall be designated a party thereto) that may
at any time be imposed on, incurred by or asserted against the Administrator or
such Person as a result of, or related to, any of the transactions contemplated
by the Transaction Documents or the execution, delivery or performance of the
Transaction Documents or any other document furnished in connection therewith
(but excluding any such liabilities, obligations, losses, damages, penalties,
judgments, settlements, costs, expenses or disbursements resulting solely from
the gross negligence or willful misconduct of the Administrator or such Person
as finally determined by a court of competent jurisdiction).

 

-30-



--------------------------------------------------------------------------------

Section 5.9 Successor Administrator. The Administrator may, upon at least five
(5) days’ notice to the Seller, each Purchaser and Purchaser Agent, resign as
Administrator. Such resignation shall not become effective until a successor
Administrator is appointed by the Majority Purchaser Agents and has accepted
such appointment. Upon such acceptance of its appointment as Administrator
hereunder by a successor Administrator, such successor Administrator shall
succeed to and become vested with all the rights and duties of the retiring
Administrator, and the retiring Administrator shall be discharged from its
duties and obligations under the Transaction Documents. After any retiring
Administrator’s resignation hereunder, the provisions of Sections 3.1 and 3.2
and this Article V shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was the Administrator.

ARTICLE VI

MISCELLANEOUS

Section 6.1 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Transaction Document, or consent to any departure by the
Seller or the Servicer therefrom, shall be effective unless in a writing signed
by the Administrator, each of the Majority Purchaser Agents and the Swingline
Purchaser, and, in the case of any amendment, by the other parties thereto; and
then such amendment, waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided, that no such
amendment or waiver shall, without the consent of each affected Purchaser,
(A) extend the date of any payment or deposit of Collections by the Seller or
the Servicer, (B) reduce the rate or extend the time of payment of Discount,
(C) reduce any fees payable to the Administrator, any Purchaser Agent or any
Purchaser pursuant to the applicable Purchaser Group Fee Letter, (D) change the
amount of Capital of any Purchaser, any Purchaser’s pro rata share of the
Purchased Interest or any Committed Purchaser’s Commitment, (E) amend, modify or
waive any provision of the definition of “Majority Purchaser Agents” or this
Section 6.1, (F) consent to or permit the assignment or transfer by the Seller
of any of its rights and obligations under this Agreement, (G) change the
definition of “Concentration Percentage,” “Concentration Reserve Percentage,”
“Dilution Reserve Percentage,” “Eligible Receivable,” “Loss Reserve Percentage,”
“Net Receivables Pool Balance,” “Purchased Interest,” “Termination Event,”
“Total Reserves” or “Yield Reserve Percentage” or (H) amend or modify any
defined term (or any defined term used directly or indirectly in such defined
term) used in clauses (A) through (G) above in a manner that would circumvent
the intention of the restrictions set forth in such clauses. No failure on the
part of the Purchasers, the Purchaser Agents or the Administrator to exercise,
and no delay in exercising any right hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right.

Section 6.2 Notices, Etc. All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing (including
facsimile communication) and shall be personally delivered or sent by facsimile,
or by overnight mail, to the intended party at the mailing address or facsimile
number of such party set forth under its name on the signature pages hereof (or
in any other document or agreement pursuant to which it is or became a party
hereto), or at such other address or facsimile number as shall be designated

 

-31-



--------------------------------------------------------------------------------

by such party in a written notice to the other parties hereto. All such notices
and communications shall be effective (i) if delivered by overnight mail, when
received, and (ii) if transmitted by facsimile, when sent, receipt confirmed by
telephone or electronic means.

Section 6.3 Successors and Assigns; Participations; Assignments.

(a) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.
Except as otherwise provided herein, neither the Seller nor the Servicer may
assign or transfer any of its rights or delegate any of its duties hereunder or
under any Transaction Document without the prior consent of the Administrator
and the Purchaser Agents.

(b) Register. The Administrator, acting solely for this purpose as an agent of
the Seller, shall maintain a record of any assignment pursuant to Section 6.3(e)
and a register for the recordation of the names and addresses of the Purchasers
and the Commitments of, and principal amounts (and stated Discount) of the
interests in the Receivables and rights under this Agreement owing to each
Purchaser pursuant to the terms of this Agreement from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Seller and the Administrator shall treat each Person whose name
is recorded in the Register pursuant to the terms hereof as a Purchaser
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Seller and any Purchaser, at any reasonable time and from
time to time upon reasonable prior notice.

(c) Participations. Except as otherwise specifically provided herein, any
Purchaser may sell to one or more Persons (each a “Participant”) participating
interests in the interests of such Purchaser hereunder; provided, however, that
no Purchaser shall grant any participation under which the Participant shall
have rights to approve any amendment to or waiver of this Agreement or any other
Transaction Document. Such Purchaser shall remain solely responsible for
performing its obligations hereunder, and the Seller, each Purchaser Agent and
the Administrator shall continue to deal solely and directly with such Purchaser
in connection with such Purchaser’s rights and obligations hereunder. A
Purchaser shall not agree with a Participant to restrict such Purchaser’s right
to agree to any amendment hereto, except amendments that require the consent of
all Purchasers.

(d) Participant Register. The Seller agrees that each Participant shall be
entitled to the benefits of the Sections 1.7 and 1.9 (subject to the
requirements and limitations therein, including the requirements under
Section 1.9(c); it being understood that the documentation required under
Section 1.9(c) shall be delivered to the Purchaser who sells the participation
rather than to the Seller or Administrator) to the same extent as if it were a
Purchaser and had acquired its interest by assignment pursuant to
Section 6.3(e), provided that such Participant shall not be entitled to receive
any greater payment under the Section 1.7 or Section 1.9, with respect to any
participation, than the Purchaser from whom it acquired the applicable
participation would have been entitled to receive. To the extent permitted by
applicable law, each Participant also shall be entitled to the benefits of any
set-off rights provided to the Purchasers under this Agreement as though it were
a Purchaser, provided that such Participant agrees to be subject to the
provisions of Section 6.11 as though it were a Purchaser. Each Purchaser that
sells

 

-32-



--------------------------------------------------------------------------------

a participation shall, acting solely for this purpose as an agent of the Seller,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated Discount) of each Participant’s interest
in the Receivables and rights under this Agreement (the “Participant Register”);
provided that no Purchaser shall have any obligation to disclose all or any
portion of the Participant Register (including the identity of any Participant
or any information relating to a Participant’s interest in any commitments,
loans, letters of credit or its other obligations under this Agreement) to any
Person except to the extent that such disclosure is necessary to establish that
such interest in Receivables and under this Agreement is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Purchaser shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrator shall have no responsibility for maintaining the Participant
Register.

(e) Assignments by Certain Committed Purchasers. Any Committed Purchaser may
assign to one or more Persons (each a “Purchasing Committed Purchaser”),
reasonably acceptable to the related Purchaser Agent in its sole discretion,
and, prior to the occurrence of a Termination Event, with the consent of the
Seller (such consent not to be unreasonably withheld), any portion of its
Commitment pursuant to a supplement hereto, substantially in the form of Annex D
with any changes as have been approved by the parties thereto (each, a “Transfer
Supplement”), executed by each such Purchasing Committed Purchaser, such selling
Committed Purchaser, such related Purchaser Agent and the Administrator and, if
applicable, Seller. Any such assignment by Committed Purchaser cannot be for an
amount less than $10,000,000. Upon (i) the execution of the Transfer Supplement,
(ii) delivery of an executed copy thereof to the Seller, such related Purchaser
Agent and the Administrator and (iii) payment by the Purchasing Committed
Purchaser to the selling Committed Purchaser of the agreed purchase price, if
any, such selling Committed Purchaser shall be released from its obligations
hereunder to the extent of such assignment and such Purchasing Committed
Purchaser shall for all purposes be a Committed Purchaser party hereto and shall
have all the rights and obligations of a Committed Purchaser hereunder to the
same extent as if it were an original party hereto. The amount of the Commitment
of the selling Committed Purchaser allocable to such Purchasing Committed
Purchaser shall be equal to the amount of the Commitment of the selling
Committed Purchaser transferred regardless of the purchase price, if any, paid
therefor. The Transfer Supplement shall be an amendment hereof only to the
extent necessary to reflect the addition of such Purchasing Committed Purchaser
as a “Committed Purchaser” and any resulting adjustment of the selling Committed
Purchaser’s Commitment. Any Committed Purchaser may pledge or assign any of its
rights (including, without limitation, rights to payment of principal and
interest) hereunder to any Federal Reserve Bank without notice to or consent of
the Seller, the Servicer, any other Purchaser, any Purchaser Agent or the
Administrator; provided, that no such pledge or assignment shall release such
Committed Purchaser from any of its obligations hereunder or substitute such
pledgee or assignee for such Committed Purchaser as a party hereto.

(f) Assignments to Program Support Providers. Any Conduit Purchaser may at any
time grant to one or more of its Program Support Providers, participating
interests in its portion of the Purchased Interest. In the event of any such
grant by such Conduit Purchaser of a participating interest to a Program Support
Provider, such Conduit Purchaser shall remain

 

-33-



--------------------------------------------------------------------------------

responsible for the performance of its obligations hereunder. The Seller agrees
that each Program Support Provider of any Conduit Purchaser hereunder shall be
entitled to the benefits of Sections 1.7, 1.8 and 1.9.

(g) Other Assignment by Conduit Purchasers. Each party hereto agrees and
consents (i) to any Conduit Purchaser’s assignment, participation, grant of
security interests in or other transfers of any portion of, or any of its
beneficial interest in, the Purchased Interest (or portion thereof), including
without limitation to any collateral agent in connection with its commercial
paper program and (ii) to the complete assignment by any Conduit Purchaser of
all of its rights and obligations hereunder to any other Person, and upon such
assignment such Conduit Purchaser shall be released from all obligations and
duties, if any, hereunder; provided, however, that such Conduit Purchaser may
not, without the prior consent of its Committed Purchaser and, so long as no
Termination Event or Unmatured Termination Event is continuing, the Seller (such
consent by the Seller not to be unreasonably withheld or delayed), make any such
transfer of its rights hereunder unless the assignee (i) (x) is a multi-seller
asset-backed commercial paper conduit that is sponsored the Committed Purchaser
(or an Affiliate thereof) for the assigning Conduit Purchaser or (y) is a
Committed Purchaser or Liquidity Provider for the assigning Conduit Purchaser,
(ii) has as its Purchaser Agent the Purchaser Agent of the assigning Conduit
Purchaser and (iii) in the case of an assignee described in clause (i)(x) above,
issues commercial paper or other Notes with credit ratings substantially
comparable to the ratings of the assigning Conduit Purchaser. Any assigning
Conduit Purchaser shall deliver to any assignee a Transfer Supplement with any
changes as have been approved by the parties thereto, duly executed by such
Conduit Purchaser, assigning any portion of its interest in the Purchased
Interest to its assignee. Such Conduit Purchaser shall promptly (i) notify each
of the other parties hereto of such assignment and (ii) take all further action
that the assignee reasonably requests in order to evidence the assignee’s right,
title and interest in such interest in the Purchased Interest and to enable the
assignee to exercise or enforce any rights of such Conduit Purchaser hereunder.
Upon the assignment of any portion of its interest in the Purchased Interest,
the assignee shall have all of the rights hereunder with respect to such
interest (except that the Discount therefor shall thereafter accrue at the rate,
determined with respect to the assigning Conduit Purchaser unless the Seller,
the related Purchaser Agent and the assignee shall have agreed upon a different
Discount).

Section 6.4 Costs, Expenses and Taxes. (a) By way of clarification, and not of
limitation, of Sections 1.7 or 3.1, the Seller shall pay to the Administrator
and each member of each Purchaser Group on demand all reasonable costs and
expenses in connection with (i) the preparation, execution, delivery and
administration (including amendments or waivers of any provision) of this
Agreement or the other Transaction Documents, (ii) the sale of the Purchased
Interest (or any portion thereof), (iii) the perfection (and continuation) of
the Administrator’s rights in the Receivables, Collections and other Pool
Assets, (iv) the enforcement by the Administrator, any Purchaser Agent or any
member of any Purchaser Group party to this Agreement of the obligations of the
Seller, the Servicer, the Originators or the Sub-Originators under the
Transaction Documents or of any Obligor under a Receivable and (v) the
maintenance by the Administrator of the Collection Accounts (and any related
Lock-Box), including reasonable fees, costs and expenses of legal counsel for
the Administrator and each member of each Purchaser Group relating to any of the
foregoing or to advising the Administrator, any

 

-34-



--------------------------------------------------------------------------------

member of any Purchaser Group party to this Agreement or any related Program
Support Provider about its rights and remedies under any Transaction Document or
any related Funding Agreement and all reasonable costs and expenses (including
reasonable counsel fees and expenses) of the Administrator and each Purchaser
Agent in connection with the enforcement or administration of the Transaction
Documents or any Funding Agreement. The Seller and Servicer shall, subject to
the provisos set forth in Section 1(e) and Section 2(e) of Exhibit IV hereto,
reimburse the Administrator and each member of each Purchaser Group for the cost
of such Person’s auditors (which may be employees of such Person) auditing the
books, records and procedures of the Seller or the Servicer. The Seller shall
reimburse each Conduit Purchaser on demand for all reasonable costs and expenses
incurred by such Conduit Purchaser or any shareholder of such Conduit Purchaser
in connection with the Transaction Documents or the transactions contemplated
thereby, including certain costs related to the auditing of such Conduit
Purchaser’s books by certified public accountants, and the Rating Agencies and
reasonable fees and out-of-pocket expenses of counsel of the Administrator and
each member of each Purchaser Group, or any shareholder or administrator of
such, for advice relating to such Conduit Purchaser’s operation. Administrator
and each member of each Purchaser Group agree, however, that unless a
Termination Event has occurred and is continuing all of such entities will be
represented by a single law firm.

(b) In addition, the Seller shall pay on demand any and all stamp and other
taxes and fees payable in connection with the execution, delivery, filing and
recording of this Agreement or the other documents or agreements to be delivered
hereunder, and agrees to save each Indemnified Party and Affected Person
harmless from and against any liabilities with respect to or resulting from any
delay in paying or omission to pay such taxes and fees.

Section 6.5 No Proceedings; Limitation on Payments. (a) Each of the Seller,
FleetCor, the Servicer, the Administrator, the Purchaser Agents, the Purchasers,
each assignee of the Purchased Interest or any interest therein, and each Person
that enters into a commitment to purchase the Purchased Interest or interests
therein, hereby covenants and agrees that it will not institute against, or join
any other Person in instituting against, any Conduit Purchaser any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceeding, or other
proceeding under any federal or state bankruptcy or similar law, for one year
and one day after the latest maturing Note issued by such Conduit Purchaser is
paid in full. The provisions of this paragraph shall survive any termination of
this Agreement.

(b) Notwithstanding any provisions contained in this Agreement to the contrary,
no Conduit Purchaser shall or shall be obligated to, pay any amount, if any,
payable by it pursuant to this Agreement or any other Transaction Document
unless (i) such Conduit Purchaser has received funds which may be used to make
such payment and which funds are not required to repay the Notes when due and
(ii) after giving effect to such payment, either (x) such Conduit Purchaser
could issue Notes to refinance all outstanding Notes (assuming such outstanding
Notes matured at such time) in accordance with the program documents governing
such Conduit Purchaser’s securitization program or (y) all Notes are paid in
full. Any amount which such Conduit Purchaser does not pay pursuant to the
operation of the preceding sentence shall not constitute a claim (as defined in
§101 of the Bankruptcy Code) against or company obligation of such Conduit
Purchaser for any such insufficiency unless and until such Conduit Purchaser
satisfies the provisions of clauses (i) and (ii) above. The provisions of this
paragraph shall survive any termination of this Agreement.

 

-35-



--------------------------------------------------------------------------------

(c) Each of FleetCor, the Servicer, the Administrator, the Purchaser Agents, the
Purchasers, each assignee of the Purchased Interest or any interest therein and
each Person that enters into a commitment to purchase the Purchased Interest or
interests therein, hereby covenants and agrees that it will not institute
against, or join any other Person in instituting against, the Seller any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceeding,
or other proceeding under any federal or state bankruptcy or similar law, for
one year and one day after the Final Payout Date; provided, however, that the
Administrator shall not be prohibited from taking any such action with the
consent of the Majority Purchaser Agents. The provisions of this paragraph shall
survive any termination of this Agreement.

Section 6.6 GOVERNING LAW AND JURISDICTION.

(a) THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY
THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING FOR SUCH PURPOSE SECTIONS
5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK)
EXCEPT TO THE EXTENT THAT THE VALIDITY OR PERFECTION OF A SECURITY INTEREST OR
REMEDIES HEREUNDER, IN RESPECT OF ANY PARTICULAR COLLATERAL ARE GOVERNED BY THE
LAWS OF A JURISDICTION OTHER THAN THE STATE OF NEW YORK.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT MAY BE BROUGHT
IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF NEW YORK; AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF
THE PARTIES HERETO CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH OF THE PARTIES HERETO
IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT PERMITTED BY LAW, ANY OBJECTION,
INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, THAT IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION
OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT
RELATED HERETO. EACH OF THE PARTIES HERETO WAIVES PERSONAL SERVICE OF ANY
SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH SERVICE MAY BE MADE BY ANY OTHER
MEANS PERMITTED BY NEW YORK LAW.

Section 6.7 Confidentiality. Unless otherwise required by applicable law, each
of the Seller and the Servicer agrees to maintain the confidentiality of this
Agreement and the other Transaction Documents (and all drafts thereof) in
communications with third parties and otherwise; provided, that this Agreement
may be disclosed to: (a) third parties to the extent such disclosure is made
pursuant to a written agreement of confidentiality in form and substance
reasonably satisfactory to the Administrator and each Purchaser Agent, and
(b) the Seller’s legal counsel and auditors if they agree to hold it
confidential. Unless otherwise required by applicable law, each of the
Administrator, the Purchaser Agents and the Purchasers agree to

 

-36-



--------------------------------------------------------------------------------

maintain the confidentiality of non-public financial information regarding the
Seller, the Servicer, the Originators and the Sub-Originators; provided, that
such information may be disclosed to: (i) third parties to the extent such
disclosure is made pursuant to a written agreement of confidentiality in form
and substance reasonably satisfactory to the Servicer, (ii) legal counsel and
auditors of the Purchasers, the Purchaser Agents or the Administrator if they
agree to hold it confidential, (iii) any nationally recognized statistical
rating organization, (iv) any Program Support Provider or potential Program
Support Provider (if they agree to hold it confidential), (v) any placement
agency placing the Notes and (vi) any regulatory authorities having jurisdiction
over the Administrator, the Purchaser Agents, any Purchaser or any Program
Support Provider.

Section 6.8 Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which, when so executed, shall be deemed to be
an original, and all of which, when taken together, shall constitute one and the
same agreement.

Section 6.9 Survival of Termination. The provisions of Sections 1.7, 1.8, 1.9,
3.1, 3.2, 6.4, 6.5, 6.6, 6.7, 6.10 and 6.15 shall survive any termination of
this Agreement.

Section 6.10 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO WAIVES THEIR
RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY
OF THE PARTIES AGAINST ANY OTHER PARTY OR PARTIES, WHETHER WITH RESPECT TO
CONTRACT CLAIMS, TORT CLAIMS OR OTHERWISE. EACH OF THE PARTIES HERETO AGREES
THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A
JURY. WITHOUT LIMITING THE FOREGOING, EACH OF THE PARTIES HERETO FURTHER AGREES
THAT ITS RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS
SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING THAT SEEKS, IN WHOLE
OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR ANY
PROVISION HEREOF. THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT.

Section 6.11 Sharing of Recoveries. Each Purchaser agrees that if it receives
any recovery, through set-off, judicial action or otherwise, on any amount
payable or recoverable hereunder in a greater proportion than should have been
received hereunder or otherwise inconsistent with the provisions hereof, then
the recipient of such recovery shall purchase for cash an interest in amounts
owing to the other Purchasers (as return of Capital or otherwise), without
representation or warranty except for the representation and warranty that such
interest is being sold by each such other Purchaser free and clear of any
Adverse Claim created or granted by such other Purchaser, in the amount
necessary to create proportional participation by the Purchaser in such
recovery. If all or any portion of such amount is thereafter recovered from the
recipient, such purchase shall be rescinded and the purchase price restored to
the extent of such recovery, but without interest.

 

-37-



--------------------------------------------------------------------------------

Section 6.12 Right of Setoff. Each Purchaser is hereby authorized (in addition
to any other rights it may have) to setoff, appropriate and apply (without
presentment, demand, protest or other notice which are hereby expressly waived)
any deposits and any other indebtedness held or owing by such Purchaser
(including by any branches or agencies of such Purchaser) to, or for the account
of, the Seller against amounts owing by the Seller hereunder (even if contingent
or unmatured); provided that such Purchaser (or the related Purchaser Agent)
shall notify Seller concurrently with such setoff.

Section 6.13 Entire Agreement. This Agreement and the other Transaction
Documents embody the entire agreement and understanding between the parties
hereto, and supersede all prior or contemporaneous agreements and understandings
of such Persons, verbal or written, relating to the subject matter hereof and
thereof.

Section 6.14 Headings. The captions and headings of this Agreement and any
Exhibit, Schedule or Annex hereto are for convenience of reference only and
shall not affect the interpretation hereof or thereof.

Section 6.15 Purchaser Groups’ Liabilities. The obligations of each Purchaser
Agent and each Purchaser under the Transaction Documents are solely the
corporate obligations of such Person. Except with respect to any claim arising
out of the willful misconduct or gross negligence of the Administrator, any
Purchaser Agent or any Purchaser, no claim may be made by the Seller or the
Servicer or any other Person against the Administrator, any Purchaser Agent or
any Purchaser or their respective Affiliates, directors, officers, employees,
attorneys or agents for any special, indirect, consequential or punitive damages
in respect of any claim for breach of contract or any other theory of liability
arising out of or related to the transactions contemplated by this Agreement or
any other Transaction Document, or any act, omission or event occurring in
connection therewith; and each of Seller and Servicer hereby waives, releases,
and agrees not to sue upon any claim for any such damages, whether or not
accrued and whether or not known or suspected to exist in its favor.

Section 6.16 USA Patriot Act. Each of the Administrator and each of the
Purchasers hereby notifies the Seller and the Servicer that pursuant to the
requirements of the USA PATRIOT Act, Title III of Pub. L. 107-56 (signed into
law October 26, 2001) (the “PATRIOT Act”), the Administrator and the Purchasers
may be required to obtain, verify and record information that identifies the
Covered Entities, which information includes the name, address, tax
identification number and other information regarding the Covered Entities that
will allow the Administrator and the Purchasers to identify the Covered Entities
in accordance with the PATRIOT Act. This notice is given in accordance with the
requirements of the PATRIOT Act. Each of the Seller, and the Servicer agrees to
provide the Administrator and the Purchasers, from time to time, with all
documentation and other information required by bank regulatory authorities
under “know your customer” and anti-money laundering rules and regulations,
including, without limitation, the PATRIOT Act.

 

-38-



--------------------------------------------------------------------------------

Section 6.17 Chevron Letter Agreement.

(a) Post-Closing Covenants. On or prior to the ninetieth (90th) day following
the Closing Date, the Seller and FleetCor shall enter into, and shall cause
Chevron to enter into, a letter agreement amending and restating the existing
Chevron Letter Agreement to eliminate the requirement therein that the
Purchasers or Purchaser Agents be parties thereto in form and substance
reasonably acceptable to the Administrator.

(b) Acknowledgment by Purchasers and Purchaser Agents. Each Purchaser and
Purchaser Agent is or that becomes a party hereto acknowledges and agrees that
it (i) has received and reviewed a copy of the Chevron Letter Agreement,
(ii) consents to the Servicer’s, the Seller’s and the Administrator’s entry into
the Chevron Letter Agreement and (iii) will comply with the terms of the Chevron
Letter Agreement (for the avoidance of doubt, including as amended and restated
pursuant to Section 6.17).

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-39-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

FLEETCOR FUNDING LLC, as Seller By:  

 

Name:   Eric Dey Title:   Chief Financial Officer FLEETCOR TECHNOLOGIES
OPERATING COMPANY, LLC, as Servicer By:  

 

Name:   Eric Day Title:   Chief Financial Officer

 

  S-1    Fifth Amended and Restated Receivables      Purchase Agreement
(FleetCor)



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Committed Purchaser By:  

 

Name:   Title:   PNC BANK, NATIONAL ASSOCIATION, as Purchaser Agent for its
Purchaser Group By:  

 

Name:   Title:   PNC BANK, NATIONAL ASSOCIATION, as Administrator By:  

 

Name:   Title:  

 

  S-2    Fifth Amended and Restated Receivables      Purchase Agreement
(FleetCor)



--------------------------------------------------------------------------------

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Committed Purchaser and as
Purchaser Agent for its and Atlantic Asset Securitization LLC’s Purchaser Group
By:  

 

Name:   Title:   By:  

 

Name:   Title:   ATLANTIC ASSET SECURITIZATION LLC, as a Conduit Purchaser for
Credit Agricole Corporate and Investment Bank’s Purchaser Group By:  

 

Name:   Title:   By:  

 

Name:   Title:  

 

  S-3    Fifth Amended and Restated Receivables      Purchase Agreement
(FleetCor)



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Committed Purchaser and as
Purchaser Agent for its Purchaser Group By:  

 

Name:   Title:  

 

  S-4    Fifth Amended and Restated Receivables      Purchase Agreement
(FleetCor)



--------------------------------------------------------------------------------

REGIONS BANK, as a Committed Purchaser and as Purchaser Agent for its Purchaser
Group By:  

 

Name:   Title:  

 

  S-5    Fifth Amended and Restated Receivables      Purchase Agreement
(FleetCor)



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION, as a Committed Purchaser By:  

 

Name:   Title:   MANHATTAN ASSET FUNDING COMPANY LLC, as a Conduit Purchaser for
Sumitomo Mitsui Banking Corporation’s Purchaser Group By:   MAF Receivables
Corp., Its Member By:  

 

Name:   Title:   SMBC NIKKO SECURITIES AMERICA, INC., as Purchaser Agent for
Sumitomo Mitsui Banking Corporation’s and Manhattan Asset Funding LLC’s
Purchaser Group By:  

 

Name:   Title:  

 

  S-6    Fifth Amended and Restated Receivables      Purchase Agreement
(FleetCor)



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as a Committed
Purchaser and as Purchaser Agent for its and Victory Receivables Corporation’s
Purchaser Group By:  

 

Name:   Title:  

VICTORY RECEIVABLES CORPORATION,

as a Conduit Purchaser for The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York
Branch’s Purchaser Group

By:  

 

Name:   Title:  

 

  S-7    Fifth Amended and Restated Receivables      Purchase Agreement
(FleetCor)



--------------------------------------------------------------------------------

EXHIBIT I

DEFINITIONS

As used in this Agreement (including its Exhibits, Schedules and Annexes), the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined). Unless
otherwise indicated, all Section, Annex, Exhibit and Schedule references in this
Exhibit are to Sections of and Annexes, Exhibits and Schedules to this
Agreement.

“Administrator” has the meaning set forth in the preamble to this Agreement.

“Adverse Claim” means a lien, security interest or other charge or encumbrance,
or any other type of preferential arrangement; it being understood that any
thereof in favor of (a) the Administrator (for the benefit of the Purchasers)
and (b) Chevron with respect to the “Company Purchase Option” described in
clause 1(g) of Exhibit IV shall not in either case constitute an Adverse Claim.

“Affected Person” has the meaning set forth in Section 1.7 of this Agreement.

“Affiliate” means, as to any Person: (a) any Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person, or (b) who is a director or officer: (i) of such Person or (ii) of
any Person described in clause (a), except that, in the case of each Conduit
Purchaser, Affiliate shall mean the holder of its capital stock or membership
interest, as the case may be. For purposes of this definition, control of a
Person shall mean the power, direct or indirect: (x) to vote 25% or more of the
securities having ordinary voting power for the election of directors of such
Person or other Persons performing similar functions for such Person, or (y) to
direct or cause the direction of the management and policies of such Person, in
either case whether by ownership of securities, contract, proxy or otherwise.

“Aggregate Capital” means the amount paid to the Seller in respect of the
Purchased Interest or portion thereof by each Purchaser pursuant to this
Agreement, as reduced from time to time by Collections distributed and applied
on account of such Aggregate Capital pursuant to Section 1.4(d) of this
Agreement; provided, that if such Aggregate Capital shall have been reduced by
any distribution, and thereafter all or a portion of such distribution is
rescinded or must otherwise be returned for any reason, such Aggregate Capital
shall be increased by the amount of such rescinded or returned distribution as
though it had not been made.

“Aggregate Discount” at any time, means the sum of the aggregate for each
Purchaser of the accrued and unpaid Discount with respect to each such
Purchaser’s Capital at such time.

“Agreement” has the meaning set forth in the preamble hereto.

“Alternate Rate” for any day in any Yield Period for any Capital (or portion
thereof) funded on such day by any Purchaser other than through the issuance of
Notes, means an interest rate per annum equal to: (a) with respect to each LMIR
Purchaser, (i) LMIR for such day or (ii)

 

I-1



--------------------------------------------------------------------------------

if LMIR is unavailable pursuant to Section 1.10, the Base Rate for such Yield
Period and (b) with respect to any Purchaser that is not a LMIR Purchaser,
(i) the Euro-Rate for such Yield Period or (ii) if the Euro-Rate is unavailable
pursuant to Section 1.10, the Base Rate for such Yield Period; provided,
however, that, notwithstanding the foregoing, the “Alternate Rate” for each
Purchaser on any day while a Termination Event or an Unmatured Termination Event
exists shall be an interest rate equal to the greater of (x) 3.0% per annum
above the Base Rate in effect on such day and (y) the “Alternate Rate” as
calculated in clause (a) or (b) above, as applicable.

“Anti-Terrorism Laws” means any applicable laws relating to terrorism, trade
sanctions programs and embargoes, import/export licensing, money laundering or
bribery, and any regulation, order, or directive promulgated, issued or enforced
pursuant to such applicable laws, all as amended, supplemented or replaced from
time to time.

“Assumption Agreement” means an agreement substantially in the form set forth in
Annex C to this Agreement.

“Atlantic” has the meaning set forth in the preamble to this Agreement.

“Attorney Costs” means and includes all reasonable fees and disbursements of any
law firm or other external counsel, the reasonable allocated cost of internal
legal services and all reasonable disbursements of internal counsel.

“Bankruptcy Code” means the United States Bankruptcy Reform Act of 1978 (11
U.S.C. § 101, et seq.), as amended from time to time.

“Base Rate” means, with respect to any Purchaser, for any day, a fluctuating
interest rate per annum as shall be in effect from time to time, which rate
shall be at all times equal to the higher of:

(a) the rate of interest in effect for such day as publicly announced from time
to time by the applicable Purchaser Agent (or applicable Committed Purchaser) as
its “reference rate” or “prime rate”, as applicable. Such “reference rate” (or
“prime rate”, as applicable) is set by the applicable Purchaser Agent based upon
various factors, including the applicable Purchaser Agent’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above or below
such announced rate, and

(b) 0.50% per annum above the latest Federal Funds Rate.

“Benefit Plan” means any employee benefit pension plan as defined in
Section 3(2) of ERISA in respect of which the Seller, any Originator, any
Sub-Originator, FleetCor or any ERISA Affiliate is, or at any time during the
immediately preceding six years was, an “employer” as defined in Section 3(5) of
ERISA.

“BP” means BP Products North America, Inc. and its successors.

 

I-2



--------------------------------------------------------------------------------

“BP Card Issuing and Operating Agreement” means that certain Card Issuing and
Operating Agreement, dated as of December 21, 2004, between FleetCor and BP, as
the same may be amended, restated, supplemented or otherwise modified from time
to time in accordance with the terms hereof.

“BP Receivable” means (a) any indebtedness and other obligations owed to
FleetCor or the Seller or any right of FleetCor or the Seller to payment from or
on behalf of BP (including, if applicable, in respect of any Excise Tax Return
Receivables), or any right to reimbursement for funds paid or advanced by
FleetCor or the Seller on behalf of BP (including, if applicable, in respect of
any Excise Tax Return Receivables), whether constituting an account, chattel
paper, payment intangible, instrument or general intangible, in each instance,
(i) arising out of or in connection with (x) the use of a credit or charge card
or information contained on or for use with such card, (y) the sale of goods or
(z) the rendering of services, or (ii) constituting amounts payable by licensees
and/or Excise Tax Return Receivables (whether or not earned by performance)
under the BP Card Issuing and Operating Agreement, and includes, without
limitation, the obligation to pay any finance charges, fees and other charges
with respect thereto and (b) any Receivable originated under or pursuant to an
agreement now existing or hereafter entered into between FleetCor and a
processor, which agreement FleetCor has identified in the “Notice of Clause B
Agreement” delivered by FleetCor to the Administrator on February 4, 2013 or in
any subsequent written notice delivered by FleetCor to the Administrator from
time to time thereafter substantially in the form of such February 4, 2013
notice (including without limitation, any such Receivable owing by a “Customer”
or “Cardholder” and arising from a “Card” “Transaction”, as such terms are
defined in such agreements); provided that FleetCor shall deliver to the
Administrator a copy of any such agreement with a processor promptly following
the effectiveness thereof. Indebtedness and other obligations arising from any
one transaction described above, including, without limitation, indebtedness and
other obligations represented by an individual invoice or agreement, shall
constitute a BP Receivable separate from a BP Receivable consisting of the
indebtedness and other obligations arising from any other transaction.

“BTMU” has the meaning set forth in the preamble to this Agreement.

“Business Day” means any day (other than a Saturday or Sunday) on which:
(a) banks are not authorized or required to close in Pittsburgh, Pennsylvania,
or New York City, New York, and (b) if this definition of “Business Day” is
utilized in connection with the Euro-Rate, dealings are carried out in the
London interbank market.

“CACIB” has the meaning set forth in the preamble to this Agreement.

“Capital” means with respect to any Purchaser the amount paid to the Seller by
such Purchaser pursuant to this Agreement, as reduced from time to time by
Collections distributed and applied on account of such Capital pursuant to
Section 1.4(d) of this Agreement; provided, that if such Capital shall have been
reduced by any distribution and thereafter all or a portion of such distribution
is rescinded or must otherwise be returned for any reason, such Capital shall be
increased by the amount of such rescinded or returned distribution as though it
had not been made.

 

I-3



--------------------------------------------------------------------------------

“Certificate of Withholding” has the meaning set forth in Section 1.9(b) of this
Agreement.

“Change in Control” means either of the following: (I) FleetCor ceases to own,
directly or indirectly, (a) 100% of the capital stock of the Seller free and
clear of all Adverse Claims other than the pledge of any such interest therein
of FleetCor solely pursuant to (i) the Credit Facility and related documents and
(ii) any credit or financing facility entered into in complete substitution of
or replacement for the Credit Facility, in either case, if the lenders or
finance providers with respect to which (A) require an assignment of such equity
interest, (B) are parties reasonably acceptable to the Administrator and
(C) agree in writing to the terms of a letter agreement in substantially the
form of Annex G hereto or (b) a majority of the capital stock, membership
interest or other equity interest of any Originator (other than FleetCor) or
Sub-Originator free and clear of all Adverse Claims other than the pledge
thereof under the Credit Facility or any credit or financing facility entered
into in complete substitution of or replacement for the Credit Facility or (II)
a “Change of Control” (as such term is defined in the Credit Agreement in effect
on the Closing Date without giving effect to any amendment, supplement,
modification or waiver of such term after the Closing Date or any substitution
or replacement of such term under any substitute or replacement credit or
financing facility after the Closing Date, unless the Administrator and the
Majority Purchaser Agents shall have consented in writing thereto (such consent
not to be unreasonably withheld)).

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (w) the final rule titled Risk-Based Capital Guidelines; Capital
Adequacy Guidelines; Capital Maintenance: Regulatory Capital; Impact of
Modifications to Generally Accepted Accounting Principles; Consolidation of
Asset-Backed Commercial Paper Programs; and Other Related Issues, adopted by the
United States bank regulatory agencies on December 15, 2009, (x) the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to the agreements reached by the Basel
Committee on Banking Supervision in “Basel III: A Global Regulatory Framework
for More Resilient Banks and Banking Systems” (as amended, supplemented or
otherwise modified or replaced from time to time), shall in each case be deemed
to be a “Change in Law”, regardless of the date enacted, adopted or issued.

“Chevron” means Chevron U.S.A. Inc., a Pennsylvania corporation, and its
successors.

 

I-4



--------------------------------------------------------------------------------

“Chevron Card Program Master Agreement” means that certain Card Program Master
Agreement, dated as of August 29, 2007, by and among Chevron and FleetCor, as
the same may be amended, restated, supplemented or otherwise modified from time
to time in accordance with its terms.

“Chevron Letter Agreement” means that certain Letter Agreement, dated as of
October 29, 2007, by and among, inter alia, Chevron, FleetCor, the Seller and
the Administrator, as amended, supplemented or otherwise modified from time to
time (including pursuant to Section 6.17(a) hereof).

“Chevron Purchase and Assumption Agreement” means that certain Purchase and
Assumption Agreement, dated as of August 29, 2007, by and between Chevron and
FleetCor, as the same may be amended, restated, supplemented or otherwise
modified from time to time in accordance with its terms.

“Chevron Receivable” means (a) any indebtedness and other obligations owed to
FleetCor or the Seller or any right of FleetCor or the Seller to payment from
cardholders pursuant to the Chevron Card Program Master Agreement (including, if
applicable, in respect of any Excise Tax Return Receivables and any amounts owed
to Chevron thereunder including payments for merchandise, goods and services
obtained using “Program Products” (as defined in the Chevron Card Program Master
Agreement), and any transaction, processing or other fees or charges payable to
Chevron or to the merchants honoring the “Program Products” (as defined in the
Chevron Card Program Master Agreement)), or any right to reimbursement for funds
paid or advanced by FleetCor or the Seller on behalf of Chevron or cardholders
pursuant to the Chevron Card Program Master Agreement (including, if applicable,
in respect of any Excise Tax Return Receivables), whether constituting an
account, chattel paper, payment intangible, instrument or general intangible, in
each instance, (i) arising out of or in connection with (x) the use of a credit
or charge card or information contained on or for use with such card, (y) the
sale of goods or (z) the rendering of services, or (ii) constituting amounts
payable by licensees and/or Excise Tax Return Receivables (whether or not earned
by performance) under the Chevron Card Program Master Agreement, and includes,
without limitation, the obligation to pay any finance charges, fees and other
charges with respect thereto and (b) all accounts receivable acquired or
purported to be acquired by FleetCor from Chevron pursuant to the terms of the
Chevron Purchase and Assumption Agreement; provided, however, that “Chevron
Receivable” shall exclude any BP Receivable. Indebtedness and other obligations
arising from any one transaction described above, including, without limitation,
indebtedness and other obligations represented by an individual invoice or
agreement, shall constitute a Chevron Receivable separate from a Chevron
Receivable consisting of the indebtedness and other obligations arising from any
other transaction.

“Closing Date” means November 14, 2014.

“Collection Account” means each deposit account listed on Schedule II to this
Agreement and maintained at a bank for the purpose of receiving Collections.

 

I-5



--------------------------------------------------------------------------------

“Collection Account Agreement” means, with respect to each Collection Account, a
deposit account control agreement (or similar agreement), among the Seller, the
Servicer, the Administrator and a Bank providing the Administrator with control
of such Collection Account and the right to assume exclusive control of such
Collection Account.

“Collection Account Bank” means, with respect to any Collection Account, the
bank maintaining such Collection Account.

“Collections” means, with respect to any Pool Receivable: (a) all funds that are
received by any Originator, Sub-Originator, FleetCor, the Seller or the Servicer
(or any Sub-Servicer or agent on its behalf) in payment of any amounts owed in
respect of such Receivable (including purchase price, finance charges, interest
and all other charges), or applied to amounts owed in respect of such Receivable
(including insurance payments and net proceeds of the sale or other disposition
of repossessed goods or other collateral or property of the related Obligor or
any other Person directly or indirectly liable for the payment of such Pool
Receivable and available to be applied thereon), (b) all Deemed Collections,
(c) all amounts received in connection with any sale by the Seller to BP of BP
Receivables (and Related Security with respect thereto) pursuant to the BP Card
Issuing and Operating Agreement, as contemplated by the terms of clause(g) of
paragraph 1 in Exhibit IV, (d) all amounts received in connection with any sale
by the Seller to Chevron of Chevron Receivables (and Related Security with
respect thereto) pursuant to the Chevron Card Program Master Agreement, as
contemplated by the terms of clause(g) of paragraph 1 in Exhibit IV and (e) all
other proceeds of such Pool Receivable.

“Comdata Originator” means Comdata Inc., Comdata TN, Inc. or Comdata Network,
Inc. of California

“Comdata Receivable” means any indebtedness and other obligations owed to a
Comdata Originator or the Seller or any right of the Seller or any Comdata
Originator to payment from or on behalf of an Obligor, or any right to
reimbursement for funds paid or advanced by the Seller or any Comdata Originator
on behalf of an Obligor, whether constituting an account, chattel paper, payment
intangible, instrument or general intangible, in each instance, arising in
connection with the sale of goods or the rendering of services by any Comdata
Originator (including, without limitation, any obligation to pay any finance
charges with respect thereto) in connection with the “Comdata Card”, “Comcheks”
and “Comdata MasterCard Program” and which are identified in the related Comdata
Originator’s GEAC accounting system as having one of the following designations:

(a) COMPANY NO 01 and an account code of “000000000” followed by a two-alpha,
three numeric identification system (such designation identifying the obligation
as belonging to the “Company 1” accounting classification),

(b) COMPANY NO MC and an account code of “000000000” followed by a two-alpha,
three numeric identification system (such designation identifying the obligation
as belonging to the “MasterCard Company” accounting classification), or

(c) COMPANY NO GV and an account code of “000000000” followed by a two-alpha,
three numeric identification system (such designation identifying the obligation
as belonging to the “Governmental Company” accounting classification),

 

I-6



--------------------------------------------------------------------------------

or any successor designation in effect hereafter as approved in writing by the
Administrator (such approval not to be unreasonably withheld or delayed) that
identifies the same type of receivables as are identified by the foregoing
account codes on the date hereof together with any right to receive payment
therefor under any related Contract (whether from the Obligor or otherwise).

“Commitment” means, with respect to any Committed Purchaser or its Purchaser
Group (as the case may be), the amount set forth on Schedule V for such
Committed Purchaser or in the Assumption Agreement or other agreement pursuant
to which it became a Committed Purchaser, in either case, as such amount may be
modified in connection with any subsequent assignment pursuant to Section 6.3(e)
or in connection with a change in the Purchase Limit pursuant to Section 1.1(b).
Upon the occurrence of the Facility Termination Date, each Commitment shall be
automatically reduced to zero.

“Committed Purchaser” means PNC, CACIB, Wells, Regions, BTMU, SMBC and each
other Person that from time to time becomes a party hereto as a Committed
Purchaser pursuant to an Assumption Agreement or a Transfer Supplement or
otherwise in accordance with the terms hereof. For the avoidance of doubt, any
reference to a “Related Committed Purchaser” in any other Transaction Document
shall be deemed to be a reference to a “Committed Purchaser.” Any reference to
the “related” Committed Purchaser of any Conduit Purchaser (or words to similar
effect) shall be deemed to be a reference to the Committed Purchaser in such
Conduit Purchaser’s Purchaser Group.

“Company Note” has the meaning set forth in Section 3.1 of the Sale Agreement.

“Concentration Percentage” means, for Landstar Systems, Inc., 3.00%, and for any
other Obligor, 2.00%.

“Concentration Reserve Percentage” means, at any time, the greater of (i) 9.00%
and (ii) the sum of the five largest Obligor Percentages. For such purpose,
“Obligor Percentage” means, at any time and for each Obligor, a fraction,
expressed as a percentage, (a) the numerator of which is the aggregate
Outstanding Balance of the Eligible Receivables of such Obligor less the amount
(if any) then included in the calculation of clause (a) of the Excess
Concentration Amount with respect to such Obligor and (b) the denominator of
which is the aggregate Outstanding Balance of all Eligible Receivables then in
the Receivables Pool.

“Conduit Purchaser” means Atlantic, Victory, Manhattan and each other commercial
paper conduit that becomes a party to this Agreement, as a Conduit Purchaser
pursuant to an Assumption Agreement or otherwise in accordance with the terms
hereof. Any reference to the “related” Conduit Purchaser of any Committed
Purchaser (or words to similar effect) shall be deemed to be a reference to the
Conduit Purchaser (if any) in such Committed Purchaser’s Purchaser Group.

 

I-7



--------------------------------------------------------------------------------

“Consolidated Leverage Ratio” has the meaning assigned to such term in the
Credit Agreement as in effect on the Closing Date without giving effect to any
amendment, supplement, modification or waiver of such term (or any other term
constituting a direct or indirect component thereof) after the Closing Date or
any substitution or replacement of such term (or any other term constituting a
direct or indirect component thereof) under any substitute or replacement credit
or financing facility after the Closing Date, unless the Administrator and the
Majority Purchaser Agents shall have consented in writing thereto.

“Contract” means, with respect to any Receivable, any and all contracts,
instruments, agreements, leases, invoices, notes or other writings pursuant to
which such Receivable arises or that evidence such Receivable or under which an
Obligor becomes or is obligated to make payment in respect of such Receivable.

“Covered Entity” means (a) the Seller, the Servicer, FleetCor, Holdings, each
Originator, each Sub-Originator and (b) each Person that, directly or
indirectly, is in control of a Person described in clause (a) above. For
purposes of this definition, control of a Person shall mean the direct or
indirect (x) ownership of, or power to vote, 25% or more of the issued and
outstanding equity interests having ordinary voting power for the election of
directors of such Person or other Persons performing similar functions for such
Person, or (y) power to direct or cause the direction of the management and
policies of such Person whether by ownership of equity interests, contract or
otherwise.

“CP Rate” means, for any Conduit Purchaser and for any Yield Period for any
Portion of Capital (a) the per annum rate equivalent to the weighted average
cost (as determined by the applicable Purchaser Agent and which shall include
commissions of placement agents and dealers, incremental carrying costs incurred
with respect to Notes of such Person maturing on dates other than those on which
corresponding funds are received by such Conduit Purchaser, other borrowings by
such Conduit Purchaser (other than under any Program Support Agreement) and any
other costs associated with the issuance of Notes) of or related to the issuance
of Notes that are allocated, in whole or in part, by the applicable Purchaser
Agent to fund or maintain such Portion of Capital (and which may be also
allocated in part to the funding of other assets of such Conduit Purchaser);
provided, however, that if any component of such rate is a discount rate, in
calculating the “CP Rate” for such Portion of Capital for such Yield Period, the
applicable Purchaser Agent shall for such component use the rate resulting from
converting such discount rate to an interest bearing equivalent rate per annum;
provided, further, that notwithstanding anything in this Agreement or the other
Transaction Documents to the contrary, the Seller agrees that any amounts
payable to the Purchasers in respect of Discount for any Yield Period with
respect to any Portion of Capital funded by such Purchaser at the CP Rate shall
include an amount equal to the portion of the face amount of the outstanding
Notes issued to fund or maintain such Portion of Capital that corresponds to the
portion of the proceeds of such Notes that was used to pay the interest
component of maturing Notes issued to fund or maintain such

 

I-8



--------------------------------------------------------------------------------

Portion of Capital, to the extent that such Purchaser had not received payments
of interest in respect of such interest component prior to the maturity date of
such maturing Notes (for purposes of the foregoing, the “interest component” of
Notes equals the excess of the face amount thereof over the net proceeds
received by such Purchaser from the issuance of Notes, except that if such Notes
are issued on an interest-bearing basis its “interest component” will equal the
amount of interest accruing on such Notes through maturity) or (b) any other
rate designated as the “CP Rate” for such Conduit Purchaser in a Purchaser Group
Fee Letter, an Assumption Agreement or Transfer Supplement pursuant to which
such Person becomes a party as a Conduit Purchaser to this Agreement, or any
other writing or agreement provided by such Conduit Purchaser to the Seller, the
Servicer and the applicable Purchaser Agent from time to time. The “CP Rate” for
any day while a Termination Event or an Unmatured Termination Event exists shall
be an interest rate equal to the greater of (x) 2.0% per annum above the Base
Rate as in effect on such day and (y) the CP Rate as determined above pursuant
to this definition.

“Credit Agreement” means that certain Credit Agreement, dated as of October 24,
2014, among, inter alia, FleetCor, as borrower, Holdings and Bank of America,
N.A., as administrative agent, as the same may be amended, restated,
supplemented or otherwise modified from time to time.

“Credit and Collection Policy” means, as the context may require, those
receivables credit and collection policies and practices of each Originator,
Sub-Originator and of FleetCor in effect on the date of this Agreement and
described in Schedule I to this Agreement, as modified in compliance with this
Agreement.

“Credit Facility” means the credit facility evidenced by the Credit Agreement
and all other agreements (including, without limitation, any collateral security
agreements), certificates, instruments and documents executed or delivered under
or in connection with the Credit Agreement.

“Credit Risk Retention Rules” means (i) Section 15G of the Securities Exchange
Act of 1934, as amended, and (ii) Articles 404-410 of the EU Capital
Requirements Regulation (including Article 122a of the Banking Consolidation
Directive), in each case, together with the rules and regulations thereunder.

“Days’ Sales Outstanding” means, for any calendar month, an amount computed as
of the last day of such calendar month equal to: (a) the average of the
Outstanding Balance of all Receivables that are Pool Receivables as of the last
day of each of the three most recent calendar months ended on the last day of
such calendar month divided by (b)(i) the aggregate credit sales related to all
Receivables made by the Originators or Sub-Originators during the three calendar
months ended on the last day of such calendar month divided by (ii) 90.

“Debt” means: (a) indebtedness for borrowed money, (b) obligations evidenced by
bonds, debentures, notes or other similar instruments, (c) obligations to pay
the deferred purchase price of property or services, (d) obligations as lessee
under leases that shall have been or should be, in accordance with generally
accepted accounting principles, recorded as capital leases, and (e)

 

I-9



--------------------------------------------------------------------------------

obligations under direct or indirect guaranties in respect of, and obligations
(contingent or otherwise) to purchase or otherwise acquire, or otherwise to
assure a creditor against loss in respect of, indebtedness or obligations of
others of the kinds referred to in clauses (a) through (d).

“Deemed Collections” has the meaning set forth in Section 1.4(e)(ii) of this
Agreement.

“Defaulted Receivable” means a Receivable:

(a) as to which any payment, or part thereof, remains unpaid for more than 90
days from the original due date for such payment; or

(b) without duplication (i) as to which an Event of Bankruptcy shall have
occurred with respect to the Obligor thereof or any other Person obligated
thereon or owning any Related Security with respect thereto, or (ii) that has
been written off the Seller’s books as uncollectible in accordance with the
Credit and Collection Policy.

“Default Ratio” means the ratio (expressed as a percentage and rounded to the
nearest 1/100 of 1%) computed as of the last day of each calendar month by
dividing: (a) the aggregate Outstanding Balance of all Receivables that are Pool
Receivables that became Defaulted Receivables during such calendar month (other
than Receivables that became Defaulted Receivables as a result of an Event of
Bankruptcy with respect to the Obligor thereof during such month), by (b) the
aggregate credit sales related to the Receivables made by the Originators or
Sub-Originators during the calendar month that is four calendar months before
such calendar month.

“Defaulting Purchaser” means any Committed Purchaser that (a) has failed to
(i) fund any portion of any Purchase (whether directly or indirectly) required
to be funded by it within two Business Days of the date required to be funded or
(ii) fails to pay the Swingline Purchaser its Swingline Settlement Amount or any
interest accrued thereon, (b) has notified the Seller or the Administrator in
writing, or has made a public statement, to the effect that it does not intend
or expect to comply with any of its funding obligations (whether direct or
indirect) with respect to any Purchase (unless such writing or public statement
indicates that such position is based on such Committed Purchaser’s good-faith
determination that a condition precedent (specifically identified in such
writing, including, if applicable, by reference to a specific Termination Event)
to funding a Purchase cannot be satisfied) or generally under other agreements
in which it commits to extend credit, (c) has failed, within three Business Days
after request by the Seller or the Administrator made in good faith to provide a
certification in writing from an authorized officer of such Committed Purchaser
that it will comply with its obligations (and is financially able to meet such
obligations) to fund (whether directly or indirectly) prospective Purchases,
provided that such Committed Purchaser shall cease to be a Defaulting Purchaser
pursuant to this clause (c) upon such requesting Committed Purchaser’s receipt
of such certification in form and substance satisfactory to it and the
Administrator or (d) has (i) become the subject of an Insolvency Proceeding, or
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization

 

I-10



--------------------------------------------------------------------------------

or liquidation of its business or assets, including the Federal Deposit
Insurance Corporation or any other state or federal regulatory authority acting
in such a capacity; provided that a Committed Purchaser shall not be a
Defaulting Purchaser solely by virtue of the ownership or acquisition of any
equity interest in that Committed Purchaser or any direct or indirect parent
company thereof by a Governmental Authority so long as such ownership interest
does not result in or provide such Committed Purchaser with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Committed
Purchaser (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Committed Purchaser.

“Delinquency Ratio” means the ratio (expressed as a percentage and rounded to
the nearest 1/100 of 1%, with 5/1000th of 1% rounded upward) computed as of the
last day of each calendar month by dividing: (a) the aggregate Outstanding
Balance of all Receivables that are Pool Receivables that were Delinquent
Receivables on such day (other than Excise Tax Return Receivables) by (b) the
aggregate Outstanding Balance of all Receivables that are Pool Receivables on
such day (other than Excise Tax Return Receivables).

“Delinquent Receivable” means a Receivable as to which any payment, or part
thereof, remains unpaid for more than 60 days from the original due date for
such payment.

“Dilution Horizon Ratio” means, for any calendar month, the ratio (expressed as
a percentage and rounded to the nearest 1/100th of 1%) computed as of the last
day of such calendar month of: (a) the aggregate credit sales related to all
Receivables made by all of the Originators and Sub-Originators during the most
recently ended calendar month, to (b) the Net Receivables Pool Balance.

“Dilution Ratio” means the ratio (expressed as a percentage and rounded to the
nearest 1/100th of 1%, with 5/1000th of 1% rounded upward), computed as of the
last day of each calendar month by dividing: (a) the aggregate amount of
payments made or owed by the Seller pursuant to Section 1.4(e)(i) of this
Agreement related to all Receivables during such calendar month (provided that
solely for purposes of this calculation, such amount shall exclude payments
related to credit adjustments during such month with respect to volume rebates
and excise tax credits that were credited to the related Obligor and
simultaneously debited to the Outstanding Balances of the related Pool
Receivables at the time of billing such Pool Receivables) by (b) the aggregate
credit sales related to all Receivables made by all of the Originators and
Sub-Originators during such calendar month.

“Dilution Reserve Percentage” means, on any day, the product of (a) the sum of
(i) 2.50 times the average of the Dilution Ratios for the twelve most recent
calendar months, plus (ii) the Dilution Spike Factor, multiplied by (b) the
Dilution Horizon Ratio.

“Dilution Spike Factor” means, for any calendar month, the product of (a) the
positive difference, if any, between: (i) the highest Dilution Ratio for any
calendar month during the twelve most recent calendar months and (ii) the
arithmetic average of the Dilution Ratios for such twelve months and (b) (i) the
highest Dilution Ratio for any calendar month during the twelve most recent
calendar months, divided by (ii) the arithmetic average of the Dilution Ratios
for such twelve months.

 

I-11



--------------------------------------------------------------------------------

“Discount” means with respect to any Purchaser:

(a) for any Portion of Capital for any Yield Period with respect to any
Purchaser to the extent such Portion of Capital will be funded by such Purchaser
during such Yield Period through the issuance of Notes:

CPR x C x ED/360 + YPF

(b) for any Portion of Capital for any Yield Period with respect to any
Purchaser to the extent such Portion of Capital will not be funded by such
Purchaser during such Yield Period through the issuance of Notes:

AR x C x ED/Year + YPF

where:

 

AR    =    the Alternate Rate for such Portion of Capital for such Yield Period
with respect to such Purchaser, C    =    the Capital with respect to such
Portion of Capital during such Yield Period with respect to such Purchaser, CPR
   =    the CP Rate for the Portion of Capital for such Yield Period with
respect to such Purchaser, ED    =    the actual number of days during such
Yield Period, Year    =    if such Portion of Capital is funded based upon: (i)
the Euro-Rate or LMIR, 360 days, and (ii) the Base Rate, 365 or 366 days, as
applicable, and YPF    =    the Yield Protection Fee, if any, for the Portion of
Capital for such Yield Period with respect to such Purchaser;

provided, that no provision of this Agreement shall require the payment or
permit the collection of Discount in excess of the maximum permitted by
applicable law; and provided further, that Discount for any Portion of Capital
shall not be considered paid by any distribution to the extent that at any time
all or a portion of such distribution is rescinded or must otherwise be returned
for any reason. In addition to the foregoing, any interest accrued and payable
by the Seller to the Administrator pursuant to Section 1.2(b)(ii) shall
constitute “Discount” payable to the Administrator hereunder for all purposes.

 

I-12



--------------------------------------------------------------------------------

“Eligible Collection Account” means a Collection Account maintained in the name
of the Seller and subject to a Collection Account Agreement.

“Eligible Receivable” means, at any time, a Pool Receivable:

(a) the Obligor of which is (i) a resident of the United States or Canada,
(ii) not subject to any action of the type described in paragraph (f) of Exhibit
V to this Agreement, (iii) not an Affiliate of FleetCor or any Affiliate of
FleetCor, (iv) a commercial entity and is not a “consumer obligor” (as such term
is defined in any applicable UCC), (v) not the Obligor with respect to Defaulted
Receivables (in the aggregate) with an aggregate Outstanding Balance exceeding
50% of the aggregate Outstanding Balance of all such Obligor’s Pool Receivables
and (vi) not a Sanctioned Obligor;

(b) that (i) is denominated and payable only in U.S. dollars in the United
States or Canada, and (ii) with respect to any Receivable billed or invoiced
after December 14, 2014, the related Obligor has been instructed to remit (or
has authorized the Servicer or an Originator to debit such Obligor’s account and
remit on such Obligor’s behalf) Collections in respect thereof to an Eligible
Collection Account (or, solely during the period beginning on the Closing Date
and ending on (but including) the 180th day after the Closing Date, a Transition
Collection Account) or related Lock-Box in the United States of America or
Canada;

(c) that is not a Delinquent Receivable or a Defaulted Receivable;

(d) that does not have a stated maturity which is more than 30 days after the
original invoice date of such Receivable;

(e) that arises under a duly authorized Contract for the sale and delivery of
goods and services in the ordinary course of an Originator’s or Sub-Originator’s
business;

(f) that arises under a duly authorized Contract that is in full force and
effect and that is a legal, valid and binding obligation of the related Obligor,
enforceable against such Obligor in accordance with its terms;

(g) that conforms in all material respects with all applicable laws, rulings and
regulations in effect;

(h) that is not the subject of any asserted dispute or any offset (including,
without limitation, any contra payable or sales tax payable by FleetCor to a
taxing authority), hold back, defense, Adverse Claim or other claim, but any
such Pool Receivable shall be ineligible only to the extent of such dispute,
offset, hold back, defense, Adverse Claim or other claim;

 

I-13



--------------------------------------------------------------------------------

(i) that satisfies in all material respects all applicable requirements of the
applicable Credit and Collection Policy;

(j) that has not been modified, waived or restructured since its creation,
except as permitted pursuant to Section 4.2 of this Agreement;

(k) in which the Seller owns good and marketable title, free and clear of any
Adverse Claims, and that is freely assignable by the Seller (including without
any consent of the related Obligor); provided, however, that Excise Tax Return
Receivables which otherwise meet each of the other criteria set forth in this
definition shall not fail to be “Eligible Receivables” hereunder for failure to
satisfy this clause (k);

(l) for which the Administrator (for the benefit of each Purchaser) shall have a
valid and enforceable undivided percentage ownership or security interest, to
the extent of the Purchased Interest, and a valid and enforceable first priority
perfected security interest therein and in the Related Security and Collections
with respect thereto, in each case free and clear of any Adverse Claim;

(m) that constitutes an account or payment intangible as defined in the UCC, and
that is not evidenced by instruments or chattel paper;

(n) for which none of the Originator or Sub-Originator thereof, the Seller and
the Servicer has established any offset arrangements with the related Obligor;

(o) that represents amounts earned and payable by the Obligor that are not
subject to the performance of additional services by the Originator or
Sub-Originator thereof;

(p) that, if such Receivable is an Excise Tax Return Receivable, it does not
relate to the State of Mississippi, the State of Delaware or any other State
designated by the Administrator (with the consent of the Majority Purchaser
Agents) to the Seller in writing;

(q) that, if such Receivable is a BP Receivable, arises under the BP Card
Issuing and Operating Agreement and is serviced by the Servicer or by a Person
reasonably satisfactory to the Majority Purchaser Agents pursuant to the terms
of an alternate sub-servicing agreement, in form and substance reasonably
satisfactory to the Majority Purchaser Agents pursuant to guidelines and
policies which have been approved in writing by each of the Majority Purchaser
Agents; and

(r) that, if such Receivable is a Chevron Receivable, arises under the Chevron
Card Program Master Agreement or was acquired or purported to be acquired by
FleetCor under the Chevron Purchase and Assumption Agreement and, in each case,
which are serviced by the Servicer or by a Person reasonably satisfactory to the
Majority Purchaser Agents pursuant to the terms of an alternate sub-servicing
agreement, in form

 

I-14



--------------------------------------------------------------------------------

and substance reasonably satisfactory to the Majority Purchaser Agents pursuant
to guidelines and policies which have been approved in writing by each of the
Majority Purchaser Agents.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute of similar import, together with
the regulations thereunder, in each case as in effect from time to time.
References to sections of ERISA also refer to any successor sections.

“ERISA Affiliate” means: (a) any corporation that is a member of the same
controlled group of corporations (within the meaning of Section 414(b) of the
Internal Revenue Code) as the Seller, any Originator, any Sub-Originator or
FleetCor, (b) a trade or business (whether or not incorporated) under common
control (within the meaning of Section 414(c) of the Internal Revenue Code) with
the Seller, any Originator, any Sub-Originator or FleetCor, or (c) a member of
the same affiliated service group (within the meaning of Section 414(m) of the
Internal Revenue Code) as the Seller, any Originator, any Sub-Originator, any
corporation described in clause (a) or any trade or business described in
clause (b).

“Euro-Rate” means with respect to any Yield Period, the interest rate per annum
determined by the applicable Purchaser Agent by dividing (the resulting quotient
rounded upwards, if necessary, to the nearest 1/100th of 1% per annum) (i) the
rate of interest determined by such Purchaser Agent in accordance with its usual
procedures (which determination shall be conclusive absent manifest error) to be
the average of the London interbank market offered rates for U.S. dollars as
reported on the Reuters Screen LIBOR01 Page or any other page that may replace
such page from time to time for the purpose of displaying offered rates of
leading banks for London interbank deposits in United States dollars at or about
11:00 a.m. (London time) on the Business Day which is two (2) Business Days
prior to the first day of such Yield Period for an amount comparable to the
Portion of Capital to be funded at the Yield Rate and based upon the Euro-Rate
during such Yield Period by (ii) a number equal to 1.00 minus the Euro-Rate
Reserve Percentage. The Euro-Rate may also be expressed by the following
formula:

 

  Average of London interbank offered rates as reported on      the Reuters
Screen LIBOR01 Page or appropriate successor    Euro-Rate =  

 

    

 

1.00 - Euro-Rate Reserve Percentage

  

where “Euro-Rate Reserve Percentage” means, the maximum effective percentage in
effect on such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including without limitation, supplemental, marginal, and emergency reserve
requirements) with respect to eurocurrency funding (currently referred to as
“Eurocurrency Liabilities”). The Euro-Rate shall be adjusted with respect to any
Portion of Capital funded at the Yield Rate and based upon the Euro-Rate that is
outstanding on the effective date of any change in the Euro-Rate Reserve
Percentage as of such effective date. The applicable Purchaser Agent shall give
prompt notice to the Seller of the Euro-Rate as determined or adjusted in
accordance herewith (which determination shall be conclusive absent manifest
error).

 

I-15



--------------------------------------------------------------------------------

“Event of Bankruptcy” means (a) any case, action or proceeding before any court
or other governmental authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors or (b) any general assignment for the benefit of creditors of a Person
or any composition, marshalling of assets for creditors of a Person, or other
similar arrangement in respect of its creditors generally or any substantial
portion of its creditors; in each of cases (a) and (b) undertaken under U.S.
Federal, state or foreign law, including the Bankruptcy Code.

“Excess Concentration Amount” means the sum of the following (without
duplication):

(a) the sum of the amounts calculated for each of the Obligors (other than the
Internal Revenue Service) equal to the excess (if any) of (i) the aggregate
Outstanding Balance of the Eligible Receivables of such Obligor then in the
Receivables Pool, over (ii) the product of (x) such Obligor’s Concentration
Percentage, multiplied by (y) the aggregate Outstanding Balance of all Eligible
Receivables then in the Receivables Pool; plus

(b) the amount (if any) by which (i) the aggregate Outstanding Balance of the
Eligible Receivables then in the Receivables Pool that are Excise Tax Return
Receivables, exceeds (ii) 2.50% of the aggregate Outstanding Balance of all
Eligible Receivables then in the Receivables Pool; plus

(c) the amount (if any) by which (i) the aggregate Outstanding Balance of the
Eligible Receivables then in the Receivables Pool that are Revolving
Receivables, exceeds (ii) 5.00% of the aggregate Outstanding Balance of all
Eligible Receivables then in the Receivables Pool; plus

(d) solely during the period beginning on the 90th day after the Closing Date
and ending on (but including) the 180th day after the Closing Date (it being
understood that the amount determined pursuant to this clause shall be deemed to
be zero at all times other than during such period), the amount (if any) by
which (i) the aggregate Outstanding Balance of the Eligible Receivables then in
the Receivables Pool that are New Receivables for which the related Obligors
have not yet been instructed to remit Collections in respect thereof solely to
an Eligible Collection Account or related Lock-Box, exceeds (ii) 10.00% of the
aggregate Outstanding Balance of all Eligible Receivables then in the
Receivables Pool.

“Excise Tax Return Receivables” means Federal and State excise tax refund claims
filed by any Originator or Sub-Originator to recover taxes paid by any
Originator or Sub-Originator related to sales to tax-exempt Obligors whereby any
Originator or Sub-Originator is legally entitled to receive such refund claims.

 

I-16



--------------------------------------------------------------------------------

“Exiting Notice” has the meaning set forth in Section 1.4(b)(ii) of this
Agreement.

“Exiting Purchaser” has the meaning set forth in Section 1.4(b)(ii) of this
Agreement.

“Facility Termination Date” means the earliest to occur of: (a) with respect to
each Purchaser, November 14, 2017, subject to any extension pursuant to
Section 1.11 of this Agreement (it being understood that if any such Purchaser
does not extend its Commitment hereunder then the Purchase Limit shall be
reduced ratably with respect to the Purchasers in each Purchaser Group by an
amount equal to the Commitment of such Exiting Purchaser and the Ratable Shares
of the Purchaser Groups shall be appropriately adjusted), (b) the date
determined pursuant to Section 2.2 of this Agreement, (c) the date the Purchase
Limit reduces to zero pursuant to Section 1.1(b) of this Agreement, (d) with
respect to each Purchaser Group, the date that the commitment, of the Committed
Purchaser in such Purchaser Group terminates pursuant to Section 1.11 and
(e) the date which is 60 days after the date on which the Administrator and each
Purchaser Agent has received written notice from the Seller of its election to
terminate the Purchase Facility.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, any
current or future regulations or official interpretations thereof, any agreement
entered into pursuant to Section 1471(b)(1) of the Code and any applicable
intergovernmental agreements with respect thereto.

“Federal Funds Rate” means, for any day, the per annum rate set forth in the
weekly statistical release designated as H.15(519), or any successor
publication, published by the Federal Reserve Board (including any such
successor, “H.15(519)”) for such day opposite the caption “Federal Funds
(Effective).” If on any relevant day such rate is not yet published in
H.15(519), the rate for such day will be the rate set forth in the daily
statistical release designated as the Composite 3:30 p.m. Quotations for U.S.
Government Securities, or any successor publication, published by the Federal
Reserve Bank of New York (including any such successor, the “Composite 3:30 p.m.
Quotations”) for such day under the caption “Federal Funds Effective Rate.” If
on any relevant day the appropriate rate is not yet published in either
H.15(519) or the Composite 3:30 p.m. Quotations, the rate for such day will be
the arithmetic mean as determined by the Administrator of the rates for the last
transaction in overnight Federal funds arranged before 9:00 a.m. (New York City
Time) on that day by each of three leading brokers of Federal funds transactions
in New York City selected by the Administrator.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.

“Fees” means the fees payable by the Seller to each member of each Purchaser
Group pursuant to the applicable Purchaser Group Fee Letter.

“Final Payout Date” means the date on or after the Facility Termination Date
when (i) the Aggregate Capital has been reduced to zero, (ii) all accrued
Discount has been paid in full and (iii) all other amounts owed to the
Administrator, the Purchaser Agents, the Purchasers the

 

I-17



--------------------------------------------------------------------------------

Indemnified Parties and the other Affected Persons by the Seller, the
Originators, the Sub-Originators, FleetCor, Holdings and the Servicer under this
Agreement and the other Transaction Documents have been paid in full.

“Fitch” means Fitch Ratings.

“FleetCor” has the meaning set forth in the preamble to this Agreement.

“Foreign Purchaser” has the meaning set forth in Section 1.9(b) of this
Agreement.

“GAAP” means the generally accepted accounting principles and practices in the
United States, consistently applied.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Group Capital” means with respect to any Purchaser Group, an amount equal to
the aggregate of all Capital of the Purchasers within such Purchaser Group.

“Holdings” means FleetCor Technologies, Inc., a Delaware corporation.

“Indemnified Amounts” has the meaning set forth in Section 3.1 of this
Agreement.

“Indemnified Party” has the meaning set forth in Section 3.1 of this Agreement.

“Independent Director” has the meaning set forth in paragraph 3(c) of Exhibit IV
to this Agreement.

“Insolvency Proceeding” means: (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshaling of assets for creditors, or other similar arrangement in
respect of its creditors generally or any substantial portion of its creditors,
in each case undertaken under U.S. Federal, state or foreign law, including the
Bankruptcy Code.

“Interim Collection Account Administration Agreement” means the Interim
Collection Account Administration Agreement, dated as of date hereof, among the
Seller, Comdata Receivables, Inc. Comdata Inc., Servicer, Wells, as Collection
Account Administrative Agent, and the Administrator, as the same may be amended,
restated, supplemented or otherwise modified from time to time.

 

I-18



--------------------------------------------------------------------------------

“Interim Collection Account Administrative Agent” means Wells, in its capacity
as the “Collection Account Administrative Agent” under the Interim Collection
Account Administration Agreement.

“Interim Collection Account Agreement” means each “Comdata Control Agreement” as
defined in the Interim Collection Account Administration Agreement.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and any successor statute of similar import, together with the
regulations thereunder, in each case as in effect from time to time. References
to sections of the Internal Revenue Code also refer to any successor sections.

“Liquidity Agreement” means any agreement entered into in connection with this
Agreement pursuant to which a Liquidity Provider agrees to make purchases or
advances to, or purchase assets from, any Conduit Purchaser in order to provide
liquidity for such Conduit Purchaser’s Purchases.

“Liquidity Provider” means each bank or other financial institution that
provides liquidity support to any Conduit Purchaser pursuant to the terms of a
Liquidity Agreement.

“LMIR” means for any day during any Yield Period, the one-month Eurodollar rate
for U.S. dollar deposits as reported on the Reuters Screen LIBOR01 Page or any
other page that may replace such page from time to time for the purpose of
displaying offered rates of leading banks for London interbank deposits in
United States dollars, as of 11:00 a.m. (London time) on such day, or if such
day is not a Business Day, then the immediately preceding Business Day (or if
not so reported, then as determined by the applicable Purchaser Agent from
another recognized source for interbank quotation), in each case, changing when
and as such rate changes.

“LMIR Purchaser” means each of PNC, Wells, Regions and any other Purchaser that
agrees in writing with the Seller that its Alternate Rate shall be determined by
reference to LMIR, rather than the Euro-Rate.

“Lock-Box” means each post office box listed on Schedule II to this Agreement
maintained by a Collection Account Bank and associated with a Collection Account
for purposes of receiving checks and other remittances of Collections for
deposit to such Collection Account.

“Loss Horizon Ratio” means, at any time, the ratio (expressed as a percentage
and rounded to the nearest 1/100 of 1%, with 5/1000th of 1% rounded upward)
computed by dividing: (a) the sum of (i) the aggregate initial Outstanding
Balance of all Pool Receivables originated by the Originators and Sub-Originator
during the three most recent calendar months, plus (ii) 50% of the aggregate
initial Outstanding Balance of all Pool Receivables originated by the
Originators and Sub-Originator during the fourth most recent calendar month by
(b) the Net Receivables Pool Balance.

 

I-19



--------------------------------------------------------------------------------

“Loss Reserve Percentage” means, at any time, the product of (b) 2.50,
multiplied by (b) the highest average of the Default Ratios for any three
consecutive calendar months during the twelve most recent calendar months
multiplied by (c) the Loss Horizon Ratio.

“Majority Purchaser Agents” means, at any time, one or more Purchaser Agents of
Purchaser Groups that have aggregate Commitments (or, following the Facility
Termination Date, Group Capital) equal to 662/3% of the Purchase Limit (or,
following the Facility Termination Date, the Aggregate Capital); provided,
however, that so long as there is more than one Purchaser Group, no single
Purchaser Agent shall constitute the “Majority Purchaser Agents;” and provided,
further, that solely for purposes of this definition, (i) the Commitment and
Capital of any Defaulting Purchaser and its related Conduit Purchaser (if any)
shall be disregarded (and subtracted from the Facility Limit) until such time as
the relevant Committed Purchaser no longer constitutes a Defaulting Purchaser
and (ii) so long as any amount is owed by any Committed Purchaser to the
Administrator pursuant to Section 1.2(b)(ii), (x) the Commitment of the
Purchaser Group containing the Person then serving as Administrator shall be
deemed to have been increased by such amount and (y) the Commitment of the
Purchaser Group containing such Committed Purchaser shall be deemed to have been
decreased by such amount.

“Manhattan” has the meaning set forth in the preamble to this Agreement.

“Material Adverse Effect” means, relative to any Person with respect to any
event or circumstance, a material adverse effect on:

(a) the assets, operations, business or financial condition of such Person,

(b) the ability of any of such Person to perform its obligations under this
Agreement or any other Transaction Document to which it is a party,

(c) the validity or enforceability of any of the Transaction Documents, or the
validity, enforceability or collectibility of the Pool Receivables, or

(d) the status, perfection, enforceability or priority of the Administrator’s,
any Purchaser’s or the Seller’s interest in the Pool Assets.

“Minimum Dilution Reserve Percentage” means, on any day, the product of (a) the
average of the Dilution Ratios for the twelve most recent calendar months,
multiplied by (b) the Dilution Horizon Ratio.

“Monthly Information Package” means each report, in substantially the form of
Annex A to this Agreement, furnished by or on behalf of the Servicer to the
Administrator and each Purchaser Agent pursuant to this Agreement.

“Monthly Settlement Date” means the 1st day of each calendar month (or if such
day is not a Business Day, the next occurring Business Day); provided, however,
that on and after the

 

I-20



--------------------------------------------------------------------------------

occurrence and continuation of any Termination Event, the Monthly Settlement
Date shall be the date selected as such by the Administrator (with the consent
or at the direction of the Majority Purchaser Agents) from time to time (it
being understood that the Administrator (with the consent or at the direction of
the Majority Purchaser Agents) may select such Monthly Settlement Date to occur
as frequently as daily) or, in the absence of any such selection, the date which
would be the Monthly Settlement Date pursuant to this definition.

“Moody’s” means Moody’s Investors Service, Inc.

“Net Receivables Pool Balance” means, at any time of determination: (a) the
aggregate Outstanding Balance of all Eligible Receivables then in the
Receivables Pool, minus (b) the Excess Concentration Amount; provided, that, for
purposes of any Weekly Information Package, such calculation shall be made
according to the methodology determined by the Administrator, with the consent
(which consents maybe be provided by email) of each Purchaser Agent.

“New Receivable” means a Receivable originated by Pacific Pride Services, LLC,
Comdata TN, Inc., Comdata Network Inc, of California or Comdata, Inc. (including
Receivables repurchased from Comdata Receivables Inc.).

“Notes” means short-term promissory notes issued, or to be issued, by any
Conduit Purchaser to fund its investments in accounts receivable or other
financial assets.

“Obligor” means, with respect to any Receivable, the Person obligated to make
payments pursuant to the Contract relating to such Receivable.

“Original Agreement” has the meaning set forth in Section of this Agreement
entitled “Amendment and Restatement.”

“Originator” means each Person from time to time party to the Sale Agreement as
an Originator.

“Other Connection Taxes” means, with respect to any Purchaser, taxes imposed as
a result of a present or former connection between such Purchaser and the
jurisdiction imposing such tax (other than connections arising solely from such
Purchaser having executed, delivered, become a party to, performed its
obligations under, received payments under or engaged in any other transaction
pursuant to this Agreement).

“Outstanding Balance” of any Receivable at any time means the then outstanding
principal balance thereof.

“Participant” has the meaning set forth in Section 6.3(c) of this Agreement.

“Participant Register” has the meaning set forth in Section 6.3(d) of this
Agreement

“Performance Guaranty” means the Amended and Restated Performance Guaranty,
dated as of the date hereof, by each of FleetCor and Holdings in favor of the
Administrator for the benefit of the Purchasers and Purchaser Agents, as the
same may be amended, restated, supplemented or otherwise modified from time to
time.

 

I-21



--------------------------------------------------------------------------------

“Permitted Encumbrances” means (a) liens created or arising in favor of
Administrator for the benefit of Purchasers pursuant to the Transaction
Documents; and (b) solely in the case of any Originator or any Sub-Originator
(i) liens for taxes, assessments or other governmental charges not delinquent or
being contested in good faith and by appropriate proceedings and with respect to
which proper reserves have been established by the applicable Originator or
Sub-Originator in accordance with GAAP; provided, that the lien shall have no
effect on the priority of the liens in favor of Administrator or the value of
the assets in which Administrator has such a lien and a stay of enforcement of
any such lien shall be in effect; (ii) judgment liens, not in excess of
$250,000, that have been stayed or bonded and are being contested in good faith
by the applicable Originator or Sub-Originator; provided that proper reserves
have been established therefor by such Originator or Sub-Originator in
accordance with GAAP, and (iii) mechanics’, workers’, materialmen’s or other
like liens, not in excess of $100,000, arising in the ordinary course of such
Originator’s or Sub-Originator’s business with respect to obligations which are
not due or which are being contested in good faith by such Originator or
Sub-Originator and for which proper reserves have been established in accordance
with GAAP, and which have not been outstanding for longer than 30 days.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

“PNC” has the meaning set forth in the preamble to this Agreement.

“Pool Assets” has the meaning set forth in Section 1.2(e) of this Agreement.

“Pool Receivable” means a Receivable in the Receivables Pool.

“Portion of Capital” means, with respect to any Purchaser and its related
Capital, the portion of such Capital being funded or maintained by such
Purchaser by reference to a particular interest rate basis.

“Program Support Agreement” means and includes any Liquidity Agreement and any
other agreement entered into by any Program Support Provider providing for:
(a) the issuance of one or more letters of credit for the account of any Conduit
Purchaser, (b) the issuance of one or more surety bonds for which the such
Conduit Purchaser is obligated to reimburse the applicable Program Support
Provider for any drawings thereunder, (c) the sale by such Conduit Purchaser to
any Program Support Provider of the Purchased Interest (or portions thereof)
maintained by such Conduit Purchaser and/or (d) the making of loans and/or other
extensions of credit to any Conduit Purchaser in connection with such Conduit
Purchaser’s securitization program contemplated in this Agreement, together with
any letter of credit, surety bond or other instrument issued thereunder.

 

I-22



--------------------------------------------------------------------------------

“Program Support Provider” means and includes, with respect to each Conduit
Purchaser, any Liquidity Provider and any other Person (other than any customer
of such Conduit Purchaser) now or hereafter extending credit or having a
commitment to extend credit to or for the account of, or to make purchases from,
such Conduit Purchaser pursuant to any Program Support Agreement.

“Purchase” has the meaning set forth in Section 1.1(a) of this Agreement.

“Purchase Date” means the date of which a Purchase, Swingline Purchase or
Reinvestment is made pursuant to this Agreement.

“Purchase Facility” has the meaning set forth in Section 1.1 of the Sale
Agreement.

“Purchase Limit” means $1,200,000,000, as such amount may be reduced pursuant to
Section 1.1(b) of this Agreement or otherwise in connection with any Exiting
Purchaser. References to the unused portion of the Purchase Limit shall mean, at
any time, the Purchase Limit minus the then outstanding Aggregate Capital.

“Purchase Notice” has the meaning set forth in Section 1.2(a) to this Agreement.

“Purchase Price” has the meaning set forth in Section 2.1 of the Sale Agreement.

“Purchased Interest” means, at any time, the undivided percentage ownership
interest in: (a) each and every Pool Receivable now existing or hereafter
arising, (b) all Related Security with respect to such Pool Receivables and
(c) all Collections with respect to, and other proceeds of, such Pool
Receivables and Related Security. Such undivided percentage interest shall be
computed as:

Aggregate Capital + Total Reserves

Net Receivables Pool Balance

The Purchased Interest shall be determined from time to time pursuant to
Section 1.3 of this Agreement.

“Purchaser” means each Conduit Purchaser, Swingline Purchaser and Committed
Purchaser.

“Purchaser Agent” means each Person acting as agent on behalf of a Purchaser
Group and designated as a Purchaser Agent for such Purchaser Group on the
signature pages to this Agreement or any other Person who becomes a party to
this Agreement as a Purchaser Agent pursuant to an Assumption Agreement or a
Transfer Supplement.

“Purchaser Group” means, with respect to each Committed Purchaser, its related
Conduit Purchaser (if any) and the Purchaser Agent for such Committed Purchaser
and such Conduit Purchaser (if any). The Purchaser Groups in existence as of the
Closing Date are set forth on Schedule V.

 

I-23



--------------------------------------------------------------------------------

“Purchaser Group Fee Letter” has the meaning set forth in Section 1.5 of this
Agreement.

“Purchasers’ Share” of any amount, at any time, means such amount multiplied by
the Purchased Interest at such time.

“Purchasing Committed Purchaser” has the meaning set forth in Section 6.3(e) of
this Agreement.

“Ratable Share” means, for each Purchaser Group, such Purchaser Group’s
aggregate Commitments divided by the aggregate Commitments of all Purchaser
Groups.

“Receivable” means (a) with respect to Receivables other than the Comdata
Receivables, any indebtedness and other obligations owed to any Originator,
Sub-Originator or the Seller or any right of the Seller, any Originator or any
Sub-Originator to payment from or on behalf of an Obligor (including, if
applicable, in respect of any Excise Tax Return Receivables), or any right to
reimbursement for funds paid or advanced by the Seller or any Originator or
Sub-Originator on behalf of an Obligor (including, if applicable, in respect of
any Excise Tax Return Receivables), whether constituting an account, chattel
paper, payment intangible, instrument or general intangible, in each instance,
(i) arising out of or in connection with (x) the use of a credit or charge card
or information contained on or for use with such card, (y) the sale of goods or
(z) the rendering of services, or (ii) constituting amounts payable by licensees
and/or Excise Tax Return Receivables (whether or not earned by performance), and
includes, without limitation, the obligation to pay any finance charges, fees
and other charges with respect thereto, (b) all accounts receivable and any
other Chevron Receivable acquired or purported to be acquired by FleetCor from
Chevron pursuant to the terms of the Chevron Purchase and Assumption Agreement
and (c) the Comdata Receivables. Indebtedness and other obligations arising from
any one transaction, including, without limitation, indebtedness and other
obligations represented by an individual invoice or agreement, shall constitute
a Receivable separate from a Receivable consisting of the indebtedness and other
obligations arising from any other transaction.

“Receivables Pool” means, at any time, all of the then outstanding Receivables
purchased by the Seller pursuant to the Sale Agreement prior to the Facility
Termination Date.

“Receivables Transfer Agreement” means the Receivables Transfer Agreement, dated
as of the date hereof, among Comdata Inc., as buyer, and Comdata Receivables,
Inc., as seller, as the same may be amended, restated, supplemented or otherwise
modified from time to time.

“Regions” has the meaning set forth in the preamble to this Agreement.

“Register” has the meaning set forth in Section 6.3(b) of this Agreement

“Reinvest” and “Reinvestment” have the meanings set forth in Section 1.4(b)(ii).

“Related Rights” has the meaning set forth in Section 1.1 of the Sale Agreement.

 

I-24



--------------------------------------------------------------------------------

“Related Security” means, with respect to any Receivable:

(a) all of the Seller’s and the Originator or Sub-Originator thereof’s interest
in any goods (including returned goods), and documentation of title evidencing
the shipment or storage of any goods (including returned goods), the sale of
which gave rise to such Receivable,

(b) all instruments and chattel paper that may evidence such Receivable,

(c) all other security interests or liens and property subject thereto from time
to time purporting to secure payment of such Receivable, whether pursuant to the
Contract related to such Receivable or otherwise, together with all UCC
financing statements or similar filings relating thereto,

(d) solely to the extent applicable to such Receivable, all of the Seller’s and
the Originator or Sub-Originator thereof’s rights, interests and claims under
the Contracts relating to such Receivable, and all guaranties, indemnities,
insurance and other agreements (including the related Contract) or arrangements
of whatever character from time to time supporting or securing payment of such
Receivable or otherwise relating to such Receivable, whether pursuant to the
Contract related to such Receivable or otherwise, and

(e) all of the Seller’s and the Originator or Sub-Originator thereof’s rights,
interests and claims under the Sale Agreement, the Sub-Originator Sale
Agreement, the Receivables Transfer Agreement, the Interim Collection Account
Administration Agreement and the other Transaction Documents; provided, however,
that notwithstanding anything contained herein to the contrary, the “Related
Security” shall not include any Originator’s, any Sub-Originator’s or Seller’s
rights, interests or claims under the Chevron Card Program Master Agreement or
Chevron Purchase and Assumption Agreement or with respect to matters therein
described; provided further, however, that for the avoidance of doubt, this
exclusion (a) applies to the prohibition in Section 13.27 of the Chevron Card
Program Master Agreement regarding the granting of security interests in the
“CVX Marks” (as defined in the Chevron Card Program Master Agreement) and
(b) does not apply to rights in the Receivables conveyed under the Chevron
Purchase and Assumption Agreement.

“Reportable Compliance Event” means that any Covered Entity becomes a Sanctioned
Person, or is charged by indictment, criminal complaint or similar charging
instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in actual or probable violation of any
Anti-Terrorism Law.

“Responsible Officer” of any Originator or Sub-Originator means the chief
executive officer, president, vice president, chief financial officer, treasurer
or assistant treasurer or other

 

I-25



--------------------------------------------------------------------------------

similar officer and, as to any document delivered on the Closing Date, any of
the foregoing and, in addition, any vice president, secretary or assistant
secretary, of such Originator or Sub-Originator. Any document delivered
hereunder that is signed by a Responsible Officer of an Originator or
Sub-Originator shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such
Originator or Sub-Originator and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Originator or Sub-Originator.

“Required Capital Amount” means $30,000,000.

“Revolving Receivables” means, on any date of determination, any Pool Receivable
(i) with respect to which, FleetCor and the related Obligor have agreed that the
outstanding balance under the related Contract may revolve during specified
periods, (ii) that is or should be characterized as revolving on FleetCor’s
systems and records and (iii) that has been billed and on which, following any
scheduled payment date with respect thereto, there continues to remain
outstanding a principal balance on invoices issued or recorded prior to such
payment date; it being understood that a Receivable which is not treated as a
Revolving Receivable during any applicable reporting period because of a failure
to satisfy each of clauses (i) through (iii) above during such period may from
time to time thereafter be treated as a Revolving Receivable in any one or more
subsequent reporting periods in which each of such clauses (i) through (iii) is,
in fact, so satisfied at such time.

“Sale Agreement” means the Amended and Restated Purchase and Sale Agreement,
dated as of the date hereof among the Seller and the Originators, as the same
may be amended, restated, supplemented or otherwise modified from time to time.

“Sanctioned Country” means a country subject to a sanctions program maintained
under any Anti-Terrorism Law.

“Sanctioned Obligor” means an Obligor which (i) if a natural person, is either
(A) a resident of a Sanctioned Country or (B) a Sanctioned Person or (ii) if a
corporation or other business organization, is organized under the laws of a
Sanctioned Country or any political subdivision thereof.

“Sanctioned Person” means any individual person, group, regime, entity or thing
listed or otherwise recognized as a specially designated, prohibited, sanctioned
or debarred person, group, regime, entity or thing, or subject to any
limitations or prohibitions (including but not limited to the blocking of
property or rejection of transactions), under any Anti-Terrorism Law.

“Seller” has the meaning set forth in the preamble to this Agreement.

“Seller’s Share” of any amount means the greater of: (a) $0 and (b) such amount
minus the product of (i) such amount multiplied by (ii) the Purchased Interest.

“Servicer” has the meaning set forth in the preamble to this Agreement.

 

I-26



--------------------------------------------------------------------------------

“Servicing Fee” shall mean the fee referred to in Section 4.6 of this Agreement.

“Servicing Fee Rate” shall have the meaning set forth in Section 4.6 of this
Agreement.

“SMBC” has the meaning set forth in the preamble to this Agreement.

“SMBC Nikko” has the meaning set forth in the preamble to this Agreement.

“Solvent” means, with respect to any Person at any time, a condition under
which:

(i) the fair value and present fair saleable value of such Person’s total assets
is, on the date of determination, greater than such Person’s total liabilities
(including contingent and unliquidated liabilities) at such time;

(ii) the fair value and present fair saleable value of such Person’s assets is
greater than the amount that will be required to pay such Person’s probable
liability on its existing debts as they become absolute and matured (“debts,”
for this purpose, includes all legal liabilities, whether matured or unmatured,
liquidated or unliquidated, absolute, fixed, or contingent);

(iii) such Person is and shall continue to be able to pay all of its liabilities
as such liabilities mature; and

(iv) such Person does not have unreasonably small capital with which to engage
in its current and in its anticipated business.

For purposes of this definition:

(A) the amount of a Person’s contingent or unliquidated liabilities at any time
shall be that amount which, in light of all the facts and circumstances then
existing, represents the amount which can reasonably be expected to become an
actual or matured liability;

(B) the “fair value” of an asset shall be the amount which may be realized
within a reasonable time either through collection or sale of such asset at its
regular market value;

(C) the “regular market value” of an asset shall be the amount which a capable
and diligent business person could obtain for such asset from an interested
buyer who is willing to Purchase such asset under ordinary selling conditions;
and

(D) the “present fair saleable value” of an asset means the amount which can be
obtained if such asset is sold with reasonable promptness in an arm’s-length
transaction in an existing and not theoretical market.

 

I-27



--------------------------------------------------------------------------------

“Standard & Poor’s” means Standard & Poor’s Rating Services, a Standard & Poor’s
Financial Services LLC business, and any successor thereto.

“Sub-Originator” means each Person party to the Sub-Originator Sale Agreement as
a “Seller”.

“Sub-Originator Sale Agreement” means the Receivables Purchase and Sale
Agreement, dated as of the date hereof, among Comdata Inc., as buyer, and the
Sub-Originators, as sellers, as the same may be amended, restated, supplemented
or otherwise modified from time to time.

“Sub-Servicer” has the meaning set forth in Section 4.1(d) of this Agreement.

“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock of each class or
other interests having ordinary voting power (other than stock or other
interests having such power only by reason of the happening of a contingency) to
elect a majority of the Board of Directors or other managers of such entity are
at the time owned, or management of which is otherwise controlled: (a) by such
Person, (b) by one or more Subsidiaries of such Person or (c) by such Person and
one or more Subsidiaries of such Person.

“Swingline Capital” means, at any time, the aggregate outstanding Capital held
by the Swingline Purchaser in respect of Swingline Purchases to the extent such
Capital has not been purchased by Committed Purchasers pursuant to
Section 1.2(c)(iii).

“Swingline Purchase” has the meaning specified in Section 1.1(a)(i).

“Swingline Purchase Notice” has the meaning specified in Section 1.2(c).

“Swingline Purchaser” means PNC.

“Swingline Settlement Amount” has the meaning specified in Section 1.2(c)(iii).

“Swingline Settlement Date” means (a) Friday of each week on or after the
Closing Date (or if any such Friday is not a Business Day, the next succeeding
Business Day), and (b) such other Business Day as the Swingline Purchaser may
specify in writing to the other Purchasers upon not less than one (1) Business
Day’s prior written notice. For the avoidance of doubt, the Swingline Settlement
Date shall not be the Purchase Date for such Swingline Purchase unless such day
is the Facility Termination Date.

“Swingline Statement” has the meaning specified in Section 1.2(c)(iii).

“Swingline Sub-Limit” means $100,000,000.

“Tangible Net Worth” means, with respect to any Person, the tangible net worth
of such Person as determined in accordance with GAAP.

 

I-28



--------------------------------------------------------------------------------

“Taxes” has the meaning set forth in Section 1.9(a).

“Termination Day” means: (a) each day on which the conditions set forth in
Section 2 of Exhibit II to this Agreement are not satisfied or (b) each day that
occurs on or after the Facility Termination Date.

“Termination Event” has the meaning specified in Exhibit V to this Agreement.

“Total Reserves” means, at any time of determination, an amount equal to the
product of (a) the sum of: (i) the Yield Reserve Percentage, plus (ii) the
greater of (x) the sum of the Concentration Reserve Percentage plus the Minimum
Dilution Reserve Percentage and (y) the sum of the Dilution Reserve Percentage,
plus the Loss Reserve Percentage times (b) the Net Receivables Pool Balance.

“Transaction Documents” means this Agreement, the Collection Account Agreements,
each Purchaser Group Fee Letter, the Sale Agreement, the Sub-Originator Sale
Agreement, the Receivables Transfer Agreement, the Interim Collection Account
Administration Agreement, the Performance Guaranty, the Chevron Letter
Agreement, the Chevron Card Program Master Agreement, the BP Card Issuing and
Operating Agreement and all other certificates, instruments, reports, notices,
agreements and documents executed or delivered under or in connection with this
Agreement, in each case as the same may be amended, restated, supplemented or
otherwise modified from time to time in accordance with the terms thereof.

“Transition Collection Account” means (i) a Collection Account subject to the
Interim Collection Account Administration Agreement and (ii) the Collection
Account; indentified as deposit account number 4539524 maintained at Wells. On
the date when any of the foregoing Collection Accounts become an Eligible
Collection Account, such account shall cease to constitute a Transition
Collection Account.

“Transfer Supplement” has the meaning set forth in Section 6.3(e) of this
Agreement.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction.

“Unmatured Termination Event” means an event that, with the giving of notice or
lapse of time, or both, would constitute a Termination Event.

“U.S. Person” means any “United States person” within the meaning of
Section 7701(a)(30) of the Internal Revenue Code.

“Victory” has the meaning set forth in the preamble to this Agreement.

“Weekly Cutoff Date” means (a) with respect to each Originator (other than
Comdata Inc.), the most recent Monday (or the next succeeding Business Day if
such day is not a Business Day) or (b) with respect to Comdata Inc. and each
Sub-Originator, the most recent Sunday; provided, however, that the
Administrator may, at is sole discretion, upon at least sixty (60) days’ notice
to the Seller designate another day as the Weekly Cutoff Date.

 

I-29



--------------------------------------------------------------------------------

“Weekly Information Package” means a report, in substantially the form of Annex
E to this Agreement, furnished to the Administrator and each Purchaser Agent
pursuant to Section 1(a)(ii) of Exhibit IV to this Agreement and
Section 2(a)(iv) of Exhibit IV to this Agreement, reflective of the Receivables
Pool as of the end of business on the most recent Weekly Cutoff Date.

“Weekly Settlement Date” means each Thursday of each week (or the next
succeeding Business Day if such day is not a Business Day), beginning with the
first Thursday after the Closing Date.

“Wells” has the meaning set forth in the preamble to this Agreement.

“Yield Period” means (a) with respect to any Portion of Capital funded by the
issuance of Notes or with respect to any Portion of Capital funded by a LMIR
Purchaser, (i) initially the period commencing on (and including) the date of
the initial Purchase or funding of such Portion of Capital and ending on (but
not including) the next occurring Monthly Settlement Date, and (ii) thereafter,
each period commencing on (and including) the first day after the last day of
the immediately preceding Yield Period for such Portion of Capital and ending on
(but not including) the next occurring Monthly Settlement Date; and (b) with
respect to any Portion of Capital that is not funded by the issuance of Notes or
that is funded by a Purchaser other than a LMIR Purchaser, (i) initially the
period commencing on (and including) the date of the initial Purchase or funding
of such Portion of Capital and ending such number of days later (including a
period of one day) as the Administrator (with the consent or at the direction of
the applicable Purchaser Agent) shall select, and (ii) thereafter, each period
commencing on the last day of the immediately preceding Yield Period for such
Portion of Capital and ending such number of days later (including a period of
one day) as the Administrator (with the consent or at the direction of the
applicable Purchaser Agent) shall select; provided, that:

(i) any Yield Period (other than of one day) which would otherwise end on a day
which is not a Business Day shall be extended to the next succeeding Business
Day; provided, if Discount in respect of such Yield Period is computed by
reference to the Euro-Rate or LMIR, and such Yield Period would otherwise end on
a day which is not a Business Day, and there is no subsequent Business Day in
the same calendar month as such day, such Yield Period shall end on the next
preceding Business Day;

(ii) in the case of any Yield Period of one day, (A) if such Yield Period is the
initial Yield Period for a Purchase hereunder (other than a Reinvestment), such
Yield Period shall be the day of such purchase; (B) any subsequently occurring
Yield Period which is one day shall, if the immediately preceding Yield Period
is more than one day, be the last day of such immediately preceding Yield
Period, and, if the immediately preceding Yield Period is one day, be the day
next following such immediately preceding Yield Period; and (C) if such Yield
Period occurs on a day immediately preceding a day which is not a Business Day,
such Yield Period shall be extended to the next succeeding Business Day; and

(iii) in the case of any Yield Period for any Portion of Capital which commences
before the Facility Termination Date and would otherwise end on a date occurring
after the Facility Termination Date, such Yield Period shall end on such
Facility Termination Date and the duration of each Yield Period which commences
on or after the Facility Termination Date shall be of such duration as shall be
selected by the Administrator (with the consent or at the direction of the
applicable Purchaser Agent).

 

I-30



--------------------------------------------------------------------------------

“Yield Protection Fee” means, for any Yield Period, with respect to any Portion
of Capital, to the extent that (i) any payments are made by the Seller to the
related Purchaser in respect of such Capital hereunder prior to the applicable
maturity date of any Notes or other instruments or obligations used or incurred
by such Purchaser to fund or maintain such Portion of Capital or (ii) any
failure by the Seller to borrow, continue or prepay any Portion of Capital on
the date specified in any Purchase Notice or Swingline Purchase Notice delivered
pursuant to Section 1.2(a) or (c) of this Agreement, the amount, if any, by
which: (a) the additional Discount related to such Portion of Capital that would
have accrued through the maturity date of such Notes or other instruments on the
portion thereof for which payments were received from the Seller (or with
respect to which the Seller failed to borrow such amounts), exceeds (b) the
income, if any, received by such Purchaser from investing the proceeds so
received in respect of such Portion of Capital, as determined by the applicable
Purchaser Agent, which determination shall be binding and conclusive for all
purposes, absent manifest error.

“Yield Reserve Percentage” means, at any time of determination:

 

1.50 x DSO x (BR + SFR)    360   

where:

 

BR    =    the Base Rate; DSO    =    the Days’ Sales Outstanding for the most
recently ended calendar month; and SFR    =    the Servicing Fee Rate.

Other Terms. All accounting terms not specifically defined herein shall be
construed in accordance with generally accepted accounting principles, provided,
however, whenever such accounting terms are used for the purposes of determining
compliance with financial covenants in this Agreement, such accounting terms
shall be defined in accordance with GAAP as applied in preparation of the
audited financial statements of Holdings and its Subsidiaries for the fiscal
year ended December 31, 2013. All terms used in Article 9 of the UCC in the
State of New York, and not specifically defined herein, are used herein as
defined in such Article 9. Unless the

 

I-31



--------------------------------------------------------------------------------

context otherwise requires, “or” means “and/or,” and “including” (and with
correlative meaning “include” and “includes”) means including without limiting
the generality of any description preceding such term.

 

I-32



--------------------------------------------------------------------------------

EXHIBIT II

CONDITIONS PRECEDENT TO EFFECTIVENESS AND PURCHASES

1. Conditions Precedent to Initial Purchase. The effectiveness of this Agreement
is subject to the condition precedent that the Administrator and each Purchaser
Agent shall have received on or before the date of such Purchase, each in form
and substance (including the date thereof) satisfactory to the Administrator and
each Purchaser Agent:

(a) Counterparts of this Agreement and the other Transaction Documents executed
by the parties thereto.

(b) Certified copies of: (i) the resolutions of the Board of Directors of each
of the Seller, the Originators, the Sub-Originators and the Servicer authorizing
the execution, delivery and performance by the Seller, such Originator, such
Sub-Originator and the Servicer, as the case may be, of this Agreement and the
other Transaction Documents to which it is a party; (ii) all documents
evidencing other necessary corporate action and governmental approvals, if any,
with respect to this Agreement and the other Transaction Documents and (iii) the
organizational documents of the Seller, each Originator, each Sub-Originator and
the Servicer.

(c) A certificate of the Secretary or Assistant Secretary of the Seller, the
Originators, the Sub-Originators and the Servicer certifying the names and true
signatures of its officers who are authorized to sign this Agreement and the
other Transaction Documents. Until the Administrator and each Purchaser Agent
receives a subsequent incumbency certificate from the Seller, an Originator, a
Sub-Originator or the Servicer, as the case may be, the Administrator and each
Purchaser Agent shall be entitled to rely on the last such certificate delivered
to it by the Seller, such Originator, such Sub-Originator or the Servicer, as
the case may be.

(d) Proper financing statements to be filed on or promptly after the Closing
Date or time-stamped receipt copies of proper financing statements filed prior
to the Closing Date, as applicable, under the UCC of all jurisdictions that the
Administrator and each Purchaser Agent may deem necessary or desirable in order
to perfect the interests of the Seller and the Administrator (on behalf of each
Purchaser) contemplated by this Agreement, the Sale Agreement and the
Sub-Originator Sale Agreement.

(e) Proper financing statements to be filed on or promptly after the Closing
Date or time-stamped receipt copies of proper financing statements filed prior
to the Closing Date, as applicable, necessary to release all security interests
and other rights of any Person in the Receivables, Contracts or Related Security
previously granted by the Originators, the Sub-Originators or the Seller.

(f) Lien Search Results with respect to the Seller, each Originator and each
Sub-Originator.

(g) Favorable opinions, addressed to the Administrator, each Purchaser and each
Purchaser Agent, in form and substance reasonably satisfactory to the
Administrator and each

 

II-1



--------------------------------------------------------------------------------

Purchaser Agent, of counsel for Seller, the Originators, the Sub-Originators and
the Servicer, covering such matters as the Administrator or any Purchaser Agent
may reasonably request, including, without limitation, organizational and
enforceability matters, noncontravention matters and certain bankruptcy matters.

(h) A pro forma Monthly Information Package representing the performance of the
Receivables Pool for the calendar month before closing and pro forma Weekly
Information Package representing the performance of the Receivables Pool for the
calendar week before closing.

(i) Evidence of payment by the Seller of all accrued and unpaid fees (including
those contemplated by each Purchaser Group Fee Letter), costs and expenses to
the extent then due and payable on the date thereof, including any such costs,
fees and expenses arising under or referenced in Section 6.4 of this Agreement
and the applicable Purchaser Group Fee Letters.

(j) Good standing certificates with respect to each of the Seller, the
Originators, the Sub-Originators and the Servicer issued by the Secretary of
State (or similar official) of the state of each such Person’s organization and
principal place of business.

(k) Such other approvals, opinions or documents as the Administrator or any
Purchaser Agent may reasonably request.

(l) Holdings shall own (directly or indirectly) all of the equity interests of
the Comdata Originators.

2. Conditions Precedent to All Purchases and Reinvestments. Each Purchase
(including the initial Purchase), each Swingline Purchase and each Reinvestment
shall be subject to the further conditions precedent that:

(a) in the case of each Purchase and Swingline Purchase, the Servicer shall have
delivered to the Administrator and each Purchaser Agent on or before such
purchase, in form and substance satisfactory to the Administrator and each
Purchaser Agent, the most recent Weekly Information Package to reflect the level
of the Aggregate Capital and related reserves after such subsequent purchase;
and

(b) on the date of such Purchase, Swingline Purchase or Reinvestment the
following statements shall be true (and acceptance of the proceeds of such
Purchase, Swingline Purchase or Reinvestment shall be deemed a representation
and warranty by the Seller that such statements are then true):

(i) the representations and warranties contained in Exhibit III to this
Agreement are true and correct in all material respects on and as of the date of
such Purchase or Reinvestment as though made on and as of such date except for
representations and warranties which apply as to an earlier date (in which case
such representations and warranties are true and correct as of such earlier
date);

 

II-2



--------------------------------------------------------------------------------

(ii) no event has occurred and is continuing, or would result from such Purchase
or Reinvestment, that constitutes a Termination Event or an Unmatured
Termination Event;

(iii) after giving effect to any such Purchase, Swingline Purchase or
Reinvestment, (A) the Aggregate Capital shall not be greater than the Purchase
Limit, (B) the Purchased Interest shall not exceed 100%, and (C) in the case of
any Swingline Purchase, (x) the aggregate Swingline Capital will not exceed the
Swingline Sub-Limit and (y) the Aggregate Capital will not exceed the aggregate
Commitments of all Purchaser Groups that do not include a Defaulting Purchaser;
and

(iv) the Facility Termination Date has not occurred.

 

II-3



--------------------------------------------------------------------------------

EXHIBIT III

REPRESENTATIONS AND WARRANTIES

1. Representations and Warranties of the Seller. The Seller represents and
warrants to the Administrator, each Purchaser Agent and each Purchaser as of the
date of execution of this Agreement that:

(a) Existence and Power. The Seller is a limited liability company duly
organized, validly existing and in good standing under the laws of Delaware, and
has all organizational power and all governmental licenses, authorizations,
consents and approvals required to carry on its business in each jurisdiction in
which its business is conducted except if failure to have such licenses,
authorizations, consents or approvals would not reasonably be expected to have a
Material Adverse Effect.

(b) Company and Governmental Authorization, Contravention. The execution,
delivery and performance by the Seller of this Agreement and each other
Transaction Document to which it is a party are within the Seller’s
organizational powers, have been duly authorized by all necessary organizational
action, require no action by or in respect of, or filing with (other than the
filing of UCC financing statements and continuation statements), any
governmental body, agency or official, and, do not contravene, or constitute a
default under, any provision of applicable law or regulation or of the operating
agreement of the Seller or of any agreement, judgment, injunction, order, decree
or other instrument binding upon the Seller or result in the creation or
imposition of any lien (other than liens in favor of the Administrator) on
assets of the Seller.

(c) Binding Effect of Agreement. This Agreement and each other Transaction
Document to which it is a party constitutes the legal, valid and binding
obligation of the Seller enforceable against the Seller in accordance with its
respective terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity, regardless of
whether enforceability is considered in a proceeding in equity or at law.

(d) Accuracy of Information. All information heretofore furnished by the Seller
to the Administrator or any Purchaser Agent pursuant to or in connection with
this Agreement or any other Transaction Document is, and all such information
hereafter furnished by the Seller to the Administrator or any Purchaser Agent in
writing pursuant to this Agreement or any Transaction Document will be, true and
accurate in all material respects on the date such information is stated or
certified.

(e) Actions, Suits. Except as set forth in Schedule IV, there are no actions,
suits or proceedings pending or, to the best of the Seller’s knowledge,
threatened against or affecting the Seller or any of its Affiliates or their
respective properties, in or before any court, arbitrator or other body, which
could reasonably be expected to have a Material Adverse Effect upon the ability
of the Seller (or such Affiliate) to perform its obligations under this
Agreement or any other Transaction Document to which it is a party.

 

III-1



--------------------------------------------------------------------------------

(f) Accuracy of Exhibits; Lock-Box Arrangements. The names and addresses of all
the Collection Account Banks together with the account numbers of the Collection
Accounts at such Collection Account Banks and the address of each associated
Lock-Box, are specified in Schedule II to this Agreement (or at such other
Collection Account Banks and/or with such other Collection Accounts or
associated Lock-Boxes as have been notified to the Administrator), and all
Collection Accounts are Eligible Collection Accounts or Transition Collection
Accounts. All information on each Exhibit, Schedule or Annex to this Agreement
or the other Transaction Documents (as updated by the Seller from time to time)
is true and complete in all material respects. The Seller has delivered a copy
of all Collection Account Agreements and Interim Collection Account Agreements
to the Administrator. The Seller has not granted any interest in any Collection
Account (or any related Lock-Box) to any Person other than the Administrator (or
to Comdata Receivables Inc. or the Interim Collection Account Administrative
Agent as contemplated by the Interim Collection Account Administration
Agreement) and the Administrator (or the Interim Collection Account
Administration Agent in the case of Transition Collection Accounts described in
clause (i) of the definition thereof) has control (within the meaning of
Section 9-104 of the UCC) of the Collection Account (other than the Transition
Collection Account described in clause (ii) of the definition thereof) at such
Collection Account Bank.

(g) No Material Adverse Effect. Since the date of formation of Seller as set
forth in its certificate of formation, there has been no Material Adverse
Effect.

(h) Names and Location. The Seller has not used any company names, trade names
or assumed names other than its name set forth on Schedule VI of this Agreement.
The office where the Seller keeps its (a) records concerning the Receivables
other than Comdata Receivables is at 1001 Service Road East, Highway 190, Suite
200, Covington, LA 70433, and (b) records concerning the Comdata Receivables is
at 5301 Maryland Way, Brentwood, TN 37027.

(i) Margin Stock. The Seller is not engaged in the business of extending credit
for the purpose of purchasing or carrying margin stock (within the meaning of
Regulations T, U and X, as issued by the Board of Governors of the Federal
Reserve System), and no proceeds of any Purchase will be used to purchase or
carry any margin stock or to extend credit to others for the purpose of
purchasing or carrying any margin stock.

(j) Eligible Receivables. Each Pool Receivable included as an Eligible
Receivable in the calculation of the Net Receivables Pool Balance is an Eligible
Receivable.

(k) Credit and Collection Policy. The Seller has complied in all material
respects with the Credit and Collection Policy of each Originator and
Sub-Originator with regard to each Receivable originated by such Originator or
Sub-Originator.

(l) Investment Company Act. The Seller is not an “investment company,” or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended. The Seller is not a “covered fund”
under Section 13 of the

 

III-2



--------------------------------------------------------------------------------

U.S. Bank Holding Company Act of 1956, as amended, and the applicable rules and
regulations thereunder (the “Volcker Rule”). In determining that Seller is not a
“covered fund” under the Volcker Rule, the Seller relies on the exemption from
the definition of “investment company” set forth in Section 3(c)(5) of the
Investment Company Act and does not rely solely on the exemption from the
definition of “investment company” set forth in Section 3(c)(1) and/or 3(c)(7)
of the Investment Company Act.

(m) Anti-Money Laundering/International Trade Law Compliance. No Covered Entity
is a Sanctioned Person. No Covered Entity, either in its own right or through
any third party, (a) has any of its assets in a Sanctioned Country or in the
possession, custody or control of a Sanctioned Person in violation of any
Anti-Terrorism Law; (b) does business in or with, or derives any of its income
from investments in or transactions with, any Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law; or (c) engages in any dealings or
transactions prohibited by any Anti-Terrorism Law.

(n) Ordinary Course of Business. Each remittance of Collections by or on behalf
of the Seller to the Purchasers (or to the Administrator or the Purchaser Agents
on their behalf) under this Agreement will have been (i) in payment of a debt
incurred by the Seller in the ordinary course of business or financial affairs
of the Seller and (ii) made in the ordinary course of business or financial
affairs of the Seller and the Purchasers.

(o) Taxes. The Seller has (i) timely filed all material tax returns it is
required to file and (ii) paid, or caused to be paid, all material taxes,
assessments and other governmental charges, which are shown to be due and
payable on such returns, other than taxes, assessments and other governmental
charges being contested in good faith.

(p) Tax Status. The Seller (i) is, and shall at all relevant times continue to
be, a “disregarded entity” within the meaning of U.S. Treasury Regulation §
301.7701-3 for U.S. federal income tax purposes and (ii) is not and will not at
any relevant time become an association (or publicly traded partnership) taxable
as an association for U.S. federal income tax purposes.

2. Representations and Warranties of the Servicer. The Servicer represents and
warrants to the Administrator, each Purchaser Agent and each Purchaser as of the
date of execution of this Agreement that:

(a) Existence and Power. The Servicer is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Georgia, and has all company power and all governmental licenses,
authorizations, consents and approvals required to carry on its business in each
jurisdiction in which its business is conducted, except if failure to have such
licenses, authorizations, consents or approvals would not reasonably be expected
to have a Material Adverse Effect.

(b) Company and Governmental Authorization, Contravention. The execution,
delivery and performance by the Servicer of this Agreement and each other
Transaction

 

III-3



--------------------------------------------------------------------------------

Document to which it is a party are within the Servicer’s organizational powers,
have been duly authorized by all necessary organizational action, require no
action by or in respect of, or filing with, any governmental body, agency or
official, and do not contravene, or constitute a default under, any provision of
applicable law or regulation or of the operating agreement of the Servicer or of
any judgment, injunction, order or decree or material agreement or other
material instrument binding upon the Servicer or result in the creation or
imposition of any lien on assets of the Servicer or any of its Subsidiaries.

(c) Binding Effect of Agreement. This Agreement and each other Transaction
Document to which it is a party constitutes the legal, valid and binding
obligation of the Servicer enforceable against the Servicer in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity, regardless of
whether enforceability is considered in a proceeding in equity or at law.

(d) Accuracy of Information. All information heretofore furnished by the
Servicer to the Administrator or any Purchaser Agent pursuant to or in
connection with this Agreement or any other Transaction Document is, and all
such information hereafter furnished by the Servicer to the Administrator or any
Purchaser Agent in writing pursuant to this Agreement or any other Transaction
Document will be, true and accurate in all material respects on the date such
information is stated or certified.

(e) Actions, Suits. Except as set forth in Schedule IV, there are no actions,
suits or proceedings pending or, to the best of the Servicer’s knowledge,
threatened against or affecting the Servicer or any of its Affiliates or their
respective properties, in or before any court, arbitrator or other body, which
could reasonably be expected to have a Material Adverse Effect upon the ability
of the Servicer (or such Affiliate) to perform its obligations under this
Agreement or any other Transaction Document to which it is a party.

(f) No Material Adverse Effect. Since the date of the financial statements
described in Section 2(i) below, there has been no Material Adverse Effect.

(g) Credit and Collection Policy. The Servicer has complied in all material
respects with the Credit and Collection Policy of each Originator or
Sub-Originator with regard to each Receivable originated by such Originator or
Sub-Originator.

(h) Investment Company Act. The Servicer is not an “investment company,” or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended.

(i) Financial Information. The balance sheets of Holdings and its consolidated
Subsidiaries as at December 31, 2013, and the related statements of income and
retained earnings for the fiscal year then ended, copies of which have been
furnished to the Administrator and each Purchaser Agent, fairly present the
financial condition of Holdings and its consolidated Subsidiaries as at such
date and the results of the operations of Holdings and its Subsidiaries for the
period ended on such date, all in accordance with generally accepted accounting
principles consistently applied.

 

III-4



--------------------------------------------------------------------------------

(j) Anti-Money Laundering/International Trade Law Compliance. No Covered Entity
is a Sanctioned Person. No Covered Entity, either in its own right or through
any third party, (a) has any of its assets in a Sanctioned Country or in the
possession, custody or control of a Sanctioned Person in violation of any
Anti-Terrorism Law; (b) does business in or with, or derives any of its income
from investments in or transactions with, any Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law; or (c) engages in any dealings or
transactions prohibited by any Anti-Terrorism Law.

(k) Taxes. The Servicer has (i) timely filed all material tax returns it is
required to file and (ii) paid, or caused to be paid, all material taxes,
assessments and other governmental charges, which are shown to be due and
payable on such returns, other than taxes, assessments and other governmental
charges being contested in good faith.

(l) Tax Status. The Servicer shall not take or cause any action to be taken that
could result in the Seller (i) being treated other than as a “disregarded
entity” within the meaning of U.S. Treasury Regulation § 301.7701-3 for U.S.
federal income tax purposes or (ii) becoming an association (or a publicly
traded partnership) taxable as an association for U.S. federal income tax
purposes.

3. Representations, Warranties and Agreements Relating to the Security Interest.
The Seller hereby makes the following representations, warranties and agreements
with respect to the Receivables and Related Security:

(a) The Receivables.

(i) Creation. This Agreement creates a valid and continuing security interest
(as defined in the applicable UCC) in the Receivables included in the
Receivables Pool in favor of the Administrator (for the benefit of the
Purchasers), which security interest is prior to all other Adverse Claims, and
is enforceable as such as against creditors of and purchasers from the Seller.

(ii) Nature of Receivables. The Receivables included in the Receivables Pool
constitute either “accounts”, “payment intangibles”, “general intangibles” or
“tangible chattel paper” within the meaning of the applicable UCC.

(iii) Ownership of Receivables. The Seller owns and has good and marketable
title to the Receivables included in the Receivables Pool and Related Security
free and clear of any Adverse Claim, other than Permitted Encumbrances.

(iv) Perfection and Related Security. The Seller has caused (and will cause each
Originator or Sub-Originator to cause), within ten days after the Closing Date,
the filing of all appropriate financing statements in the proper filing office
in the appropriate

 

III-5



--------------------------------------------------------------------------------

jurisdictions under applicable law in order to perfect the sale of the
Receivables and Related Security from such Sub-Originator to Comdata Inc.
pursuant to the Sub-Originator Sale Agreement, the sale of the Receivables and
Related Security from such Originator to the Seller pursuant to the Sale
Agreement and the sale and security interest therein from the Seller to the
Administrator under this Agreement, to the extent that such collateral
constitutes “accounts,” “general intangibles,” or “tangible chattel paper.”

(v) Tangible Chattel Paper. With respect to any Receivables included in the
Receivables Pool that constitute “tangible chattel paper”, if any, the Seller
(or the Servicer on its behalf) has in its possession the original copies of
such tangible chattel paper that constitute or evidence such Receivables, and
the Seller has caused (and will cause the applicable Originator or
Sub-Originator to cause), within ten days after the Closing Date, the filing of
financing statements described in clause (iv), above, each of which will contain
a statement that: “A purchase of, or security interest in, any collateral
described in this financing statement will violate the rights of the
Administrator.” The Receivables to the extent they are evidenced by “tangible
chattel paper” do not have any marks or notations indicating that they have been
pledged, assigned or otherwise conveyed to any Person other than the Seller or
the Administrator.

(b) The Collection Accounts.

(i) Nature of Account. Each Collection Account constitutes a “deposit account”
within the meaning of the applicable UCC.

(ii) Ownership. The Seller owns and has good and marketable title to each
Collection Account (other than the Transition Collection Accounts) free and
clear of any Adverse Claim, other than Permitted Encumbrances. Comdata
Receivables Inc. owns and has good and marketable title to each Transition
Collection Account described in clause (i) of the definition thereof free and
clear of any Adverse Claim, other than Permitted Encumbrances and the rights and
interests of the Interim Collection Account Administrative Agent contemplated by
the Interim Collection Account Administration Agreement. Pacific Pride Services,
LLC owns and has good and marketable title to each Transition Collection Account
described in clause (ii) of the definition thereof free and clear of any Adverse
Claim, other than Permitted Encumbrances.

(iii) Perfection. The Seller has delivered to the Administrator a fully executed
Collection Account Agreement relating to each Collection Account (other than
Transition Collection Accounts), pursuant to which each applicable Collection
Account Bank, respectively, has agreed, following the occurrence and
continuation of a Termination Event, to comply with all instructions originated
by the Administrator (on behalf of the Purchasers) directing the disposition of
funds in such Collection Account without further consent by the Seller or the
Servicer. The Seller has delivered to the Administrator a fully executed Interim
Collection Account Agreement relating to each Transition Collection Account
described in clause (i) of the definition thereof, pursuant to which each
applicable Collection Account Bank, respectively, has agreed, following the

 

III-6



--------------------------------------------------------------------------------

occurrence and continuation of a Termination Event, to comply with all
instructions originated by the Interim Collection Account Administrative Agent
directing the disposition of funds in such Collection Account without further
consent by Comdata Receivables Inc.

(c) Priority.

(i) Other than the transfer of the Receivables to Comdata Inc., the Seller and
the Administrator under the Sub-Originator Sale Agreement, the Sale Agreement
and this Agreement, respectively, and/or the security interest granted to
Comdata Inc., the Seller and the Administrator pursuant to the Sub-Originator
Sale Agreement, the Sale Agreement and this Agreement, respectively, none of the
Seller, any Originator or any Sub-Originator has pledged, assigned, sold,
granted a security interest in, or otherwise conveyed any of the Receivables
transferred or purported to be transferred under the Transaction Documents, the
Collection Accounts or any subaccount thereof, except for any such pledge, grant
or other conveyance which has been released or terminated and except for
Permitted Encumbrances. None of the Seller, any Originator or any Sub-Originator
has authorized the filing of, or is aware of any financing statements against
the Seller, such Originator or such Sub-Originator that include a description of
Receivables transferred or purported to be transferred under the Transaction
Documents, the Collection Accounts or any subaccount thereof, other than any
financing statement (i) relating to the sale thereof (A) by such Originator to
the Seller under the Sale Agreement or (B) by such Sub-Originator to Comdata
Inc. under the Sub-Originator Sale Agreement, (ii) relating to the security
interest granted to the Administrator under this Agreement, or (iii) that has
been released or terminated.

(ii) The Seller is not aware of any judgment, ERISA or tax lien filings against
either the Seller, the Servicer, any Originator or any Sub-Originator, other
than such judgment, ERISA or tax lien filing that (A) has not been outstanding
for greater than 30 days from the earlier of such Person’s knowledge or notice
thereof, (B) is less than $250,000 (or, solely with respect to the Seller,
$15,325) and (c) does not otherwise give rise to a Termination Event under
clause (k) of Exhibit V hereto.

(iii) The Collection Accounts are not in the name of any Person other than
(x) the Seller or the Administrator, (y) with respect to the Transition
Collection Accounts described in clause (i) of the definition thereof, Comdata
Receivables Inc. and (z) with respect to the Transition Accounts described in
clause (ii) of the definition thereof, Pacific Pride Services, LLC. The
Transition Collection Accounts described in clause (i) of the definition thereof
are not in the name of any person other than the Seller, the Administrator,
Comdata Receivables Inc. or the Interim Collection Account Administrative Agent.
Neither the Seller, Comdata Receivables Inc., Pacific Pride Services, LLC nor
the Servicer has consented to any bank maintaining any Collection Account to
comply with instructions of any Person other than (x) the Administrator or
(y) with respect to Transition Collection Accounts described in clause (i) of
the definition thereof, the Interim Collection Account Administrative Agent.

 

III-7



--------------------------------------------------------------------------------

(d) Survival of Supplemental Representations. Notwithstanding any other
provision of this Agreement or any other Transaction Document, the
representations contained in this Section shall be continuing, and remain in
full force and effect until such time as the Purchased Interest and all other
obligations under this Agreement have been finally and fully paid and performed.

(e) No Waiver. To the extent required pursuant to the securitization program of
any Conduit Purchaser, the parties to this Agreement: (i) shall not, without
obtaining a confirmation of the then-current rating of the Notes, waive any of
the representations set forth in this Section; (ii) shall provide the Ratings
Agencies with prompt written notice of any breach of any representations set
forth in this Section, and shall not, without obtaining a confirmation of the
then-current rating of the Notes (as determined after any adjustment or
withdrawal of the ratings following notice of such breach) waive a breach of any
of the representations set forth in this Section.

(f) Servicer to Maintain Perfection and Priority. In order to evidence the
interests of the Administrator under this Agreement, the Servicer shall, from
time to time take such action, or execute and deliver such instruments as may be
necessary (including, without limitation, such actions as are reasonably
requested by the Administrator or any Purchaser Agent) to maintain and perfect,
as a first-priority interest, the Administrator’s security interest in the
Receivables, Related Security and Collections. The Servicer shall, from time to
time and within the time limits established by law, prepare and present to the
Administrator for the Administrator’s authorization and approval, all financing
statements, amendments, continuations or initial financing statements in lieu of
a continuation statement, or other filings necessary to continue, maintain and
perfect the Administrator’s security interest as a first-priority interest. The
Administrator’s approval of such filings shall authorize the Servicer to file
such financing statements under the UCC without the signature of the Seller, any
Originator, any Sub-Originator or the Administrator where allowed by applicable
law. Notwithstanding anything else in the Transaction Documents to the contrary,
the Servicer shall not have any authority to file a termination, partial
termination, release, partial release, or any amendment that deletes the name of
a debtor or excludes collateral of any such financing statements, without the
prior written consent of the Administrator and each Purchaser Agent.

4. Reaffirmation of Representations and Warranties. On the date of each Purchase
and/or Reinvestment hereunder, and on the date each Monthly Information Package,
Weekly Information Package or other report is delivered to the Administrator,
any Purchaser Agent or any Purchaser hereunder, the Seller and the Servicer, by
accepting the proceeds of such Purchase or Reinvestment and/or the provision of
such information or report, shall each be deemed to have certified that (i) all
representations and warranties of the Seller and the Servicer, as applicable,
described in this Exhibit III, as from time to time amended in accordance with
the terms hereof, are correct on and as of such day as though made on and as of
such day, except for

 

III-8



--------------------------------------------------------------------------------

representations and warranties which apply as to an earlier date (in which case
such representations and warranties shall be true and correct as of such date),
and (ii) no event has occurred or is continuing, or would result from any such
Purchase, which constitutes a Termination Event or an Unmatured Termination
Event.

 

III-9



--------------------------------------------------------------------------------

EXHIBIT IV

COVENANTS

1. Covenants of the Seller. At all times from the date hereof until the latest
of the Facility Termination Date, the date on which no Capital of or Discount in
respect of the Purchased Interest shall be outstanding, or the date all other
amounts owed by the Seller under this Agreement to any Purchaser, Purchaser
Agent, the Administrator and any other Indemnified Party or Affected Person
shall be paid in full:

(a) Financial Reporting. The Seller will maintain a system of accounting
established and administered in accordance with generally accepted accounting
principles as in effect in the appropriate jurisdiction, and the Seller (or the
Servicer on its behalf) shall furnish to the Administrator and each Purchaser
Agent:

(i) Annual Reporting. Promptly upon completion and in no event later than 90
days after the close of each fiscal year of the Seller, annual unaudited
financial statements of the Seller certified by a designated financial or other
officer of the Seller.

(ii) Monthly Information Packages; Weekly Information Packages. (A) As soon as
available and in any event not later the 25th day of each calendar month (or, if
such day is not a Business Day, on the following Business Day), a Monthly
Information Package as of the most recently completed calendar month; and (B) on
each Wednesday of each week (or, if such day is not a Business Day, on the
following Business Day), a Weekly Information Package reflective of the
Receivables Pool as of the end of business on the most recent Weekly Cutoff
Date.

(iii) Other Information. Such other information (including non-financial
information) as the Administrator or any Purchaser Agent may from time to time
reasonably request.

(b) Notices. The Seller will notify the Administrator and each Purchaser Agent
in writing of any of the following events promptly upon (but in no event later
than three Business Days after) a financial or other officer learning of the
occurrence thereof, with such notice describing the same, and if applicable, the
steps being taken by the Person(s) affected with respect thereto:

(i) Notice of Termination Events or Unmatured Termination Events. A statement of
the chief financial officer or chief accounting officer of the Seller setting
forth details of any Termination Event or Unmatured Termination Event and the
action which the Seller proposes to take with respect thereto.

(ii) Representations and Warranties. The failure of any representation or
warranty to be true (when made or at any time thereafter) with respect to the
Receivables included in the Receivables Pool.

 

IV-1



--------------------------------------------------------------------------------

(iii) Litigation. The institution of any litigation, arbitration proceeding or
governmental proceeding which may have a Material Adverse Effect.

(iv) Adverse Claim. (A) Any Person shall obtain an Adverse Claim (other than a
Permitted Encumbrance) upon the Pool Receivables or Collections with respect
thereto, (B) any Person other than the Seller, the Servicer or the Administrator
(or, in the case of Collection Accounts subject to the Interim Collection
Account Administration Agreement, Comdata Receivables Inc. or the Interim
Collection Account Administrative Agent) shall obtain any rights or direct any
action with respect to any Collection Account (or related Lock-Box) or (C) any
Obligor shall receive any change in payment instructions with respect to Pool
Receivable(s) from a Person other than the Servicer or the Administrator.

(v) ERISA and Other Claims. Promptly after the filing or receiving thereof,
copies of all reports and notices that the Seller or any ERISA Affiliate files
under ERISA with the Internal Revenue Service, the Pension Benefit Guaranty
Corporation or the U.S. Department of Labor or that the Seller or any Affiliate
receives from any of the foregoing or from any multiemployer plan (within the
meaning of Section 4001(a)(3) of ERISA) to which the Seller or any of its
Affiliates is or was, within the preceding five years, a contributing employer,
in each case in respect of any Reportable Event (as defined in ERISA) that
could, in the aggregate, result in the imposition of liability on the Seller
and/or any such Affiliate.

(c) Conduct of Business. The Seller will carry on and conduct its business in
substantially the same manner and in substantially the same fields of enterprise
as it is presently conducted and will do all things necessary to remain duly
organized, validly existing and in good standing as a domestic organization in
its jurisdiction of organization and maintain all requisite authority to conduct
its business in each jurisdiction in which its business is conducted.

(d) Compliance with Laws. The Seller will comply with all laws, rules,
regulations, orders, writs, judgments, injunctions, decrees or awards to which
it may be subject.

(e) Furnishing of Information and Inspection of Receivables. The Seller will
furnish to the Administrator and each Purchaser Agent from time to time such
information with respect to the Pool Receivables as the Administrator or such
Purchaser Agent may reasonably request. The Seller will, at the Seller’s
expense, during regular business hours with prior written notice (i) so long as
no Termination Event has occurred, not more than once during each fiscal
quarter, permit the Administrator or any Purchaser Agent, or their respective
agents or representatives, (A) to examine and make copies of and abstracts from
all books and records relating to the Pool Receivables or other Pool Assets and
(B) to visit the offices and properties of the Seller for the purpose of
examining such books and records, and to discuss matters relating to the Pool
Receivables, other Pool Assets or the Seller’s performance hereunder or under
the other Transaction Documents to which it is a party with any of the officers,
directors, employees or independent public accountants of the Seller (provided
that representatives of the Seller are present during such discussions) having
knowledge of such matters and (ii) without limiting the

 

IV-2



--------------------------------------------------------------------------------

provisions of clause (i) above, during regular business hours, at the Seller’s
expense, upon reasonable prior written notice from the Administrator and the
Purchaser Agents, permit certified public accountants or other auditors
acceptable to the Administrator to conduct a review of its books and records
with respect to the Pool Receivables; provided, that Seller shall only be
responsible for the expenses incurred in connection with one (1) review for any
calendar year pursuant to this clause (ii), so long as no Termination Event has
occurred.

(f) Payments on Receivables, Accounts. The Seller will, and will cause each
Originator, each Sub-Originator and the Servicer to, at all times instruct all
Obligors to deliver (or cause such Obligor to authorize the Servicer or the
applicable Originator or Sub-Originator to debit such Obligor’s account and
remit on such Obligor’s behalf) payments on the Pool Receivables billed or
invoiced after December 14, 2014 to a Collection Account. If any such payments
or other Collections are received (including pursuant to the above proviso) by
the Seller, an Originator, a Sub-Originator or the Servicer, it shall hold such
payments in trust for the benefit of the Administrator and the Purchasers and
promptly (but in any event within two Business Days after receipt) remit such
funds into an Eligible Collection Account. The Seller will cause each Collection
Account Bank to comply with the terms of each applicable Collection Account
Agreement. The Seller will not permit funds other than Collections on Pool
Receivables and other Pool Assets to be deposited into any Collection Account.
If such funds are nevertheless deposited into any Collection Account, the Seller
will promptly identify such funds for segregation. The Seller will not, and will
not permit the Servicer, any Originator, any Sub-Originator or other Person to,
commingle Collections or other funds to which the Administrator, any Purchaser
Agent or any Purchaser is entitled with any other funds. The Seller shall only
add, and shall only permit an Originator or Sub-Originator to add, a Collection
Account Bank (or any related Lock-Box), or Collection Account to those listed on
Schedule II to this Agreement, if the Administrator has received notice of such
addition, a copy of any new Collection Account Agreement and an executed and
acknowledged copy of a Collection Account Agreement in form and substance
acceptable to the Administrator from any such new Collection Account Bank. The
Seller shall only terminate a Collection Account Bank or close a Collection
Account (or the related Lock-Box), upon 30 days’ advance notice to the
Administrator.

(g) Sales, Liens, etc. Except as otherwise provided herein, the Seller will not
sell, assign (by operation of law or otherwise) or otherwise dispose of, or
create or suffer to exist any Adverse Claim (other than Permitted Encumbrances)
upon (including, without limitation, the filing of any financing statement) or
with respect to, any Pool Receivable or other Pool Asset, or assign any right to
receive income in respect thereof; provided, however, that,

(i) solely to the extent that BP, on any date, exercises its “Option” in
accordance with the terms of, and as defined in, the BP Card Issuing and
Operating Agreement, to purchase all BP Receivables (and the Related Security
with respect thereto), on such date, the Seller shall sell to “New Issuer” (as
defined therein) all such BP Receivables (and the Related Security with respect
thereto) pursuant to the terms of the BP Card Issuing and Operating Agreement
for an amount equal to the full purchase price (as described therein) with
respect thereto, at such time, and the Seller shall, and

 

IV-3



--------------------------------------------------------------------------------

shall cause BP to, pay such purchase price by depositing such amounts to a
Collection Account. Upon evidence of receipt and deposit in such Collection
Account of the full and complete payment by BP of the purchase price for such BP
Receivables (and the Related Security with respect thereto), the Administrator,
each Purchaser Agent and each Purchaser agrees (i) automatically and without any
further consent or action to release all of their respective right, title and
interest in, to and under each such BP Receivable (and the Related Security with
respect thereto) which has been sold in accordance with the terms of this
clause (g) and (ii) to take such action, or execute and deliver such
instruments, at the sole expense of the Seller (including authorizing and filing
UCC3 termination statements) as may be reasonably requested by the Seller (or
the Servicer on its behalf) in order to release the Administrator’s security
interest solely in such BP Receivables (and the Related Security with respect
thereto) so sold; and

(ii) solely to the extent that Chevron, on any date, exercises its “Company
Purchase Option” in accordance with the terms of, and as defined in, the Chevron
Card Program Master Agreement, to purchase all Chevron Receivables (and the
Related Security with respect thereto), on such date, the Seller shall sell to
Chevron all such Chevron Receivables (and the Related Security with respect
thereto) pursuant to the terms of the Chevron Card Program Master Agreement for
an amount equal to the full purchase price (as described therein) with respect
thereto, at such time, and the Seller shall, and shall cause Chevron to, pay
such purchase price by depositing such amounts to a Collection Account. Upon
evidence of receipt and deposit in such Collection Account of the full and
complete payment by Chevron of the purchase price for such Chevron Receivables
(and the Related Security with respect thereto), the Administrator, each
Purchaser Agent and each Purchaser agrees (i) automatically and without any
further consent or action to release all of their respective right, title and
interest in, to and under each such Chevron Receivable (and the Related Security
with respect thereto) which has been sold in accordance with the terms of this
clause (g) and (ii) to take such action, or execute and deliver such
instruments, at the sole expense of the Seller (including authorizing and filing
UCC3 termination statements) as may be reasonably requested by the Seller (or
the Servicer on its behalf) or Chevron in order to release the Administrator’s
security interest solely in such Chevron Receivables (and the Related Security
with respect thereto) so sold.

(h) Extension or Amendment of Pool Receivables. Except as otherwise permitted in
Section 4.2 of this Agreement, the Seller will not extend, amend or otherwise
modify the terms of any Pool Receivable, or amend, modify or waive any term or
condition of any Contract related thereto, without the prior written consent of
the Administrator and the Majority Purchaser Agents. The Seller shall at its
expense, timely and fully perform and comply with all material provisions,
covenants and other promises required to be observed by it under the Contracts
related to the Pool Receivables, and timely and fully comply in all material
respects with the Credit and Collection Policy with regard to each Receivable
and the related Contract.

 

IV-4



--------------------------------------------------------------------------------

(i) Change in Business. The Seller will not (i) make any change in the character
of its business, which change would impair the collectibility of any Pool
Receivable or (ii) make any change in any Credit and Collection Policy that
would reasonably be expected to materially adversely affect the collectibility
of the Pool Receivables, the enforceability of any related Contract or its
ability to perform its obligations under the related Contract or the Transaction
Documents, in the case of either (i) or (ii) above, without the prior written
consent of the Administrator and each Purchaser Agent. The Seller shall not make
any written change in any Credit and Collection Policy without giving prior
written notice thereof to the Administrator and each Purchaser Agent.

(j) Fundamental Changes. The Seller shall not, without the prior written consent
of the Administrator and the Majority Purchaser Agents, permit itself (i) to
merge or consolidate with or into, or convey, transfer, lease or otherwise
dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to,
any Person or (ii) to be owned by any Person other than FleetCor and thereby
cause FleetCor’s percentage of ownership or control of the Seller to be reduced.
The Seller shall provide the Administrator and each Purchaser Agent with at
least 30 days’ prior written notice before making any change in the Seller’s
name or location or making any other change in the Seller’s identity or
corporate structure that could impair or otherwise render any UCC financing
statement filed in connection with this Agreement “seriously misleading” as such
term (or similar term) is used in the applicable UCC; each notice to the
Administrator and the Purchaser Agents pursuant to this sentence shall set forth
the applicable change and the proposed effective date thereof. The Seller will
also maintain and implement (or cause the Servicer to maintain and implement)
administrative and operating procedures (including an ability to recreate
records evidencing Pool Receivables and related Contracts in the event of the
destruction of the originals thereof), and keep and maintain (or cause the
Servicer to keep and maintain) all documents, books, records, computer tapes and
disks and other information reasonably necessary or advisable for the collection
of all Pool Receivables (including records adequate to permit the daily
identification of each Pool Receivable and all Collections of and adjustments to
each existing Pool Receivable).

(k) Change in Payment Instructions to Obligors. The Seller shall not (and shall
cause the Originators and Sub-Originators not to) add to, replace or terminate
any of the Collection Accounts (or any related Lock-Box) listed in Schedule II
hereto or make any change in its (or their) instructions to the Obligors
regarding payments to be made to the Collection Accounts (or any related
Lock-Box), unless the Administrator and each Purchaser Agent shall have received
(x) prior written notice of such addition, termination or change and (y) signed
and acknowledged Collection Account Agreements with respect to such new
Collection Accounts (or any related Lock-Box).

(l) Ownership Interest, Etc. The Seller shall (and shall cause the Servicer to),
at its expense, take all action necessary or reasonably desirable to establish
and maintain a valid and enforceable undivided percentage ownership or security
interest, to the extent of the Purchased Interest, in the Pool Receivables, the
Related Security and Collections with respect thereto, and a

 

IV-5



--------------------------------------------------------------------------------

first priority perfected security interest in the Pool Assets, in each case free
and clear of any Adverse Claim other than Permitted Encumbrances, in favor of
the Administrator (on behalf of the Purchasers), including taking such action to
perfect, protect or more fully evidence the interest of the Administrator (on
behalf of the Purchasers) as the Administrator or any Purchaser Agent, may
reasonably request.

(m) Certain Agreements. Without the prior written consent of the Administrator
and the Majority Purchaser Agents, the Seller will not amend, modify, waive,
revoke or terminate any Transaction Document to which it is a party or any
provision of the Seller’s organizational documents which requires the consent of
the “Independent Member” (as defined in the Seller’s operating agreement).

(n) Restricted Payments. (i) Except pursuant to clause (ii) below, the Seller
will not: (A) purchase or redeem any shares of its capital stock, (B) declare or
pay any dividend or set aside any funds for any such purpose, (C) prepay,
purchase or redeem any Debt, (D) lend or advance any funds or (E) repay any
loans or advances to, for or from any of its Affiliates (the amounts described
in clauses (A) through (E) being referred to as “Restricted Payments”).

(ii) Subject to the limitations set forth in clause (iii) below, the Seller may
make Restricted Payments so long as such Restricted Payments are made only in
one or more of the following ways: (A) the Seller may make cash payments
(including prepayments) on the Company Notes in accordance with their respective
terms, and (B) if no amounts are then outstanding under any Company Note, the
Seller may declare and pay dividends.

(iii) The Seller may make Restricted Payments only out of the funds, if any, it
receives pursuant to Sections 1.4(b)(ii) and (iv) and 1.4(c) of this Agreement.
Furthermore, the Seller shall not pay, make or declare: (A) any dividend if,
after giving effect thereto, the Tangible Net Worth of the Seller would be less
than the Required Capital Amount, or (B) any Restricted Payment (including any
dividend) if, after giving effect thereto, any Termination Event or Unmatured
Termination Event shall have occurred and be continuing.

(o) Other Business. The Seller will not: (i) engage in any business other than
the transactions contemplated by the Transaction Documents, (ii) create, incur
or permit to exist any Debt of any kind (or cause or permit to be issued for its
account any letters of credit or bankers’ acceptances) other than pursuant to
this Agreement or the Company Notes, or (iii) form any Subsidiary or make any
investments in any other Person; provided, however, that the Seller shall be
permitted to incur minimal obligations to the extent necessary for the
day-to-day operations of the Seller (such as expenses for stationery, audits,
maintenance of legal status, etc.).

(p) Use of Seller’s Share of Collections. The Seller shall apply the Seller’s
Share of Collections to make payments in the following order of priority:
(i) the payment of its expenses (including all obligations payable to the
Purchasers, the Purchaser Agents and the Administrator under this Agreement and
under the Purchaser Group Fee Letters), (ii) the payment of accrued and unpaid
interest on the Company Note and (iii) other legal and valid corporate purposes.

 

IV-6



--------------------------------------------------------------------------------

(q) Tangible Net Worth. The Seller will not permit its Tangible Net Worth, at
any time, to be less than the Required Capital Amount.

(r) Seller shall not become a Sanctioned Person. The Seller, either in its own
right or through any third party, will not (a) have any of its assets in a
Sanctioned Country or in the possession, custody or control of a Sanctioned
Person in violation of any Anti-Terrorism Law; (b) do business in or with, or
derive any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law;
(c) engage in any dealings or transactions prohibited by any Anti-Terrorism Law
or (d) use the proceeds of any Purchase under this Agreement to fund any
operations in, finance any investments or activities in, or, make any payments
to, a Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism
Law. The funds used to repay the Seller’s obligations under the Transaction
Documents will not be derived from any unlawful activity. The Seller shall
comply with all Anti-Terrorism Laws. The Seller shall promptly notify the
Administrator in writing upon the occurrence of a Reportable Compliance Event.

(s) GEAC Accounting System. Without the express written consent of the
Administrator, Seller will not change or otherwise modify (or permit or consent
to any change or other modification of) the GEAC accounting system and GEAC
accounting codes used in the definition of Comdata Receivable.

(t) Credit Risk Retention. The Seller shall cooperate with each Purchaser
(including by providing such information and entering into or delivering such
additional agreements or documents reasonably requested by such Purchaser or its
Purchaser Agent) to the extent reasonably necessary to assure such Purchaser
that the Originators retain credit risk in the amount and manner required by the
Credit Risk Retention Rules and to permit such Purchaser to perform its due
diligence and monitoring obligations (if any) under the Credit Risk Retention
Rules.

2. Covenants of the Servicer. At all times from the date hereof until the latest
of the Facility Termination Date, the date on which no Capital of or Discount in
respect of the Purchased Interest shall be outstanding, or the date all other
amounts owed by the Seller or the Servicer under this Agreement to any
Purchaser, Purchaser Agent, the Administrator and any other Indemnified Party or
Affected Person shall be paid in full:

(a) Financial Reporting. The Servicer will maintain a system of accounting
established and administered in accordance with generally accepted accounting
principles as in effect in the appropriate jurisdiction, and the Servicer shall
furnish to the Administrator and each Purchaser Agent:

(i) Annual Reporting. Promptly upon completion and in no event later than 90
days after the close of each fiscal year of Holdings, annual audited financial

 

IV-7



--------------------------------------------------------------------------------

statements of Holdings and its consolidated subsidiaries certified by
independent certified public accountants selected by Holdings but reasonably
acceptable to the Administrator and each such Purchaser Agent (without a “going
concern” or like qualification or exception), prepared in accordance with
generally accepted accounting principles, including consolidated balance sheets
as of the end of such period, consolidated statements of income, related profit
and loss and reconciliation of surplus statements, and a statement of changes in
financial position.

(ii) Quarterly Reporting. Promptly upon completion and in no event later than 45
days after the close of each financial quarter of Holdings, unaudited financial
statements of Holdings certified by a designated financial officer of Holdings
prepared in accordance with generally accepted accounting principles, including
consolidated balance sheets of Holdings as of the end of such period and related
profit and loss and reconciliation of surplus statements.

(iii) Compliance Certificates. Together with the annual report required above, a
compliance certificate in form and substance reasonably acceptable to the
Administrator and each Purchaser Agent signed by its chief financial officer or
treasurer solely in their capacities as officers of the Servicer stating that no
Termination Event or Unmatured Termination Event exists, or if any Termination
Event or Unmatured Termination Event exists, stating the nature and status
thereof.

(iv) Monthly Information Packages; Weekly Information Packages. (A) As soon as
available and in any event not later than the 25th day of each month (or, if
such day is not a Business Day, on the following Business Day), a Monthly
Information Package as of the most recently completed calendar month; and (B) on
each Wednesday of each week (or, if such day is not a Business Day, on the
following Business Day), a Weekly Information Package reflective of the
Receivables Pool as of the end of business on the most recent Weekly Cutoff
Date.

(v) Other Information. Such other information (including non-financial
information) as the Administrator or any Purchaser Agent may from time to time
reasonably request.

(b) Notices. The Servicer will notify the Administrator and each Purchaser Agent
in writing of any of the following events promptly upon (but in no event later
than three Business Days after) a financial or other officer learning of the
occurrence thereof, with such notice describing the same, and if applicable, the
steps being taken by the Person(s) affected with respect thereto:

(i) Notice of Termination Events or Unmatured Termination Events. A statement of
the chief financial officer or chief accounting officer of the Servicer setting
forth details of any Termination Event or Unmatured Termination Event and the
action which the Servicer proposes to take with respect thereto.

 

IV-8



--------------------------------------------------------------------------------

(ii) Representations and Warranties. The failure of any representation or
warranty to be true (when made or at any time thereafter) with respect to the
Pool Receivables.

(iii) Litigation. The institution of any litigation, arbitration proceeding or
governmental proceeding which would reasonably be expected to have a Material
Adverse Effect.

(iv) Adverse Claim. (A) Any Person shall obtain an Adverse Claim (other than a
Permitted Encumbrance) upon the Pool Receivables or Collections with respect
thereto, (B) any Person other than the Seller, the Servicer or the Administrator
shall obtain any rights or direct any action with respect to any Collection
Account (or related Lock-Box) or (C) any Obligor shall receive any change in
payment instructions with respect to Pool Receivable(s) from a Person other than
the Servicer or the Administrator.

(c) Conduct of Business. The Servicer will carry on and conduct its business in
substantially the same manner and in substantially the same fields of enterprise
as it is presently conducted and will do all things necessary to remain duly
incorporated, validly existing and in good standing as a domestic corporation in
its jurisdiction of incorporation and maintain all requisite authority to
conduct its business in each jurisdiction in which its business is conducted if
the failure to have such authority would reasonably be expected to have a
Material Adverse Effect.

(d) Compliance with Laws. The Servicer will comply with all laws, rules,
regulations, orders, writs, judgments, injunctions, decrees or awards to which
it may be subject if the failure to comply would reasonably be expected to have
a Material Adverse Effect.

(e) Furnishing of Information and Inspection of Receivables. The Servicer will
furnish to the Administrator and each Purchaser Agent from time to time such
information with respect to the Pool Receivables as the Administrator or such
Purchaser Agent may reasonably request. The Servicer will, at the Servicer’s
expense, during regular business hours with prior written notice (i) so long as
no Termination Event has occurred, not more than once during each fiscal
quarter, permit the Administrator or any Purchaser Agent, or their respective
agents or representatives, (A) to examine and make copies of and abstracts from
all books and records relating to the Pool Receivables or other Pool Assets and
(B) to visit the offices and properties of the Servicer for the purpose of
examining such books and records, and to discuss matters relating to the Pool
Receivables, other Pool Assets or the Servicer’s performance hereunder or under
the other Transaction Documents to which it is a party with any of the officers,
directors, employees or independent public accountants of the Servicer (provided
that representatives of the Servicer are present during such discussions) having
knowledge of such matters and (ii) without limiting the provisions of clause
(i) above, during regular business hours, at the Servicer’s expense, upon
reasonable prior written notice from the Administrator, permit certified public
accountants or other auditors acceptable to the Administrator and the Purchaser
Agents to conduct, a review of its books and records with respect to the Pool
Receivables; provided, that Servicer shall only be responsible for the expenses
incurred in connection with one (1) review for any calendar year pursuant to
this clause (ii), so long as no Termination Event has occurred.

 

IV-9



--------------------------------------------------------------------------------

(f) Payments on Receivables, Accounts. The Servicer will at all times instruct
all Obligors (or cause such Obligor to authorize the Servicer or the applicable
Originator or Sub-Originator to debit such Obligor’s account and remit on such
Obligor’s behalf) to deliver payments on the Pool Receivables billed or invoiced
after December 14, 2014 to a Collection Account. If any such payments or other
Collections are received by the Servicer, it shall hold such payments in trust
for the benefit of the Administrator and the Purchasers and promptly (but in any
event within two Business Days after receipt) remit such funds into an Eligible
Collection Account. The Servicer will cause each Collection Account Bank to
comply with the terms of each applicable Collection Account Agreement. The
Servicer will not permit the funds other than Collections on Pool Receivables
and other Pool Assets to be deposited into any Collection Account. If such funds
are nevertheless deposited into any Collection Account, the Servicer will
promptly identify such funds for segregation. The Servicer will not commingle
Collections or other funds to which the Administrator, any Purchaser Agent or
any Purchaser is entitled with any other funds. The Servicer shall only add a
Collection Account Bank (or the related Lock-Box) or Collection Account to those
listed on Schedule II to this Agreement, if the Administrator has received
notice of such addition, a copy of any new Collection Account Agreement and an
executed and acknowledged copy of a Collection Account Agreement in form and
substance acceptable to the Administrator from any such new Collection Account
Bank. The Servicer shall only terminate a Collection Account Bank or close a
Collection Account (or the related Lock-Box), upon 30 days’ advance notice to
the Administrator.

(g) Extension or Amendment of Pool Receivables. Except as otherwise permitted in
Section 4.2 of this Agreement, the Servicer will not extend, amend or otherwise
modify the terms of any Pool Receivable, or amend, modify or waive any term or
condition of any Contract related thereto, without the prior written consent of
the Administrator and the Majority Purchaser Agents. The Servicer shall at its
expense, timely and fully perform and comply with all material provisions,
covenants and other promises required to be observed by it under the Contracts
related to the Pool Receivables, and timely and fully comply in all material
respects with the Credit and Collection Policy with regard to each Pool
Receivable and the related Contract.

(h) Change in Business. The Servicer will not (i) make any change in the
character of its business, which change would impair the collectibility of any
Pool Receivable or (ii) make any change in any Credit and Collection Policy that
would reasonably be expected to materially adversely affect the collectibility
of the Pool Receivables, the enforceability of any related Contract or its
ability to perform its obligations under the related Contract or the Transaction
Documents, in the case of either (i) or (ii) above, without the prior written
consent of the Administrator and each Purchaser Agent. The Servicer shall not
make any written change in any Credit and Collection Policy without giving prior
written notice thereof to the Administrator and each Purchaser Agent.

 

IV-10



--------------------------------------------------------------------------------

(i) Records. The Servicer will maintain and implement administrative and
operating procedures (including an ability to recreate records evidencing Pool
Receivables and related Contracts in the event of the destruction of the
originals thereof), and keep and maintain all documents, books, records,
computer tapes and disks and other information reasonably necessary or advisable
for the collection of all Pool Receivables (including records adequate to permit
the daily identification of each Pool Receivable and all Collections of and
adjustments to each existing Pool Receivable).

(j) Change in Payment Instructions to Obligors. The Servicer shall not add to,
replace or terminate any of the Collection Accounts (or any related Lock-Boxes)
listed in Schedule II hereto or make any change in its instructions to the
Obligors regarding payments to be made to the Collection Accounts (or any
related Lock-Box), unless the Administrator and each Purchaser Agent shall have
received (x) prior written notice of such addition, termination or change and
(y) signed and acknowledged Collection Account Agreements with respect to such
new Collection Accounts (or any related Lock-Boxes).

(k) Ownership Interest, Etc. The Servicer shall, at its expense, take all action
necessary or reasonably desirable to establish and maintain a valid and
enforceable undivided percentage ownership or security interest, to the extent
of the Purchased Interest, in the Pool Receivables, the Related Security and
Collections with respect thereto, and a first priority perfected security
interest in the Pool Assets, in each case free and clear of any Adverse Claim
other than Permitted Encumbrances, in favor of the Administrator (on behalf of
the Purchasers), including taking such action to perfect, protect or more fully
evidence the interest of the Administrator (on behalf of the Purchasers) as the
Administrator or any Purchaser Agent, may reasonably request.

(l) Servicer shall not become a Sanctioned Person. The Servicer, either in its
own right or through any third party, will not (a) have any of its assets in a
Sanctioned Country or in the possession, custody or control of a Sanctioned
Person in violation of any Anti-Terrorism Law; (b) do business in or with, or
derive any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law;
(c) engage in any dealings or transactions prohibited by any Anti-Terrorism Law
or (d) use the proceeds of any Purchase under this Agreement to fund any
operations in, finance any investments or activities in, or, make any payments
to, a Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism
Law. The funds used to repay the Servicer’s obligations under the Transaction
Documents will not be derived from any unlawful activity. The Servicer shall
comply with all Anti-Terrorism Laws. The Servicer shall promptly notify the
Administrator in writing upon the occurrence of a Reportable Compliance Event.

(m) Certain Agreements. Without the prior written consent of the Administrator,
FleetCor will not amend, modify, waive or supplement any provision of the
Chevron Card Program Master Agreement or any document executed and delivered in
connection therewith in a manner that adversely affects, directly or indirectly,
FleetCor’s rights or remedies or Chevron’s obligations, as the case may be,
under Sections 13.01(g), 13.07(a), 13.22, 13.27 or 16.06 of the Chevron Card
Program Master Agreement.

 

IV-11



--------------------------------------------------------------------------------

(n) GEAC Accounting System. Without the express written consent of the
Administrator, FleetCor will not change or otherwise modify (or permit or
consent to any change or other modification of) the GEAC accounting system and
GEAC accounting codes used in the definition of Comdata Receivable.

(o) Credit Risk Retention. The Servicer shall, and shall cause each Originator
to, cooperate with each Purchaser (including by providing such information and
entering into or delivering such additional agreements or documents reasonably
requested by such Purchaser or its Purchaser Agent) to the extent reasonably
necessary to assure such Purchaser that the Originators retain credit risk in
the amount and manner required by the Credit Risk Retention Rules and to permit
such Purchaser to perform its due diligence and monitoring obligations (if any)
under the Credit Risk Retention Rules.

3. Separate Existence. Each of the Seller and the Servicer hereby acknowledges
that the Purchasers and the Administrator are entering into the transactions
contemplated by this Agreement and the other Transaction Documents in reliance
upon the Seller’s identity as a legal entity separate from Holdings, FleetCor,
the Originators, the Sub-Originators and their respective Affiliates. Therefore,
from and after the date hereof, each of the Seller and the Servicer shall take
all steps specifically required by this Agreement or reasonably required by the
Administrator or any Purchaser Agent to continue the Seller’s identity as a
separate legal entity and to make it apparent to third Persons that the Seller
is an entity with assets and liabilities distinct from those of Holdings,
FleetCor, any Originator, any Sub-Originator and any other Person, and is not a
division of Holdings, FleetCor, any Originator, any Sub-Originator or any other
Person. Without limiting the generality of the foregoing and in addition to and
consistent with the other covenants set forth herein, each of the Seller and the
Servicer shall take such actions as shall be required in order that:

(a) The Seller will be a limited liability company whose primary activities are
restricted in its operating agreement to: (i) purchasing or otherwise acquiring
from the Originators or Sub-Originators, owning, holding, granting security
interests or selling interests in Pool Assets, (ii) entering into agreements for
the selling and servicing of the Receivables Pool, and (iii) conducting such
other activities as it deems necessary or appropriate to carry out its primary
activities;

(b) The Seller shall not engage in any business or activity, or incur any
indebtedness or liability (including, without limitation, any assumption or
guaranty of any obligation of Holdings, FleetCor, any Originator, any
Sub-Originator or any Affiliate thereof), other than as expressly permitted by
the Transaction Documents;

(c) (i) Not less than one member of the Seller’s Board of Directors (the
“Independent Director”) shall be a natural person (A) who is not at the time of
initial appointment and has not been at any time during the five (5) years
preceding such appointment: (1) an equityholder,

 

IV-12



--------------------------------------------------------------------------------

director (other than the Independent Director), officer, employee, member,
manager, attorney or partner of Holdings, FleetCor, Seller or any of their
Affiliates; (2) a customer of, supplier to or other person who derives more than
1% of its purchases or revenues from its activities with Holdings, FleetCor,
Seller or any of their Affiliates; (3) a person or other entity controlling,
controlled by or under common control with any such equity holder, partner,
member, manager customer, supplier or other person; or (4) a member of the
immediate family of any such equity holder, director, officer, employee, member,
manager, partner, customer, supplier or other person and (B) who has (x) prior
experience as an independent director for a corporation or an independent
manager of a limited liability company whose charter documents required the
unanimous consent of all independent director or independent managers thereof
before such corporation could consent to the institution of bankruptcy or
insolvency proceedings against it or could file a petition seeking relief under
any applicable federal or state law relating to bankruptcy and (y) at least
three years of employment experience with one or more entities that provide, in
the ordinary course of their respective businesses, advisory, management or
placement services to issuers of securitization or structured finance
instruments, agreements or securities. Under this clause (c), the term “control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of management, policies or activities of a Person, whether through
ownership of voting securities, by contract or otherwise. (ii) The operating
agreement of the Seller shall provide that: (A) the Seller’s Board of Directors
shall not approve, or take any other action to cause the filing of, a voluntary
bankruptcy petition with respect to the Seller unless the Independent Director
shall approve the taking of such action in writing before the taking of such
action, and (B) such provision and each other provision requiring the consent of
the Independent Director cannot be amended without the prior written consent of
the Independent Director;

(d) The Independent Director shall not at any time serve as a trustee in
bankruptcy for the Seller, Holdings, FleetCor, any Originator, any
Sub-Originator or any of their respective Affiliates;

(e) The Seller shall conduct its affairs strictly in accordance with its
organizational documents and observe all necessary, appropriate and customary
company formalities, including, but not limited to, holding all regular and
special members’ and board of directors’ meetings appropriate to authorize all
limited liability company action, keeping separate and accurate minutes of its
meetings, passing all resolutions or consents necessary to authorize actions
taken or to be taken, and maintaining accurate and separate books, records and
accounts, including, but not limited to, payroll and intercompany transaction
accounts;

(f) Any employee, consultant or agent of the Seller will be compensated from the
Seller’s funds for services provided to the Seller, and to the extent that
Seller shares the same officers or other employees as Holdings, FleetCor or any
Originator, any Sub-Originator (or any other Affiliate thereof), the salaries
and expenses relating to providing benefits to such officers and other employees
shall be fairly allocated among such entities, and each such entity shall bear
its fair share of the salary and benefit costs associated with such common
officers and employees. The Seller will not engage any agents other than its
attorneys, auditors and other

 

IV-13



--------------------------------------------------------------------------------

professionals, and a servicer and any other agent contemplated by the
Transaction Documents for the Receivables Pool, which servicer will be fully
compensated for its services by payment of the Servicing Fee, and a manager,
which manager will be fully compensated from the Seller’s funds;

(g) The Seller will contract with the Servicer to perform for the Seller all
operations required on a daily basis to service the Receivables Pool. The Seller
will pay the Servicer the Servicing Fee pursuant hereto. The Seller will not
incur any material indirect or overhead expenses for items shared with Holdings,
FleetCor, any Originator or any Sub-Originator (or any other Affiliate thereof)
that are not reflected in the Servicing Fee. To the extent, if any, that the
Seller (or any Affiliate thereof) shares items of expenses not reflected in the
Servicing Fee or the manager’s fee, such as legal, auditing and other
professional services, such expenses will be allocated to the extent practical
on the basis of actual use or the value of services rendered, and otherwise on a
basis reasonably related to the actual use or the value of services rendered; it
being understood that FleetCor, in its capacity as Servicer, shall pay all
expenses relating to the preparation, negotiation, execution and delivery of the
Transaction Documents, including legal, agency and other fees;

(h) The Seller’s operating expenses will not be paid by FleetCor, any
Originator, any Sub-Originator or any Affiliate thereof;

(i) The Seller will have its own separate stationery;

(j) The Seller’s books and records will be maintained separately from those of
FleetCor, each Originator, each Sub-Originator and any other Affiliate thereof
and in a manner such that it will not be difficult or costly to segregate,
ascertain or otherwise identify the assets and liabilities of Seller;

(k) All financial statements of Holdings, FleetCor, any Originator or any
Sub-Originator or any Affiliate thereof that are consolidated to include Seller
will disclose that (i) the Seller’s sole business consists of the purchase or
acceptance through capital contributions of the Receivables and Related Rights
from the Originators and the subsequent retransfer of or granting of a security
interest in such Receivables and Related Rights to certain purchasers party to
this Agreement, (ii) the Seller is a separate legal entity with its own separate
creditors who will be entitled, upon its liquidation, to be satisfied out of the
Seller’s assets prior to any assets or value in the Seller becoming available to
the Seller’s equity holders and (iii) the assets of the Seller are not available
to pay creditors of FleetCor, the Originators, the Sub-Originators or any other
Affiliates of FleetCor, the Originators or the Sub-Originators;

(l) The Seller’s assets will be maintained in a manner that facilitates their
identification and segregation from those of Holdings, FleetCor, the
Originators, the Sub-Originators or any Affiliates thereof;

(m) The Seller will strictly observe corporate formalities in its dealings with
Holdings, FleetCor, the Originators, the Sub-Originators or any Affiliates
thereof, and funds or other assets of the Seller will not be commingled with
those of Holdings, FleetCor, the Originators, the

 

IV-14



--------------------------------------------------------------------------------

Sub-Originators or any Affiliates thereof except as permitted by this Agreement
in connection with servicing the Pool Receivables. The Seller shall not maintain
joint bank accounts or other depository accounts to which Holdings, FleetCor or
any Affiliate thereof (other than FleetCor in its capacity as the Servicer) has
independent access. The Seller is not named, and has not entered into any
agreement to be named, directly or indirectly, as a direct or contingent
beneficiary or loss payee on any insurance policy with respect to any loss
relating to the property of Holdings, FleetCor, the Originators, the
Sub-Originators or any Subsidiaries or other Affiliates thereof. The Seller will
pay to the appropriate Affiliate the marginal increase or, in the absence of
such increase, the market amount of its portion of the premium payable with
respect to any insurance policy that covers the Seller and such Affiliate;

(n) The Seller will maintain arm’s-length relationships with Holdings, FleetCor,
the Originators, the Sub-Originators (and any Affiliates thereof). Any Person
that renders or otherwise furnishes services to the Seller will be compensated
by the Seller at market rates for such services it renders or otherwise
furnishes to the Seller. Neither the Seller on the one hand, nor FleetCor or any
Originator, any Sub-Originator, on the other hand, will be or will hold itself
out to be responsible for the debts of the other or the decisions or actions
respecting the daily business and affairs of the other. The Seller, Holdings,
FleetCor, the Originators and the Sub-Originators will immediately correct any
known misrepresentation with respect to the foregoing, and they will not operate
or purport to operate as an integrated single economic unit with respect to each
other or in their dealing with any other entity;

(o) The Seller shall have a separate area from Holdings, FleetCor, each
Originator and each Sub-Originator for its business (which may be located at the
same address as such entities) and to the extent that any other such entity have
offices in the same location, there shall be a fair and appropriate allocation
of overhead costs between them, and each shall bear its fair share of such
expenses; and

(p) To the extent not already covered in paragraphs (a) through (o) above,
Seller shall comply and/or act in accordance with the provisions of Section 6.4
of the Sale Agreement.

 

IV-15



--------------------------------------------------------------------------------

EXHIBIT V

TERMINATION EVENTS

Each of the following shall be a “Termination Event”:

(a) (i) the Seller, FleetCor, any Originator, any Sub-Originator or the Servicer
shall fail to perform or observe any term, covenant or agreement under this
Agreement or any other Transaction Document and, except as otherwise provided
herein, such failure shall continue for 30 days after the earlier of any such
Person’s knowledge or notice thereof or (ii) the Seller or the Servicer shall
fail to make when due any payment or deposit to be made by it under this
Agreement or any other Transaction Document and such failure shall remain
unremedied for 3 Business Days;

(b) FleetCor (or any Affiliate thereof) shall fail to transfer to any successor
Servicer, when required, any rights pursuant to this Agreement that FleetCor (or
such Affiliate) then has as Servicer;

(c) any representation or warranty made or deemed made by the Seller, the
Servicer, any Originator, any Sub-Originator (or any of their respective
officers) under or in connection with this Agreement or any other Transaction
Document, or any information or report delivered by the Seller, the Servicer,
any Originator or any Sub-Originator pursuant to this Agreement or any other
Transaction Document, shall prove to have been incorrect or untrue in any
material respect when made or deemed made or delivered;

(d) the Seller or the Servicer shall fail to deliver (i) any Monthly Information
Package when due pursuant to this Agreement, and such failure shall remain
unremedied for five Business Days after the earlier of such Person’s knowledge
or notice thereof or (ii) any Weekly Information Package when due pursuant to
this Agreement, and such failure shall remain unremedied for two Business Days
after the earlier of such Person’s knowledge or notice thereof;

(e) this Agreement or any Purchase or Reinvestment pursuant to this Agreement
shall for any reason: (i) cease to create, or the Purchased Interest shall for
any reason cease to be, a valid and enforceable first priority perfected
undivided percentage ownership or security interest to the extent of the
Purchased Interest in each Pool Receivable, the Related Security and Collections
with respect thereto, free and clear of any Adverse Claim, or (ii) cease to
create with respect to the Pool Assets, or the interest of the Administrator
(for the benefit of the Purchasers) with respect to such Pool Assets shall cease
to be, a valid and enforceable first priority perfected security interest, free
and clear of any Adverse Claim;

(f) the Seller, FleetCor, the Servicer, any Originator or any Sub-Originator
shall generally not pay its debts as such debts become due, shall admit in
writing its inability to pay its debts generally, or shall make a general
assignment for the benefit of creditors; or any proceeding shall be instituted
by or against the Seller, FleetCor, the Servicer, any Originator or any
Sub-Originator seeking to adjudicate it a bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief or composition of it or its

 

V-1



--------------------------------------------------------------------------------

debts under any law relating to bankruptcy, insolvency or reorganization or
relief of debtors, or seeking the entry of an order for relief or the
appointment of a receiver, trustee, custodian or other similar official for it
or for any substantial part of its property and, in the case of any such
proceeding instituted against it (but not instituted by it), either such
proceeding shall remain undismissed or unstayed for a period of 60 days, or any
of the actions sought in such proceeding (including the entry of an order for
relief against, or the appointment of a receiver, trustee, custodian or other
similar official for, it or for any substantial part of its property) shall
occur; or the Seller, FleetCor, the Servicer, any Originator or any
Sub-Originator shall take any corporate action to authorize any of the actions
set forth above in this paragraph;

(g) (i) the (A) Default Ratio shall exceed 2.50%, (B) Delinquency Ratio shall
exceed 5.00%, (ii) the average for three consecutive calendar months of: (A) the
Default Ratio shall exceed 2.00%, (B) the Delinquency Ratio shall exceed 4.00%,
or (C) the Dilution Ratio shall exceed 2.00%, or (iii) Days’ Sales Outstanding
exceeds 25 days;

(h) a Change in Control shall occur;

(i) the Purchased Interest shall exceed 100% for two (2) Business Days;

(j) (i) the Seller, FleetCor or any of its Subsidiaries shall fail to pay any
principal of or premium or interest on any of its Debt that is outstanding under
the Credit Facility or that is outstanding in a principal amount of at least
$10,000,000 (or, solely with respect to the Seller, $15,325) in the aggregate
when the same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement, mortgage,
indenture or instrument relating to such Debt (whether or not such failure shall
have been waived under the related agreement); (ii) any other event shall occur
or condition shall exist under any agreement, mortgage, indenture or instrument
relating to any such Debt and shall continue after the applicable grace period,
if any, specified in such agreement (including, without limitation, the Credit
Agreement), mortgage, indenture or instrument (whether or not such failure shall
have been waived under the related agreement), if the effect of such event or
condition is to give the applicable debtholders the right (whether acted upon or
not) to accelerate the maturity of such Debt or to terminate the commitments of
the lenders under such agreement, mortgage, indenture or instrument, or
(iii) any such Debt shall be declared to be due and payable, or required to be
prepaid (other than by a regularly scheduled required prepayment), redeemed,
purchased or defeased, or an offer to repay, redeem, purchase or defease such
Debt shall be required to be made, in each case before the stated maturity
thereof;

(k) either the Internal Revenue Service or the Pension Benefit Guaranty
Corporation shall have filed one or more notices of lien asserting a claim or
claims in an amount in excess of $250,000 (or, solely with respect to the
Seller, $15,325) pursuant to the Internal Revenue Code, or ERISA, as applicable,
against the assets of Seller, any Originator, any Sub-Originator, FleetCor or
any ERISA Affiliate;

 

V-2



--------------------------------------------------------------------------------

(l) Holdings or FleetCor shall fail to perform any of its obligations under the
Performance Guaranty;

(m) the Servicer shall amend, modify, waive or supplement any provision of the
Chevron Card Program Master Agreement or any document executed and delivered in
connection therewith in a manner that adversely affects, directly or indirectly,
Servicer’s rights or remedies or Chevron’s obligations, as the case may be,
under Sections 13.01(g), 13.07(a), 13.22, 13.27 or 16.06 of the Chevron Card
Program Master Agreement, without the prior written consent of the
Administrator; or

(n) the Consolidated Leverage Ratio shall be greater than (i) 4.25 to 1.00 as of
the end of any fiscal quarter of FleetCor ending on or prior to December 31,
2015; (ii) 4.00 to 1.00 as of the end of any fiscal quarter of FleetCor ending
after December 31, 2016 but on or prior to December 31, 2016; (iii) 3.75 to 1.00
as of the end of any fiscal quarter of FleetCor ending after December 31, 2016
but on or prior to June 30, 2018, and (iv) 3.50 to 1.00 as of the end of any
fiscal quarter of FleetCor ending after June 30, 2018.

 

V-3



--------------------------------------------------------------------------------

SCHEDULE I

CREDIT AND COLLECTION POLICY

 

Schedule I-1



--------------------------------------------------------------------------------

COMDATA NETWORK, INC.

CREDIT & COLLECTIONS POLICIES & PROCEDURES

Proprietary, MasterCard, Merchant Solutions, Branded Debit

 

VERSION: 17    PAGE    1 ORIGINAL POLICY DATE: 09/30/1999    REVISION DATE:
08/15/2014 SUBJECT: CREDIT & COLLECTIONS POLICIES AND PROCEDURES

LOGO [g822326ex10_1pg110.jpg] .

Credit and Collections

Policies & Procedures

Proprietary, MasterCard, Merchant Solutions, Branded Debit

Property of

Comdata Network, Inc.

5301 Maryland Way

Brentwood, TN 37027

 

Schedule I-2



--------------------------------------------------------------------------------

COMDATA NETWORK, INC.

 

CREDIT & COLLECTIONS POLICIES & PROCEDURES

Proprietary, MasterCard, Merchant Solutions, Branded Debit

 

VERSION: 17    PAGE    2 ORIGINAL POLICY DATE: 09/30/1999    REVISION DATE:
08/15/2014 SUBJECT: CREDIT & COLLECTIONS POLICIES AND PROCEDURES

 

Name of Change

  

Page/Section

  

Date of Change

Incremental Credit Approval    8.14    14-Jul-2005 Credit Limit Authorities   
3.1    August 10, 2005 Second Tier Review    5.6    16-Aug-2005 Name Change
Requirements    7.2    25-Oct-2005 Insufficient Funds/Collections/Claims
Processes    9.4-9.10    24-Feb-2006 Credit Limit Authorities & D&B Ratings   
3.1    31-Mar-2006 D&B Auto Approval Limits    5.2    2-May-2006 Tie Codes –
added section    1.4    12-Jun-2006 Name Change Requirements    7.2-7.3   
19-Feb-2007 Ownership Change Requirements       Tie Codes    1.4    10-Apr-2007
Guarantee of Past and Future Indebtedness    E5.1    16-Apr-2007 Undesirable
Industries    1.2    13-Mar-2008

Minimum Credit Review Requirements – added comment regarding STAR database

   6.1    5-Aug-2008 New Applicants – added comment regarding search of STAR
database    1.1    5-Aug-2008 Complete Policy Review    Entire Policy   
11-Sep-2009 New Account Verification    9    30-Dec-2009 Credit Limit
Maintenance without Credit Authority    15    30-Dec-2009 Credit file
Requirements    10    30-Dec-2009 Cash Deposit    50    30-Dec-2009 Cashier’s
Check    54    30-Dec-2009 Q/A Department    15    May 11, 2010 New Applicant
Verification    9-11    16-Jun-2010

 

Schedule I-3



--------------------------------------------------------------------------------

COMDATA NETWORK, INC.

 

CREDIT & COLLECTIONS POLICIES & PROCEDURES

Proprietary, MasterCard, Merchant Solutions, Branded Debit

 

VERSION: 17    PAGE    3 ORIGINAL POLICY DATE: 09/30/1999    REVISION DATE:
08/15/2014 SUBJECT: CREDIT & COLLECTIONS POLICIES AND PROCEDURES

 

Canadian Matrices    20, 21    17-Feb-2011 Terms of Sale    13    17-Feb-2011
National Accounts – location add    9    17-Feb-2011 Undesirable Industries   
35    17-Feb-2011 New Applicant Verification    9, 10    December 13, 2011
Undesirable Industries    40, 41    December 13, 2011 Prohibited
Industries/Businesses    41    December 13, 2011 Updates to change title from
Director Portfolio Risk Mgr to Manager    Various    January 18, 2012 Added
On-Line Bill Pay as a new payment option    Various    January 18, 2012
Ownership Changes    48-49    January 18, 2012 Advance Policy    26-30   
January 18, 2012 Advance Policy – changes to include 3k authority for 3rd shift
and reference to on-line bill pay verification ID    26-30    March 15, 2012
Handling of Letters of Credit    51    April 23, 2012 New Applicant – AML/OFAC
Verification    9-10    April 30, 2012 Consumer Bureau Report Score Auto
Approval Matrix    20    June 1, 2012 Criteria Requiring Credit Analyst Review
   22    June 1, 2012 Personal Guaranty    54    June 1, 2012 Added Credit Risk
Grades       August 2012 Updated Credit Authority Matrix    15    September 2012
Updated Credit Authority Matrix    15    August 2013 Added Initial Customer Due
Diligence (CDD) Procedures    9    July 2014 Updated Credit Authority Matrix   
15    July 2014 Added Payment Method Policy    15    August 2014 Added
Healthcare Credit Policy    18    August 2014

 

Schedule I-4



--------------------------------------------------------------------------------

COMDATA NETWORK, INC.

 

CREDIT & COLLECTIONS POLICIES & PROCEDURES

Proprietary, MasterCard, Merchant Solutions, Branded Debit

 

VERSION: 17    PAGE    4 ORIGINAL POLICY DATE: 09/30/1999    REVISION DATE:
08/15/2014 SUBJECT: CREDIT & COLLECTIONS POLICIES AND PROCEDURES

 

TABLE OF CONTENTS

 

     PAGE  

Section I – Credit & Collections Policy

     9   

General Policy Statement

     9   

New Applicants

     9   

Minimum Application Requirements

     13   

Hard Hold Criteria

     13   

Credit Line Criteria

     13   

Credit File Requirements

     14   

Existing Account Review Policies

     17   

Bankruptcy Issues

     17   

Prepayments

     17   

Existing Account Hard Hold Criteria

     17   

Temporary Credit Line Increase Requests

     17   

Security

     18   

Hard Security

     18   

Soft Security

     18   

Tie Codes

     18   

General collection Policy

     21   

Terms of Sale

     21   

Methods of Remittance

     21   

Service Interruption

     22   

Claims Accounts

     22   

Section II – Credit Approval Authority

     23   

Authority & Responsibility

     23   

Credit Line Authorities by Title

     23   

Executive Management Override Requirements

     24   

Credit Limit Maintenance without Credit Authority

     25   

Section III – Automatic Credit Line Extension Options

     26   

Automatic Credit Line Approval Matrices

     26   

Auto Approval D&B Matrix

     26   

Existing Account D&B Matrix

     27   

Small Line Auto Approval

     28   

Experian Intelliscore Auto Approval Matrix

     28   

Equifax SBE Auto Approval Matrix

     28   

CBR Score Auto Approval Matrix

     29   

Requirements for All CBR Automatic Credit Line Extension Approvals

     29   

Requirements for All Commercial Bureau Automatic Credit Line Extension Approvals

     29   

 

Schedule I-5



--------------------------------------------------------------------------------

COMDATA NETWORK, INC.

 

CREDIT & COLLECTIONS POLICIES & PROCEDURES

Proprietary, MasterCard, Merchant Solutions, Branded Debit

 

VERSION: 17    PAGE    5 ORIGINAL POLICY DATE: 09/30/1999    REVISION DATE:
08/15/2014 SUBJECT: CREDIT & COLLECTIONS POLICIES AND PROCEDURES

 

Canadian Credit Matrices

     30   

Canadian Commercial Equifax

     30   

Canadian Consumer Equifax

     30   

Criteria Requiring Credit Analyst Review

     31   

Comcash Account Credit Line Characteristics

     32   

Credit Grade Definitions

     31   

Automatic Credit Line Extension With Full Security

     33   

Section IV – Credit Line Management Procedures

     34   

Credit Line Adequacy

     34   

Credit Line and Delinquency

     34   

“Hard Hold” Early Notification

     35   

Temporary Credit Line Increases

     23   

Good Standing Definition

     27   

Section V – New Account Processing

     40   

Overview

     40   

Applicants

     40   

Minimum Credit Review Requirements

     40   

Credit Review Prerequisites

     40   

Bankruptcy Issues

     40   

Previous Comdata Experience

     40   

New Applicant Hard Hold Criteria

     41   

Small Business New Application Policy

     41   

Small Business Defined

     41   

Primary Risk Assessment Tool - CBR Score

     41   

Large Business New Application Policy

     41   

Large Business Defined

     41   

Primary Risk Assessment Tools

     41   

New Large Business

     41   

Established Large Business

     41   

Prospect File Content

     42   

Customer Agreement

     42   

Legal Structure Verification

     42   

Legal Name Verification

     42   

Authorized Signature Verification

     42   

Customer Application

     42   

Account Request Section

     42   

Customer Information Section

     42   

Key Personnel Section

     43   

Banking Reference Section

     43   

Signature Panel Section

     43   

SIW, Schedule A, and NAD Sheets

     43   

Financial Statements

     44   

 

Schedule I-6



--------------------------------------------------------------------------------

COMDATA NETWORK, INC.

 

CREDIT & COLLECTIONS POLICIES & PROCEDURES

Proprietary, MasterCard, Merchant Solutions, Branded Debit

 

VERSION: 17    PAGE    6 ORIGINAL POLICY DATE: 09/30/1999    REVISION DATE:
08/15/2014 SUBJECT: CREDIT & COLLECTIONS POLICIES AND PROCEDURES

 

Credit Reports/References

     45   

Account Verification Consideration

     45   

Terms of Sale

     45   

Method of Remittance

     45   

Volume Projection

     45   

Previous Comdata Experience (Factors to Consider)

     46   

Data Validation Activities

     46   

Areas to Monitor

     46   

Validation Sources

     46   

Undesirable Industries

     47   

Procedural Handling of Applications

     49   

Data Entry

     49   

General Credit Review Activity

     49   

Large commercial Credit Review Activity

     49   

Small Commercial Credit Review Activity

     50   

Adverse Actions

     51   

Override Procedures

     52   

Branded Debit Procedures

     53   

Section VI – Existing Customer Management

     54   

Overview

     54   

Customer Management Issues

     54   

Review Frequency

     54   

Bankruptcy Issues

     54   

Existing Account Hard Hold Criteria

     54   

Temporary Credit Line Increase Requests

     55   

Name Change Requirements

     55   

Ownership Change Requirements

     55   

Procedural Handling of Reviews

     56   

Annual Reviews

     56   

File Preparation

     56   

Review Considerations

     56   

Customer Agreement

     56   

Financial Statements

     57   

Credit Reference Considerations

     57   

Security Considerations

     57   

Annual Reviews

     58   

Volume Reviews

     59   

File Preparation

     59   

Incremental Credit Review

     60   

 

Schedule I-7



--------------------------------------------------------------------------------

COMDATA NETWORK, INC.

 

CREDIT & COLLECTIONS POLICIES & PROCEDURES

Proprietary, MasterCard, Merchant Solutions, Branded Debit

 

VERSION: 17    PAGE    7 ORIGINAL POLICY DATE: 09/30/1999    REVISION DATE:
08/15/2014 SUBJECT: CREDIT & COLLECTIONS POLICIES AND PROCEDURES

 

Section VII – Security Procedures

     61   

“Hard” Security

     61   

Irrevocable Bank Letters of Credit

     61   

Minimum Requirements

     61   

Characteristics

     61   

Maintenance Procedures

     62   

Bonds

     62   

Minimum Requirements

     62   

Characteristics

     63   

Maintenance Procedures

     63   

Cash Deposits

     63   

Minimum Requirements

     63   

Characteristics

     64   

Maintenance Procedures

     64   

“Soft” Security

     64   

Corporate Guaranty

     64   

Minimum Requirements

     64   

Characteristics

     64   

Maintenance Procedures

     65   

Personal Guaranty

     65   

Minimum Requirements

     65   

Characteristics

     65   

Maintenance Procedures

     66   

General Security Information

     66   

Section VIII – Collections Procedures

     68   

General

     68   

Terms of Sale

     68   

Methods of Remittance

     69   

Check

     69   

Cashier’s Check

     69   

ACH Debit

     69   

ACH Credit

     69   

EFT (Electronic Funds Transfer)

     69   

Bank Wire Transfer

     69   

Western Union Quick Collect

     69   

Telephone Transfer-Available to Canadian Customers

     70   

Manual Bank Deposit-Available to Canadian Customers

     70   

Speed Pay

     70   

Insufficient Funds Check Procedures

     71   

Service Interruption

     73   

Conditions for Service Interruption

     73   

Payment Terms

     73   

Claims Accounts

     74   

Claim Qualifications

     74   

Accounts Placed For Collection

     74   

 

Schedule I-8



--------------------------------------------------------------------------------

COMDATA NETWORK, INC.

 

CREDIT & COLLECTIONS POLICIES & PROCEDURES

Proprietary, MasterCard, Merchant Solutions, Branded Debit

 

VERSION: 17    PAGE    8 ORIGINAL POLICY DATE: 09/30/1999    REVISION DATE:
08/15/2014 SUBJECT: CREDIT & COLLECTIONS POLICIES AND PROCEDURES

 

Charge Off Account Criteria

     74   

Service Interruption Procedures

     75   

Collector Responsibilities

     75   

Supervisor/Manager Responsibilities

     75   

Follow Up Process and Responsibilities

     75   

RCS Account Service Interruption Procedure

     76   

Collector Responsibilities

     76   

Follow Up Process and Responsibilities

     76   

Pre-Claims Procedures

     76   

Claims

     77   

Claim’s Responsibilities

     77   

 

Schedule I-9



--------------------------------------------------------------------------------

COMDATA NETWORK, INC.

 

CREDIT & COLLECTIONS POLICIES & PROCEDURES

Proprietary, MasterCard, Merchant Solutions, Branded Debit

 

VERSION: 17    PAGE    9 ORIGINAL POLICY DATE: 09/30/1999    REVISION DATE:
08/15/2014 SUBJECT: CREDIT & COLLECTIONS POLICIES AND PROCEDURES

 

SECTION I – CREDIT & COLLECTIONS POLICY

General Policy Statement

Comdata provides an extensive portfolio of services to its customers resulting
in the generation of a variety of Accounts Receivable managed by the Credit
Department. The Credit Department shall protect and conserve these assets by
establishing policy standards designed to meet the profitability, cash flow, and
risk objectives of the Company.

It shall be the responsibility of the Credit Department to determine what
constitutes credit policy standards. Credit personnel will adhere to these
established policies in an effort to maximize profitable revenues while
minimizing risk.

The Credit Department will apprise management of exposure related issues where a
customer’s deteriorating financial condition places Comdata at substantial risk.

This policy shall supersede all previously stated credit policies and shall
remain in effect until altered or revised. The company will maintain compliance
with all applicable sections of the Equal Credit Opportunity Act. The company
reserves the right to change this credit policy, including terms of sale, upon
notice to customers.

New Applicant - AML/OFAC Verification

New account approval and set up shall be the responsibility of the Comdata
Credit Department. The Comdata Credit Department receives new credit
applications daily from the Sales Department in various manners; email, fax,
through eCredit online application, hand delivery, or the Credit Department’s
Credit Implementation Group picks up the credit application within the Sales
Department. The Credit Implementation Group is responsible for ensuring that the
credit application is properly completed prior to loading the new applicant into
eCredit and delivering the credit application to the Credit Underwriting Group.
If the credit application is incomplete, the credit application is rejected by
the Credit Implementation Group and returned to the Sales Department. Completion
of all owner information including social security number(s) and owner
signature(s) is required for companies that are requesting a credit line and
have been in business less than 4 years or annual sales are $5,000,000 or less.

 

Schedule I-10



--------------------------------------------------------------------------------

COMDATA NETWORK, INC.

 

CREDIT & COLLECTIONS POLICIES & PROCEDURES

Proprietary, MasterCard, Merchant Solutions, Branded Debit

 

VERSION: 17    PAGE    10 ORIGINAL POLICY DATE: 09/30/1999    REVISION DATE:
08/15/2014 SUBJECT: CREDIT & COLLECTIONS POLICIES AND PROCEDURES

 

  I. Initial Customer Due Diligence (CDD) Procedures

 

  1. AML-OFAC Verification

 

  a. The Enterprise Risk & Compliance Department has assigned the new account
approval and set up responsibilities to the Comdata Credit Department. The
Comdata Credit Department receives new credit applications daily from the Sales
Department in various manners; Apttus, ICD, or hardcopy. The Apttus and ICD
software will only allow submission of the credit application into the eCredit
system if all of the required fields have been completed.

 

  b. Credit Management is responsible for allocating the new credit requests
within eCredit to each Credit Associate ensuring proper resources are allocated
to process the new credit applications. The Comdata Credit Associates complete
the following AML verification processes to ensure that the applicants are
legitimate businesses applying for credit, to ensure that the applicants are not
previous Comdata customers that still owe Comdata money, to ensure that the
individuals or companies are not on Comdata’s watch list, and to ensure that the
applicants are not on the OFAC list as individuals or companies that Comdata is
prohibited to transact business with.

 

  2. The following general information shall be required of each prospective
Customer:

 

  a. Legal Name and DBA. The exact legal name of the prospective Customer, any
“Doing Business As” (“DBA”) or trade name used by the applicant in the conduct
of its business.

 

  b. Address. The prospective Customer’s principal business (physical address;
billing address if different from the physical address) address.

 

  c. Telephone Number. The prospective Customer’s principal telephone number.

 

  d. SIC Code/ Industry Type. The Standard Industrial Code, a four digit code,
represents the industry the prospective customer is classified as being a part
of.

 

  e. TIN. The prospective Customer’s taxpayer identification number (“TIN” or
“SSN”) or numbers, if more than one TIN.

 

  f. Legal Business Entity Type - Type of business structure (i.e. Corporation;
Sole Prop) of the prospective Customer and the number of years in business.

 

  g. Bank Reference. At least one current bank reference. For each bank listed,
the prospective Customer should include as much of the following as possible:
the bank’s name, the bank’s address, the account number(s) at the bank and the
name and telephone number of a person to contact at the bank for further
information. The bank reference is not required for a prospective Customer that
is a company whose stock is publicly traded on a nationally recognized U.S.
stock exchange or for a governmental entity.

 

  h. Owner Information. Depending on the type of entity, information regarding
the individual owner(s) of the prospective Customer, including: name; home
address (physical); telephone number; DOB; SSN or other TIN if a sole
proprietorship is required.

 

  II. Customer Identification Program (CIP) & Verification

Comdata verifies Customers’ identities using both documentary and
non-documentary methods. Depending on the type of entity and the size of the
account, Comdata verifies Customers’ identities through third party sources,
such

 

Schedule I-11



--------------------------------------------------------------------------------

COMDATA NETWORK, INC.

 

CREDIT & COLLECTIONS POLICIES & PROCEDURES

Proprietary, MasterCard, Merchant Solutions, Branded Debit

 

VERSION: 17    PAGE    11 ORIGINAL POLICY DATE: 09/30/1999    REVISION DATE:
08/15/2014 SUBJECT: CREDIT & COLLECTIONS POLICIES AND PROCEDURES

 

as checking the Equifax Business Fraud Advisor Report. A score equal to or
greater than 673 satisfies standard CIP requirements. A score of less than 673
will require an enhanced due diligence review which could include the following
items: Secretary of State filings or Experian reports, and may require
additional documentation from the prospective Customer.

 

  III. Recordkeeping

Comdata retains all identifying information collected about a prospective
Customer for a period of at least five (5) years. Comdata also retains records
of the methods and results of its verification processes, including the
resolution of any discrepancies.

 

  IV. Verification of Cardholder Identity (this function is not performed by the
Credit Department, but rather by the Risk & Compliance Department)

FinCEN’s Prepaid Access Rule imposes certain customer identification program
(CIP) obligations on providers (and sellers) of prepaid access. Providers (and
sellers) of prepaid access must establish procedures to verify the identity of a
“person who obtains prepaid access” under a prepaid program which is not exempt,
and to obtain identifying information concerning such a person, including name,
date of birth, address and identification number. Providers of prepaid access
must retain access to such identifying information for five (5) years after the
last use of the prepaid access device or vehicle.

For nearly all of Comdata’s prepaid card programs, the “person who obtains
prepaid access” is Comdata’s Customer. Comdata’s policies, procedures and
controls with respect to the identification, verification and additional due
diligence procedures for such Customers is described above. In limited
circumstances, the person who “obtains prepaid access” is the cardholder (the
“Cardholder”) as a result of a statutory contractual relationship with Comdata’s
Customer (e.g. certain payroll card programs). With respect to these Cardholders
and where the underlying prepaid program is not exempt, Comdata has established
procedures for verification of the identity of a Cardholder and access to the
information used to verify the identity of a Cardholder. Where required, Comdata
requires its Customers to verify the identity of a Cardholder, to collect
identifying information about Cardholders, and to maintain access to such
information.

Additional Screening Procedures for Customers

 

  V. Prohibited Persons

The apparent legitimacy of each Customer shall be established by screening of
names against established parameters. Comdata shall use the following sources of
information and procedures to assist in the review of names of Customers and to
ensure that no specific Customer is included in any group of prohibited persons
under U.S. law or under Comdata’s policy.

 

  •   OFAC. Federal statutes and regulations administered by the Treasury
Department and OFAC generally prohibit Comdata, including its owners and
employees, from entering into any business relationship or engaging in any
business transaction with a person identified by OFAC as a prohibited person or
with any country or representative of a country identified by OFAC as
prohibited. Comdata shall screen all prospective Customers to ensure compliance
with OFAC requirements by utilizing section 4 (Commercial Fraud Shield) which
includes an examination of potential listings on the OFAC warning list as part
of the Experian Premier Report or in scenarios where a business is NOT listed
(i.e. brand new) on a Premier report, Comdata will utilize its Lexis Nexis OFAC
services to conduct the OFAC screenings.

 

Schedule I-12



--------------------------------------------------------------------------------

COMDATA NETWORK, INC.

 

CREDIT & COLLECTIONS POLICIES & PROCEDURES

Proprietary, MasterCard, Merchant Solutions, Branded Debit

 

VERSION: 17    PAGE    12 ORIGINAL POLICY DATE: 09/30/1999    REVISION DATE:
08/15/2014 SUBJECT: CREDIT & COLLECTIONS POLICIES AND PROCEDURES

 

A Credit Associate will search via a third party such as Lexis Nexis or the
internet to conduct a reverse phone number lookup and Secretary of State search
to ensure that: 1) the phone number, business name, and address correspond to
the credit application; and 2) the applicant is listed as active and in good
standing with the Secretary of State. If any physical address (business or
owner) is a P.O. Box or includes a suite number or apartment number, a search
for mail services in that zip code should be conducted via a third party
internet phone book service (such as “411.com”). If the address is confirmed as
a mail service, the application should be declined until a physical address is
provided and verified as legitimate. If the applicant is a Transportation
business, an active FMCSA listing is also acceptable in lieu of Secretary of
State or phone verification. This is a pre-funding requirement and a copy of the
phone, Secretary of State and/or FMCSA verification will be maintained in the
credit file or eCredit Notes indefinitely.

If the Credit Associate is unable to verify the phone number or that the company
is in good standing, the Credit Department will require the applicant to provide
a Phone Bill (required for phone verification) or one of the following document
copies to complete the business verification process: Business License; Articles
of Incorporation; Partnership Agreement; Proof of Business Insurance; TIN
Confirmation Receipt. If the reverse phone number search or phone bill received
doesn’t match the business or owner name, and the business or owner address on
the credit application, then the Credit Associate should inquire with the
applicant or the Comdata sales team about the variance and either obtain their
manager’s approval to proceed with the review process or reject the application.
All manager overrides should be documented in eCredit (Notes or Decision
Screen). This is a pre-funding requirement and the evidence will be maintained
in the credit file or eCredit Notes indefinitely.

Names and social security numbers of all individuals listed on the credit
application will be verified on a personal Credit Bureau Report, in Lexis Nexis,
or another third-party fraud prevention tool. Any discrepancy in name, social
security number, or return of fraud alerts or multiple social security numbers
should be thoroughly investigated and the application may be denied.

The Credit Department will run a criminal background check on all
Referral/Reseller and website MasterCard referral applications. At the Credit
Analyst’s discretion, a criminal background check may be run on any applicant.
Any positive return must be reviewed and considered before the application can
be processed further.

Pre-funding Site Inspections are required on all new applicants with credit
limits of $100,000 or higher. At $250K or higher, a Site Inspection must be
conducted by a Comdata Associate. On credit limits between $100K and $250K, Site
Inspections may be completed by a third party site survey company. This is a
pre-funding requirement and proof of verification will be maintained in eCredit
on the Decision Screen or in eCredit Notes.

Lastly, the Credit Department will conduct a search of the STAR database, which
includes (1) a current OFAC download; (2) an internal Comdata list containing
previous Comdata customers that were sent to Claims and may still owe Comdata
money or attorney fees or may have been charged off; and (3) company principals
for whom we’ve received information from other credit providers that have been
identified as suspicious or fraud risks. If the applicant owners (individual
sole proprietor, partners, members, or corporate officers), non-owner
principals, and legal entity (sole proprietorship, partnership, LLC, or
corporation) are not found in the STAR database, then the last step of
verification is complete. Proof of verification is maintained in eCredit within
the Decision. This is a pre-funding requirement.

None of the aforementioned steps are required if the existing customer is adding
a location. In these cases, the Credit Department will simply add an additional
location.

If the applicant owners (individual sole proprietor, partners, members, or
corporate officers) or legal entity (sole proprietorship, partnership, LLC, or
corporation) are found in the STAR database watch list, then the Associate must
inquire with the Special Assets Recovery (Claims) Department to determine if the
customer still owes

 

Schedule I-13



--------------------------------------------------------------------------------

COMDATA NETWORK, INC.

 

CREDIT & COLLECTIONS POLICIES & PROCEDURES

Proprietary, MasterCard, Merchant Solutions, Branded Debit

 

VERSION: 17    PAGE    13 ORIGINAL POLICY DATE: 09/30/1999    REVISION DATE:
08/15/2014 SUBJECT: CREDIT & COLLECTIONS POLICIES AND PROCEDURES

 

Comdata money or legal fees. If so, the outstanding amounts must be paid in full
before further consideration of the application may take place. If the applicant
owners (individual sole proprietor, partners, members, or corporate officers) or
legal entity ( sole proprietorship, partnership, LLC, or corporation) are found
on the OFAC list, then the Credit Department must immediately cease work on the
credit application without notifying the Sales Department or the Applicant and
Credit must immediately contact the following Comdata associates:

 

  •   Vice President of Credit

 

  •   Senior Vice President of Credit & Collections

 

  •   Vice President of Loss Prevention and Risk Services

 

  •   SVP Legal

It is the responsibility of Comdata’s Loss Prevention and Risk Services Group to
provide the Credit & Collections Department with guidance and contact the
federal government when an applicant has been identified on the OFAC list.

Minimum Application Requirements

 

•   For products utilizing a customer agreement, applicants must sign a
completed and approved current Customer Agreement.

 

•   For products utilizing a customer agreement, applicants must sign a
completed and approved current credit application.

Hard Hold Criteria

 

•   Any account can be placed subject to an account specific credit limit. All
exceptions must be approved by the Senior Vice President of Credit.

Credit Line Criteria

The determination of a credit line that adequately accommodates a client’s
anticipated billing volume is dependent upon the following variables:

 

•   Anticipated Billing Dollar Volume

 

•   Method of Remittance

 

•   Payment Frequency

Generally speaking, credit lines will be based upon one of the matrices herein
shown. In the event the credit line needed exceeds or does not fit within the
matrix, then the credit line will be based upon stockholder’s equity as provided
and shown in the financial statements supplied by the customer/applicant and
will not exceed 15% of stockholder’s equity.

 

Schedule I-14



--------------------------------------------------------------------------------

COMDATA NETWORK, INC.

 

CREDIT & COLLECTIONS POLICIES & PROCEDURES

Proprietary, MasterCard, Merchant Solutions, Branded Debit

 

VERSION: 17    PAGE    14 ORIGINAL POLICY DATE: 09/30/1999    REVISION DATE:
08/15/2014 SUBJECT: CREDIT & COLLECTIONS POLICIES AND PROCEDURES

 

Credit File Requirements

Credit files shall be maintained for all applicants regardless of whether the
application for credit is approved or declined. Each file will contain the
following:

Signed Customer Agreement

Signed application

Available Financial Information

Credit & Commercial Bureau reports are maintained electronically within eCredit

 

Schedule I-15



--------------------------------------------------------------------------------

COMDATA NETWORK, INC.

 

CREDIT & COLLECTIONS POLICIES & PROCEDURES

Proprietary, MasterCard, Merchant Solutions, Branded Debit

 

VERSION: 17    PAGE    15 ORIGINAL POLICY DATE: 09/30/1999    REVISION DATE:
08/15/2014 SUBJECT: CREDIT & COLLECTIONS POLICIES AND PROCEDURES

 

Payment Method Policy

The Comdata Credit Department attempts to match customer need, Comdata
profitability, and risk profile when a customer is approved for a specific
payment type. Comdata recognizes the risk associated with the various types of
customer payment, which is why the Credit Department must approve the payment
type for each customer. Two types of decisions are generally made with respect
to payments: 1) Decisions for new customers; and 2) Decisions for existing
customers.

Decisions for New Customers

With the use of the on-line credit application, the applicant’s requested
payment method is provided. However, when the Credit Analyst is considering a
new customer for payment type and the customer’s desired method of payment is
not yet known, the Analyst will make the assumption that the customer will pay
with uncollected funds (Comdata-initiated ACH, EBP, or Check ) once per week. If
in the Analyst’s determination the customer’s risk profile does not qualify them
for such a payment method/schedule, the Analyst may put more restrictive
conditions on the account such as “customer must pay via collected funds (wire
or customer-initiated ACH)”. The assumption will be made by our Credit
Implementations team that any credit approval issued by a Credit Analyst without
specified payment instructions will be allowed for any Comdata payment method
including up to two times per week Comdata-initiated ACH. Any request that has
been approved by an Analyst with an undefined payment method and comes back from
sales/customer requesting more than twice a week Comdata-initiated ACH must be
re-approved by a Credit Analyst or credit management personnel.

Decisions for Existing Customers

The Credit Department also receives requests for existing customers to modify
their payment method. Examples of this would include a customer that wants to
change the method of payment from company check to wire, or a customer might
want to have Comdata initiate an ACH from their account 3 times a week that is
now one time a week. The Credit Analyst will evaluate these requests and make a
business decision based on several factors, including but not limited to the
customer’s history of timely payments, the company’s third party credit reports,
and/or the company’s financial condition. It is possible that a request to
change or modify current payment methods will be declined by an Analyst if it
requires an excessive amount of risk to be taken by Comdata.

Payment Types/Methods – Collected Funds

Wire

Customer initiates payment by arranging an electronic transfer of funds from his
bank account to that of Comdata. Generally, Comdata receives the wire transfer
the same day of the transfer. Comdata considers wire transfers to be collected
funds since the customer must have collected funds in their bank account in
order to make a transfer.

Reverse Wire (also known as Comdata Draw Down or Comdata Draw Down/Reverse Wire)

Comdata has the ability to initiate a wire on behalf of the customer from their
bank account. Payments made by reverse wire do not have any risk of return, and
are considered collected funds when received. This is currently a manual process
for Comdata, so a limited number of accounts will be approved for this payment
method until automation has been developed. Due to the cost to Comdata and the
manual nature of this process, Comdata credit management must approve payment
via this method.

 

Schedule I-16



--------------------------------------------------------------------------------

COMDATA NETWORK, INC.

 

CREDIT & COLLECTIONS POLICIES & PROCEDURES

Proprietary, MasterCard, Merchant Solutions, Branded Debit

 

VERSION: 17    PAGE    16 ORIGINAL POLICY DATE: 09/30/1999    REVISION DATE:
08/15/2014 SUBJECT: CREDIT & COLLECTIONS POLICIES AND PROCEDURES

 

Customer-initiated ACH (Cust ACH)

Payments made by a customer via an ACH initiated by that customer from their
bank are considered collected funds. Although these payments do not have any
risk of return, the customer does have the ability to initiate an ACH reversal
through the originating bank by claiming the ACH was sent in error. In general
banks will not accommodate these ACH reversal requests, and instances are
extremely rare. As such payments by Cust ACH are considered collected funds.

Payment Types/Methods – Uncollected Funds

Comdata-initiated ACH (CDN ACH)

Comdata has the ability to initiate an ACH on behalf of the customer from their
bank account. Comdata gives the customer credit for having sent this payment and
credits their account before this payment actually clears, therefore Comdata
considers this payment type as uncollected. Comdata has the ability to set
customers up for CDN ACH anywhere from once per week to every day of the week,
depending upon the product. This is the preferred payment method for customers
that are approved to pay via uncollected funds with payment no more than twice
per week.

Due to the additional risk Comdata assumes with multiple CDN ACH payments per
week, the Credit Department has special guidelines for approving this payment
type. Factors to be considered will include Comdata Risk Code, financial
strength including cash balances, credit scores, Comdata payment history, etc.
Any new credit limit or increase approved for a total of $20,000 – $49,999 with
a payment method of Daily CDN ACH (5-7 times a week) must be approved by a
Credit Supervisor or higher within the Credit Department. Any new credit limit
or increase approved for a total of $50,000 – $100,000 with a payment method of
Daily CDN ACH must be approved by a Director or higher within the Credit
Department. Any new credit limit or increase approved for a total exceeding
$100,000 with a payment method of Daily CDN ACH must be approved by the VP of
Credit or SVP of Credit & Collections.

Electronic Bill Pay (EBP)

Payments made by a customer to Comdata via EBP do have a risk of return and are
considered uncollected funds. This is accomplished through use of the web portal
available through Comdata iConnect or by calling into Comdata Collections’
Inbound area. Because customers are restricted to payment of no more than the
outstanding balance and/or no more than once per day, this somewhat reduces the
risk of return exposure as compared to check. However there is still risk of
return and this should be considered when evaluating payment via EBP.

Electronic Funds Transfer (EFT)

Comdata does not offer payment by EFT for new customers or existing customers
that do not already have an account paying by EFT due to the cost to Comdata.
Payment by EFT is considered uncollected funds. When Comdata receives a request
for an account change associated with a customer that pays via EFT, this
opportunity should be used to encourage a change to CDN ACH or EBP.

Check

Payments made by a customer via check are posted on the account when Comdata
receives them and do have a risk of return. As such, payment by check is
considered uncollected funds. Although very rare, customers do have the ability
to send in multiple checks on the same day or send in multiple payments before
their due date which creates the potential for multiple returns before Comdata
is made aware of the first return. As such, the Credit Department will take this
into account when approving payment via check.

 

Schedule I-17



--------------------------------------------------------------------------------

COMDATA NETWORK, INC.

 

CREDIT & COLLECTIONS POLICIES & PROCEDURES

Proprietary, MasterCard, Merchant Solutions, Branded Debit

 

VERSION: 17    PAGE    17 ORIGINAL POLICY DATE: 09/30/1999    REVISION DATE:
08/15/2014 SUBJECT: CREDIT & COLLECTIONS POLICIES AND PROCEDURES

 

Policy Exceptions

It is considered an exception to Comdata Credit Policy to grant any account
payment set-up with a frequency of more than twice per week with payment via
uncollected funds, where the credit limit being extended is $250,000 or more,
and the customer/applicant has not been identified as a Risk Code 1. Exceptions
to this must be approved by the SVP of Credit & Collections. Acceptable
justification for making an exception to this requirement may include some
combination of balance sheet cash balances significantly in excess of the
proposed account limit, a large shareholders equity position, low balance sheet
leverage, and a track record of consistent, superior earnings.

Existing Account Review Policies

Credit personnel are responsible for continually monitoring the
credit-worthiness of existing customers in accordance with established policy
and procedure. Existing account management policies are as follows:

 

•   Scheduled reviews will be conducted on all accounts with unsecured credit of
$100,000 or more at least annually.

 

•   Reviews will be conducted on a routine basis as needed to address the
adequacy of credit lines for billing volume changes.

Bankruptcy Issues

If an existing customer files Chapter 11 or 13 bankruptcy, the account is
immediately suspended and transferred to claims. If the customer desires to
continue using the account, at Comdata’s discretion, the customer can be allowed
to continue the use of his existing Comdata account under a new contract with
the debtor in possession on a pre-paid basis via collected funds only or under
an assumption of the original contract,.

Prepayments

A Prepayment with uncollected funds is defined as a payment made to an account,
which places the account in a credit balance. Prepayments put Comdata at an
exposure over and above established credit limits. This exposure is not
acceptable to Comdata. Therefore, prepayments will not be allowed unless they
are a one time exposure approved by; an appropriate credit analyst, supervisor
or director; or a collections supervisor, manager, director, or vice president.
The only acceptable prepayments unless approved by the former are bank wires,
customer initiated ACH, or Western Union Quick Collect.

Existing Account Hard Hold Criteria

All accounts can be placed subject to Hard Hold. All exceptions must be approved
by the Senior Vice President of Credit.

Temporary Credit Line Increase Requests

Temporary credit line increases represent a service available to qualified
Comdata clients to accommodate extraordinary non-routine volume related events.
This service is not intended to be available for the routine/repetitive daily
management of an account. It should be considered the “exception rather than the
rule”.

 

Schedule I-18



--------------------------------------------------------------------------------

COMDATA NETWORK, INC.

 

CREDIT & COLLECTIONS POLICIES & PROCEDURES

Proprietary, MasterCard, Merchant Solutions, Branded Debit

 

VERSION: 17    PAGE    18 ORIGINAL POLICY DATE: 09/30/1999    REVISION DATE:
08/15/2014 SUBJECT: CREDIT & COLLECTIONS POLICIES AND PROCEDURES

 

Security

Security is required when the credit-worthiness of a prospect/customer is
considered inadequate to establish an unsecured line of credit. Security may
also be required when an applicant or existing customer declines to provide
sufficient financial data needed to determine credit-worthiness. Security
options are classified as “Hard” or “Soft”. The various types of “Hard” and
“Soft” security are as follows:

“Hard” Security

 

•   Irrevocable/Standby Bank Letters of Credit

 

•   Surety Bonds

 

•   Cash Deposits

“Soft Security”

 

•   Corporate Guaranty

 

•   Personal Guaranty

Tie Codes

Associated accounts are “tie-coded” on the Credit L screen (AA screen) and in
eCredit. The Manager of Portfolio Risk Management and Credit Desk associate
process the requests for “tie-coding” and “untie-coding” accounts. The following
criteria are used to determine if an account should be “tied”:

 

  1. The same company has multiple accounts.

 

2. One set of financials supports the limits on multiple accounts.

 

3. One piece of hard security supports the limits on multiple accounts.

 

4. Multiple accounts that are subsidiaries of a common parent and the limits are
based on the parent’s credit bureau rating.

 

5. One corporate or personal guaranty supports the limits on multiple accounts.

Under the above scenarios, there should be ONE security comment on a “main”
account in AA that states the GLOBAL credit limit and what it is based on. All
other tied accounts should say “SEE XXXXX”. Schedule A’s should be prepared to
match the security comment, and if possible should include a list of all tied
accounts. eCredit should also be maintenanced so the ultimate account (“main”
account) has all associated accounts (“parent” accounts) tied.

The analysts will provide specific instructions to the Credit Implementation
Representatives on how the security comments should be written for any comment
lines on any of the tied accounts that may need to be changed.

 

Schedule I-19



--------------------------------------------------------------------------------

COMDATA NETWORK, INC.

 

CREDIT & COLLECTIONS POLICIES & PROCEDURES

Proprietary, MasterCard, Merchant Solutions, Branded Debit

 

VERSION: 17    PAGE    19 ORIGINAL POLICY DATE: 09/30/1999    REVISION DATE:
08/15/2014 SUBJECT: CREDIT & COLLECTIONS POLICIES AND PROCEDURES

 

Healthcare Credit Policy

This policy shall serve as an addendum to Comdata’s standard Credit Policy, and
applies specifically to the underwriting of credit requests relating to
Comdata’s VCAP product for the Healthcare Program. In general, there are two
types of credit requests under the Healthcare Program, accounts for Plan
Sponsors, and accounts for Third Party Administrators (TPAs). The Comdata
Healthcare model was designed to primarily provide accounts to Plan Sponsors as
it is generally understood that these tend to carry less risk for a number of
reasons:

 

  •   Many of these entail the use of Plan Assets or ERISA-regulated funds, and
the perception exists that there is a higher probability that these funds are
“protected” by a trust or escrow arrangement

 

  •   Funds are generally non-discretionary in nature, meaning that ensuring the
payment of these claims is a high priority for the Plan Sponsor (over typical
operating expenses), rather than risk the stability/status of their healthcare
program by withholding/bouncing claims payments

 

  •   Limited risk of fraud since 3rd party (TPA) involvement in
verifying/approving each claim as legitimate (TPA and Plan Sponsor would have to
be in collusion to perpetrate fraud)

 

  •   Comdata’s intention to diversify the risk in this portfolio over a large
number of Plan Sponsor accounts

 

  •   Comdata’s intention to build a reserve for this portfolio with which to
off-set potential future losses

There are two Healthcare Program Funding Methods:

 

  1. Funding at Pre-Card Issuance (must be non-ERISA funds) – required to be
pre-paid. Cannot use this funding method if utilizing ERISA funds since Comdata
cannot lawfully take possession of ERISA funds prior to Card Authorization.

 

  2. Funding at Post-Card Authorization (may or may not be ERISA funds) – will
be drafted daily by Comdata via Reverse-wire or Comdata-initiated ACH and
requires a credit limit.

In general, it is understood that obtaining additional information for Plan
Sponsors (in addition to the standard Plan Sponsor Enrollment and Authorization
Form) will be difficult since Comdata is “twice removed” from the Plan Sponsor,
who may or may not understand who Comdata is. As a result of the reduced risk as
articulated above, and the fact that Comdata is twice-removed, before requesting
additional information from the Plan Sponsor every attempt will be made by the
Credit Department to get comfortable with the appropriate credit limit to
facilitate the Plan Sponsor’s claims volume based on: 1) third party credit
reports; 2) publicly available information; and 3) utilization of other
available internet resources.

When determinable, the Credit Department will take the following factors into
account when underwriting Plan Sponsor accounts:

 

  •   Tenure

 

  •   Number of Employees

 

  •   Revenue Size

 

  •   Industry Risk

 

  •   Credit History/Scores (High Credit, Number of Trades, DBT, etc.)

Credit Approvals & Annual Reviews for Plan Sponsor Accounts

 

  •   Standard Verifications will be required; however a copy of the Plan
Sponsor’s phone bill should not be requested in cases where we are unable to
verify the phone number (due to their “twice removed” status). Every attempt
should be made to verify the phone number by other means (including calling the
number).

 

  •   The standard Payment Method for credit limits up to $1,000,000 will be
Comdata-initiated ACH, and Reverse-wire for credit limits in excess of
$1,000,000.

 

  •   For credit limits of $100,000+, or for those where financial statements
have been obtained in order for Comdata to be able to get comfortable with
approving the required credit limit, a write-up will be completed utilizing the
abbreviated Healthcare write-up format.

 

Schedule I-20



--------------------------------------------------------------------------------

COMDATA NETWORK, INC.

 

CREDIT & COLLECTIONS POLICIES & PROCEDURES

Proprietary, MasterCard, Merchant Solutions, Branded Debit

 

VERSION: 17    PAGE    20 ORIGINAL POLICY DATE: 09/30/1999    REVISION DATE:
08/15/2014 SUBJECT: CREDIT & COLLECTIONS POLICIES AND PROCEDURES

 

  •   “Drive by” site visits will be required for new Plan Sponsor accounts
where the credit limit is $100k+. A site visit conducted by a Comdata employee
shall be acceptable in lieu of a third party site visit. Exceptions should be
properly approved and documented as policy exceptions.

 

  •   For Annual Reviews of credit limits of $100,000+, the analysis will
include a review of the Comdata payment experience, as well as the rationale for
the initial credit decision to verify that the original reasons are still valid
and document as such on the Decision Screen in eCredit (i.e. no score
deterioration, or if so still acceptable, etc.).

The following matrices will be utilized in evaluating and approving Plan
Sponsors for credit limits:

Analyst Approval Up to $250k

 

Years In File

  

10+

    

3 - 9

 

Trades

     3+         3+   

Score

     >=60         >=75   

DBT

     <=15         <=5   

Derogatories

     None         None   

Analyst Approval Up to $500k*

 

Years in File

  

10+

    

3 - 9

    

<3

 

Trades

     15+         15+         4+   

Score

     >50         >60         >70   

DBT

     <=20         <=10         <=5   

Derogatories

     None         None         None   

 

* Analyst has latitude to gauge severity of derogatory compared to the size of
the company

All approvals are contingent upon receipt of a properly executed Plan Sponsor
Enrollment and Authorization Form and standard verification checks.

Credit Approvals & Annual Reviews for TPA-owned global/aggregated Accounts

For larger “global” or “aggregated” accounts to TPA’s through which Plan Sponsor
funds are aggregated and flow (rather than each Plan Sponsor being drafted
directly via Reverse-Wire or Comdata-initiated ACH), Comdata will underwrite the
financial strength of the TPA, for which financial statements will be required –
two years Audited financials including the Notes. If Audited financials are not
produced, then Reviewed financials will be required. If Audited or Reviewed
financials are not produced, then Tax Returns will be required. In most cases it
is understood that the TPA will not likely qualify for the credit limit needed
to accommodate the full volume of funds that pass through its account(s) based
solely upon their financial condition. In some cases, in order to mitigate this
risk Comdata may choose to implement one or more of the following options:

 

  •   Require view-only online access to each TPA-owned bank account providing
transparency into the “global” payment account in order to allow Comdata to
monitor the balance in the account versus the outstanding claims/authorizations
to ensure sufficient funds exist in the payment account.

 

  •   Require payment by Reverse-wire rather than Comdata-initiated ACH for
accounts with credit limits $1,000,000 or less in order to minimize return risk.

 

  •   Require an Account Control Agreement, restricting the TPA’s access to the
funds in these funding accounts, depending upon the size and structure of these
global/aggregated accounts.

 

Schedule I-21



--------------------------------------------------------------------------------

COMDATA NETWORK, INC.

 

CREDIT & COLLECTIONS POLICIES & PROCEDURES

Proprietary, MasterCard, Merchant Solutions, Branded Debit

 

VERSION: 17    PAGE    21 ORIGINAL POLICY DATE: 09/30/1999    REVISION DATE:
08/15/2014 SUBJECT: CREDIT & COLLECTIONS POLICIES AND PROCEDURES

 

For all TPA-owned funding accounts, Comdata will require a Bank Letter verifying
the legal name and tax ID number associated with each funding account. The
standard payment method for TPA accounts with credit limits of $1,000,000 or
less shall be Comdata-initiated ACH. For credit limits in excess of $1,000,000,
the standard payment method will be Reverse-wire. The Credit Analyst can approve
up to their standard lending authority in credit limits paid via DB/DP
Comdata-initiated ACH for Healthcare accounts. “Drive by” site visits will be
required for new TPA accounts where the credit limit is $100k+. A site visit
conducted by a Comdata employee shall be acceptable in lieu of a third party
site visit. Exceptions should be properly approved and documented as policy
exceptions.

All Credit decisions will be communicated by e-mail to the “HCenrollment” and
“HCapproved” monitored e-mail boxes, in addition to the Comdata Sales Rep
associated with the credit request.

Account Set-up for Healthcare Program Accounts

Before an account is set up, a properly completed and signed Enrollment and
Authorization Form must be submitted. These documents will serve as (take the
place of) the Credit Application, ACH Funding Authorization Form, and Contract.
All Healthcare accounts will be set up in company “HC”. Once the account has
been set up and the account code generated, correspondence shall be e-mailed to
“HCenrollment” and “HCapproved” for further processing /implementation.

General Collection Policy

A major responsibility of the department involves the safeguarding of the
company’s receivable investment via sound credit extension practices and the
ultimate collection of outstanding receivables.

Credit personnel will adhere to the established collection policies and exercise
due diligence to assure that our customers are maintained within the established
terms of sale.

Terms of Sale

The standard terms of sale vary by the product type. In addition to the required
credit approval process, Proprietary payment terms exceeding seven days and
MasterCard terms exceeding semi-monthly billing with seven days to pay must be
approved by a SVP of Sales, an EVP of Sales, or the President of Comdata.

Methods of Remittance

 

•   Check. However, if the account is fully secured, the minimum term must be
weekly.

 

•   Cashier’s Check

 

•   ACH Debit. However, if the account is fully secured, the minimum term must
be weekly.

 

•   ACH Credit (customer-initiated ACH)

 

•   EFT (Electronic Funds Transfer) This method of payment is grandfathered for
customers that already have this payment option; however, EFT is no longer
available to new customers or existing customers that request a change from
their existing repayment method.

 

•   Bank Wire Transfer

 

•   Western Union Quick Collect

 

•   Telephone Transfer-Available to Canadian Clients

 

•   Manual Bank Deposit-Available to Canadian Clients

 

Schedule I-22



--------------------------------------------------------------------------------

COMDATA NETWORK, INC.

 

CREDIT & COLLECTIONS POLICIES & PROCEDURES

Proprietary, MasterCard, Merchant Solutions, Branded Debit

 

VERSION: 17    PAGE    22 ORIGINAL POLICY DATE: 09/30/1999    REVISION DATE:
08/15/2014 SUBJECT: CREDIT & COLLECTIONS POLICIES AND PROCEDURES

 

•   Speed Pay or Check by Phone

 

•   Web Pay (Pay on line)

Service Interruption

A customer’s account will be placed on hold when the collection of amounts owed
Comdata is significantly at risk and attempts to secure payment have failed.

Claims Accounts

 

•   Any account, where all collection avenues have been exhausted.

 

•   Any account on an organization that has filed for protection under
Bankruptcy

 

•   Any account on an organization that has discontinued operations

 

•   Any account that has not responded to a final demand letter

 

Schedule I-23



--------------------------------------------------------------------------------

COMDATA NETWORK, INC.

 

CREDIT & COLLECTIONS POLICIES & PROCEDURES

Proprietary, MasterCard, Merchant Solutions, Branded Debit

 

VERSION: 17    PAGE    23 ORIGINAL POLICY DATE: 09/30/1999    REVISION DATE:
08/15/2014 SUBJECT: CREDIT & COLLECTIONS POLICIES AND PROCEDURES

 

SECTION II – CREDIT APPROVAL AUTHORITY

Authority and Responsibility

New account approval and set up shall be the responsibility of the Comdata
Credit Department. The Sales Department is responsible for obtaining and
providing all paperwork necessary for the approval and set up of a new account.

The credit representative making the decision must sign all credit
recommendations (approvals, declines, secured or unsecured). The following
establishes the respective approval authority amounts.

Unsecured Credit Line Authorities by Title:

 

Title

   Unrestricted
Authority      No Policy
Exception
Limit      Annual Reviews  

Comdata CFO

   Over $ 1,000,000         N/A         N/A   

Senior VP of Credit

   $ 1,000,000         N/A       $ 1,000,000 and Over   

Vice President of Credit

   $ 500,000       $ 500,000       $ 500,000   

Vice President of Portfolio Risk Mgmt

   $ 500,000       $ 500,000       $ 500,000   

Director, Credit Analysts

   $ 250,000       $ 250,000         N/A   

Manager, Credit Analysts

   $ 200,000       $ 200,000         N/A   

Credit Analyst II & III

   $ 100,000       $ 100,000       $ 100,000   

Credit Analyst I

   $ 50,000       $ 50,000       $ 50,000   

Note: The above authority levels represent maximum authority unsecured credit
limits by title. Credit line authority is based upon the respective employee’s
level of experience and ability. Management discretion is utilized to determine
when the maximum authority level can be assigned to an individual.

Credit limits exceeding the decision-maker’s credit line authority must be
countersigned by an authorized individual.

 

Schedule I-24



--------------------------------------------------------------------------------

COMDATA NETWORK, INC.

 

CREDIT & COLLECTIONS POLICIES & PROCEDURES

Proprietary, MasterCard, Merchant Solutions, Branded Debit

 

VERSION: 17    PAGE    24 ORIGINAL POLICY DATE: 09/30/1999    REVISION DATE:
08/15/2014 SUBJECT: CREDIT & COLLECTIONS POLICIES AND PROCEDURES

 

Executive Management Override Requirements:

Any business decision made to override a credit decision will require the
override date, and the authorized signature and written acknowledgement of the
override decision by the individual initiating the override. The SVP of Credit
may override a credit decision of the Credit Department up to $1,000,000. The
President of Comdata may override a credit decision of the Credit Department up
to $250,000. Together, the President of Comdata and the SVP of Credit can
override a credit decision of the Credit Department up to $10,000,000.

 

Schedule I-25



--------------------------------------------------------------------------------

COMDATA NETWORK, INC.

 

CREDIT & COLLECTIONS POLICIES & PROCEDURES

Proprietary, MasterCard, Merchant Solutions, Branded Debit

 

VERSION: 17    PAGE    25 ORIGINAL POLICY DATE: 09/30/1999    REVISION DATE:
08/15/2014 SUBJECT: CREDIT & COLLECTIONS POLICIES AND PROCEDURES

 

Credit Limit Maintenance without Credit Authority:

There are a few areas of responsibility within the Credit and Collections
department where credit limit maintenance within the eCredit system is required
even though the associates do not have credit limit granting authority. There is
a report that is generated by Credit Management periodically that identifies
credit limit maintenance by individual associates that is reviewed for any
unusual activity.

Credit Desk Associates: Credit Desk associates are requested to change (increase
or decrease) credit limits within the eCredit system due to account closings,
hard security increases or decreases or moving credit line amounts within a
customer hierarchy. These associates are also called upon to work on projects
that may require credit line maintenance.

Portfolio Risk Management: This area acts as a backup to the Credit Desk and
also performs risk analysis/fraud prevention including lowering credit limits
and account closings.

Q/A Department: This area includes one associate and the Director of Training as
they assist in working error reports in order to determine additional
system/process training and quality needs.

 

Schedule I-26



--------------------------------------------------------------------------------

COMDATA NETWORK, INC.

 

CREDIT & COLLECTIONS POLICIES & PROCEDURES

Proprietary, MasterCard, Merchant Solutions, Branded Debit

 

VERSION: 17    PAGE    26 ORIGINAL POLICY DATE: 09/30/1999    REVISION DATE:
08/15/2014 SUBJECT: CREDIT & COLLECTIONS POLICIES AND PROCEDURES

 

SECTION III – AUTOMATIC CREDIT LINE EXTENSION OPTIONS

Automatic Credit Line Approval Matrices

Auto Approval D&B Matrix

Any entity or guarantor of such entity can be automatically approved for the
following credit lines:

 

     1      2      3      4  

5A

     100,000         100,000         —           —     

4A

     100,000         100,000         —           —     

3A

     100,000         50,000         —           —     

2A

     75,000         50,000         —           —     

1A

     50,000         35,000         —           —     

BA

     25,000         —           —           —     

The above limits represent maximum “auto” approval credit limits based upon a
D&B rating. An applicant or customer’s financial statement must be reviewed if
the rated company needs a larger credit limit.

Requirements for All D&B Automatic Credit Line Extension Approvals:

 

  1) A credit limit based solely upon the D&B Auto Approval Matrix will apply
only to those companies with a first or second line rating.

 

  2) The customer may be required to submit financial statements or provide
“Hard” or “Soft” security as deemed necessary should they lose their D&B rating.

 

  3) For “subsidiaries of” customers, a credit line 50% of the parent’s rating
as stated above can be automatically granted. The aggregate of all subsidiary
credit lines shall not exceed 50% on which the parent’s rating is based without
a review of the parent’s financial statements.

 

Schedule I-27



--------------------------------------------------------------------------------

COMDATA NETWORK, INC.

 

CREDIT & COLLECTIONS POLICIES & PROCEDURES

Proprietary, MasterCard, Merchant Solutions, Branded Debit

 

VERSION: 17    PAGE    27 ORIGINAL POLICY DATE: 09/30/1999    REVISION DATE:
08/15/2014 SUBJECT: CREDIT & COLLECTIONS POLICIES AND PROCEDURES

 

Existing Account D&B Matrix

 

RISK SCORES

(class /score class description)

   CREDIT SCORES
(score class /stress)        1      2      3      4      5  

1

   $ 50,000       $ 50,000       $ 50,000       $ 50,000       $ 40,000   

2

   $ 50,000       $ 50,000       $ 50,000       $ 45,000       $ 30,000   

3

   $ 50,000       $ 45,000       $ 40,000       $ 30,000       $ 25,000   

4

   $ 25,000       $ 25,000       $ 25,000         N/A         N/A   

5

     N/A         N/A         N/A         N/A         N/A   

This matrix is to be used for amounts from $20,001 to $50,000. Usage/Spend must
be taken into consideration. Increases based on this matrix should be reasonable
when compared to existing usage. Credit limits should never be a vehicle to
allow for past due.

This matrix and any matrix used should be used alone and not in conjunction with
any other matrix.

For accounts not rated with a first or second line rating, the pre-approval
lines will be determined as follows:

 

  •   Must have been in business at least three (3) years and

 

  •   Must not be in bankruptcy

 

  •   Credit limits up to and including $3,000

 

  •   Credit score greater than 31 and

 

  •   Paydex greater than 65

 

  •   Maximum credit limit will not be greater than the existing D&B high credit

 

  •   Credit limits from $3,001 up to $7,500

 

  •   Credit score greater than 40 and

 

  •   Paydex greater than 70 and

 

  •   D&B high credit greater than $7,500

 

  •   Credit limits from $7,501 up to $10,000

 

  •   Credit score greater than 71 and

 

  •   Paydex > 75 and D&B high credit > $10,000

 

Schedule I-28



--------------------------------------------------------------------------------

COMDATA NETWORK, INC.

 

CREDIT & COLLECTIONS POLICIES & PROCEDURES

Proprietary, MasterCard, Merchant Solutions, Branded Debit

 

VERSION: 17    PAGE    28 ORIGINAL POLICY DATE: 09/30/1999    REVISION DATE:
08/15/2014 SUBJECT: CREDIT & COLLECTIONS POLICIES AND PROCEDURES

 

Small Line Auto Approval

Experian Intelliscore Auto Approval Matrix

 

    

ANNUAL REVENUE/SALES ($000)

       0 - 99    100 – 499      500 – 999      1,000 - 1,499      1,500 - 1,999
     2,000 +   LOGO [g822326ex10_1pg137a.jpg]    0 – 51    SECURE      SECURE   
     SECURE         SECURE         SECURE         SECURE      

 

52 – 60

   SECURE      1,500         2,500         4,000         7,500         11,500   
  

 

61 – 67

   SECURE      3,000         4,000         5,500         9,000         13,000   
  

 

68 – 72

   SECURE      7,000         8,000         9,500         13,000         16,000
     

 

73+

   SECURE      10,000         11,000         12,500         16,000        
20,000   

Equifax SBE Auto Approval Matrix

 

    

ANNUAL REVENUE/SALES ($000)

       0 - 99    100 – 499      500 – 999      1,000 - 1,499      1,500 - 1,999
     2,000 +   LOGO [g822326ex10_1pg137b.jpg]    0 – 424    SECURE      SECURE
        SECURE         SECURE         SECURE         SECURE      

 

425 – 439

   SECURE      1,500         2,500         4,000         7,500         11,500   
  

 

440 – 474

   SECURE      3,000         4,000         5,500         9,000         13,000   
  

 

475 – 504

   SECURE      7,000         8,000         9,500         13,000         16,000
     

 

505 +

   SECURE      10,000         11,000         12,500         16,000        
20,000   

 

Schedule I-29



--------------------------------------------------------------------------------

COMDATA NETWORK, INC.

 

CREDIT & COLLECTIONS POLICIES & PROCEDURES

Proprietary, MasterCard, Merchant Solutions, Branded Debit

 

VERSION: 17    PAGE    29 ORIGINAL POLICY DATE: 09/30/1999    REVISION DATE:
08/15/2014 SUBJECT: CREDIT & COLLECTIONS POLICIES AND PROCEDURES

 

Consumer Bureau Report Score Auto Approval Matrix

 

    

ANNUAL REVENUE/SALES ($000)

       0 - 99      100 – 499      500 – 999      1,000 - 1,499     
1,500 - 1,999      2,000 +   LOGO [g822326ex10_1pg138.jpg]    0 – 649     
SECURE         SECURE         SECURE         SECURE         SECURE        
SECURE      

 

650 – 674

     1,000         1,500         2,500         4,000         7,500        
11,500      

 

675 – 699

     2,000         2,000         3,000         4,000         9,000        
13,000      

 

700 – 724

     3,000         7,000         8,000         9,500         13,000        
16,000      

 

725+

     5,000         10,000         11,000         12,500         16,000        
20,000   

Requirements for All Consumer Bureau Report Automatic Credit Line Extension
Approvals:

Consumer Bureau Report must have a minimum of five (5) trade lines.

No bank and trade references are required if the applicant’s credit line and
corresponding credit score meet the above minimum criteria. All incorporated
businesses approved based upon a Consumer Bureau Report score must be personally
guaranteed.

Analysts are required to look at all Consumer Bureau Reports even if the above
score and credit line criteria are met to determine if the auto approval
recommendation can be accepted. Any credit limit approved based on the Consumer
Bureau Report of a guarantor should not exceed the highest single “open” or
“revolving” credit line of that guarantor. Exceptions are permitted at the
Credit Analyst level if within their credit authority, but must be identified as
a Policy Exception in eCredit.

All accounts approved and set-up based upon an approved Consumer Bureau Report
score must provide an approved personal guaranty.

The Consumer Bureau Report Matrix is used on all business < 3 years old.

Requirements for All Commercial Bureau Automatic Credit Line Extension
Approvals:

Applicant must have a minimum of five (5) trade lines.

No bank and trade references are required if the applicant’s credit line and
corresponding credit score meet the above minimum criteria.

 

Schedule I-30



--------------------------------------------------------------------------------

COMDATA NETWORK, INC.

 

CREDIT & COLLECTIONS POLICIES & PROCEDURES

Proprietary, MasterCard, Merchant Solutions, Branded Debit

 

VERSION: 17    PAGE    30 ORIGINAL POLICY DATE: 09/30/1999    REVISION DATE:
08/15/2014 SUBJECT: CREDIT & COLLECTIONS POLICIES AND PROCEDURES

 

Analysts are required to review all Commercial Bureau reports even if the above
score and credit line criteria are met to determine if the auto approval
recommendation can be accepted.

Canadian Credit Matrices

Commercial (Equifax) – Canada (eCredit Scorecard Active)

 

    

ANNUAL REVENUE/SALES ($000)

            0-99    100 – 499      500 – 999      1,000 – 1,499     
1,500 – 1,999      2,000 +   LOGO [g822326ex10_1pg139a.jpg]    25 & UP    SECURE
     SECURE         SECURE         SECURE         SECURE         SECURE      

 

20 – 24

   SECURE      1,000         2,000         3,000         4,000         5,000   
  

 

15 – 19

   SECURE      2,000         4,000         6,000         8,000         10,000   
  

 

10 – 14

   SECURE      3,000         6,000         9,000         12,000         15,000
     

 

5 – 9

   SECURE      4,000         8,000         12,000         16,000         20,000
     

 

0 – 4

   SECURE      5,000         10,000         15,000         20,000         25,000
  

Consumer Bureau (Equifax) – Canada (eCredit Scorecard Active)

 

    

ANNUAL REVENUE/SALES ($000)

            0 - 99      100 – 499      500 – 999      1,000 - 1,499     
1,500 - 1,999      2,000 +   LOGO [g822326ex10_1pg139b.jpg]    0 - 679     
SECURE         SECURE         SECURE         SECURE         SECURE        
SECURE      

 

680 - 704

     1,000         1,500         2,500         4,000         7,500        
11,500      

 

705 - 729

     2,000         3,000         4,000         5,500         9,000        
13,000      

 

730 - 754

     3,000         7,000         8,000         9,500         13,000        
16,000      

 

755+

     5,000         10,000         11,000         12,500         16,000        
20,000   

 

Schedule I-31



--------------------------------------------------------------------------------

COMDATA NETWORK, INC.

 

CREDIT & COLLECTIONS POLICIES & PROCEDURES

Proprietary, MasterCard, Merchant Solutions, Branded Debit

 

VERSION: 17    PAGE    31 ORIGINAL POLICY DATE: 09/30/1999    REVISION DATE:
08/15/2014 SUBJECT: CREDIT & COLLECTIONS POLICIES AND PROCEDURES

 

Criteria Requiring Credit Analyst Review:

 

1) Unsecured Credit Limit Request (includes existing Comdata exposure) greater
than $20,000.

 

2) No bureau match (95% confidence), or if authorized, no match on consumer
bureau.

 

3) Score of less than thresholds show above for unsecured credit or greater than
maximum CI on commercial Credit for unsecured credit.

 

4) Company revenue of less than $100,000.

 

5) Previous bankruptcy.

 

6) Presence of suits, tax liens, judgments, or collection items.

 

7) Fewer than four (5) trade lines.

 

8) Business in existence less than 3 years with no authorization to pull
consumer bureau.

 

9) Extension of Comdata unsecured credit of more than High Credit reported by
bureau.

 

10) Extension of unsecured credit to Prohibited Industries (by SIC Code).

 

11) Existing delinquency with Comdata.

 

12) Consumer Bureau Report Score Less than 650.

All applications approved based upon a Consumer Bureau Report score must be
personally guaranteed, unless personal liability is established either as a sole
proprietorship or general partnership. To avoid future confusion, it is best to
get personal guaranties for sole proprietorships and general partnerships if the
credit decision is based on consumer bureau report data. Any credit limit
approved based on the Consumer Bureau Report of a guarantor should not exceed
the highest single “open” or “revolving” credit line of that guarantor.
Exceptions are permitted at the Credit Analyst level if within their credit
authority, but must be identified as a Policy Exception in eCredit.

Credit Grade Definitions – Accounts Greater than $50,000

Grade 1 – Superior

Applicant or Customer should exhibit the following characteristics:

 

•   The proposed Comdata aggregate credit limit does not exceed 10% of the
Borrower’s Adjusted Net Worth (Net Worth plus Subordinated Debt)

 

•   Financial statements provided to Comdata are of review quality at a minimum
or the proposed account, regardless of financial condition, is fully secured by
properly perfected liquid collateral (security deposit, letter of credit, or
surety bond)

Applicant or Customer should also exhibit one or more of the following
characteristics:

 

•   Financial statements consistently exhibit superior results versus most
industry averages for leverage, liquidity, profitability, and cash flow

 

•   Existing cash balances and line availability is four times greater than the
proposed Comdata aggregate credit limit

 

•   If an existing Customer, Comdata debt obligations are consistently paid
within contractual credit terms, or have demonstrated sufficient cash flow to
pay within terms (although Comdata may not have enforced compliance).

 

Schedule I-32



--------------------------------------------------------------------------------

COMDATA NETWORK, INC.

 

CREDIT & COLLECTIONS POLICIES & PROCEDURES

Proprietary, MasterCard, Merchant Solutions, Branded Debit

 

VERSION: 17    PAGE    32 ORIGINAL POLICY DATE: 09/30/1999    REVISION DATE:
08/15/2014 SUBJECT: CREDIT & COLLECTIONS POLICIES AND PROCEDURES

 

Grade 2 – Acceptable

Applicant or Customer exhibits one or more of the following characteristics:

 

•   Financial statements exhibit results that are comparable to most industry
averages for leverage, liquidity, profitability, and cash flow

 

•   Although the company may not be profitable in the most recent fiscal period,
cash flow is sufficient to cover debt obligations (coverage of at least 1.0 to
1.0)

 

•   The proposed Comdata aggregate unsecured credit limit does not exceed 15% of
the Borrower’s Adjusted Net Worth (Net Worth plus Subordinated Debt)

 

•   If an existing Customer, Comdata debt obligations are consistently paid
within contractual credit terms

Grade 3 – High Risk

Applicant or Customer exhibits one or more of the following characteristics:

 

•   Financial statements that exhibit one or more serious deficiency relative to
industry averages for leverage, liquidity, profitability, and cash flow

 

•   Company does not generate sufficient cash flow to cover debt obligations
(coverage less than 1.0 to 1.0)

 

•   The proposed Comdata aggregate credit limit is significantly more than 15%
of the Borrower’s Adjusted Net Worth (Net Worth plus subordinated debt less
loans to affiliates)

 

•   If an existing Customer, Comdata debt obligations are consistently paid
outside of contractual credit terms

 

•   Customer is experiencing cash flow difficulties demonstrated by a slowness
in payment habits, NSF items, third party credit alerts, decline in third party
credit grading, or simply a representative of the customer indicates they are
experiencing financial difficulty

 

•   Customer has consistently written checks to themselves, affiliated
businesses, or business owners.

 

•   Customer has consistently overpaid their account with non-collected funds

Grade 4 – Loss

Applicant or Customer exhibits one or more of the following characteristics:

 

•   Customer indicates that they have ceased operation and that payment is not
forthcoming

 

•   Notice is provided that the customer is filing for bankruptcy protection

 

•   Account is more than 30 days past due

Comcash Account Credit Line Characteristics

No credit line is established for a Comcash Account. A $0 credit line is
reflected on the customer’s “AA” Screen.

Comcash accounts are essentially pre-pay accounts. Companies deposit money into
their Comdata Comcash account and draw down on the balance. The prerequisites
for opening a Comcash account are:

 

•   All payments must be received in advance

 

•   All payments must be collected funds

 

•   Comcash accounts are set up on our balance forward system.

 

•   Applicant must pass standard verification procedures outlined in section 1.1

 

Schedule I-33



--------------------------------------------------------------------------------

COMDATA NETWORK, INC.

 

CREDIT & COLLECTIONS POLICIES & PROCEDURES

Proprietary, MasterCard, Merchant Solutions, Branded Debit

 

VERSION: 17    PAGE    33 ORIGINAL POLICY DATE: 09/30/1999    REVISION DATE:
08/15/2014 SUBJECT: CREDIT & COLLECTIONS POLICIES AND PROCEDURES

 

Automatic Credit Line Extension with Full Security

 

•   Full security is defined as “Hard Security” (Letter of Credit, Bond, or Cash
Deposit) equal to the credit line.

 

•   Any account going from fully secured to less than fully secured must be
approved by the appropriate authority if the unsecured portion of the line
exceeds the Director’s/Analyst’s Credit Line Authority.

 

Schedule I-34



--------------------------------------------------------------------------------

COMDATA NETWORK, INC.

 

CREDIT & COLLECTIONS POLICIES & PROCEDURES

Proprietary, MasterCard, Merchant Solutions, Branded Debit

 

VERSION: 17    PAGE    34 ORIGINAL POLICY DATE: 09/30/1999    REVISION DATE:
08/15/2014 SUBJECT: CREDIT & COLLECTIONS POLICIES AND PROCEDURES

 

SECTION IV – CREDIT LINE MANAGEMENT PROCEDURES

Credit Line Adequacy

The previously referenced CBR Score Matrix and the Commercial Bureau Credit Line
Matrix in Section III, are tools to automatically indicate a maximum unsecured
credit line for any customer meeting the matrix criteria. However, this maximum
automated credit line may or may not be adequate to accommodate a customer’s
volume level.

Under ideal conditions, a credit line should be adequate to comfortably
accommodate a customer’s spending requirements. This helps to minimize
frustration for both the customer and Comdata, resulting in a higher level of
service satisfaction and minimal account maintenance. An adequate credit line
can only be calculated if the following conditions exist.

 

•   The customer provides Comdata accurate billing volume information

 

•   The Terms of Sale are thoroughly explained to the customer

 

•   The customer pays within terms via the agreed upon method of remittance

The addition of a buffer to the credit line is acceptable at the Credit
Analyst’s discretion (within credit line authority) to accommodate unexpected
fuel price increases, the addition of trucks to the fleet, and/or increase in
business activity.

Credit Line and Delinquency

A credit line is not intended to accommodate delinquency on a customer’s
account. Customers are expected to remit their payments within the established
terms of sale even if their account balance is well below the established
secured or unsecured credit line.

Credit line reviews are performed on accounts with unsecured credit limits of
$100K and greater annually. If the volume of a customer does not reach
expectations, the credit line utilization is examined during the review and
after notifying Sales and the Customer, the credit limit may be reduced
proportionately to minimize exposure and avoid possible delinquency.

If it is determined in the annual review process that an unsecured account has
generated no volume activity during the past six months, the credit line should
be suspended to minimize our risk

Credit lines will be maintained or increased based upon the need, pay
performance and financial condition of the Comdata account. (Reference Section
VII for procedures regarding “Scheduled” and “Volume” review requirements on
existing customers.)

 

Schedule I-35



--------------------------------------------------------------------------------

COMDATA NETWORK, INC.

 

CREDIT & COLLECTIONS POLICIES & PROCEDURES

Proprietary, MasterCard, Merchant Solutions, Branded Debit

 

VERSION: 17    PAGE    35 ORIGINAL POLICY DATE: 09/30/1999    REVISION DATE:
08/15/2014 SUBJECT: CREDIT & COLLECTIONS POLICIES AND PROCEDURES

 

“Hard Hold” Early Notification

Customers can elect to receive via FAX or IconnectData notification Monday
through Friday an early warning report to notify them when they reach a
specified percentage of their credit line.

Notification is sent only once a day (in the A.M.) to the customers whose
account balances reach the specified percentage of their credit line.

Notification will indicate the date and time the account status information was
captured.

Notification will include the following information:

 

•   Account Name and Account Code

 

•   Credit Line

 

•   Date of Last Payment

 

•   Amount of Available Credit line

Notations are made in TELEMAR under the topic code (EARLYN) to identify accounts
that decline this service.

TEMPORARY ADVANCES

(First Shift)

Temporary advances represent a service available to qualified Comdata clients to
accommodate volume related events. This is a core service we provide to Cash,
Fuel, and MasterCard customers. This service is not intended to be available for
the routine/repetitive daily management of an account. It should be considered
the exception rather than the rule.

When to temp:

 

  •   If the need for a temp is created due to a Comdata error. Advance only up
to the amount of the error and no fee should be billed.

 

  •   Account is in good standing (see definition below)

When not to temp:

 

  •   Account is not in good standing

 

  •   Customer was set up within the last 3 months unless it is a Comdata error
or the advance is just enough to move a driver off the pump.

Policy:

 

  •   Accounts in good standing- For collectors, grant advance for amount
requested, not to exceed one-half of the amount of the payment. For individuals
with lending authority, the amount of the advance should not exceed the
individual’s authority, payment verification (see definition below) of immediate
payment sufficient to bring the account balance below the credit limit and
current.

 

  •   Temporary advances for Comdata initiated ACH are acceptable if the draft
will occur within the next two (2) days. The amount of the temp is not to exceed
20% of the credit limit. Any deviation must be escalated to a supervisor or
above. If the credit limit is not adequate for the customer’s usage, escalate to
the appropriate sales associate.

 

  •   All advances should be accompanied by the appropriate bill temp comment in
eCredit. The temporary advance is due to a Comdata error no bill temp comment is
required. If the temporary advance is for a MasterCard account no bill temp
comment is required because MasterCard accounts are billed overlimit fees. In
the event eCredit is not available; the appropriate bill temp comment should be
placed in Telemar.

 

Schedule I-36



--------------------------------------------------------------------------------

COMDATA NETWORK, INC.

 

CREDIT & COLLECTIONS POLICIES & PROCEDURES

Proprietary, MasterCard, Merchant Solutions, Branded Debit

 

VERSION: 17    PAGE    36 ORIGINAL POLICY DATE: 09/30/1999    REVISION DATE:
08/15/2014 SUBJECT: CREDIT & COLLECTIONS POLICIES AND PROCEDURES

 

Exceptions:

 

  •   Temporary advances without payment confirmation may be given to comcash
accounts up to a maximum of $1,000 if account has been established more than
three months.

 

  •   Accounts in good standing without payment confirmation may be granted a
temporary advance up to a maximum of 10% of their credit limit (not to exceed
$5,000) or $1,000; whichever is greater. (An account with a $50,000 credit limit
could be advanced up to $5,000; however, the maximum amount for an account with
a $500,000 credit limit would still be $5,000 without payment confirmation)

Escalation Required:

 

  •   If the amount of the request is greater than one-half of the amount of the
verified payment, the account should be referred to the appropriate collection
supervisor or above. If a customer fails to deliver on a promised payment, the
supervisor should elevate the situation to senior management immediately.

 

  •   Any exception not covered in this policy should be escalated to the
appropriate collection supervisor or above.

Verification:

Verification means obtaining a Fed reference number from the sending bank, a 12
digit reference ID for an on-line payment, a MTCN from Western Union, trace
number for an EFT or Cust ACH, or check copy with an overnight tracking number,
obtaining written confirmation from a bank or factoring company, etc.

*Definition of “good standing

 

  •   The account should be current or being brought current with the payment.

 

  •   If Proprietary account, a “good” account will show the Date of Last
Payment on the GEAC Customer Information screen less than 10 days ago. If
MasterCard, the Date of Last Payment shown on the AA screen will be less than
11, 21, or 41 days depending upon what is shown as weekly, semi monthly, or
monthly bill.

 

  •   No outstanding NSF’s or multiple returned payments within the last 60 days

 

  •   No derogatory comments, i.e., DO NOT TEMP shown on the AA screen. If the
DO NOT TEMP comment is older than 6 months, check with the supervisor to
determine if the comment is still valid.

 

Schedule I-37



--------------------------------------------------------------------------------

COMDATA NETWORK, INC.

 

CREDIT & COLLECTIONS POLICIES & PROCEDURES

Proprietary, MasterCard, Merchant Solutions, Branded Debit

 

VERSION: 17    PAGE    37 ORIGINAL POLICY DATE: 09/30/1999    REVISION DATE:
08/15/2014 SUBJECT: CREDIT & COLLECTIONS POLICIES AND PROCEDURES

 

CREDIT DESK TEMPORARY ADVANCE GUIDELINES

Temporary advances represent a service available to qualified Comdata clients to
accommodate volume related events. This is a core service we provide to Cash,
Fuel, and MasterCard customers. This service is not intended to be available for
the routine/repetitive daily management of an account. It should be considered
the exception rather than the rule.

Temporary advances should not be abused, and granted only if the need is genuine
and justified. Remember – All temporary advances (except Comdata errors) should
be accompanied by the verification or customer’s promise of immediate payment
sufficient to bring the account balance below the credit limit and current, and
cover the amount of the advance. Here are some basic guidelines to help make
your decision.

 

•   Verification means obtaining a Fed reference number from the sending bank, a
12 digit reference ID for an on-line payment, a MTCN from Western Union, trace
number for an EFT or Cust ACH, or check copy with an overnight tracking number,
obtaining written confirmation from a bank or factoring company, etc.

 

•   If the need for an advance is created due to a Comdata error, grant advance
up to the amount of the error.

 

•   Accounts in good standing* - grant advance for amount requested, not to
exceed 50% of current credit limit or $25,000 whichever is less.

 

•   Accounts not in good standing – decline the advance. An exception might be a
minimal amount ($1,000) to move a driver off of a pump.

 

•   Advances should not be granted to companies set up within the last 3 months.
An exception to this guideline would be a Comdata error or perhaps an extension
to move a driver off of a pump.

 

•   Request for advances during normal business hours should be directed to the
Inbound Collections Group.

If the customer needs more than $25,000, the account should be referred to a
supervisor or above. If a customer fails to deliver on a promised payment, the
supervisor should elevate the situation to senior management immediately.

*Definition of “good standing”:

 

  •   The account must be current.

 

  •   If Proprietary account, a “good” account will show the Date of Last
Payment on the GEAC Customer Information screen less than 10 days ago. If
MasterCard, the Date of Last Payment shown on the AA screen will be less than
11, 21, or 41 days depending upon what is shown as weekly, semi monthly, or
monthly bill.

 

  •   No outstanding NSF’s or multiple returned payments within the last 60 days

 

  •   No derogatory comments, i.e., DO NOT TEMP shown on the AA screen. If the
DO NOT TEMP comment is older than 6 months, check with a supervisor to determine
if the comment is still valid.

ALL ADVANCES MUST BE ACCOMPANIED BY A BILLTEMP COMMENT IN ECREDIT - UNLESS THE
TEMP IS THE RESULT OF AN ERROR OR A MASTERCARD ACCOUNT. (In the event eCredit is
not available; the BILLTEMP comment should be placed in Telemar)

 

Schedule I-38



--------------------------------------------------------------------------------

COMDATA NETWORK, INC.

 

CREDIT & COLLECTIONS POLICIES & PROCEDURES

Proprietary, MasterCard, Merchant Solutions, Branded Debit

 

VERSION: 17    PAGE    38 ORIGINAL POLICY DATE: 09/30/1999    REVISION DATE:
08/15/2014 SUBJECT: CREDIT & COLLECTIONS POLICIES AND PROCEDURES

 

THIRD SHIFT TEMPORARY ADVANCE GUIDELINES

Temporary advances represent a service available to qualified Comdata clients to
accommodate volume related events. This is a core service we provide to Cash,
Fuel, and MasterCard customers. This service is not intended to be available for
the routine/repetitive daily management of an account. It should be considered
the exception rather than the rule.

Temporary advances should not be abused, and granted only if the need is genuine
and justified. Here are some basic guidelines to help make your decision.

 

  •   If the need for an advance is created due to a Comdata error, grant
advance up to the amount of the error.

 

  •   If a Western Union Quick Collect (customer should have an MTCN#) or
on-line payment (customer should have a 12 digit reference id) can be verified,
grant the advance up to the amount of the payment.

 

  •   Accounts in good standing* - grant advance for amount requested, not to
exceed $2,000.

 

  •   Accounts not in good standing – decline the advance.

 

  •   Suspended accounts are not eligible for advances.

 

  •   Advances should not be granted to companies set up within the last 3
months.

 

  •   Accounts over their credit limit due to a returned check noted in AA on
the same or previous day are not eligible.

Refer to the Escalation document (attached) should the customer’s request not
fall with in these guidelines.

TEMPORARY ADVANCES MAY BE GIVEN TO COMCASH ACCOUNTS OR ACCOUNTS IN GOOD STANDING
UP TO A MAXIMUM OF $1,000 IF NO DEROGATORY COMMENTS ARE PRESENT.

*Definition of “good standing”:

 

  •   If Proprietary account, a “good” account will show the Date of Last
Payment on the AA screen less than 10 days ago. If MasterCard, the Date of Last
Payment shown on the AA screen will be less than 11, 21, or 41 days depending
upon what is shown as weekly, semi monthly, or monthly bill.

 

  •   No outstanding NSF’s or multiple returned payments within the last 60 days

 

  •   No derogatory comments, i.e., DO NOT TEMP

ALL ADVANCES MUST BE ACCOMPANIED BY A BILLTEMP COMMENT IN TELEMAR UNLESS THE
TEMP IS THE RESULT OF AN ERROR OR A MASTERCARD ACCOUNT. THE LIST OF TEMPED
ACCOUNTS IS EMAILED TO THE CREDIT DESKEMAIL ADDRESS DAILY.

 

Schedule I-39



--------------------------------------------------------------------------------

COMDATA NETWORK, INC.

 

CREDIT & COLLECTIONS POLICIES & PROCEDURES

Proprietary, MasterCard, Merchant Solutions, Branded Debit

 

VERSION: 17    PAGE    39 ORIGINAL POLICY DATE: 09/30/1999    REVISION DATE:
08/15/2014 SUBJECT: CREDIT & COLLECTIONS POLICIES AND PROCEDURES

 

WEEKEND/HOLIDAY & TEMPORARY LIMIT ADVANCES

At times, it is necessary to provide more than a temporary advance (an advance
that will be required to stay on the customer’s account for more than 24 hours)
and one that will continue and allow for transactions to occur after the nightly
credit file rebuild. When this situation arises the advance must be placed on
the credit limit, that is, the limit must be increased. The ability to change
limits is restricted to credit desk associates, credit analysts, supervisors and
above. Limit changes must be approved by an associate with the appropriate
credit authority. When a limit is changed, it is important to reduce and change
the limit back to its original amount. The following describes the process for
the changes.

 

  •   Customer makes request for a holiday or weekend advance or a CDN associate
determines the need.

 

  •   If time permits, this request should go to the appropriate sales rep and
then to the credit department as a credit request. (If the request is more than
48 hours before the temporary limit advance is needed) The request is made of
the associate with the appropriate credit authority. (A table showing these
levels is below.)

 

  •   The appropriate associate with credit authority will decision the increase
and if approved, send an email to the Credit Desk with the day and time to
remove the increase. Unless otherwise noted, the credit desk will remove/change
the limit to its original amount and place a temporary advance in the amount of
the remaining available.

 

  •   Appropriate notes should be made in eCredit.

 

  •   Regardless if the limit change is temporary or permanent, if the account
is past due, then it must be escalated to an associate with appropriate credit
authority for a decision before any change is made.

If a payment for an account needing a limit change is already in-house on
another account, or if the payment has been verified, there is not a need for
credit approval, however, the email should still be sent to the credit desk to
reduce/change the limit back. The Credit Desk will not make the changes unless
all information is provided in the email.

Credit Authority:

 

Title

   Unrestricted
Authority  

Senior VP of Credit

   $ 1,000,000+   

VP of Credit

   $ 250,000   

Director of Credit Analysts/Mgr. Portfolio Risk

   $ 250,000   

Credit Analyst Supervisor/Director of Collections

   $ 150,000   

Credit Analyst

   $ 50,000   

Credit Desk

   $ 25,000   

 

Schedule I-40



--------------------------------------------------------------------------------

COMDATA NETWORK, INC.

 

CREDIT & COLLECTIONS POLICIES & PROCEDURES

Proprietary, MasterCard, Merchant Solutions, Branded Debit

 

VERSION: 17    PAGE    40 ORIGINAL POLICY DATE: 09/30/1999    REVISION DATE:
08/15/2014 SUBJECT: CREDIT & COLLECTIONS POLICIES AND PROCEDURES

 

SECTION V – NEW ACCOUNT PROCESSING

Overview

Credit personnel are responsible for analyzing the credit qualifications of
applicants in accordance with established policy and procedure. The ultimate
goal is to develop creative yet prudent methods of qualifying the majority of
applicants as expeditiously as possible within an acceptable degree of risk.
Various requirements and procedures utilized to accomplish this task are as
follows:

Applicants

Minimum Credit Review Requirements

Credit Review Prerequisites

 

•   Customer must complete and sign a Customer Agreement. (Exhibit 9)

 

•   Customer must complete and sign the approved form of credit application.

 

•   Incomplete applications are returned to the Sales Representatives.

Bankruptcy Issues

No bankrupt applicant will be approved on an unsecured basis unless the existing
contract has been assumed. “Hard” security acknowledging the customer as a
“Debtor in Possession” must be provided and all remittances must be made with
collected funds. The bankrupt applicant’s credit line will equal the security
amount.

The establishment of a Comcash account (pre-pay) with remittances via collected
funds only is another option for a bankrupt company.

Previous Comdata Experience

Comdata recognizes that in the competitive marketplace, occasions will arise
whereby the Credit Department will be asked to review companies or individuals
with whom we have had previous business dealings. On these occasions, the Credit
Department will conduct a diligent review of the history of the account or
individual, and all factors, both positive and negative, will be considered
before a renewal of the business relationship will be undertaken.

No applicant will be approved if they were a previous customer of Comdata whose
former Comdata account still reflects an unpaid balance or charge off. These
accounts are usually identified when the credit associate does a search in the
STAR database. This database houses all Comdata accounts that have been sent to
the claims department. The extension of credit on a secured or prepaid basis
with payments remitted via collected funds will be considered providing the
former customer pays the outstanding balance or charge off amount and legal fees
in full. In either case, the account will be reinstated subject to “Hard Hold”.

Note: We are barred from collecting debts that have been discharged in
bankruptcy.

 

Schedule I-41



--------------------------------------------------------------------------------

COMDATA NETWORK, INC.

 

CREDIT & COLLECTIONS POLICIES & PROCEDURES

Proprietary, MasterCard, Merchant Solutions, Branded Debit

 

VERSION: 17    PAGE    41 ORIGINAL POLICY DATE: 09/30/1999    REVISION DATE:
08/15/2014 SUBJECT: CREDIT & COLLECTIONS POLICIES AND PROCEDURES

 

New Applicant Hard Hold Criteria

 

•   All new accounts are subject to an account specific credit limit.

 

•   Fully secured accounts are subject to an account specific credit limit.

 

•   A credit line is to be established for all approved applicants except for
Comcash accounts which reflect a zero “0” credit line.

Small Business New Application Policy

Small Business Defined

Any business (proprietorship, partnership, or corporation) with annual Sales of
less than $5,000,000

Primary Risk Assessment Tool-CBR Score

The primary risk assessment tool to be used in evaluating the risk associated
with company principals is the Credit Bureau Score available at the three
consumer credit bureaus.

See Credit Limit Matrixes and Criteria Requiring Credit Analyst Review in
Section III

Large Business New Application Policy

Large Business Defined

A Large Business shall be defined as any company with Annual Sales equal to or
greater than $3,000,000.

In evaluating the risk of Large Businesses, Comdata considers the relative
financial strength of the company and the ability to perform within the
contractual agreement.

Primary Risk Assessment Tools

Customer’s Financial Statement

Comdata financial review matrix

Commercial Credit Bureau Automatic Credit Limit Matrixes

Consumer and Commercial Bureau scores

STAR Database

New Large Business

Businesses will be considered new at less than three years in business or
control.

Established Large Business

An established business will be one, which has been in business in excess of 3
years.

 

Schedule I-42



--------------------------------------------------------------------------------

COMDATA NETWORK, INC.

 

CREDIT & COLLECTIONS POLICIES & PROCEDURES

Proprietary, MasterCard, Merchant Solutions, Branded Debit

 

VERSION: 17    PAGE    42 ORIGINAL POLICY DATE: 09/30/1999    REVISION DATE:
08/15/2014 SUBJECT: CREDIT & COLLECTIONS POLICIES AND PROCEDURES

 

Prospect File Content

It is critical that Comdata obtain from each applicant a signed agreement and a
fully completed application. Considerations regarding each document follow:

Customer Agreement

Legal Structure Verification

Corporation (Limited Liability Corp-LLC?)

Proprietorship

Partnership (General or Limited?)

Legal Name Verification

What name appears on the Corporate Charter?

Is there a d/b/a for the entity?

Authorized Signature Verification

Corporation - Officer signature

Proprietorship - Owner signature

Partnership - All partners signatures

Customer Application

Account Request Section

A service must be selected

Payment method is required

Payment schedule/frequency is required

Credit line is required

Security provided is optional

Number of cards requested is required if MasterCard is the selected service

Customer Information Section

Company Name

Address

Telephone Number

Contact Person

Annual Sales

Years in Business

Years in Control of business

Number of Trucks/vehicles/drivers

Prior Comdata Application Status

Type of Business

 

Schedule I-43



--------------------------------------------------------------------------------

COMDATA NETWORK, INC.

 

CREDIT & COLLECTIONS POLICIES & PROCEDURES

Proprietary, MasterCard, Merchant Solutions, Branded Debit

 

VERSION: 17    PAGE    43 ORIGINAL POLICY DATE: 09/30/1999    REVISION DATE:
08/15/2014 SUBJECT: CREDIT & COLLECTIONS POLICIES AND PROCEDURES

 

Key Personnel Section

Corporation (Large Business)

All information required

Partnership/Proprietorship/Corporation (Small Business)

All information on at least one principal

Information required on all on Limited Partnership or Limited Liability
Corporation

Banking Reference Section

All information required

Signature Panel Section

Corporation (Large Business)

One authorized signature of corporate representative

Partnership/Sole Proprietorship/Corporation (Small Business)

One signature must match principal’s information

 

  •   The general partner of a limited partnership.

 

  •   If the LLC is member managed, then the signature should be of the
manager/managing partner, and if it is board managed, then it should be the
President, Managing Director, or equivalent position.

SIW/Schedule A and NAD Sheets

Provides Account Set-up Information

 

  •   Company Name

 

  •   Address

 

  •   Phone Number

 

  •   Fax Number

 

  •   Contact Name

 

  •   Salesperson

 

  •   Account Code

 

  •   MMS#

 

  •   Small Name

 

  •   Territory Code

 

  •   Payment Method

 

  •   Payment Frequency

 

  •   Security Type (If Applicable)

 

  •   Security Amount

 

  •   Customer Credit Limit

 

  •   Bank Information

 

Schedule I-44



--------------------------------------------------------------------------------

COMDATA NETWORK, INC.

 

CREDIT & COLLECTIONS POLICIES & PROCEDURES

Proprietary, MasterCard, Merchant Solutions, Branded Debit

 

VERSION: 17    PAGE    44 ORIGINAL POLICY DATE: 09/30/1999    REVISION DATE:
08/15/2014 SUBJECT: CREDIT & COLLECTIONS POLICIES AND PROCEDURES

 

Financial Statements

Unsecured credit can also be extended to a prospect or customer based upon
financial statements reflecting adequate financial strength to support the
needed credit line. Numerous variables affect the credit decision process.
Therefore, it should be noted that financial statement analysis is only one
dimension of the review process. The provision of complete financial
documentation greatly expedites the credit decision process. Financial
statements should always be requested from every new applicant requesting
unsecured credit of $50K or greater.

Financial statement requirements that facilitate the review process would
include the following:

 

  •   Audited or CPA prepared financial statements including Accountants Opinion
Letter, Balance Sheet (Assets, Liabilities, Net Worth), Income Statement
(Profit & Loss Statement, Cash flow Statement, Accountants Notes) are preferred.
The minimal financial information should include a balance sheet and income
statement. An applicant/customer must provide review quality financial
statements for unsecured credit requests of $250,000 or more up to $999,999. For
unsecured credit requests of $1,000,000 or more, audited financial statements
are required. However, if an annual review is due and audited financial
statements are not available, then the credit department may commence its review
with internally prepared financial statements and set a credit line expiration
for up to 120 days in order to review the audited financial statements. If
during the annual review, it is determined that an audit will not be completed,
then reviewed, compiled, or internally prepared financial statements will be
used to complete the annual review regardless of the unsecured credit limit
exposure.

 

  •   If statements prepared by an outside accountant are not available,
internally prepared statements should be accompanied by a signed statement from
an officer of the company indicating the statements are true and have been
prepared in accordance with generally accepted accounting principles

 

  •   The name on the financial statements and contract should match.

 

  •   Applicant/customer should ideally provide two fiscal year end financial
statements and an interim financial statement with a comparable period if the
last fiscal statement is over six months old to facilitate a trend analysis.

 

  •   If the customer initially declines the provision of financial statements,
efforts will be made to obtain the financial information via the use of a
Confidentiality Agreement.

 

  •   If direct financials are still declined, an effort will be made to obtain
summary financial information.

The financial information supplied to Comdata on credit limits between $50K and
99K will be input into eCredit wherein certain financial ratios are computed.

The financial information supplied to Comdata on credit limits of $100K or
greater will be input into an Excel generated credit memorandum or eCredit.

Customers should be aware that all information provided to Comdata will be held
in strictest confidence and will not be released to any third party without the
written consent of the customer.

 

Schedule I-45



--------------------------------------------------------------------------------

COMDATA NETWORK, INC.

 

CREDIT & COLLECTIONS POLICIES & PROCEDURES

Proprietary, MasterCard, Merchant Solutions, Branded Debit

 

VERSION: 17    PAGE    45 ORIGINAL POLICY DATE: 09/30/1999    REVISION DATE:
08/15/2014 SUBJECT: CREDIT & COLLECTIONS POLICIES AND PROCEDURES

 

Credit Reports/References

Sources of Credit Information (Obtained as deemed necessary)

 

  •   Commercial and Consumer Credit Bureau Reports

 

  •   Banks

 

  •   Financing companies

 

  •   Terminal fuel suppliers

 

  •   Tires, parts and service suppliers

 

  •   Competitive fuel suppliers

 

  •   Trade Association Contacts

Account Verification Considerations

Terms of Sale

Verify Billing Frequency

 

  •   Daily

 

  •   Weekly

 

  •   Semi-monthly

 

  •   Monthly

Verify if the customer intends to pay from a fax/mailed billing/media or other
means

Verify what day of the week (cycle code) a billing will be generated

Methods of Remittance

Check

Bank Wire Transfer

Western Union Quick Collect

ACH (Debit or Credit)

Speedpay or Check by Phone

Web Pay (on-line payment)

Manual TD Deposit- Canada only

Telephone Transfer- Canada only

Volume Projection

Verify accurate monthly dollar volume.

Verify potential volume increase or decrease in the near future to assure the
assignment of an adequate credit line.

 

Schedule I-46



--------------------------------------------------------------------------------

COMDATA NETWORK, INC.

 

CREDIT & COLLECTIONS POLICIES & PROCEDURES

Proprietary, MasterCard, Merchant Solutions, Branded Debit

 

VERSION: 17    PAGE    46 ORIGINAL POLICY DATE: 09/30/1999    REVISION DATE:
08/15/2014 SUBJECT: CREDIT & COLLECTIONS POLICIES AND PROCEDURES

 

Previous Comdata Experience (Factors to Consider)

Conditions of Departure

Changes in Financial Condition

Claim Status

Security Requirements (if deemed necessary) For Reinstatement

Payment Terms for Reinstatement

Prior Bad Debt Incurred by Comdata

Bankruptcy

Fraud

Previous Payment History with Comdata

Data Validation Activities

Certain data validation activity should be conducted if application information
is deemed suspect. Applications should be declined pending receipt of verifiable
information.

Areas to Monitor

Valid Signature

Typed applications

Data inconsistencies

Phone number to address

Sales to type and time in business

Mismatched credit bureau addresses

Customer contacts

Validation Sources

Validate company and home phone numbers via directory assistance or internet

Validate company and home addresses via directory assistance or internet

Validate bank references via call to banker

3rd Party Vendors

Secretary of State

 

Schedule I-47



--------------------------------------------------------------------------------

COMDATA NETWORK, INC.

 

CREDIT & COLLECTIONS POLICIES & PROCEDURES

Proprietary, MasterCard, Merchant Solutions, Branded Debit

 

VERSION: 17    PAGE    47 ORIGINAL POLICY DATE: 09/30/1999    REVISION DATE:
08/15/2014 SUBJECT: CREDIT & COLLECTIONS POLICIES AND PROCEDURES

 

Undesirable Industries

Exceptions for new submissions associated with the Undesirable Industries
identified below, for the designated Comdata product offerings, must be approved
by the VP of Credit.

 

SIC #

    

Undesirable Industries

  

Proprietary

  

MasterCard

  

Merchant
Solutions

  

Branded
Debit

  3421       Cutlery    ü    ü         5812       Restaurant    ü    ü        
5813       Drinking Places (Alcoholic Drinks)    ü    ü    ü    ü   5921      
Liquor Stores    ü    ü    ü    ü   5942       Book Store    ü    ü    ü     
5947       Gift and Novelty    ü    ü    ü    ü   5961       Catalog and Mail
Order Houses    ü    ü    ü      5962       Automatic Merchandising Machine
Operators    ü    ü    ü      5963       Direct Sales Establishments    ü    ü
   ü      6011       Federal Reserve Banks    ü    ü    ü      6019      
Central Reserve Depository Institutions    ü    ü    ü      6021       National
Commercial Banks    ü    ü    ü      6022       State Commercial Banks    ü    ü
   ü      6029       Commercial Banks    ü    ü    ü      6035       Federal
Institutions Federally Chartered    ü    ü    ü      6036       Savings
Institutions, Not Federally Chartered    ü    ü    ü      6061       Credit
Unions, Federally Chartered    ü    ü    ü      6062       Credit Unions, Not
Federally Chartered    ü    ü    ü      6081       Branches and Agencies of
Foreign Banks    ü    ü    ü      6082       Foreign Trade and International
Banking Institutions    ü    ü    ü      6091       Non-Deposit Trust Facilities
   ü    ü    ü      6099       Functions Related to Depository Banking, Not
Elsewhere Classified    ü    ü    ü      6111       Federal and Federally
Sponsored Credit Agencies    ü    ü    ü      6141       Personal Credit
Institutions    ü    ü    ü      6153       Short Term Business Credit
Institutions, Except Agricultural    ü    ü    ü      6159       Miscellaneous
Business Credit Institution    ü    ü    ü      6162       Mortgage Bankers and
Loan Correspondents    ü    ü    ü      6163       Loan Brokers    ü    ü    ü
     6211       Security Bankers, Dealers, and Floatation Companies    ü    ü   
ü      6221       Commodity Contracts Brokers and Dealers    ü    ü    ü     
6231       Security and Commodity Exchanges    ü    ü    ü   

 

Schedule I-48



--------------------------------------------------------------------------------

COMDATA NETWORK, INC.

 

CREDIT & COLLECTIONS POLICIES & PROCEDURES

Proprietary, MasterCard, Merchant Solutions, Branded Debit

 

VERSION: 17    PAGE    48 ORIGINAL POLICY DATE: 09/30/1999    REVISION DATE:
08/15/2014 SUBJECT: CREDIT & COLLECTIONS POLICIES AND PROCEDURES

 

  6282       Investment Advice    ü    ü    ü      6289       Services Allied
with the Exchange of Securities and Commodities    ü    ü    ü      8811      
Private Households    ü    ü    ü    ü   2892       Explosives    ü    ü    ü   
  3482       Small Arms Ammunition    ü    ü    ü      3483       Explosives
except Small Arms    ü    ü    ü      3484       Small Arms    ü    ü    ü     
4121       Taxicabs    ü    ü    ü      5963       Multi Level Marketing    ü   
ü    ü    ü   9999       Non-Classifiable Establishments    ü    ü    ü    ü

Prohibited Industries/Businesses

The following industries and business types are considered prohibited for all
products. Exceptions for any new submissions associated with the Prohibited
Industries/Businesses below must be approved by the SVP of Credit and
Collections:

 

  1. Shell banks

 

  2. Individuals or entities targeted by OFAC regulations

 

  3. Businesses involved in payday lending

 

  4. Businesses involved in title lending

 

  5. Money service businesses whose primary business is check casher; money
transmitter; currency exchanger; currency dealer; issuer, seller, or redeemer of
traveler’s checks; issuer, seller, or redeemer of money orders; issuer, seller,
or redeemer of stored value cards and/or pre-paid gift cards

 

  6. Foreign offshore Money Services Businesses

 

  7. Foreign Private Investment Companies (PICs)

 

  8. Foreign Casino and Bingo Operations

 

  9. Foreign Third-Party Payment Processors

 

  10. Foreign Securities and Commodities Firms

 

  11. International Business Corporations (IBCs)

 

  12. Embassy and Foreign Consulate Accounts

 

  13. Providers of Internet Gambling Services

 

  14. Third-Party Payment Processors whose customer are mail order and telephone
order companies, telemarketers, offshore companies, on-line gambling related
operations, internet based establishments, prepaid travel, online payday
lenders, and adult entertainment businesses.

 

  15. Human Traffickers

 

  16. Adult Entertainment Businesses

 

  17. Illegal and/or synthetic drugs businesses

 

Schedule I-49



--------------------------------------------------------------------------------

COMDATA NETWORK, INC.

 

CREDIT & COLLECTIONS POLICIES & PROCEDURES

Proprietary, MasterCard, Merchant Solutions, Branded Debit

 

VERSION: 17    PAGE    49 ORIGINAL POLICY DATE: 09/30/1999    REVISION DATE:
08/15/2014 SUBJECT: CREDIT & COLLECTIONS POLICIES AND PROCEDURES

 

Procedural Handling of Applications

Data Entry

 

•   Credit Implementation Representatives (“CIR’s”) receive New Account
Applications from the Sales Department or the Sales Department enters the New
Account Application into I Connect Data (“ICD”) also known as eCredit Online
Application.

 

•   Customer Application data is entered into eCredit by the CIR’s unless the
Sales Department has already entered the request within the eCredit Online
Application.

 

•   After the credit request has been entered into eCredit or entered online,
the request is automatically transferred to a work queue within eCredit. The
prospect’s application documentation is placed in a centralized inbox assigned
to the Credit Supervisors or attached in ICD if the application is processed
online.

General Credit Review Activity

 

•   The Credit Supervisors review the specific work queue(s) throughout the day
and pick up the application documentation folders from the centralized inbox.
The Credit Supervisor can distinguish between online and manually entered credit
applications and assigns the prospect to a Credit Analyst by placing the
prospect in the Credit Analyst’s work queue and providing the Credit Analyst
with the application documentation folder.

 

•   The Credit Analysts review the requests.

 

•   Credit decisions are documented within eCredit, the system of record for
credit approvals.

 

•   Financial information is more readily available on a Large Commercial
entity.

 

•   Financial information is generally limited in nature or not readily
available on the Small Commercial businesses. Credit Bureau Reports are
frequently utilized to make a credit decision on the small credit line
applications due to the lack of credit information on the business.

 

•   Generally, different review approaches are taken when reviewing a Large
Commercial entity versus a Small Commercial business.

Large Commercial Credit Review Activity on prospects with Credit Limits of $100K
or greater

 

•   The Credit Analyst inputs available financial data into the standard
pre-formatted excel review template or into financial profile review template in
eCredit

 

•   The Credit Analyst completes a quantitative and qualitative financial
statement analysis on the customer when possible. Consider the following
questions during the financial statement analysis process:

Has the entity been in operation and under present control for three years or
more?

Has management indicated qualifications to run this or comparable business
profitably?

Is tangible net worth adequate to support operations?

Is working capital adequate to support operations?

 

Schedule I-50



--------------------------------------------------------------------------------

COMDATA NETWORK, INC.

 

CREDIT & COLLECTIONS POLICIES & PROCEDURES

Proprietary, MasterCard, Merchant Solutions, Branded Debit

 

VERSION: 17    PAGE    50 ORIGINAL POLICY DATE: 09/30/1999    REVISION DATE:
08/15/2014 SUBJECT: CREDIT & COLLECTIONS POLICIES AND PROCEDURES

 

Does cash flow sufficiently cover current maturity of long term debt?

Has the recent operating trend (Sales & Earnings) been favorable?

Is bank and trade experience favorable?

Is the financial analysis prepared from direct financial statements?

Are remittances paid by the contractual customer?

 

•   Determine the recommended credit line for the account based upon the
anticipated monthly volume, billing cycle and method of payment. Attempt to
qualify a slight buffer to accommodate volume spikes.

 

•   Conclude the review with an appropriate recommendation to: a) approve a
specified credit line, b) conditionally approve a specified credit line, or c)
decline the application for credit. Conditions for approval must be reflected in
the review for those applicants being conditionally approved.

 

•   Unless declined, all new credit requests are Approved Conditional Commitment
in eCredit. The Credit Analyst includes any additional conditions within the
decision in eCredit, which is subsequently emailed to the Sales Team. All
Pre-Funding Conditions are documented in the Notes section of eCredit under the
category ‘Approval Contingencies’. Certain conditional items, such as contracts,
are understood on all deals and not identified specifically in the decision
email. The final Approving Authority will add a new credit limit and input a
next review date into eCredit.

 

•   After decisioning the credit request, the Credit Analyst must close out the
Analyst Work Queue Task Activities within eCredit. After the Pre-Funding
Conditions are met, the Credit Implementation Representative completes the
account set up process in eCredit and all other applicable systems.

 

•   The current Credit Approval Authority in effect will govern reviews.

Small Commercial Credit Review Activity

 

•   Obtain an updated Credit Bureau Report (CBR) on the principal and/or
guarantor if authorized by the principal or guarantor.

 

•   Request financial information for review if the credit line required is too
high to be qualified solely upon a CBR report and score. If received, process
the financial data in eCredit.

 

•   Determine the recommended credit line for the account based upon the
anticipated monthly volume, billing cycle and method of payment. Attempt to
qualify a slight buffer to accommodate volume spikes.

 

•   Conclude the review with an appropriate recommendation to: a) approve a
specified credit line, b) conditionally approve a specified credit line, or c)
decline the application for credit. Conditions for approval must be reflected in
the review for those applicants being conditionally approved.

 

•   Unless declined, all new credit requests are Approved Conditional Commitment
in eCredit. The Credit Analyst includes any additional conditions within the
decision in eCredit, which is subsequently emailed to the Sales Team. Certain
conditional items, such as contracts, are understood on all deals and not
identified specifically in the decision email. The credit Analyst will add a new
credit limit and input a next review date of 12/31/2099 on credit limits less
than $100K into eCredit.

 

Schedule I-51



--------------------------------------------------------------------------------

COMDATA NETWORK, INC.

 

CREDIT & COLLECTIONS POLICIES & PROCEDURES

Proprietary, MasterCard, Merchant Solutions, Branded Debit

 

VERSION: 17    PAGE    51 ORIGINAL POLICY DATE: 09/30/1999    REVISION DATE:
08/15/2014 SUBJECT: CREDIT & COLLECTIONS POLICIES AND PROCEDURES

 

•   After decisioning the credit request, the Credit Analyst must close out the
Analyst Work Queue Task Activities within eCredit. After the outstanding
Conditions are met, the Credit Implementation Representative completes the
account set up process in eCredit and the AA System

 

•   The current Credit Approval Authority in effect will govern reviews.

Adverse Actions

Declining an application constitutes an adverse action under the Equal Credit
Opportunity Act (ECOA). The following notifications must be given, either orally
or in writing, to applicants that had gross revenue of $1,000,000 or less:

 

  a) A statement of the action taken.

 

  b) The name and address of the creditor.

 

  c) A statement of the provisions of section 701(a) of the ECOA (see below).

 

  d) The name and address of the federal agency that administers compliance with
respect to the creditor (Federal Trade Commission – address below).

 

  e) 1) A statement of the specific reasons for the action taken, or 2) a
disclosure of the applicant’s right to a statement of specific reasons within 30
days, if the statement is requested within 60 days of the creditor’s
notification. The disclosure shall include the name, address, and phone number
of the person or office from which the statement of reasons can be obtained.

Alternatively, disclosure of an applicant’s right to a statement of reasons may
be given at the time of application instead of when adverse action is taken,
provided that the disclosure is in a form that the applicant may retain, and
contains the information required in (c), (d), and (e)(2) above.

The following notification, either orally or in writing, is sufficient for
applicants that had gross revenues in excess of $1,000,000 or for credit
incident to a factoring agreement:

 

  a) Notify the applicant within a reasonable time of the action taken

 

  b) Provide a written statement of the reasons for the adverse action and the
section 701(a) statement (see below) if the applicant makes a written request
for the reasons within 60 days of being notified of the adverse action.

Section 701(a) Statement

NOTICE: The Federal Equal Credit Opportunity Act prohibits creditors from
discriminating against credit applicants on the basis of race, color, religion,
national origin, sex, marital status, age (provided the applicant has the
capacity to enter into a binding contract); because all or a part of the
applicant’s income derives from any public assistance program; or because the
applicant has in good faith exercised any right under the Consumer Credit
Protection Act. The federal agency that administers compliance with this law
concerning this creditor is the Federal Trace Commission, Equal Credit
Opportunity, Washington, D.C. 20580.

 

Schedule I-52



--------------------------------------------------------------------------------

COMDATA NETWORK, INC.

 

CREDIT & COLLECTIONS POLICIES & PROCEDURES

Proprietary, MasterCard, Merchant Solutions, Branded Debit

 

VERSION: 17    PAGE    52 ORIGINAL POLICY DATE: 09/30/1999    REVISION DATE:
08/15/2014 SUBJECT: CREDIT & COLLECTIONS POLICIES AND PROCEDURES

 

ECOA requires that credit applications be maintained for 12 months after
notifying an application of an adverse action. Comdata maintains its denied
credit applications and credit files for three months within the Credit
Department and then shipped applications/credit files to storage with a destroy
date of seven years.

Override Procedures

The sales representative may appeal a “decline” or “conditional approval”
decision. The override process is as follows:

 

•   Sales Associate initiates the appeal to the respective Director of Sales
(DS).

 

•   DS reviews the file and determines if the appeal process should proceed.

 

•   DS contacts the analyst to discuss and set up a meeting with the DS, sales
rep, analyst and Credit Supervisor.

 

•   All parties above jointly review and discuss the credit decision to
determine if an error exists in analysis or policy non-compliance.

 

•   A new decision will be forthcoming immediately according to policy if an
analysis error or policy non-compliance issue is identified.

 

•   A judgmental yet prudent (business) decision will be made if no analytical
error or policy non-compliance issue is discovered.

 

•   If the Credit Supervisor overrides the original credit decision and the
recommended credit line is within the Credit Supervisor’s authority level,
signatory authorization from the Credit Supervisor will be obtained and the
account established.

 

•   The DS will have the option of presenting the application to the VP of
Credit if the original decision remains unchanged.

 

•   A judgmental yet prudent (business) decision will be made by the VP of
Credit based upon the available information.

 

•   If the VP of Credit overrides the original credit decision and the
recommended credit line is within the VP of Credit’s authority level, signatory
authorization from the VP of Credit will be obtained and the account established

 

•   If the VP of Credit sustains the initial credit decision, the DS and VP of
Sales have the option of taking the application to the Sr. VP of Credit &
Collections for consideration

 

•   The DS and VP of Sales have the option of presenting the application to the
Sr. VP of Credit and Collections if the original decision remains unchanged.

 

•   A judgmental yet prudent (business) decision will be made by the Sr. VP of
Credit and Collections based upon the available information.

 

•   If the Sr. VP of Credit and Collections overrides the original credit
decision and the recommended credit line is within the Sr. VP of Credit and
Collection’s authority level, signatory authorization from the Sr. VP of Credit
and Collections will be obtained and the account established.

 

•   If the Sr. VP of Credit and Collections sustains the initial credit
decision, the VP of Sales has the option of taking the application the Executive
VP of Sales and subsequently to the President of Comdata for final
consideration.

 

•   If the President of Comdata overrides the original credit decision,
signatory authorization from the President of Comdata is obtained and the
account management parameters (maximum account balance, etc) are specified in
writing regarding the ongoing business relationship subject to the credit
authority matrix.

 

Schedule I-53



--------------------------------------------------------------------------------

COMDATA NETWORK, INC.

 

CREDIT & COLLECTIONS POLICIES & PROCEDURES

Proprietary, MasterCard, Merchant Solutions, Branded Debit

 

VERSION: 17    PAGE    53 ORIGINAL POLICY DATE: 09/30/1999    REVISION DATE:
08/15/2014 SUBJECT: CREDIT & COLLECTIONS POLICIES AND PROCEDURES

 

Branded Debit Procedures

After Credit has approved a new branded debit account, the approval decision is
provided to the Sales Team. Terms provided are (1) payroll – prepaid collected
funds and (2) one-off’s and fees – CDN ACH. The Prepaid Operations Team is
responsible for setting up new Branded Debit accounts in the OpenWay system.
After the account set up process, Prepaid Operations will notify Credit via
email to set the approved credit limit for one-off payroll items and fees.

The Credit Analyst must first review the decision in eCredit to verify that the
credit limit Prepaid Operations has requested is consistent with the approved
limit. Secondly, the Credit Analyst must verify that the payment method
established for one-off items and fees is CDN ACH. The VP-Credit must approve
any payment method other than CDN ACH.

 

Schedule I-54



--------------------------------------------------------------------------------

COMDATA NETWORK, INC.

 

CREDIT & COLLECTIONS POLICIES & PROCEDURES

Proprietary, MasterCard, Merchant Solutions, Branded Debit

 

VERSION: 17    PAGE    54 ORIGINAL POLICY DATE: 09/30/1999    REVISION DATE:
08/15/2014 SUBJECT: CREDIT & COLLECTIONS POLICIES AND PROCEDURES

 

SECTION VI – EXISTING CUSTOMER MANAGEMENT

Overview

Credit personnel are responsible for continually monitoring the
credit-worthiness of existing customers in accordance with established policy
and procedure via an annual and volume review process. The objective is the
early detection and minimization of unacceptable risks. Such a practice also
enables the credit department to proactively address a customer’s credit
requirements to help minimize service interruption. The various account
management issues and the procedures utilized to manage customer accounts are as
follows:

Customer Management Issues

Review Frequency

 

•   Scheduled Annual reviews will be conducted on all accounts whose unsecured
credit line is $100,000 or more at least annually.

 

•   Reviews will be conducted on an interim basis as needed to address the
adequacy of credit lines for billing volume changes.

Bankruptcy Issues

If an existing unsecured customer files Chapter 11 or 13 bankruptcy, the account
is immediately suspended and transferred to claims. The pre-petition charges are
moved to a separate account and a proof of claim is submitted to the bankruptcy
court covering the pre-petition debt. If the customer desires to continue using
the account, at Comdata’s discretion, the customer can be allowed to continue
the use of his existing Comdata account under a new contract with the debtor in
possession, on a pre-paid basis via collected funds only, or the existing
contract may be assumed.

If an existing customer, whose account is secured by an Irrevocable Bank Letter
of Credit or Bond, files Chapter 11 or 13 bankruptcy, the credit line is
immediately suspended. The pre-petition charges are moved to a separate account
and a claim is filed on the respective security. At Comdata’s discretion, the
customer can be allowed to continue the use of his existing Comdata account
under new contract with the debtor in possession, on a pre-paid basis via
collected funds only, or the existing contract may be assumed.

Bankrupt customers are also given the opportunity to provide court approved
post-petition “Hard” security recognizing the bankrupt as a debtor in possession
in lieu of remitting on a pre-pay basis. Remittances must always be in collected
funds and the account must always be subject to an account specific credit
limit.

Existing Account Hard Hold Criteria

 

•   All accounts can be placed subject to an account specific credit limit. The
Senior Vice President of Credit & Collections must approve all exceptions.

 

Schedule I-55



--------------------------------------------------------------------------------

COMDATA NETWORK, INC.

 

CREDIT & COLLECTIONS POLICIES & PROCEDURES

Proprietary, MasterCard, Merchant Solutions, Branded Debit

 

VERSION: 17    PAGE    55 ORIGINAL POLICY DATE: 09/30/1999    REVISION DATE:
08/15/2014 SUBJECT: CREDIT & COLLECTIONS POLICIES AND PROCEDURES

 

Temporary Credit Line Increase Requests

Reference Section V for the procedures and decision tree associated with the
temporary credit line increase process.

Name Change Requirements

Any company wishing to change the name of their account, as it appears in our
system, must provide the following:

 

•   A new credit application reflecting new legal name.

 

•   A written explanation of and for the name change. This letter must be signed
by an officer of the company, or, in the case of a personal account, by the
person who is responsible for the payment of the account.

 

•   An amendment reflecting the name change should be executed and signed by the
appropriate officer of the company.

 

•   Any security held by Comdata for the old account must be updated (amended)
to reflect the new name of the account.

 

•   The customer’s permanent file must be checked for most recent updated
information & application to verify if there are any changes in ownership (refer
to the Ownership Change Requirements section of this policy).

 

•   If unsecured credit is extended based on principal information or financials
that has changed, you must re-qualify as new business with credit pulled under
new ownership (refer to the Ownership Change Requirements section of this
policy).

 

•   Refer to legal department if a question arises regarding a name change vs.
new legal entity.

Ownership Change Requirements

Comdata Credit and Collections should be apprised of ownership changes to
determine the appropriate activities needed to properly address the
ownership/acquisition changes. Associates inside or outside the Credit
Department should promptly notify the Manager of Portfolio Risk Management.

If an unsecured credit line has been extended based on principal information and
based on financial statements and that has changed, the business must re-qualify
as a new business.

If an unsecured credit line has been extended and an acquisition calls for
additional unsecured credit to be extended, a credit review must be completed.
However, a credit review may also need to be conducted depending on the details
surrounding the acquisition.

The following information is not all-inclusive, but should be provided to the
Credit department to initiate their review process:

 

  •   Sales should submit a credit request to the Credit Department if
additional unsecured credit is needed or if the limit needs to be reduced

 

  •   A written statement, outlining the type of ownership change, the cost of
the acquisition and how the acquisition was financed. See below.

 

  •   In the event credits are listed on the account (e.g., Comcash balances),
our correspondence must indicate that these credits are assets being transferred
to the “new name” account.

 

  •   In the event the company being sold was bought as an asset purchase,
Collections Management should be notified to determine how to collect any
receivables still owed. This could include the following actions:

 

Schedule I-56



--------------------------------------------------------------------------------

COMDATA NETWORK, INC.

 

CREDIT & COLLECTIONS POLICIES & PROCEDURES

Proprietary, MasterCard, Merchant Solutions, Branded Debit

 

VERSION: 17    PAGE    56 ORIGINAL POLICY DATE: 09/30/1999    REVISION DATE:
08/15/2014 SUBJECT: CREDIT & COLLECTIONS POLICIES AND PROCEDURES

 

 

account suspension, make contact with Principal(s) of Selling entity, make
contact with any and all personal guarantors, and make contact with new buyer if
additional leverage is needed to collect the outstanding balance.

 

  •   In the event the company is being sold as a stock purchase, Collections
may suspend the account until there is an agreement on how the outstanding
balance will be paid.

Proprietorships and Partnerships:

What agreement was made between the buyer and seller regarding debts
(specifically Comdata) incurred prior to the change in ownership?

Corporation:

Is the change in ownership the result of a stock or asset purchase?

What was the purchase price and how was it financed?

Is the current credit limit on the account appropriate for the anticipated
volume post-acquisition?

What agreement was made between the buyer and seller regarding debts
(specifically Comdata) incurred prior to the change in ownership?

 

  •   ” account.

Procedural Handling of Reviews

Annual Reviews

File Preparation

 

  •   A report indicating all accounts scheduled for review is obtained weekly
identifying the number of reviews completed and not completed by month.

 

  •   Phone calls are placed to customers that have an annual review scheduled
within 60 days requesting their latest fiscal year end financial statement.
Letters are mailed to the customers if the phone calls fail to generate a
financial statement. As a last resort, Sales is notified to provide support in
obtaining the financial statement.

Review Considerations

 

  •   Customer Agreement

Confirm the availability of a Customer Agreement in the file

Confirm no changes have been made in the legal form of the entity.

Corporation

Proprietorship

Partnership

Confirm no changes have been made in the customer’s legal name.

 

Schedule I-57



--------------------------------------------------------------------------------

COMDATA NETWORK, INC.

 

CREDIT & COLLECTIONS POLICIES & PROCEDURES

Proprietary, MasterCard, Merchant Solutions, Branded Debit

 

VERSION: 17    PAGE    57 ORIGINAL POLICY DATE: 09/30/1999    REVISION DATE:
08/15/2014 SUBJECT: CREDIT & COLLECTIONS POLICIES AND PROCEDURES

 

  •   Financial Statements

Is the name appearing on the most recently submitted financial statement the
same as that appearing on last year’s financial statement?

Is the financial information audited, unaudited, compiled, reviewed, etc.?

Is the financial information combined, consolidated, etc.?

Verify that the financial data utilized in the review is comparative to the
financial data submitted for review the previous year.

Did the customer change accounting firms?

Is there an “On-going Concern” disclaimer in the accountant’s report?

 

  •   Credit Reference Considerations (If Applicable)

Review third party commercial bureau reports for indications of ownership
change, name change, or pay performance deterioration.

Obtain updated CBR information if the account was originally established based
upon CBR data.

The decision to obtain direct credit references, whether bank or trade related,
is dependent upon the need for additional detailed reference data to make a
final decision, and the size of the anticipated credit exposure.

Review direct trade reference responses, if available, for any deterioration in
pay performance from that previously reported. (Request trade references as
deemed necessary)

Call the customer’s banker for more in-depth information if the information on
the bank’s written response is insufficient. Possible questions for banker are
as follows:

Is the customer in compliance with the various loan covenants?

What is the average collected checking balance?

Is there an overdraft or NSF check history?

Are interest rates fixed or variable?

If variable, is there an established interest ceiling?

Check The Credit Exchange trade association data

 

  •   Security Considerations (If Applicable)

 

Schedule I-58



--------------------------------------------------------------------------------

COMDATA NETWORK, INC.

 

CREDIT & COLLECTIONS POLICIES & PROCEDURES

Proprietary, MasterCard, Merchant Solutions, Branded Debit

 

VERSION: 17    PAGE    58 ORIGINAL POLICY DATE: 09/30/1999    REVISION DATE:
08/15/2014 SUBJECT: CREDIT & COLLECTIONS POLICIES AND PROCEDURES

 

Verify the original security instrument is in the fire proof security cabinet

Verify the name on the security instrument matches the name of our contractual
customer

Verify that the security instrument has not expired

Verify the amount of the security instrument and the expiration date is
correctly reflected in eCredit and on the “A” screen

Annual Reviews are completed on all unsecured credit limits of $100K or greater.

 

  •   Credit Analyst utilizes the standard pre-formatted excel review template
or the financial profile review template in eCredit to perform the annual review
process

 

  •   The Credit Analyst inputs available financial data into the standard
pre-formatted excel review template or into financial profile review template in
eCredit.

 

  •   The Credit Analyst completes a quantitative and qualitative financial
statement analysis on the customer when possible. Consider the following
questions during the financial statement analysis process:

Has the entity been in operation and under present control for three years or
more?

Has management indicated qualifications to run this or comparable business
profitably?

Is tangible net worth adequate to support operations?

Is working capital adequate to support operations?

Does cash flow sufficiently cover current maturity of long term debt?

Has the recent operating trend (Sales & Earnings) been favorable?

Is bank and trade experience favorable?

Is the financial analysis prepared from direct financial statements?

Are remittances paid by the contractual customer?

 

  •   Verify the volume of each billing level account and review for payment
performance against the existing contract, i.e., payment frequency and method.

 

  •   Adjust the credit line of each billing level account based upon the
volume, billing cycle and method of payment. Attempt to qualify a slight buffer
to accommodate volume spikes.

 

  •   Conclude the review with an appropriate recommendation to a) maintain the
existing line, b) increase the credit line, c) decrease the credit line, d)
obtain security, e) drop the security requirement, f) alter billing cycle, g)
alter method of payment, or h) a combination of the aforementioned
recommendations.

 

  •   Notify the sales representative of any issue regarding credit limit
reductions, changes in the method or frequency of payment, or the need for
security.

 

Schedule I-59



--------------------------------------------------------------------------------

COMDATA NETWORK, INC.

 

CREDIT & COLLECTIONS POLICIES & PROCEDURES

Proprietary, MasterCard, Merchant Solutions, Branded Debit

 

VERSION: 17    PAGE    59 ORIGINAL POLICY DATE: 09/30/1999    REVISION DATE:
08/15/2014 SUBJECT: CREDIT & COLLECTIONS POLICIES AND PROCEDURES

 

  •   Initiate the necessary activity to implement the recommended action on the
account. Diplomatically negotiate the recommended requirements with the customer
or sales to control risk while maintaining the business.

 

  •   Upon completion of the scheduled review, a new review date will be
scheduled to correspond with the availability of the customer’s fiscal year end
financials approximately 90 days following the customer’s fiscal year end.
Interim reviews will be scheduled if deemed necessary.

 

  •   Secured accounts are to be reviewed one month prior to the expiration of
the security instrument.

 

  •   The completed file is routed to the next Credit Approval Authority level
for signature if applicable.

 

  •   When approved, the credit analyst inputs updates regarding credit lines
and security amounts into eCredit, and the “A” system.

 

  •   The current Credit Approval Authority in effect will govern reviews.

 

  •   Adverse action – if an adverse action such as decreasing the credit line
or requiring security is taken, certain disclosures may be required. See
Declined Applications and Adverse Action section (Section V).

Volume Reviews

File Preparation

 

  •   An investigation is made to determine if the volume excess is a result of
a) increased business volume or b) account delinquency.

 

  •   No formal review or credit line adjustment is completed if the volume
excess is only delinquency related. The Collection Supervisor will be apprised
of the inability to raise the customer’s credit line. The Collection Supervisor
will inform the Collector of the credit line review decision and instruct them
to maintain the account within its assigned credit line.

 

  •   If the volume excess is truly attributable to increased business volume, a
formal review will be initiated.

 

  •   Verify the date of the most recent financial information available in the
customer’s file

 

  •   Request updated financial information to complete the volume review if the
available financial information is to stale-dated. A request for updated
financial information and/or credit reference information will depend upon a)
the timeliness of existing information, and b) the severity of the problem.

Review Considerations (identified above beginning on page 43).

 

Schedule I-60



--------------------------------------------------------------------------------

COMDATA NETWORK, INC.

 

CREDIT & COLLECTIONS POLICIES & PROCEDURES

Proprietary, MasterCard, Merchant Solutions, Branded Debit

 

VERSION: 17    PAGE    60 ORIGINAL POLICY DATE: 09/30/1999    REVISION DATE:
08/15/2014 SUBJECT: CREDIT & COLLECTIONS POLICIES AND PROCEDURES

 

Incremental Credit Reviews

Incremental credit reviews apply to existing accounts whose credit lines have
been reviewed within the current year period and are $100,000 and above. The
following sets forth the criteria for approval.

 

•   Incremental increases will be considered within policy if the limit increase
does not exceed the greater of 25% of the existing credit limit or $50,000.

 

•   Incremental increase approvals will be limited to one a year per account
within the current year of last review date.

 

•   Total credit limit should not exceed 10% of stockholder’s equity/net worth.

 

•   Incremental increases will not be used to change/extend billing or payment
terms.

 

•   Customer must carry a credit grading of “2” or better.

 

•   Review dates will not be changed. AA comments (Line 1, etc.) will include
the new amount, but will reflect the original review date.

Incremental approval will be documented in eCredit and will be accompanied by a
signed and completed Incremental Approval Review.

 

Schedule I-61



--------------------------------------------------------------------------------

COMDATA NETWORK, INC.

 

CREDIT & COLLECTIONS POLICIES & PROCEDURES

Proprietary, MasterCard, Merchant Solutions, Branded Debit

 

VERSION: 17    PAGE    61 ORIGINAL POLICY DATE: 09/30/1999    REVISION DATE:
08/15/2014 SUBJECT: CREDIT & COLLECTIONS POLICIES AND PROCEDURES

 

SECTION VII – SECURITY PROCEDURES

Security

Security is requested when the available information (financial and/or credit
history) indicate the credit-worthiness of a prospect/customer is considered
inadequate to establish an unsecured line of credit. Security may also be
requested when an applicant declines to provide sufficient financial data needed
to determine credit-worthiness. Security Options are classified as “Hard” or
“Soft”. The various types of “Hard” and “Soft” security and their respective
minimum requirements, characteristics, and maintenance procedures are as
follows:

“Hard” Security

Irrevocable/Standby Bank Letters of Credit

Minimum Requirements:

 

  •   Letter of Credit must be our form – any deviations should be reviewed by
Legal.

 

  •   Letter of credit must be on bank letterhead

 

  •   Letter of credit must indicate an expiration date

 

  •   Letter of credit must reflect its letter of credit number assigned by the
bank

 

  •   Letter of credit must be dated and signed by an authorized bank officer

 

  •   Letter of credit must be the original instrument. Credit will not be
extended to a new account based upon a “fax” or “copy” of the security
instrument

 

  •   Customer’s name on the letter of credit and the name on the customer
agreement must match exactly

 

  •   Letter of Credit must be subject to ISP98.

 

  •   The bank providing the LC will be contacted to verify the authenticity of
the instrument. Verification will be made regarding the a) customer’s name, b)
benefactor’s name, c) Irrevocable credit number, d) security amount, e)
expiration date, and d) the banker’s authorization to sign the instrument.

Characteristics:

 

  •   An Irrevocable Letter of Credit (“LC”) is an excellent form of security
Comdata can obtain to insure the payment of debt.

 

  •   The customer applies for a letter of credit at his local bank. If
approved, the bank generally charges the customer an annual fee of 1%-2%+ of the
instrument’s face amount for this service. In many instances, the customer is
required to provide the bank security. If the customer has an established
working capital facility at the bank, the availability of funds in the working
capital facility is reduced by the amount of the letter of credit.

 

  •   Note that the irrevocable nature of the letter of credit does not allow
the customer or customer’s bank to prematurely cancel the letter of credit prior
to the instrument’s expiration date. The banking institution is obligated to
honor Comdata’s claim on the letter of credit if a claim is filed prior to the
expiration date. The bank is under no obligation to honor a claim if the claim
is filed subsequent to the instrument’s expiration date.

 

Schedule I-62



--------------------------------------------------------------------------------

COMDATA NETWORK, INC.

 

CREDIT & COLLECTIONS POLICIES & PROCEDURES

Proprietary, MasterCard, Merchant Solutions, Branded Debit

 

VERSION: 17    PAGE    62 ORIGINAL POLICY DATE: 09/30/1999    REVISION DATE:
08/15/2014 SUBJECT: CREDIT & COLLECTIONS POLICIES AND PROCEDURES

 

Maintenance Procedures:

 

  •   Verification will be made to insure that the Comdata customer’s name
appearing on the letter of credit is identical to that of our contractual
customer.

 

  •   Verification will be made to insure that the benefactor’s name (Comdata
Network, Inc.) is correctly reflected on the security instrument and that no
alterations have been made by the banking institution to our standard letter of
credit format.

 

  •   The bank providing the LC will be contacted via phone to verify the
authenticity of the instrument in an effort to prevent our acceptance of
fraudulent security instruments. Verification will be made regarding the a)
customer’s name, b) beneficiary’s name, c) Irrevocable credit number, d)
security amount, e) expiration date, and d) the banker’s authorization to sign
the instrument

 

  •   The bank will also be verified through the following website:

 

  •   http://www2.fdic.gov/crapes/

The ratings are as follows (any financial institution with a rating of Needs to
Improve or below (should be approved by Manager, Portfolio Risk prior to
acceptance of the LOC):

 

Rating    Lending    Investment    Service Outstanding    12 points    6 points
   6 points High Satisfactory    9 points    4 points    4 points Low
Satisfactory    6 points    3 points    3 points Needs to Improve    3 points   
1 point    1 point Substantial Noncompliance    0 points    0 points    0 points

 

  •   Appropriate follow up 45 days prior to the expiration of the security will
be initiated to ensure undue risk to Comdata is avoided. Reminder letters will
be sent to the customer requesting that the security instrument be renewed by a
specific date. A copy of each customer’s LC renewal request letter will be sent
to the respective banking institution requesting the LC renewal amendment.

 

  •   A copy of the LC will be retained in the customer’s file while the
original instrument is stored with all other original security instruments in a
secure location.

Bonds

Minimum Requirements:

 

  •   Bonds must be our form – any deviations should be reviewed by Legal.

 

  •   Bond must have a bond number

 

  •   Bond must be signed

 

  •   Customer’s name on the bond and the name on the customer agreement must
match exactly

 

  •   Bond must contain an unrestricted/unlimited power of attorney and the
insurance company’s seal (no exceptions).

 

  •   Bond and Power of Attorney must be the original instruments. Credit will
not be extended to a new account based upon a “fax” or “copy” of the security
instrument

 

  •   The “Best’s Key Rating Guide” of Property-Casualty Insurance Companies
will be utilized to verify the strength of the institution backing a bond
instrument

 

Schedule I-63



--------------------------------------------------------------------------------

COMDATA NETWORK, INC.

 

CREDIT & COLLECTIONS POLICIES & PROCEDURES

Proprietary, MasterCard, Merchant Solutions, Branded Debit

 

VERSION: 17    PAGE    63 ORIGINAL POLICY DATE: 09/30/1999    REVISION DATE:
08/15/2014 SUBJECT: CREDIT & COLLECTIONS POLICIES AND PROCEDURES

 

  •   The insurer’s AM Best Rating must be “A-” or greater

 

  •   Any bond from a company with a rating qualifier of “w” or “q” will be
rejected regardless of the rating.

 

  •   The Bond Department of the insurance company providing the security
instrument will be contacted annually to verify the authenticity of the
instrument. Verification will be made regarding the a) Principal’s name, b)
Obligor’s name, c) bond number, d) security amount, and e) receipt of the Power
of Attorney.

Characteristics:

 

  •   A surety or guarantee payment bond represents another form of security
accepted by Comdata to help insure the payment of debt. However, this form of
security is less desirable than a letter of credit due to settlement delays on
the part of insurance companies in paying claims. It usually takes ninety
(90) days to one hundred twenty (120) days to receive settlement on a bond
claim.

 

  •   The customer generally contacts his insurance agent to facilitate the
procurement of a bond from an insurance company. An annual premium of
approximately 2% of the bond’s face amount is charged the customer by his
insurance company to provide this security instrument.

 

  •   Unlike the Irrevocable Bank Letter of Credit, a bond can be cancelled by
the issuing institution providing it gives 30 days cancellation notice prior to
the cancellation date. Note that the pre-notification period can vary depending
upon the contractual agreement. Insurance companies are obligated to honor
claims for charges incurred up to the cancellation date even if the claim is
actually filed subsequent to the specified cancellation date.

Maintenance Procedures:

 

  •   Verification will be made to ensure that the Principal’s name appearing on
the security instrument matches the name of our contractual customer and that no
alterations have been made by the insurance company to our standard bond format.

 

  •   The Bond Department of the insurance company will be contacted to verify
the authenticity of the bond in an effort to prevent fraudulent security
instruments. Verification will be made regarding the a) Principal’s name, b)
Obligor’s name, c) bond number, d) security amount, and e) receipt of the Power
of Attorney.

 

  •   The “Best’s Key Rating Guide” of Property-Casualty Insurance Companies
will be utilized to verify the strength of the institution backing a bond
instrument. The insurer’s AM Best Rating must be “A-” or greater.

 

  •   If an insurer’s A M Best Rating is trending unfavorably over a consecutive
three year period and drops below the minimum acceptable rating value, Comdata
will discontinue accepting bonds from that insurance company until consistent
improvement is noted in the rating trend.

 

  •   A copy of the bond will be retained in the customer’s file while the
original instrument is stored with all other original security instruments in a
secure location.

Cash Deposits

Minimum Requirements:

 

  •   Deposit must be established with “collected” funds

Wire Transfer

ACH Credit

Western Union Quick Collect

 

Schedule I-64



--------------------------------------------------------------------------------

COMDATA NETWORK, INC.

 

CREDIT & COLLECTIONS POLICIES & PROCEDURES

Proprietary, MasterCard, Merchant Solutions, Branded Debit

 

VERSION: 17    PAGE    64 ORIGINAL POLICY DATE: 09/30/1999    REVISION DATE:
08/15/2014 SUBJECT: CREDIT & COLLECTIONS POLICIES AND PROCEDURES

 

  •   Comdata will not pay interest on cash deposits

 

  •   Credit will not be extended to a new account based upon a commitment to
send collected funds until collected funds are received by Comdata

Characteristics:

Comdata readily accepts cash deposits via “collected funds” from customers to
secure debt repayment. Note that the cash deposit is not a form of prepayment as
is the case with a Comcash account. Upon receipt, the cash deposit is recorded
on the general ledger as a true deposit to be utilized as security for
non-payment of an account. The cash deposit does not remain on the customer’s
account as a credit.

Should the customer subsequently file bankruptcy, the cash deposit can only be
utilized to clear pre-petition charges. The bankruptcy court must be petitioned
for permission to apply the cash deposit to the pre-petition debt. A bankrupt
customer must petition the court to provide a post-petition cash deposit in
order for Comdata to be safely secured on a post-petition basis.

Maintenance Procedures:

Comdata will refund the deposit less any amount owed if the customer
discontinues using our services.

Unless the customer’s account is established on a partially secured basis, the
cash deposit amount generally equates to the customer’s credit line.

“Soft Security”

Corporate Guaranty

Minimum Requirements:

 

  •   Corporate guaranties must be written using Comdata’s pre-approved guaranty
format

 

  •   The guaranty must be completed; signed, sealed with the corporate seal,
and notarized

 

  •   The corporate Guaranty must be accompanied by a properly executed
Corporate Resolution (Exhibit 4)

 

  •   A review of the guarantor’s financial condition will be conducted prior to
the acceptance of a guaranty agreement

 

  •   Credit approval must first be obtained based upon the financial strength
of a guaranteeing corporation

Characteristics:

 

  •   A corporate guaranty is not merely an enhancement to the customer’s
credit; a guaranty is the reason or basis for extending credit to the customer.
A guaranty is a separate contract between the guarantor and Comdata whereby the
guarantor agrees to pay the debt of the Comdata customer or fulfill the
customer’s obligations under the contract between the customer and Comdata.

 

  •   The guaranty should be contained in a separate document and should not be
included as part of the underlying contract between the Comdata company and the
customer.

 

Schedule I-65



--------------------------------------------------------------------------------

COMDATA NETWORK, INC.

 

CREDIT & COLLECTIONS POLICIES & PROCEDURES

Proprietary, MasterCard, Merchant Solutions, Branded Debit

 

VERSION: 17    PAGE    65 ORIGINAL POLICY DATE: 09/30/1999    REVISION DATE:
08/15/2014 SUBJECT: CREDIT & COLLECTIONS POLICIES AND PROCEDURES

 

Maintenance Procedures:

 

  •   Verify the Corporate Guaranties are written using Comdata’s pre-approved
guaranty format

 

  •   Verify that the guaranty is signed, sealed with the corporate seal, and
notarized

 

  •   Verify the Corporate Guaranty is accompanied by a properly executed
Corporate Resolution (Exhibit E4)

 

  •   Since a guaranty is no better than a guarantor’s ability to pay should the
debtor default, a review of the guarantor’s financial condition and
credit-worthiness will be conducted prior to the acceptance of a guaranty
agreement. Approval must first be obtained based upon the financial strength of
the guarantor.

 

  •   Comdata does not equate the value of a Corporate Guaranty with an
Irrevocable Bank Letter of Credit, Bond, or a cash deposit.

 

  •   On all unsecured credit limits of $100K or greater, Comdata will review
updated financial information on the customer and guarantor on an annual basis
to re-qualify the credit line. The guarantor will be reminded annually of his
contingent obligation by our request for financial data.

 

  •   In the event of default, Comdata will apprise the guarantor promptly of
the debtor’s delinquency and solicit the guarantor’s assistance in resolving the
problem.

Personal Guaranty

Minimum Requirements:

 

  •   Personal guaranties must be written using Comdata’s pre-approved guaranty
format

 

  •   The guaranty must be completed and signed.

 

  •   A review of the guarantor’s financial condition will be conducted prior to
the acceptance of a guaranty agreement

 

  •   Credit approval must first be obtained based upon the financial strength
of the guarantor and a satisfactory CBR report.

 

  •   The guarantor’s spouse will be required to sign the guaranty if jointly
owned property is relied on to satisfy Comdata’s standard of credit-worthiness.

Characteristics:

 

  •   Essentially the same financial and contractual considerations are reviewed
to determine the acceptability of a personal guaranty as those pertaining to the
acceptability of a corporate guaranty. The guarantor must be financially
responsible or the guaranty is worthless.

 

  •   A personal guaranty is not merely an enhancement to the customer’s credit;
a guaranty is the reason or basis for extending credit to the customer. A
guaranty is a separate contract between the guarantor and Comdata whereby the
guarantor agrees to pay the debt of the Comdata customer or fulfill the
customer’s obligations under the contract between the customer and Comdata.

 

  •   The guaranty should be contained in a separate document and should not be
included as part of the underlying contract between the Comdata company and the
customer.

 

Schedule I-66



--------------------------------------------------------------------------------

COMDATA NETWORK, INC.

 

CREDIT & COLLECTIONS POLICIES & PROCEDURES

Proprietary, MasterCard, Merchant Solutions, Branded Debit

 

VERSION: 17    PAGE    66 ORIGINAL POLICY DATE: 09/30/1999    REVISION DATE:
08/15/2014 SUBJECT: CREDIT & COLLECTIONS POLICIES AND PROCEDURES

 

Maintenance Procedures:

 

  •   Since a guaranty is no better than a guarantor’s ability to pay should the
debtor default, a review of the guarantor’s financial condition and
credit-worthiness will be conducted prior to the acceptance of a guaranty
agreement.

 

  •   A credit bureau report should be obtained on the guarantor as part of the
review process. Note that the guarantor must provide written permission for
Comdata to pull their personal CBR report.

 

  •   If property is jointly owned, the spouse’s guaranty is generally required
to provide attachable assets. Both husband and wife must sign as guarantors if
jointly owned property is involved, even if a spouse operates as a
proprietorship. Note that each guarantor must provide written permission for
Comdata to pull his or her respective personal CBR report.

 

  •   Legal counsel should be contacted if doubt exists as to the validity of a
husband or wife guaranteeing their spouse’s debts.

 

  •   Guaranty should never be used as substitutes for needed capital.

General Security Information:

Comdata will maintain a record of those accounts that have provided security. A
separate record will be maintained for each security type.

A record of aggregate credit exposure will be maintained on each issuer of
security to allow Comdata to monitor our composite exposure more effectively.

Full security is defined as a letter of credit, bond, or cash deposit equal to
the credit line as defined. No formal financial statement credit review is
required on a fully secured account. (All fully secured accounts should be
subject to hard hold.)

Any company that does not provide full security falls under the regular Comdata
review and control procedures.

The a) amount, b) type and c) expiry date (if applicable) of security
instruments will be loaded on the “A” screen to aid in the identification of
secured accounts.

eCredit collateral records are maintained and a report is generated monthly
identifying accounts with security on file.

Security will be clearly reflected on every Customer Agreement.

 

Schedule I-67



--------------------------------------------------------------------------------

COMDATA NETWORK, INC.

 

CREDIT & COLLECTIONS POLICIES & PROCEDURES

Proprietary, MasterCard, Merchant Solutions, Branded Debit

 

VERSION: 17    PAGE    67 ORIGINAL POLICY DATE: 09/30/1999    REVISION DATE:
08/15/2014 SUBJECT: CREDIT & COLLECTIONS POLICIES AND PROCEDURES

 

A separate security/collateral file is maintained for all accounts that provide
Comdata letters of credit, bonds, or certificates of deposits. The credit and
security files are maintained in a secure environment and access is limited to
only a few personnel.

Note: Unsecured credit limits exceeding the decision-maker’s credit line
authority must be countersigned by an authorized individual when an account’s
status changes from a secured to an unsecured position. Reference Credit Line
Authorities by Title in Section II.

 

Schedule I-68



--------------------------------------------------------------------------------

COMDATA NETWORK, INC.

 

CREDIT & COLLECTIONS POLICIES & PROCEDURES

Proprietary, MasterCard, Merchant Solutions, Branded Debit

 

VERSION: 17    PAGE    68 ORIGINAL POLICY DATE: 09/30/1999    REVISION DATE:
08/15/2014 SUBJECT: CREDIT & COLLECTIONS POLICIES AND PROCEDURES

 

SECTION VIII – COLLECTION PROCEDURES

General:

A major responsibility of the Comdata Credit Department involves the
safeguarding of the company’s receivable investment via sound credit extension
practices and the ultimate collection of outstanding receivables.

Recognizing that adequate collection results hinge on the degree that technique,
determination, and imagination are used in carrying out the collection
responsibilities, credit personnel will be diplomatic, resourceful and
aggressive in maintaining our customers within the established Terms of Sale
while maintaining the customer’s goodwill and service levels. Credit personnel
will adhere to the established collection policies and exercise due diligence to
assure that our customers are maintained within the established terms of sale.

The various collection criteria which provide the framework and collection
guidelines are as follows:

Terms of Sale

The various terms and billing cycles available to Comdata customers for numerous
product types are as follows:

 

PRODUCTS

  

BILLING CYCLES

  

TERMS

CASH & FUEL    DAILY    Daily & NET 7,14,21,30    WEEKLY    NET 1,7,14,21,31   
WEEKLY    NET 15 GENERIC CREDIT CARD    SEMI-MONTHLY    NET 15    MONTHLY    NET
15 MERCHANT SVCS. TRENDAR    MONTHLY    NET 30    WEEKLY    NET 15 TRANSLINK   
SEMI-MONTHLY    NET 15    MONTHLY    NET 15 REGULATORY COMPLIANCE    WEEKLY   
NET 7, 15, 30    SEMI-MONTHLY    NET 7, 15, 30    MONTHLY    NET 7, 15, 30   
DAILY    NET 1,7,14,15,21,30 MASTERCARD    WEEKLY    NET 1,7,14,15,21,30   
SEMI-MONTHLY    NET 1,7,14,15,21,30    MONTHLY    NET 1,7,14,15,21,30    DAILY
   PREPAID - PAYROLL BRANDED DEBIT    DAILY    NET 1    WEEKLY    NET 1

 

Schedule I-69



--------------------------------------------------------------------------------

COMDATA NETWORK, INC.

 

CREDIT & COLLECTIONS POLICIES & PROCEDURES

Proprietary, MasterCard, Merchant Solutions, Branded Debit

 

VERSION: 17    PAGE    69 ORIGINAL POLICY DATE: 09/30/1999    REVISION DATE:
08/15/2014 SUBJECT: CREDIT & COLLECTIONS POLICIES AND PROCEDURES

 

Methods of Remittance

Check

A check is a written order by a customer to the customer’s bank to pay a
specified sum on demand to Comdata. A check can involve risk since there is no
guarantee that the customer has sufficient funds in their bank account to cover
the check when presented to the bank for payment.

Cashier’s Check

A cashier’s check is drawn by the bank cashier on the cashier’s own bank. The
bank accepts the check as drawee making itself absolutely liable for payment.
Comdata need only look to the bank for payment.

ACH Debit

Comdata initiates an automated debit against the customer’s designated bank
account. The amount will be withdrawn from the customer’s bank account within
two business days. Note that the bank can return ACH remittance to Comdata due
to insufficient funds if the customer does not have adequate funds in their bank
account to cover the ACH transaction.

ACH Credit

Customer initiates an automated credit from his bank to Comdata’s bank account.

Telephone Debit ACH (EFT)

Customer initiates a payment from anywhere by touch-tone telephone, which
authorizes the initiation of a debit against the client’s designated bank
account.

Bank Wire Transfer

Customer initiates payment by arranging an electronic transfer of funds from his
bank account to that of Comdata. Generally, Comdata receives the wire transfer
the same day of the transfer. Comdata considers wire transfers to be collected
funds since the customer must have collected funds in their bank account in
order to make a transfer.

Western Union Quick Collect

Comdata established a Quick collect commercial Money Transfer account with
Western Union to provide value-added service to Comdata customers.

Customers give collected funds to Western Union agents who remit these collected
funds via electronic transmission to a file received from Western Union which is
then loaded into both the MVS A and GEAC systems.

 

Schedule I-70



--------------------------------------------------------------------------------

COMDATA NETWORK, INC.

 

CREDIT & COLLECTIONS POLICIES & PROCEDURES

Proprietary, MasterCard, Merchant Solutions, Branded Debit

 

VERSION: 17    PAGE    70 ORIGINAL POLICY DATE: 09/30/1999    REVISION DATE:
08/15/2014 SUBJECT: CREDIT & COLLECTIONS POLICIES AND PROCEDURES

 

Speedpay or Check by Phone

Customer calls into the Collections Inbound or Credit Desk to initiate a payment
by phone. The information is keyed and verified by the Comdata associate. There
is a fee associated with this type of payment. An actual check is printed and
deposited in Deposits.

Web Pay (On-Line Payment)

Customers must be approved for this payment method by Credit. The customer is
set up with the access and their access is controlled by some flags maintained
in the Credit Department. This payment works like an ACH draft.

Telephone Transfer-Available to Canadian Customers

Customer initiates payment on their Comdata account via telephone transfer of
funds

The Toronto Dominion Funds Transfer Service Automated Teller prompts the Comdata
customer to enter various types of information into the system, which ultimately
results in the transfer of funds from the customer’s bank account to Comdata’s
bank account.

Comdata receives deposit information from the Toronto Dominion Bank and applies
the customer’s remittance to their Comdata account.

Manual Bank Deposit-Available to Canadian Customers

Customer makes a manual deposit at the nearest Toronto Dominion Bank directly
into Comdata’s bank account by using Corporate Transfer deposit slips provided
by the Toronto Dominion Bank.

Comdata provides deposit instructions to Canadian Comdata customers to assist
them in this remittance process.

Comdata receives deposit information from the Toronto Dominion Bank and applies
the customer’s remittance to their Comdata account.

Speedpay

Customer makes a telephone call into the Comdata Collections Department. The
collector prompts the caller for the needed information, amount, account code,
routing transit number, and bank account number. This information is input into
the Speedpay Database.

Comdata prints a paper check and these are taken to Deposits for input into the
customer account and deposited into Comdata’s Regions bank account.

 

Schedule I-71



--------------------------------------------------------------------------------

COMDATA NETWORK, INC.

 

CREDIT & COLLECTIONS POLICIES & PROCEDURES

Proprietary, MasterCard, Merchant Solutions, Branded Debit

 

VERSION: 17    PAGE    71 ORIGINAL POLICY DATE: 09/30/1999    REVISION DATE:
08/15/2014 SUBJECT: CREDIT & COLLECTIONS POLICIES AND PROCEDURES

 

Insufficient Funds Procedures

A customer’s account is debited the day Comdata receives notification of a
return and will impact credit availability.

 

•   No insufficient funds payments are re-run through the banking system unless
documentation is received from the customer’s bank acknowledging that the
returned payment is attributable to bank error or the reason for the return is
determined to be a Comdata error.

 

•   Customers are requested to clear the insufficient funds via collected funds
within 1 business day or the account is subject to suspension. Comdata considers
the following payment methods acceptable to clear a NSF payment: Western Union
Quick Collect, bank wire or a cashier’s check.

 

•   A customer’s payment method will change to pay via collected funds if
Comdata receives two insufficient funds incidents from the customer within a
six-month period. A NSF due to a Comdata error or bank error (this has to be
validated on bank letterhead and signed by an officer of the bank) will not be
considered an incident. Any associated account that is under the same ownership
will also be changed to pay via collected funds only. Comdata allows the
following payment methods for collected funds only: Western Union Quick Collect,
bank wire or a customer-initiated ACH. (Note: Any exception to the change in
payment method due to anything outside of Comdata error must be approved by the
Director of Collections or VP of Collections.)

 

•   Insufficient funds payments are still considered unpaid if the customer pays
only a partial amount for the returned payment. They must pay the full amount to
prevent suspension of their credit line within one business day.

 

•   Comdata will assess a $20.00 return payment fee for every return payment
item unless the returned payment is attributable to a “Stop Payment” request
issued by Comdata or some other Comdata error.

 

•   Comdata recognizes that a customer could have a returned payment for reasons
other than financial insolvency. In order to minimize a disruption of service,
Comdata will not suspend service to a customer following a returned payment if
all of the below criteria are met:

 

  •   The customer has no prior history of returned payments with us and has not
displayed any signs of insolvency.

 

  •   The customer is current in paying its obligations to Comdata.

 

  •   The customer commits to clearing the returned payment via collected funds
within one business day.

 

•   Comdata will make a conscious effort not to interrupt service for NSF of
customers that haul perishable goods without advising them of their
alternatives. The decision will be based upon the aforementioned factors.

 

•   Comdata will make a conscious effort not to interrupt service for NSF of
customers on a Friday. The decision will be based upon the customer’s past
payment history, the anticipated additional exposure incurred for weekend
transaction activity, and whether the account is classified as fully secured.

 

•   Comdata will suspend service to a customer without notice following an
insufficient funds payment item if one or all of the below criteria are met:

 

  •   The return is not paid in full with collected funds within one business
day

 

  •   The telephone number is disconnected

 

  •   An account has been opened for less than six months and has an
insufficient funds payment

 

  •   There is no answer after two attempts to notify the customer and no valid
contact information.

 

Schedule I-72



--------------------------------------------------------------------------------

COMDATA NETWORK, INC.

 

CREDIT & COLLECTIONS POLICIES & PROCEDURES

Proprietary, MasterCard, Merchant Solutions, Branded Debit

 

VERSION: 17    PAGE    72 ORIGINAL POLICY DATE: 09/30/1999    REVISION DATE:
08/15/2014 SUBJECT: CREDIT & COLLECTIONS POLICIES AND PROCEDURES

 

  •   Bank account is closed or frozen

 

  •   Fraud

 

  •   An account that is to remit payment via collected funds only (this would
include pre-pay/Comcash accounts) has an insufficient funds payment

 

Schedule I-73



--------------------------------------------------------------------------------

COMDATA NETWORK, INC.

 

CREDIT & COLLECTIONS POLICIES & PROCEDURES

Proprietary, MasterCard, Merchant Solutions, Branded Debit

 

VERSION: 17    PAGE    73 ORIGINAL POLICY DATE: 09/30/1999    REVISION DATE:
08/15/2014 SUBJECT: CREDIT & COLLECTIONS POLICIES AND PROCEDURES

 

Service Interruption

A customer’s account will be placed on hold when the collection of amounts owed
Comdata is significantly at risk and attempts to secure payment have failed. All
associated accounts may be subject to the same potential service interruption as
specified below.

Conditions for Service Interruption

 

•   Customer’s account balance exceeds the established credit limit

 

•   Customer files for bankruptcy or is otherwise deemed insolvent

 

•   Customer exceeds established payment terms (see below)

 

•   Customer provides an insufficient funds payment to Comdata that is not paid
within one business day

 

•   Customer refuses to provide updated financial statements as required by our
contract or refuses to renew an existing letter of credit or bond

 

•   Customer is attempting to defraud Comdata

 

•   No valid contact number/address

 

•   No valid contact number/address and there is no activity on the account

Every effort will be made to give the customer 24-hour notification prior to
service interruption. Sales representatives are to be notified by email on all
24-hour notices. Advance notification of service interruption is not required if
a customer files for bankruptcy, is otherwise insolvent or is attempting to
defraud Comdata. Service is automatically interrupted on “Hard Hold” accounts
when their account balance reaches the assigned credit line.

Payment Terms

Each Comdata customer has defined payment terms established based on the method
and frequency of payment. A delay in the customer’s payment indicates
deterioration in pay performance. Customers not paying within terms will be
offered the three following alternatives.

 

•   An increase in their transaction fee to compensate Comdata for the
additional days of float. (SVP of Credit and Collection and the SVP of Sales
must authorize this alternative prior to contacting the customer)

 

•   Customer must commit to remit payment via the original payment terms

 

•   Customer’s account will be subject to suspension

 

Schedule I-74



--------------------------------------------------------------------------------

COMDATA NETWORK, INC.

 

CREDIT & COLLECTIONS POLICIES & PROCEDURES

Proprietary, MasterCard, Merchant Solutions, Branded Debit

 

VERSION: 17    PAGE    74 ORIGINAL POLICY DATE: 09/30/1999    REVISION DATE:
08/15/2014 SUBJECT: CREDIT & COLLECTIONS POLICIES AND PROCEDURES

 

Claims Accounts

Claim Qualifications

 

•   Any account, which has broken promises or has not fulfilled a payment
commitment, is subject to being transferred to Claims.

 

•   Any account on an organization that has filed for protection under
Bankruptcy should be transferred to Claims, unless all pre-petition debt has
been paid and the organization has been approved by the court to continue doing
business with Comdata on an acceptable post-petition basis.

 

•   Any account on an organization that has discontinued operations should be
transferred to Claims.

 

•   Any account that has not responded to a final demand letter and will require
third party action should be transferred to Claims.

Accounts Placed For Collection

These accounts will be referred to and handled by the Claims Department

The Recovery Specialist, Director of Special Assets, Director of Collections,
and/or VP of Collections are responsible for determining whether the account is
submitted to an attorney or third party collection agency for appropriate
action.

Charge Off Account Criteria

Debtor has filed for protection under the Bankruptcy Code and a proof of claim
has been filed

Suit has been filed and a judgment obtained, but no apparent assets are
available to satisfy our claim

Collection agency has exhausted all efforts to collect but has determined there
is a) no value in spending, either initially or in addition to, more money to
pursue suit, b) there are no apparent assets, or c) the debtor is nowhere to be
found.

An account is charged off to bad debt six (6) months from the last transaction
generated by the customer.

A formal charge-off request must be completed on any account. That is defined
below:

 

  •   Under $10,000- must be approved by the Director of Special Assets/Director
of Collections

 

  •   $10,000-$100,000- must be approved by the VP of Collections

 

  •   over $100,000- $250,000- must be approved by SR. VP of Credit and
Collections

 

  •   over $250,000- $1,000,000- must be approved by the President of Comdata

 

  •   over $1,000,000- must be approved by Ceridian

 

Schedule I-75



--------------------------------------------------------------------------------

COMDATA NETWORK, INC.

 

CREDIT & COLLECTIONS POLICIES & PROCEDURES

Proprietary, MasterCard, Merchant Solutions, Branded Debit

 

VERSION: 17    PAGE    75 ORIGINAL POLICY DATE: 09/30/1999    REVISION DATE:
08/15/2014 SUBJECT: CREDIT & COLLECTIONS POLICIES AND PROCEDURES

 

Service Interruption Procedures

The following steps must be initiated UNLESS SUSPECTED FRAUD, RETURNED CHECKS OR
UNABLE TO REACH COMPANY, OR PHONE DISCONNECTED, ETC. is identified. Contact at
the company must be an officer, owner, A/P contact or someone within the company
that is responsible for the Comdata account.

Collector Responsibilities

 

•   Attempt to provide customer 24 hour notification

 

•   Enter appropriate comments into collections notes

 

•   Notify appropriate supervisor

 

•   Notify Sales

Supervisor/Manager Responsibilities

 

•   Verify status of all product lines. Interrupt service on associated customer
accounts if needed.

 

•   Zero Account limit

 

•   Enter a comment on the AA screen

Follow Up Process and Responsibilities

 

•   Collector

Call customer daily for two weeks until remittance is received

Forward account to the Supervisor for approval and routing to pre-claims if no
payment is received.

Forward account to the Supervisor for approval to claim on Security Deposits or
LOC’s

Inform Supervisor/Manager if remittance is received or a payment arrangement is
negotiated

 

•   Supervisor/Manager

Review Account and route to pre-claims or back to the collector queue

The supervisor will email the appropriate associates within Comdata to claim on
any LOC’s.

If there is a security deposit on the account, it will be used to offset any
balance owed. The Supervisor is responsible for getting this request to the
Research and Support Department.

Reinstate Account (if appropriate)

 

Schedule I-76



--------------------------------------------------------------------------------

COMDATA NETWORK, INC.

 

CREDIT & COLLECTIONS POLICIES & PROCEDURES

Proprietary, MasterCard, Merchant Solutions, Branded Debit

 

VERSION: 17    PAGE    76 ORIGINAL POLICY DATE: 09/30/1999    REVISION DATE:
08/15/2014 SUBJECT: CREDIT & COLLECTIONS POLICIES AND PROCEDURES

 

•   Collector

Apprise customer of account status

RCS Account Service Interruption Procedure

Collector Responsibilities

 

•   Contact past due customer and request payment based on established payment
terms

 

•   Apprise customer account will be suspended if payment commitment is not made
or payment commitment is not met. Customer must be apprised that service will be
suspended if the payment commitment is not met.

 

•   Check for associated accounts

 

•   Send request to Collections Supervisor to approve/decline suspension request

 

•   Complete Service Interruption/Reinstatement Request email and send to the
appropriate Comdata office to have the account suspended. Copy the collections
supervisor on the email.

 

•   Note all conversations in collections notes

Follow Up Process and Responsibilities

 

•   Collector

Forward to collections supervisor for approval and routing to pre-claims

Continue to call the customer for payment

Submit a Service Interruption/Reinstatement Request email and send to the
appropriate Comdata office if the account is returned to a current status and
the customer requests reinstatement. Copy the collections supervisor on the
email.

Apprise customer of account status

Pre-Claims Procedures

 

•   Initiates collection activity on unsecured accounts until deemed
uncollectable. If so, the accounts are routed to the Recovery Specialist,
Director of Special Assets, Director of Collections for a decision.

 

•   Demand letter is sent

 

•   Request all collateral be claimed with the exception of Security Bonds.
Those are processed in Claims.

 

Schedule I-77



--------------------------------------------------------------------------------

COMDATA NETWORK, INC.

 

CREDIT & COLLECTIONS POLICIES & PROCEDURES

Proprietary, MasterCard, Merchant Solutions, Branded Debit

 

VERSION: 17    PAGE    77 ORIGINAL POLICY DATE: 09/30/1999    REVISION DATE:
08/15/2014 SUBJECT: CREDIT & COLLECTIONS POLICIES AND PROCEDURES

 

Claims

Claim’s Responsibilities:

Accounts enter the claims area via research and support processes for claims
routing or from direct assignment by the Recovery Specialist and/or the VP of
Collections.

The customer’s file and required documentation will be reviewed by the Claim’s
Rep before its addition to the Watch List.

Once an account is added to the Watch List, the Claim’s Rep will file on any
Security Bond and will monitor it for appropriate action. The Watch List is
reviewed and updated monthly to insure proper coverage on all accounts.

All account activity, either in-house collection or third party, will be
recorded on the Watch List which is printed each month

 

Schedule I-78



--------------------------------------------------------------------------------

LOGO [g822326ex10_1pg188.jpg]

Credit Risk Policy

Credit Policies, Practices and Procedures

Effective Date: April 30, 2007

Credit and Risk Management Groups

 

1



--------------------------------------------------------------------------------

Table of Contents

Field Credit Policy, Practices and Procedures

 

1. General Credit Policy Statement

     3   

2. New Account Origination

     3   

2.1. Types of Applications

  

2.2. Completed Applications

  

2.3. Signatures

  

2.4. Submitting Applications

  

2.5. Credit Decisions

  

2.5.1. Approvals

  

2.5.2. Turndowns

  

2.5.3. Approved Conditionally

  

2.6. Creating a New Account

  

2.7. Releasing Accounts and Cards

  

2.8. Credit Limits

  

2.9. EFT/ACH

  

2.10. Deposits

  

2.11. Personal Guarantors

  

2.12. Billing Frequency and Payment Terms

  

2.13. Extended Terms Fees

  

2.14. Forms for New Account Originations

  

3. Existing Account Maintenance

     7   

3.1. Credit Limit Increases

  

3.2. Reopening or Reinstating an Inactive Account

  

3.3. Unlocking an AR Locked Account

  

3.4. Change of Ownership

  

3.5. Additional Vehicles

  

3.6. Additional Fleets, Divisions, Sub-Accounts, Depts., Related Business Units

  

3.6A. Change in Bill Group

  

3.7. Billing Frequency and Payment Terms Changes

  

3.8. Credit Related Fees

  

3.9. Change in Payment Method

  

3.10. Payment Arrangements

  

4. SLA’s

     9   

 

2



--------------------------------------------------------------------------------

1. General Credit Policy Statement

FleetCor Technologies will establish a formal Credit Risk Policy & Practice
manual in order to provide fair, consistent and sound credit decisions to
prospective and existing clients within corporate risk levels established by the
FleetCor Executive Committee. We will make extensions of credit available to
qualified businesses, government agencies (State, County, Federal, Schools,
etc.), and non-profit organizations for purposes of purchasing fuel and related
products and services on “credit” through a Charge Card, generally marketed as
the Fuelman Fleet Card. Accounts are for business purposes only.

2. New Account Origination

2.1. Types of Applications

We will accept applications submitted on the official FleetCor
application—“Application for Fleet Charge Card Account”. These should be
completed by the client on the original form when feasible. A PDF and Microsoft
Word version are available to send direct to the prospective client however
these forms must be printed, signed & dated and faxed to the Credit Department
for approval.

2.2. Completed Applications

All credit applications must be complete before credit processing will begin.
Applications submitted with missing information may be returned to the
originating Fleet Consultant so that they can obtain the necessary information
to process the application. Incomplete applications slow the decision process
and approval timelines.

2.3. Signatures

Applications must be properly signed by an authorized individual that has the
authority to bind the company to this contract.

Business Types – There are at least five types or forms of businesses we will
accept applications from in our normal course of business. Four of these are
structured around the ownership (Sole Proprietorships, Partnerships, LLCs and
Corporations). The other group includes non-businesses such as government
agencies (State, County, Federal, etc.), Schools or other Non-Profit
Organizations.

Requirements

Sole Proprietorships. Partnerships. LLC’s all require signatures in the
Authorized Signature section and may require a Personal Guarantee.

Small-Medium Corporations – small [non-Fortune 1000] corporations, typically
operating less that twentyfive (25) vehicles, have “clearly recognizable”
owner(s). An application from such a corporation will generally require a
personal guarantee signature by at least one of the owners who have the
authority to bind the company to the liabilities. Any corporation in business
less than two years may require a personal guarantee, a deposit or a Letter of
Credit should credit report information be insufficient to support the approval
process

Large Corporations – (Fortune 1000) corporations have no “clearly recognizable”
business owner and thus will generally not provide us with a personal guarantee.

 

3



--------------------------------------------------------------------------------

Government, Schools or Non-Profit Organization – Requires a signature from at
least one duly appointed agent, officer or senior official who has the authority
to bind the agency, or organization to the liabilities.

On an exception basis, Credit Approval reserves the right to require a Personal
Guarantee on any application as it deems necessary to mitigate risk and
strengthen the soundness of the credit decision based on our findings through
the credit investigation process.

2.4. Submitting Applications

As soon as you have a completed application, fax it to Credit Approval in
Norcross. We immediately log the application and begin processing. An
application is considered complete if it contains the following information:

 

  •   Completed Application – both front and back side including all contact
information

 

  •   If EFT:

 

  •   EFT Authorization Payment Form must be completed and signed

 

  •   Voided Check

2.5. Credit Decisions:

Credit decision timeframes can range from one to five business days. The
components that determine the amount of time required to review a submittal are
tied to the completeness of the application, the credit score, length of time to
secure the bank and trade references (if required), personal guaranty, EFT
documentation, and the requested exposure. Potential client submittals
requesting a spend limit of $35,000 or more may be required to submit financial
statements in the event the credit reports are insufficient to support the
approval process.

2.5.1. Approvals

Applications approved by Credit Approval will be communicated back to the
regional offices and Sales Managers through the daily Credit Decision Log. This
report reflects any account that has been completely processed, decisioned, EFT
forms or Deposits before a final Approval decision is communicated. Generally,
accounts will not be approved until all credit related items are completed.

2.5.2. Denials

Any application turned down will receive a decline letter.

2.5.3. Approved Conditionally

Applications in which Credit Approval deems it necessary to require a “risk
mitigating factor” such as EFT, Deposit, Personal Guarantee or a Letter of
Credit will be communicated back to the Fleet Consultant through the daily
Credit Decision Log to gather the necessary information.

Note: In some cases,, approval conditions may not be evident until such lime as
the corporate credit report and/or personal guarantor’s credit has been
reviewed. It is possible that Credit Approval could require a personal guarantee
early in the evaluation, yet upon review of this new information, may decide to
further require an EFT or EFT/Deposit before granting an approval.

 

4



--------------------------------------------------------------------------------

2.6. Creating a New Account

New accounts may be created or set-up only after Credit Approval authorizes this
with an “approval” on the Credit Decision Log. Once an account is set up, New
Account Services will mail an approval letter outlining the credit limit,
billing & payment terms and Terms & Conditions. It will be sent to the Accounts
Payable and/or Fleet Contact so they understand the terms, conditions and
payment requirements.

2.7. Releasing Accounts and Cards

Releasing of an account and delivery of cards must also follow the approval by
the Credit Approval department.

2.8. Credit Limits

All new accounts will be established with a Credit Limit based on the weekly
gallon estimates provided. Credit Limits will be set using the following formula
as a general baseline rule:

Weekly Gallon Estimate x # Weeks + 1 Per Terms x Price Per Gallon = Spend Limit

Note: The FleetNet system has a feature that will allow us to set a “cushion” or
a shadow limit over and above the actual credit limit that is not communicated
to the client. On low to moderately low risk clients, Credit Approval will
initially set this cushion amount on accounts to ensure with the volatility of
fuel prices, we do not temporarily suspend a good paying client. This should
never be communicated to a client, as it will become expected and this tool is a
good risk management tool to use for credit expansions on good clients and
tighten on slower or high risk clients. Example, a $5,000 Credit limit may have
a 125% cushion, or a $6,250 shadow limit, however the client knows they have
only the $5,000 limit.

Note 2: Clients requesting limits to accommodate fuel usage at or above a spend
limit of $35,000 may be asked to provide recent financials and at least two
trade references to assist in establishing credit worthiness in the event the
credit reports are insufficient to support the approval process.

2.9. EFT/ACH

In any sales call, the Fleet Consultant should always try to first sell the
customer on EFT payments to help improve our cash flow and reduce sales
outstanding. Any account that Credit Approval deems a credit risk may be
required to be set-up on EFT. EFT Forms – In order to set-up an account on EFT,
please provide Credit Approval with a completed and signed EFT form WITH a copy
of a voided check. EFT’s will not be processed without a signature and a check.
Accounts will not be set-up until this form and check has been received by
Credit Approval.

2.10. Deposits (Conditional Approval)

These are clients that have past derogatory credit information and in some
circumstances may be recommended for conditional approval. Approvals for deposit
accounts are accepted only after a full analysis and review of circumstances
surrounding the creditworthiness of the client have been analyzed. Every
submittal will not be approved. The Credit Manager and /or the Fleetcor CRO may
authorize this exposure. Deposits are simply a hedge against potential loss, but
are not fail proof. These are higher risk accounts and are to be managed as
such. Once the analyst group has determined that an account will be approved
with a deposit, they will communicate this back to the Fleet Consultant. The
following rules shall apply:

Terms – Deposit accounts will be billed weekly and are required to be on
electronic funds transfer (EFT) status.

Deposit Amount – The amount of deposit should be equal to the amount of the
approved spend limit.

 

5



--------------------------------------------------------------------------------

Credit Limit – Accounts with deposits will be set-up with a credit limit equal
to the amount of the deposit. Exceeding this limit will not be acceptable and an
increase in deposit may be required if the client failed to provide an accurate
usage (credit limit) forecast. Maintenance purchases will be part of the credit
limit equation if the service is utilized.

Securing a Deposit – If the credit analyst team requires a deposit, the Fleet
Consultant will request a deposit from the prospective client. The check should
be mailed to the Credit Approval Department in Norcross, GA. The credit approval
team will forward the check to Treasury for processing and will notate the
Credit Decision Log.

Deposits are NOT to be applied to the client’s account and FleetCor does not pay
interest on these deposits.

Refund of Deposits – Deposits may be returned after a period of time, typically
twelve to eighteen months. Each account can be reviewed on a case-by-case basis,
after establishment of a satisfactory payment history (consistently meeting
terms and no NSF checks). The credit analyst team may review a proposed client’s
account to possibly release a deposit after receiving a request in writing from
the client.

In closing a deposit account, deposits may be returned only after all cards have
been returned, the account locked and the accounting/ cash application
department has audited the payment status. Authorization from the Credit
Manager, CRO and/or the Treasurer are required.

2.11. Personal Guarantors

Personal Guarantees may be required to approve accounts in which Credit Approval
deems it necessary to mitigate our risk, and/or hold someone personally liable
for payment should the account go in default. In these cases, the guarantor’s
section must be completed so that the credit evaluation process can be
completed. A personal guarantee, just like a deposit, is not assurance that an
account will be approved however it will improve the likelihood of approval.

2.12. Billing Frequency and Payment Terms

Standard Terms offered on all new account requests are:

Weekly Net 14 – WN14: Billed Weekly, Net Due 14 Days

Every effort should be made to adhere to these as our Standard Billing Terms
offer. Credit Approval has the final decision in what Billing and Payment terms
will be extended and approved.

Other valid Term options are as follows:

Weekly Net 1 – WN1: Billed Weekly, EFT Drafted 1 Day

Weekly Net 7 – WN7: Billed Weekly, Net Due 7 Days

Monthly Net 7 – MN7: Billed Monthly, Net Due in 7 Days

Monthly Net 14 – MN14: Billed Monthly, Net Due in 14 Days

Semi-Monthly Net 14: Billed on 15th and 31st of each month, Net Due in 14 Days

 

6



--------------------------------------------------------------------------------

2.13. Extended Terms Fees

In some cases, clients paying beyond terms will be assessed an Extended Terms
Fee.

2.14. Forms for New Account Origination

 

  •   Application for Fleet Charge Card Account (Front & Back side)

 

  •   EFT Payment Authorization Form

 

  •   Credit Card Authorization Form

3. Existing Account Maintenance

3.1. Credit Limit Increases

Submit any request for a Credit Limit increase to Credit Approval similar to New
Applications using the Credit Update Request Form indicating the desired amount
of the increase and the reason for the increase. Please help Credit Approval
make better decisions by providing as much information as possible.

Special Note: Credit limit increases will not be made as a means to allow a slow
paying client to extend their payment terms. Many clients will request a Credit
Limit increase while they are past due—in these cases, unless an immediate
payment can be made (on demand EFT or check by phone), the request will be
denied unless there is a significant mitigating circumstance.

3.2. Reopening an Inactive of Closed Account

Anytime an existing account is being reconsidered to be reopened or reinstated
for reasons other than AR or Delinquency, it must be approved by the Credit
Approval department. If the account was closed longer than 90 days ago then
Credit Approval will request an updated credit application be completed. Please
note that oftentimes a reinstatement is the result of a change in ownership, so
it is essential to understand why they want to begin using our services again.
If in doubt, notify Credit Approval. All Fleet Consultants should advise Credit
Approval if an inactive account is being re-sold as a new account.

3.3. Unlocking an AR or Delinquency Locked Account

This can be done only by members of the AR Collections or Credit Approval
department. If you are in contact with a client who is locked for AR reasons,
transfer the call to the appropriate individual in AR Collections or send the AR
Collector an email with the details of your conversation or interaction with the
client. Otherwise, submit the request to Credit Approval on the Credit Update
Request Form.

3.4. Change of Ownership/Name Change

If a company is taken over by another business or we are aware that the
ownership changes hands, a new credit application must be completed. Please
contact Credit Approval immediately. We run the risk of the new owners not
assuming liability for old debts and even though on the surface it may appear to
be the same company to us, we are an unsecured creditor (in most cases) and we
need to credit qualify the new owners. In any event, we always need new
signatures on these accounts. Submit a Credit Update Request Form for any change
in ownership.

 

7



--------------------------------------------------------------------------------

3.5. Additional Vehicles

When adding more vehicles to an existing account, be mindful that the increase
fuel usage could push the client up to their credit limit.

3.6. Additional Fleets, Divisions, Sub-Accounts, Depts., Related Business Units

When adding an additional account under a bill group for whatever reason, this
must be approved by Credit Approval just as if it were a new account. We have
many clients such as municipalities, schools, etc. where we will likely not run
a full credit check, but we need to know of any new client being added. These
should be sent to Credit Approval before a new customer group and/or cards are
created.

3.6A. Change in Bill Group

When separating an existing account into different bill groups this must be
approved by Credit Approval. Linking separate accounts together under one bill
group does not require credit approval.

3.7. Billing Frequency and Payment Terms Changes

Any account requesting Billing Frequency or Payment Terms changes must be
approved by Credit Approval. Credit Approval will make the final decision taking
into account the customer payment habits, external payment habits with other
creditors, the industry type, etc. Upon a decision, Credit Approval will notify
the Account Manager who can then in turn reply to the client.

3.8. Credit Related Fees

There are two credit related fees: Extended Terms Fee and Credit Card payment
fee.

3.9. Change in Payment Method

a) Check to EFT -

b) EFT to Check – In many cases customers are put on EFT as a risk mitigating
factor. If a customer wants to be taken off of EFT and start paying by check
this must be approved by Credit Approval.

c) All others

3.10. Payment Arrangements

Payment arrangements are a last resort issue. It is expected that clients will
meet their respective terms. However, in those circumstances that fall short of
this expectation arrangements can be made to accommodate a reasonable
circumstance.

Base Requirements:

 

  •   Complete understanding and explanation as to the delinquency

 

  •   Arrangements that keep the plan inside of ninety-days

 

  •   All fees and interest previously agreed upon in our corporate terms and
conditions agreement will be assessed

 

  •   Financials and other supporting data may be required

 

  •   Agreement between the senior field/ sales leadership and financial groups
that the plan is viable

 

8



--------------------------------------------------------------------------------

4. SLA’s

Credit Approval and AR Collections

General Interdepartmental Task Dependencies and Service Level Agreements

 

Client Question or Need

 

Send Request to “Unit

 

Dependant Unit

 

SLA*

(in business days)

Add Sub Accounts   Field Account Manager (Sends to Credit Approval after
screening)   Credit Approval   5

Additional Vehicles (If credit limit may be impacted)

  Field Account Manager (Sends to Credit Approval after screening)   Credit
Approval   5

Billing Frequency and Payment Terms Change

  Field Account Manager (Sends to Credit Approval after screening)   Credit
Approval   5 Bill Group Change   Field Account Manager (Sends to Credit Approval
after screening)   Credit Approval   5

Credit Related Fees (Credit Card Fees and Extended Term Fees)

  Credit Approval     5 Change of Ownership   Field Account Manager (Sends to
Credit Approval after screening)   Credit Approval   5 Credit Limit Increase  
Credit Approval    

Delinquent Account Payment Arrangement

  A/R Collections     Same Day

Name Change/Change of Ownership

  Field Account Manager (Sends to Credit Approval after screening)   Credit
Approval   5

New Account Order (Application)

  Credit Approval     5 Payment Arrangements   A/R Collections     Same Day

Unlock or Re-open Locked / Closed / Inactive Accounts

  A/R Collections     Same Day

 

* Targeted turnaround time for final decision based on the date/time received in
Credit Approval or AR Collections.

 

9



--------------------------------------------------------------------------------

FleetCor Technologies, Inc.

Credit & Collections

Non-pay Collection Timeline

 

Days Beyond Terms  

S-Lock

 

1-21

 

22-30

 

31-38

Standard Collections Timeline   Account Enters Collections on the Date that the
account is System Locked.   Front-end Collections: Primary search is performed
by collector Collector will make every effort to contract debtor to collect full
payment of overdue balance Attempt will be made daily until contact is made with
debtor or a message can be successful   ICU Collections: All accounts deemed
uncollectible by the Front-end collections team will be routed to the ICU team
for a final agency review ICU team is responsible for ensuring the account is
property marked as either ‘Bad Agency’ or ‘Collections’ thirty (30) days after
the S-Lock   Accounts Assigned to Third-Party Collections: As remaining
outstanding accounts will be assigned to one of the primary collection agencies
The primary agency will work the accounts for a period of 60 days

Process Exceptions:

 

Payment Plans    2 month Payment Plans require 50% of BIF to be paid within 48
hours of the arrangement and the second payment within 30 days 3 months Payment
Plans require 1/3 of BIF to be paid within 48 hours of the arrangement and
subsequent payment within following: months All payments must be approved by a
Collections Manager and in the form of a Signed Promissory Note
Broken Payment Plans    If a Debtor has not met an established payment plan or
Payment Arrangement they will referred immediately to the ICU team for agency
placement    The ICU team will immediately assign the account to the collection
agency for collection activity No Valid Contact Numbers Listed    If the phone
numbers listed on the account are invalid or “bad”, and there is not a valid
phone number listed using available resources. (i e directory assistance or
internet); the Front-end collector will immediately refer the account to the ICU
team for further investigation    The ICU team will investigate “no contact”
accounts by pulling available credit applications, letters or credit and
personal guarantee information If contact information is still unavailable, the
account will immediately be referred to the collection agency for skip tracing
Disputed Accounts    Most all Balance Disputes will be resolved by the Front-end
collectors The account will be referred to the ICU team only when in-depth
research is required    Disputes must be resolved prior to 60 days All accounts
are to be assigned to the collection agency unless exception is approved by a
collection manager Bankruptcy’s    Bankruptcy accounts should be immediately
locked and property noted with the Case number and the name of the person or
entity who is listed on the filing An email notification should also be sent to
the Recovery Department BK case number is necessary to confirm the filing using
the PACER system Out of Business (OOB)    OOB accounts should be immediately
referred to the ICU team to be assigned to collection agency    The ICU team
will immediately assign the account to the collection agency for collection
activity Refusal to pay    If the customer refuses to pay, the account will be
referred to a manager Manager will make an attempt to collect If debtor still
refuses to pay, the account will be referred immediately to the ICU team for
agency assignment    The ICU team will immediately assign the account to the
collection agency for collection activity



--------------------------------------------------------------------------------

FleetCor Technologies, Inc.

Credit & Collections

Collection Agency Timeline

 

Days Beyond Terms

# of Days Delinquent:

 

Day 66

 

Days 66 - 90

 

Days 91 - 120

 

Days 121 - 300

 

Day 301

  Account Assigned to OCA   First Month with OCA   Second Month with OCA   Legal
Contingency Collections   Account Closure

Standard Collection

Agency Timeline

  •   OCA Receives & Loads Fee  

Week 1 At least 1 Call Attempt Daily Final Demand Letter Sent

 

Week 2 Min 2 Phone Call Attempts

 

Week 3 Min 2 Phone Call Attempts

 

Week 4 Min 2 Phone Call Attempts

 

Week 1 Min 2 Phone Call Attempts

 

Week 2 Min 2 Phone Call Attempts & Legal Letter is sent

 

Week 3 Min 2 Phone Call Attempts

 

Week 4 Min 2 Phone Call Attempts & Account is Dropped for Legal Collections

  Files Placed with Attorney for Collection  

•

  Account is closed and Returned  

•

  Accounts are assigned to a Collector      

 

  •   All account files   assigned to   Attorney for   collection

 

 

•

 

 

Abandoned A, R to be Solid process etc.

  •   Collector reviews account - Information      

 

  •   Balances less   than $2500 will   reduce with   Attorney for 180   days

     

Collector begins outbound calls to debtor

     

 

Discovery / File Suit

           

 

  •   Legal Suit to be   filed on acct   balance greater   than $2500

             

 

Litigation and Judgement

             

 

  •   Extended   Process and will   vary by state

   

Process Exceptions:

Payment Plans

 

  1) All payment plans must require the Balance in Full to be paid within a 3
month timeframe

 

  2) A valid payment plan requires one of the following (1) A signed Promissory
Notes, or (2) Post Dated Checks for Balance in Full

 

  3) Down Payment Requirement

a if => $5000, then must pay 20% down

b if < $5000, then must pay 30% down

 

  4) Account will remain with the primary agency until the payment arrangement
has been fulfilled

Broken Payment Plans / Promissory Notes

 

  1) If no payment is received within 48 hours of the scheduled payment date a
Legal Letter is to be sent to debtor immediately

 

  2) Agency will use every available resource to collect a payment to avoid
sending account for Legal Collections

 

  3) Agency will verify Corporation status and assess Personal Liability (i.e.
Request Credit application, Personal Guarantee, Letter of Credit)

 

  4) If debtor unable/unwilling to meet the terms of the original payment
agreement within 2 weeks, the account is to be forwarded to legal collections

Skipped/Unable to Locate Customer

 

  1) The agency will utilize all available skip tracing tools to locate customer
to secure a payment

 

  2) The skip trace process will continue for a maximum of 2 weeks

 

  3) If customer is located continue collection efforts

 

  4) If customer is not located within a two week timeframe, a Legal Letter will
be sent to the address on file (provided there is not returned mail)

 

  5) Agency with verify Corporation status and assess Personal Liability (i.e.
Request Credit application, Personal Guarantee, Letter of Credit)

 

  6) Close & Return file if after 2 weeks the debtor does not respond or if
letter is returned undeliverable

Account Disputes

 

  1) Valid disputes are to brought immediately to the attention of the Fleetcor
Recovery Department

 

  2) Collection efforts will remain in a suspended status while the dispute is
under investigation

 

  3) Fleetcor will advise the agency on next steps based on the outcome or the
dispute investigation



--------------------------------------------------------------------------------

Bankruptcy’s

 

  1) Agency confirms Bankruptcy and sends information (i.e. Case number) to
Fleetcor for claim processing

 

  2) Bankruptcy will be forwarded to Fleetcor for Proof of Claim submission

 

  3) Agency will verify Corporation status and assess Personal Liability (i.e.
Request Credit application, Personal Guarantee, Letter of Credit)

 

  4) If no personal liability can be confirmed, close and return to fleetcor as
an uncollectable debt

Defunct Company or Out of Business (OOB)

 

  1) If Active Corporation, Agency will immediately send a Legal Letter to the
address on file

 

  2) Agency will verify Corporation status and assess Personal Liability (i.e.
Request Credit application, Personal Guarantee, Letter of Credit)

 

  3) Close & Return in 2 weeks if no Personal Liability and/or letter does not
generate a response from debtor

Refusal to pay

 

  1) Agency will immediately send a Legal Letter to debtor

 

  2) Agency will verify Corporation status and assess Personal Liability (i.e.
Request Credit application, Personal Guarantee, Letter of Credit)

 

  3) If customer does not make payment or does not respond to Legal Letter
within 2 weeks, the account is to be forwarded to legal collections



--------------------------------------------------------------------------------

SCHEDULE II

COLLECTION ACCOUNT BANKS AND LOCK-BOX

 

Collection Account Banks

  

Collection Accounts

  

P.O. Boxes

PNC Bank, National Association    A/C # 10-1927-7629   

P.O. Box 105080

Atlanta, GA 30348-5080

   A/C # 10-1979-9136   

P.O. Box 70887

Charlotte, NC 28272-0887

 

P.O. Box 536722

Atlanta, GA 30353-6722

 

P.O. Box 70995

Charlotte, NC 28272-0995

 

P.O. Box 90997

Charlotte, NC 28272-0997

Regions Bank   

A/C # 0136391506

 

A/C # 0018411568

   N/A Bank of America, N.A.    A/C # 32503-55791   

P.O. Box 100647

Atlanta, GA 30384-0647

   A/C # 100101204865   

P.O. Box 500544

St. Louis, MO 63150-0544

   A/C # 12528-88157   

P.O. Box 845738

Dallas, TX 75284-5738

The Bank of New York Mellon    A/C # 1311759   

P.O. Box 360239

Pittsburgh, PA 15250-6239

Toronto Dominion Bank   

A/C # 7301862

 

A/C # 7304268

 

A/C # 7305167

   N/A Royal Bank of Canada    A/C # 401874    N/A Wells Fargo Bank, National
Association    A/C # 4539524    N/A

 

Schedule II-1



--------------------------------------------------------------------------------

SCHEDULE III

TRADE NAMES

None.

 

Schedule III-1



--------------------------------------------------------------------------------

SCHEDULE IV

ACTIONS AND PROCEEDINGS

None.

 

Schedule IV-1



--------------------------------------------------------------------------------

SCHEDULE V

PURCHASER GROUPS AND COMMITMENTS

Purchaser Group of PNC Bank, National Association

 

Party

   Capacity    Commitment  

PNC Bank, National Association

   Committed Purchaser    $ 475,000,000   

PNC Bank, National Association

   Purchaser Agent      N/A   

Purchaser Group of Wells Fargo Bank, National Association

 

Party

   Capacity    Commitment  

Wells Fargo Bank, National Association

   Committed Purchaser    $ 200,000,000   

Wells Fargo Bank, National Association

   Purchaser Agent      N/A   

Purchaser Group of Credit Agricole Corporate and Investment Bank

 

Party

   Capacity    Commitment  

Atlantic Asset Securitization LLC

   Conduit Purchaser      N/A   

Credit Agricole Corporate and Investment Bank

   Committed Purchaser    $ 175,000,000   

Credit Agricole Corporate and Investment Bank

   Purchaser Agent      N/A   

Purchaser Group of Regions Bank

 

Party

   Capacity    Commitment  

Regions Bank

   Committed Purchaser    $ 100,000,000   

Regions Bank

   Purchaser Agent      N/A   

Purchaser Group of The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

Party

   Capacity    Commitment  

Victory Receivables Corporation

   Conduit Purchaser      N/A   

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   Committed Purchaser    $ 125,000,000   

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   Purchaser Agent      N/A   

 

Schedule V-1



--------------------------------------------------------------------------------

Purchaser Group of Sumitomo Mitsui Banking Corporation

 

Party

   Capacity    Commitment  

Manhattan Asset Funding Co., LLC

   Conduit Purchaser      N/A   

Sumitomo Mitsui Banking Corporation

   Committed Purchaser    $ 125,000,000   

SMBC Nikko Securities America, Inc.

   Purchaser Agent      N/A   

 

Schedule V-2



--------------------------------------------------------------------------------

SCHEDULE VI

ADDRESSES

FleetCor Funding LLC

5445 Triangle Parkway

Norcross, GA 30092

Attention: Eric Dey

Fax: (770) 449-3471

Email: EDey@fleetcor.com

FleetCor Technologies Operating Company, LLC

5445 Triangle Parkway

Norcross, GA 30092

Attention: Eric Dey

Fax: (770) 449-3471

Email: EDey@fleetcor.com

Purchaser Group of PNC Bank, National Association

 

Party

  

Capacity

  

Address

PNC Bank, National Association    Committed Purchaser, Purchaser Agent and
Administrator   

Three PNC Plaza

255 Fifth Ave, Floor 4

Pittsburgh, PA 15222

Attention: Asset Backed Finance

Fax: 412.705.1225

      Email: ABFAdmin@pnc.com                   robyn.reeher@pnc.com

Purchaser Group of Wells Fargo Bank, National Association

 

Party

  

Capacity

  

Address

Wells Fargo Bank, National Association    Committed Purchaser and Purchaser
Agent   

1100 Abernathy Road

Suite 1500

Atlanta, GA 30328

Attention: Eero Maki

Fax: 866.972.3558

Email: eero.maki@wellsfargo.com

 

Schedule VI-1



--------------------------------------------------------------------------------

Purchaser Group of Credit Agricole Corporate and Investment Bank

 

Party

  

Capacity

  

Address

Atlantic Asset Securitization LLC    Conduit Purchaser   

1301 Avenue of the Americas

New York, NY 10019

Attention: Debt Capital Markets - Securitization

Fax: 917.849.5584

Email: conduitsec@ca-cib.com

Credit Agricole Corporate and Investment Bank    Committed Purchaser and
Purchaser Agent   

1301 Avenue of the Americas

New York, NY 10019

Attention: Debt Capital Markets - Securitization

Fax: 917.849.5584

Email: conduitsec@ca-cib.com

Purchaser Group of Regions Bank

 

Party

  

Capacity

  

Address

Regions Bank    Committed Purchaser and Purchaser Agent   

Regions Business Capital

1180 West Peachtree Street NW

Suite 1000

Atlanta, GA 30309

Attention: Kathy L. Myers

Fax: 404.221.4361

Email: kathy.myers@regions.com

Purchaser Group of The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

Party

  

Capacity

  

Address

Victory Receivables Corporation    Conduit Purchaser   

Victory Receivables Corporation

c/o Global Securitization Services, LLC

68 South Service Road, Suite 120

Melville, NY 11747

Attention: David V. DeAngelis

Fax: 212.302.8767

Email: ddeangelis@gssnyc.com

The Bank of Tokyo-Mitsubishi UFJ, Ltd.    Committed Purchaser and Purchaser
Agent   

1251 Avenue of the Americas

12th Floor

New York, NY 10020

Attention: Securitization Group

Fax: 212.782.6448

Email:

securitization_reporting@us.mufg.jp

     

ewilliams@us.mufg.jp

nmounier@us.mufg.jp

rcarmel@us.mufg.jp

 

Schedule VI-2



--------------------------------------------------------------------------------

Purchaser Group of Sumitomo Mitsui Banking Corporation

 

Party

  

Capacity

  

Address

Manhattan Asset Funding Co., LLC    Conduit Purchaser   

c/o SMBC Nikko Securities America, Inc.

277 Park Avenue

New York, New York 10172

Attention: Structured Finance Group

Tel: (212) 224-5370

Fax: (212) 224-4929

Email: NYASGops@smbcnikko-si.com

Sumitomo Mitsui Banking Corporation    Committed Purchaser   

277 Park Avenue

New York, New York 10172

Attention: Eugene Nirenberg

Tel: (212) 224-4227

Fax: (212) 244-4929

Email:Eugene_Nirenberg@smbcgroup.com

SMBC Nikko Securities America, Inc.    Purchaser Agent   

277 Park Avenue

New York, New York 10172

Attention: Structured Finance Group

Tel: (212) 224-5370

Fax: (212) 224-4929

Email: pnakhla@smbcnikko-si.com

Email: NYASGops@smbcnikko-si.com

 

Schedule VI-3



--------------------------------------------------------------------------------

ANNEX A

FORM OF MONTHLY INFORMATION PACKAGE

 

Annex A-1



--------------------------------------------------------------------------------

FleetCor Technologies Operating Company, LLC   

LOGO [g822326ex10_1pg209.jpg]

Trade Receivable Securitization    Monthly Report   

Settlement Period: 9/30/2014

Current Monthly Activity

Recently Ended Week ---> 11/10/2014

 

Allocations:

   Aggregate
Capital      Additional
Purchase      Required
Paydown  

PNC Bank, N.A.

   $ 0       $ 0       $ 0   

Wells Fargo Bank, N.A.

   $ 0       $ 0       $ 0   

Atlantic Asset Securitization LLC

   $ 0       $ 0       $ 0   

Victory Receivables Corporation

   $ 0       $ 0       $ 0   

Manhattan Asset Funding Co., LLC

   $ 0       $ 0       $ 0   

Regions Bank

   $ 0       $ 0       $ 0      

 

 

    

 

 

    

 

 

 

Total

   $ 0       $ 0       $ 0      

 

 

    

 

 

    

 

 

 

 

         Fleetcor      Comdata      Total         

I.

  Settlement Period Activity (Roll Forward)              

Beginning Receivables Balance

   $ 0       $ 0       $ 0       

Collections

   $ 0       $ 0       $ 0       

Gross New Receivables

   $ 0       $ 0       $ 0       

Net Charge-offs

   $ 0       $ 0       $ 0       

Dilutive Credits

   $ 0       $ 0       $ 0       

Other Non-Dilutive Credits

   $ 0       $ 0       $ 0       

Volume Rebates

   $ 0       $ 0       $ 0       

Tax Credits

   $ 0       $ 0       $ 0       

Late Fees and Finance Charges

   $ 0       $ 0       $ 0       

National Merchant

   $ 0       $ 0       $ 0       

Excise Tax Receivables

   $ 0       $ 0       $ 0       

Networking/CFN

   $ 0       $ 0       $ 0       

Licensing

   $ 0       $ 0       $ 0       

Cash Related Adjustments

   $ 0       $ 0       $ 0       

Recoveries

   $ 0       $ 0       $ 0       

Unbilled A/R

   $ 0       $ 0       $ 0       

Other Adjustments

   $ 0       $ 0       $ 0          

 

 

    

 

 

    

 

 

      

Ending Receivables Balance

   $ 0       $ 0       $ 0               Fleetcor      Comdata      Total     
Excise Tax
Receivables  

II.

  Aging Statistics              

Current

   $ 0       $ 0       $ 0       $ 0     

1-30 DPD

   $ 0       $ 0       $ 0       $ 0     

31 - 60 DPD

   $ 0       $ 0       $ 0       $ 0     

61 - 90 DPD

   $ 0       $ 0       $ 0       $ 0     

91+ DPD

   $ 0       $ 0       $ 0       $ 0     

Unapplied Cash/Open Credits

   $ 0       $ 0       $ 0       $ 0     

Unbilled Receivables

   $ 0       $ 0       $ 0       $ 0     

Unbilled A/R to the Extent of a Customer’s Credit Balance

   $ 0       $ 0       $ 0       $ 0     

Unbilled A/R Related to Customers on the Aging with no Offsetting Credits

   $ 0       $ 0       $ 0       $ 0     

Unbilled Receivables from Customers without Aging Accounts

   $ 0       $ 0       $ 0       $ 0     

Accounts with Net Credit Balances

   $ 0       $ 0       $ 0       $ 0        

 

 

    

 

 

    

 

 

    

 

 

   

Ending Receivables Balance

   $ 0       $ 0       $ 0       $ 0             Fleetcor      Comdata     
Total         

III.

  Calculation of Eligible Receivables              

Ending Receivables Balance

   $ 0       $ 0       $ 0        

Delinquent A/R (> 60 DPD)

   $ 0       $ 0       $ 0        

Taxes Due in Arrears to Gov’t Entities

   $ 0       $ 0       $ 0        

Sales Tax Payable

   $ 0       $ 0       $ 0        

Excise Tax A/R from MS & DE

   $ 0       $ 0       $ 0        

Contra Accounts

   $ 0       $ 0       $ 0        

Affiliates or Intercompany

   $ 0       $ 0       $ 0        

Bankrupt or Insolvent

   $ 0       $ 0       $ 0        

Customer Deposits

   $ 0       $ 0       $ 0        

Extended Payment Terms (> 30 Days)

   $ 0       $ 0       $ 0        

Obligors whose balances are >50% Defaulted

   $ 0       $ 0       $ 0        

Monthly Rebate Proxy

   $ 0       $ 0       $ 0        

Multipurpose Cards

   $ 0       $ 0       $ 0        

Credits > 60 DPD

   $ 0       $ 0       $ 0        

Foreign Accounts

   $ 0       $ 0       $ 0        

Employee Receivables

   $ 0       $ 0       $ 0        

Canadian Billing Accounts

   $ 0       $ 0       $ 0        

Merchant Customer

   $ 0       $ 0       $ 0        

Shortpays

   $ 0       $ 0       $ 0        

Unclaimed Property

   $ 0       $ 0       $ 0        

Outstanding Express Checks

   $ 0       $ 0       $ 0        

Rebate Accruals

   $ 0       $ 0       $ 0        

Discounts Payable

   $ 0       $ 0       $ 0        

Deferred Revenue

   $ 0       $ 0       $ 0        

Unbilled Ineligible

   $ 0       $ 0       $ 0        

All Other Ineligibles

   $ 0       $ 0       $ 0           

 

 

    

 

 

    

 

 

      

Eligible Receivables

   $ 0       $ 0       $ 0      

 

Annex A-2



--------------------------------------------------------------------------------

IV.

 

Excess Obligor Concentrations

                 

10 Largest Obligors

   Obligor
Balance      Concentration
Limit     Concentration
Percentage     Excess
Concentrations      

  1

   $ 0         0.00 %      0.00 %    $ 0       

  2

   $ 0         0.00 %      0.00 %    $ 0       

  3

   $ 0         0.00 %      0.00 %    $ 0       

  4

   $ 0         0.00 %      0.00 %    $ 0       

  5

   $ 0         0.00 %      0.00 %    $ 0       

  6

   $ 0         0.00 %      0.00 %    $ 0       

  7

   $ 0         0.00 %      0.00 %    $ 0       

  8

   $ 0         0.00 %      0.00 %    $ 0       

  9

   $ 0         0.00 %      0.00 %    $ 0       

10

   $ 0         0.00 %      0.00 %    $ 0          

 

 

    

 

 

   

 

 

   

 

 

     

Excess Obligor Concentrations

   $ 0           0.00 %    $ 0   

V.

 

Calculation of Net Receivables Pool Balance

  

          

Excess Obligor Concentrations

      $ 0           

Excess Excise Tax Return Receivables

      $ 0                 

 

 

         

Net Receivables Pool Balance

      $ 0       

VI.

 

Calculation of Reserves and Availability

  

                           Percentage     Dollars          

A.

 

Dynamic Loss Reserve Percentage

        0.00 %    $ 0       

B.

 

Dynamic Dilution Reserve Percentage

        0.00 %    $ 0       

C.

 

Concentration Reserve Percentage

        0.00 %    $ 0       

D.

 

Dilution Reserve Floor Percentage

        0.00 %    $ 0       

E.

 

Yield and Servicing Fee Reserve Percentage

        0.00 %    $ 0         

Total Reserves [E + max(A+B,C+D)]

        0.00 %    $ 0         

Maximum Borrowing Base

        $ 0         

Purchase Limit

        $ 1,200,000,000         

Maximum Potential Availability

        $ 0       

A.

 

Aggregate Capital

      $ 0        Based on Weekly Report       

B.

 

Purchase Limit

      $ 1,200,000,000        Based on Weekly Report       

C.

 

Net Receivables Pool Balance

      $ 0        Based on Weekly Report       

D.

 

Total Reserves

      $ 0        Based on Weekly Report               

 

 

         

A < min(B,C-D)

        TBD                 

 

 

                          Actual     Trigger     Compliance    

Delinquency Ratio

        0.00 %      5.00 %      TBD     

Default Ratio

        0.00 %      2.50 %      TBD     

3-Month Rolling Average Delinquency Ratio

        0.00 %      4.00 %      TBD     

3-Month Rolling Average Default Ratio

        0.00 %      2.00 %      TBD     

3-Month Rolling Average Dilution Ratio

        0.00 %      2.00 %      TBD     

DSO

        0.00        25.00        TBD     

No Borrowing Base Deficiency

        TBD          TBD   

VII.

  Signature               Reference is hereby made to the Receivables Purchase
Agreement, dated as of November 14, 2014 (as amended, restated, supplemented or
otherwise modified, the “Receivables Purchase Agreement”), among FleetCor
Funding LLC (“Seller”), FleetCor Technologies Operating Company LLC, as
Servicer, the various Conduit Purchasers, Related Committed Purchasers, and
Purchaser Agents from time to time parties thereto, PNC Bank, National
Association, as administrator (in such capacity, the “Administrator”). The
undersigned hereby certifies as of the date hereof that the foregoing is true
and accurate in all material respects; provided that to the extent any such
information was based upon or constitutes a forecast or projection, the
undersigned represents only that it acted in good faith and utilized assumptions
reasonable at the time made.          

 

FleetCor Technologies Operating Company LLC, as Servicer Signature:  

 

    Date:  

 

Printed Name:  

 

      Title:  

 

     

 

Annex A-3



--------------------------------------------------------------------------------

ANNEX B-1

[FORM OF] PURCHASE NOTICE

Dated as of                  , 20    

PNC Bank, National Association

Three PNC Plaza

225 Fifth Avenue

Pittsburgh, PA 15222

Attention: Robyn Reeher

[Each Purchaser Agent1]

Ladies and Gentlemen:

Reference is hereby made to the Fifth Amended and Restated Receivables Purchase
Agreement, dated as of November 14, 2014 (as amended, restated, supplemented or
otherwise modified through the date hereof, the “Receivables Purchase
Agreement”), among FleetCor Funding LLC (“Seller”), FleetCor Technologies
Operating Company, LLC, as Servicer, the various Purchasers and Purchaser Agents
from time to time party thereto, and PNC Bank, National Association, as
Administrator (in such capacity, the “Administrator”). Capitalized terms used in
this letter and not otherwise defined herein shall have the meanings assigned
thereto in the Receivables Purchase Agreement.

This letter constitutes a Purchase Notice pursuant to Section 1.2(a) of the
Receivables Purchase Agreement. Seller hereby requests that the Purchaser’s make
a Purchase under the Receivables Purchase Agreement in the aggregate amount of
$        2 on                  , 20    . After giving effect to this Purchase
and the resulting increase in the Aggregate Capital, (i) the Purchased Interest
will be     %, (ii) the Aggregate Capital will be $         and (iii) the
aggregate Swingline Capital will be $        . Such Purchase shall be funded by
the various Purchaser Groups ratably in accordance with their respective Ratable
Shares as follows:

 

Purchaser Group

   Ratable Share of Aggregate Purchase  

PNC

   $                

CACIB

   $                

Wells

   $                

Regions

   $                

BTMU

   $                

SMBC

   $                

 

1  Insert names and addresses of each Purchaser Agent

2  Such amount shall not be less than $500,000 (or such lesser amount as agreed
to by the Administrator and the Majority Purchaser Agents) and shall be in
integral multiples of $100,000 with respect to each Purchaser Group.

 

Annex B-1-1



--------------------------------------------------------------------------------

Seller hereby represents and warrants as of the date hereof, and as of the date
of Purchase, as follows:

(i) the representations and warranties contained in Exhibit III of the
Receivables Purchase Agreement are true and correct in all material respects on
and as the date of such Purchase as though made on and of such date (except for
representations and warranties which apply as to an earlier date, in which case
such representations and warranties are true and correct as of such earlier
date);

(ii) no event has occurred and is continuing, or would result from such
purchase, that constitutes a Termination Event or Unmatured Termination Event;

(iii) after giving effect to such Purchase, the Aggregate Capital will not
exceed the Purchase Limit, and the Purchased Interest will not exceed 100%; and

(iv) the Facility Termination Date has not occurred.

 

Annex B-1-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Purchase Notice to be
executed by its duly authorized officer as of the date first above written.

 

FLEETCOR FUNDING LLC By:  

 

Name:   Title:  

 

Annex B-1-3



--------------------------------------------------------------------------------

ANNEX B-2

[FORM OF] SWINGLINE PURCHASE NOTICE

Dated                  , 20    

PNC Bank, National Association

Three PNC Plaza

225 Fifth Avenue

Pittsburgh, PA 15222

Attention: Robyn Reeher

Ladies and Gentlemen:

Reference is hereby made to the Fifth Amended and Restated Receivables Purchase
Agreement, dated as of November 14, 2014 (as amended, restated, supplemented or
otherwise modified through the date hereof, the “Receivables Purchase
Agreement”), among FleetCor Funding LLC (“Seller”), FleetCor Technologies
Operating Company, LLC, as Servicer, the various Purchasers and Purchaser Agents
from time to time party thereto, and PNC Bank, National Association, as
Administrator (in such capacity, the “Administrator”). Capitalized terms used in
this letter and not otherwise defined herein shall have the meanings assigned
thereto in the Receivables Purchase Agreement.

This letter constitutes a Swingline Purchase Notice pursuant to Section 1.2(c)
of the Receivables Purchase Agreement. Seller hereby requests that the Swingline
Purchaser make a Swingline Purchase under the Receivables Purchase Agreement in
the aggregate amount of $        3 on                  , 20    . After giving
effect to this Swingline Purchase and the resulting increase in the Aggregate
Capital, (i) the Purchased Interest will be     %, (ii) the Aggregate Capital
will be $         and (iii) the aggregate Swingline Capital will be $        .

Seller hereby represents and warrants as of the date hereof, and as of the date
of Purchase, as follows:

(i) the representations and warranties contained in Exhibit III of the
Receivables Purchase Agreement are true and correct in all material respects on
and as the date of such Purchase as though made on and of such date (except for
representations and warranties which apply as to an earlier date, in which case
such representations and warranties are true and correct as of such earlier
date);

 

3  Such amount shall not be less than $500,000 (or such lesser amount as agreed
to by the Administrator and the Majority Purchaser Agents) and shall be in
integral multiples of $100,000 with respect to each Purchaser Group.

 

Annex B-2-1



--------------------------------------------------------------------------------

(ii) no event has occurred and is continuing, or would result from such
purchase, that constitutes a Termination Event or Unmatured Termination Event;

(iii) after giving effect to the Swingline Purchase requested hereby, (A) the
Aggregate Capital will not exceed the Purchase Limit, (B) the Purchased Interest
will not exceed 100%, (C) the aggregate Swingline Capital will not exceed the
Swingline Sub-Limit and (D) the Aggregate Capital will not exceed the aggregate
Commitments of all Purchaser Groups that do not include a Defaulting Purchaser;
and

(iv) the Facility Termination Date has not occurred.

 

Annex B-2-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Swingline Purchase Notice to
be executed by its duly authorized officer as of the date first above written.

 

FLEETCOR FUNDING LLC

By:  

 

Name:   Title:  

 

Annex B-2-3



--------------------------------------------------------------------------------

ANNEX C

FORM OF ASSUMPTION AGREEMENT

THIS ASSUMPTION AGREEMENT (this “Agreement”), dated as of [                 ,
    ], is among FleetCor Funding LLC (the “Seller”), [            ], as a
conduit purchaser (the “[            ] Conduit Purchaser”), [            ], as a
Committed Purchaser (the “[            ] Committed Purchaser” and together with
the Conduit Purchaser, the “[            ] Purchasers”), and [            ], as
purchaser agent for the [            ] Purchasers (the “[            ] Purchase
Agent” and together with the [            ] Purchasers, the “[            ]
Purchaser Group”).

BACKGROUND

The Seller, FleetCor Technologies Operating Company, LLC, as Servicer, the
various Purchasers and Purchaser Agents from time to time party thereto, and PNC
Bank, National Association, as Administrator, are parties to a certain Fifth
Amended and Restated Receivables Purchase Agreement, dated as of November 14,
2014 (as amended through the date hereof and as the same may be amended, amended
and restated, supplemented or otherwise modified from time to time, the
“Receivables Purchase Agreement”). Capitalized terms used and not otherwise
defined herein have the respective meaning assigned to such terms in the
Receivables Purchase Agreement.

NOW, THEREFORE, the parties hereto hereby agree as follows:

SECTION 1. This letter constitutes an Assumption Agreement pursuant to
Section 1.2(f) of the Receivables Purchase Agreement. The Seller desires [the
[            ] Purchasers] [the [            ] Committed Purchaser] to [become a
Purchaser Group] [increase its existing Commitment] under the Receivables
Purchase Agreement, and upon the terms and subject to the conditions set forth
in the Receivables Purchase Agreement, the [[            ] Purchasers]
[[            ] Committed Purchaser] agree[s] to [become Purchasers within a
Purchaser Group thereunder] [increase its Commitment to the amount set forth as
its “Commitment” under the signature of such [            ] Committed Purchaser
hereto].

The Seller hereby represents and warrants to the [            ] Purchasers and
the [            ] Group Agent as of the date hereof, as follows:

(i) the representations and warranties contained in Exhibit III of the
Receivables Purchase Agreement are true and correct in all material respects on
and as the date of such Purchase as though made on and of such date (except for
representations and warranties which apply as to an earlier date, in which case
such representations and warranties are true and correct as of such earlier
date);

 

Annex C-1



--------------------------------------------------------------------------------

(ii) no event has occurred and is continuing, or would result from the
transactions contemplated hereby, that constitutes a Termination Event or
Unmatured Termination Event; and

(iii) the Facility Termination Date has not occurred.

SECTION 2. Upon execution and delivery of this Agreement by the Seller and each
member of the [            ] Group, satisfaction of the other conditions with
respect to the addition of a Group specified in Section 1.2(f) of the
Receivables Purchase Agreement (including the written consent of the
Administrative Agent and the Purchaser Agents) and receipt by the Administrative
Agent of counterparts of this Agreement (whether by facsimile or otherwise)
executed by each of the parties hereto, [the [            ] Purchasers shall
become a party to, and have the rights and obligations of Purchasers under, the
Receivables Purchase Agreement and the “Commitment” with respect to the
Committed Purchasers in such Purchaser Group as shall be as set forth under the
signature of each such Committed Purchaser hereto] [the [            ] Committed
Purchaser shall increase its Commitment to the amount set forth as the
“Commitment” under the signature of the [            ] Committed Purchaser
hereto].

SECTION 3. By executing this Agreement, each of the parties hereto hereby
covenants and agrees with each other party to the Agreement that: (i) until the
date that is one year plus one day after the Notes or other outstanding senior
indebtedness of any Conduit Purchaser have been paid in full, it will not
institute or cause or participate in the institution of any Insolvency
Proceeding against such Conduit Purchaser, and (ii) until the date that is one
year plus one day after the Final Payout Date, it will not institute or cause or
participate in the institution of any Insolvency Proceeding against the Seller.
This covenant shall survive any termination of the Receivables Purchase
Agreement.

SECTION 4. THIS AGREEMENT, INCLUDING THE RIGHTS AND DUTIES OF THE PARTIES
HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY OTHER
CONFLICTS OF LAW PROVISIONS THEREOF). This Agreement may not be amended or
supplemented except pursuant to a writing signed be each of the parties hereto
and may not be waived except pursuant to a writing signed by the party to be
charged. This Agreement may be executed in counterparts, and by the different
parties on different counterparts, each of which shall constitute an original,
but all together shall constitute one and the same agreement.

(Signature Pages Follow)

 

Annex C-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement by their
duly authorized officers as of the date first above written.

 

FleetCor Funding LLC, as Seller By:  

 

Name:   Title:   [                    ], as a Conduit Purchaser By:  

 

Name:   Title:   [Address] [                    ], as a Committed Purchaser By:
 

 

Name:   Title:   [Address] [Commitment] [                    ], as Purchaser
Agent for [                    ] By:  

 

Name:   Title:   [Address]

 

Annex C-3



--------------------------------------------------------------------------------

Consented to by: PNC Bank, National Association, as Administrator and as a
Purchaser Agent, By:  

 

Name:   Title:   [                    ]4, as a Purchaser Agent, By:  

 

Name:   Title:  

 

4  Add each Purchaser Agent as a signatory.

 

Annex C-4



--------------------------------------------------------------------------------

ANNEX D

FORM OF TRANSFER SUPPLEMENT

Dated as of             , 20    

Section 1.

 

Commitment assigned:

   $ [             ] 

Assignor’s remaining Commitment:

   $ [             ] 

Capital allocable to Commitment assigned:

   $ [             ] 

Assignor’s remaining Capital:

   $ [             ] 

Discounts (if any) allocable to Capital assigned:

   $ [             ] 

Discount (if any) allocable to Assignor’s remaining Capital:

   $ [             ] 

Section 2.

Effective Date of this Assignment and Acceptance Agreement: [            ]
[    ], 20[    ]

Upon execution and delivery of this Assignment and Acceptance Agreement by the
assignee and the assignor and the satisfaction of the other conditions to
assignment specified in Section 6.3(c) of the Agreement (as defined below), from
and after the effective date specified above, the assignee shall become a party
to, and, to the extent of the rights and obligations thereunder being assigned
to it pursuant to this Assignment and Acceptance Agreement, shall have the
rights and obligations of a Committed Purchaser under that certain Fifth Amended
and Restated Receivables Purchase Agreement, dated as of November 14, 2014 among
FleetCor Funding LLC, as Seller, FleetCor Technologies Operating Company, LLC,
as Servicer, the various Purchasers and Purchaser Agents from time to time party
thereto, and PNC Bank, National Association, as Administrator (as amended,
supplemented or otherwise modified from time to time, the “Agreement”).
Capitalized terms used and not otherwise defined herein shall have the meanings
assigned thereto in the Agreement.

By executing this Assignment and Acceptance Agreement, the assignee hereby
covenants and agrees with each other party to the Agreement that: (i) until the
date that is one year plus one day after the Notes or other outstanding senior
indebtedness of any Conduit Purchaser have been paid in full, it will not
institute or cause or participate in the institution of any Insolvency
Proceeding against such Conduit Purchaser, and (ii) until the date that is one
year plus one day after the Final Payout Date, it will not institute or cause or
participate in the institution of any Insolvency Proceeding against the Seller.
This covenant shall survive any termination of the Agreement.

 

Annex D-1



--------------------------------------------------------------------------------

ASSIGNOR:     [                    ]     By:  

 

    Name:       Title   ASSIGNEE:     [                    ]     By:  

 

    Name:       Title:       [Address]

 

Accepted as of date first above written: PNC BANK, NATIONAL ASSOCIATION,as
Administrative Agent By:  

 

Name:   Title:  

FleetCor Funding LLC,

as Seller

By:  

 

Name:   Title:  

 

-2-



--------------------------------------------------------------------------------

ANNEX E

FORM OF WEEKLY INFORMATION PACKAGE

 

Annex E-1



--------------------------------------------------------------------------------

FleetCor Technologies Operating Company, LLC   

 

LOGO [g822326ex10_1pg224.jpg]

Trade Receivable Securitization    Weekly Report   

Weekly Settlement Period: 11/10/2014

Current Weekly Activity

 

Recently Ended Month --->

   9/30/2014   

 

Beginning:

   $ 0      

 

 

 

Less: Paydowns

   $ 0   

Plus: Purchases

   $ 0      

 

 

 

Ending:

   $ 0      

 

 

 

Lesser of Purchase Limit or Maximum Borrowing Base

   $ 0      

 

 

 

Ending Total Exposure After Purchase / Paydown

   $ 0      

 

 

 

Additional Availability After Requests

   $ 0      

 

 

 

 

Allocations:

   Aggregate Capital      Additional Purchase      Required Paydown  

PNC Bank, N.A.

   $ 0       $ 0       $ 0   

Wells Fargo Bank, N.A.

   $ 0       $ 0       $ 0   

Atlantic Asset Securitization LLC

   $ 0       $ 0       $ 0   

Victory Receivables Corporation

   $ 0       $ 0       $ 0   

Manhattan Asset Funding Co., LLC

   $ 0       $ 0       $ 0   

Regions Bank

   $ 0       $ 0       $ 0      

 

 

    

 

 

    

 

 

 

Total

   $ 0       $ 0       $ 0      

 

 

    

 

 

    

 

 

 

 

         Fleetcor     Comdata      Total  

I.

  Aging Statistics            

Ending Billed A/R

   $ 0      $ 0       $ 0       

Unapplied Cash

   $ 0      $ 0       $ 0       

Unbilled A/R

   $ 0      $ 0       $ 0       

Unbilled A/R to the Extent of a Customer’s Credit Balance

   $ 0      $ 0       $ 0       

Unbilled A/R Related to Customers on the Aging with no Offsetting Credits

   $ 0      $ 0       $ 0       

Unbilled A/R from Customers without Aging Accounts

   $ 0      $ 0       $ 0       

Accounts with Net Credit Balances

   $ 0      $ 0       $ 0       

Initiated ACH

   $ 0      $ 0       $ 0       

EFT Deposit Timing

   $ 0      $ 0       $ 0       

EBP Timing

   $ 0      $ 0       $ 0            

 

 

   

 

 

    

 

 

        Ending Receivables Balance    $ 0      $ 0       $ 0   

II.

  Calculation of Eligible Receivables             Ending Receivables Balance   
$ 0             Weekly Ineligibles    $ 0                 

 

 

             Eligible Receivables    $ 0        

III.

  Calculation of Net Receivables Pool Balance             Weekly Excess
Concentrations    $ 0                 

 

 

             Net Receivables Pool Balance    $ 0        

IV.

  Calculation of Reserves and Availability                          Percentage  
                       Weekly Total Reserves      0.00 %                 Maximum
Borrowing Base    $ 0                   Purchase Limit    $ 1,200,000,000     
             Maximum Potential Availability    $ 0        

V.

  Borrowing Base Deficiency           A.   Aggregate Capital    $ 0           B.
  Purchase Limit    $ 1,200,000,000           C.   Net Receivables Pool Balance
   $ 0           D.   Total Reserves    $ 0                 

 

 

           A < min(B,C-D)      TBD                 

 

 

      

VI.

  Signature             Reference is hereby made to the Receivables Purchase
Agreement, dated as of November 14, 2014 (as amended, restated, supplemented or
otherwise modified, the “Receivables Purchase Agreement”), among FleetCor
Funding LLC (“Seller”), FleetCor Technologies Operating Company LLC, as
Servicer, the various Conduit Purchasers, Related Committed Purchasers, and
Purchaser Agents from time to time parties thereto, PNC Bank, National
Association, as administrator (in such capacity, the “Administrator”). The
undersigned hereby certifies as of the date hereof that the foregoing is true
and accurate in all material respects; provided that to the extent any such
information was based upon or constitutes a forecast or projection, the
undersigned represents only that it acted in good faith and utilized assumptions
reasonable at the time made.         

 

FleetCor Technologies Operating Company LLC, as Servicer Signature:  

 

    Date:  

 

Printed Name:  

 

      Title:  

 

     

 

Annex E-2



--------------------------------------------------------------------------------

ANNEX F-1

[FORM OF] PAYDOWN NOTICE

Dated as of                  , 20    

FleetCor Technologies Operating Company, LLC

5445 Triangle Parkway

Norcross, GA 30092

Attention: Eric R. Dey

PNC Bank, National Association

Three PNC Plaza

225 Fifth Avenue

Pittsburgh, PA 15222

Attention: Robyn Reeher

[Each Purchaser Agent5]

Ladies and Gentlemen:

Reference is hereby made to the Fifth Amended and Restated Receivables Purchase
Agreement, dated as of November 14, 2014 (as amended, restated, supplemented or
otherwise modified through the date hereof, the “Receivables Purchase
Agreement”), among FleetCor Funding LLC, as Seller, FleetCor Technologies
Operating Company, LLC, as Servicer, the various Purchasers and Purchaser Agents
from time to time party thereto, and PNC Bank, National Association, as
Administrator. Capitalized terms used in this letter and not otherwise defined
herein shall have the meanings assigned thereto in the Receivables Purchase
Agreement.

This letter constitutes a Paydown Notice pursuant to Section 1.4(f)(i) of the
Receivables Purchase Agreement. The Seller will reduce the Aggregate Capital on
                 , 20    6 by $        . After giving effect to such reduction,
the Aggregate Capital will be $        , and the Purchased Interest will be
    %. Such reduction to the Aggregate Capital shall be allocated to the various
Purchaser Groups ratably in accordance with their respective Ratable Shares as
follows:

 

Purchaser Group

   Ratable Share of Capital Reduction  

PNC

   $                

CACIB

   $                

Wells

   $                

Regions

   $                

BTMU

   $                

SMBC

   $                

 

5  Insert names and addresses of each Purchaser Agent

6  Notice must be given at least one Business Day no later than 2:00 p.m. (New
York City time) prior to the date of such reduction for any reduction of the
Aggregate Capital less than or equal to $50,000,000 (or such greater amount as
agreed to by the Administrator and the Majority Purchaser Agents) and at least
three Business Days prior to the date of such reduction for any reduction of the
Aggregate Capital greater than $50,000,000.

 

Annex F-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this letter to be executed by its
duly authorized officer as of the date first above written.

 

FLEETCOR FUNDING LLC By:  

 

Name:   Title:  

 

Annex F-2



--------------------------------------------------------------------------------

ANNEX G

FORM OF NO PROCEEDINGS LETTER AGREEMENT

Dated as of [            ] [    ], 20[    ]

PNC Bank, National Association

[                    ]

[                    ]

Attn: [                    ]

FleetCor Funding LLC

[                    ]

[                    ]

Attn: [                    ]

FleetCor Technologies, Inc.

[                    ]

[                    ]

Attn: [                    ]

FleetCor Technologies Operating Company, LLC

[                    ]

[                    ]

Attn: [                    ]

 

  Re: No Proceedings Letter Agreement

Ladies and Gentlemen:

Reference is made to (a) the Fifth Amended and Restated Receivables Purchase
Agreement, dated as of November 14, 2014 (as amended, supplemented or modified
from time to time, the “Receivables Purchase Agreement”), among FleetCor Funding
LLC, as Seller (the “Seller”), FleetCor Technologies Operating Company, LLC, as
initial Servicer (the “Servicer”), the various Purchasers and Purchaser’s agents
from time to time party thereto (“Purchasers”), and PNC Bank, National
Association, as administrator (the “Administrator”), the transactions
contemplated by which constitute a [                    ]7 permitted under
Section [    ]8 of the Credit Agreement described below and (b) the Credit
Agreement, dated as of [            ] [    ], 2014 (as amended, supplemented or
modified from time to time, the “Credit Agreement”), among FleetCor Technologies
Operating Company, LLC, as a borrower and a guarantor, FleetCor Technologies,
Inc., as parent and a guarantor, certain of their affiliates as guarantors and
borrowers, the various lenders and other parties from time to time party
thereto, and Bank of America, N.A., as administrative agent (in such capacity,
the “Creditor Agent”). Capitalized terms used but not otherwise defined herein
have the meanings assigned thereto in the Receivables Purchase Agreement as in
effect on the date of execution thereof.

 

7  Insert term from Credit Agreement for a permitted receivables financing.

8  Insert appropriate section permitting receivables financing.

 

Annex G-1



--------------------------------------------------------------------------------

In consideration for the Purchasers’ and the Administrator’s consent to the
pledge of the limited liability company interests of the Seller to the Creditor
Agent under the Credit Agreement and any security agreement or other transaction
documents related thereto, Creditor Agent hereby agrees, solely in its capacity
as pledgee of the limited liability company interests of the Seller, that it
shall not (i) institute or join any other person or entity in instituting
against the Seller, any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding or other proceedings under any federal or state
bankruptcy or similar law or (ii) otherwise challenge the existence of the
Seller, on the one hand, as an entity separate and distinct from each of the
Originators and their respective affiliates, on the other hand, in either case,
for one year and a day after the date on which no Capital or Discount in respect
of the Purchased Interest under the Receivables Purchase Agreement shall be
outstanding and all other amounts payable by any Originator, the Seller or the
Servicer to the Purchasers, the Administrator or any other Indemnified Party or
Affected Person under the Transaction Documents shall have been paid in full.
The agreements contained in this paragraph shall survive termination of the
Receivables Purchase Agreement, the Credit Agreement or any documents related
thereto.

The agreements in the immediately preceding paragraph shall become effective
when this letter shall have been executed and delivered by each of the parties
hereto and thereafter shall be binding upon and inure to the benefit of the
Creditor Agent, the other secured parties under the Credit Agreement, the
Purchasers, the Administrator, each Indemnified Party and Affected Person and
each of their respective successors and assigns.

This letter shall be governed by, and construed in accordance with the internal
laws of the State of New York, without regard to its principles of conflicts of
laws.

(continued on the following page)

 

Annex G-2



--------------------------------------------------------------------------------

Please indicate your agreement with the foregoing by signing (where indicated
below).

 

Very truly yours,

BANK OF AMERICA, N.A.,

as Administrative Agent under the Credit Agreement

By:  

 

Name:   Title:   Address: Bank of America, N.A. [                    ]
[                    ] [                    ] Attn: [                    ]

 

Annex G-3



--------------------------------------------------------------------------------

ACCEPTED AND AGREED TO:

PNC BANK, NATIONAL ASSOCIATION,

as Administrator under the Receivables Purchase Agreement

By:  

 

Name   Title:  

 

Annex G-4



--------------------------------------------------------------------------------

FLEETCOR FUNDING LLC By:  

 

Name   Title:   FLEETCOR TECHNOLOGIES, INC. By:  

 

Name   Title:   FLEETCOR TECHNOLOGIES OPERATING COMPANY, LLC By:  

 

Name   Title:  

 

Annex G-5